EXHIBIT 10.79

ADDITIONAL 2012 FORMS OF EMPLOYEE

PERFORMANCE UNIT, RESTRICTED STOCK AND

RESTRICTED SHARE UNIT AGREEMENTS

FORMS OF EMPLOYEE PERFORMANCE UNITS AGREEMENTS

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

2012 PERFORMANCE-BASED RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:    [ Name ] AWARD GRANT DATE:    February 7, 2012 TARGET SHARE UNITS:
   [ Whole number of share units ]

 

 

1. Definitions.

Certain terms used in this 2012 Performance-Based Restricted Share Units Award
Agreement (the “Agreement” or “Award Agreement”) are defined in Section 16 or
elsewhere in the Agreement, and such definitions will apply except where the
context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Performance RSUs with Dividend Equivalents.

Pursuant to the Plan and subject to the terms and conditions of the Agreement,
PNC grants to the Grantee named above (“Grantee”) a Share-denominated award
opportunity of performance-based restricted share units (“Performance RSUs”),
with the number of target share units set forth above, together with the
opportunity to receive related Dividend Equivalents (“Dividend Equivalents”)
with respect to those share units (together, the “Performance-Based Award”). The
Performance-Based Award is subject to acceptance by Grantee in accordance with
Section 19 and is subject to the terms and conditions of the Agreement and the
Plan.

The Performance RSUs and related Dividend Equivalents are divided into four
installments or tranches and are subject to the terms and conditions of the
Agreement and to the Plan. These include (1) specified vesting conditions for
each tranche that relate to a service requirement and to performance criteria
based on compliance with tier 1 capital ratios required for well-capitalized
institutions as established by PNC’s regulators and (2) final award payout size
adjustment, upward or downward within specified limits, for each tranche based
on specified performance criteria that relate to one-year total shareholder
return.

The four Performance RSUs and related Dividend Equivalents “Tranches” are set
forth below:



--------------------------------------------------------------------------------

  •  

one-fourth of the target number of Share Units (rounded down to the nearest
whole share) are in the first tranche and will relate to 2012 performance (“2012
Tranche” or “1st Tranche”);

 

  •  

one-third of the remaining target number of Share Units (rounded down to the
nearest whole share) are in the second tranche and will relate to 2013
performance (“2013 Tranche” or “2nd Tranche”);

 

  •  

one-half of the remaining target number of Share Units (rounded down to the
nearest whole share) are in the third tranche and will relate to 2014
performance (“2014 Tranche” or “3rd Tranche”); and

 

  •  

the remainder of the target number of Share Units are in the fourth tranche and
will relate to 2015 performance (“2015 Tranche” or “4th Tranche”);

Provided that a Performance RSUs’ tranche vests in accordance with the terms of
Section 5 and is not forfeited pursuant to Section 4, the size of the payout
award amount for the Performance RSUs in that tranche will be based on the
target number of share units in the tranche as adjusted upward or downward, if
applicable, in accordance with the performance adjustment provisions of
Section 6, and will be settled and paid, generally in shares of PNC common
stock, pursuant to and in accordance with the terms of Sections 7 and 8.
Provided that a Dividend Equivalents’ tranche is not forfeited pursuant to
Section 4, the Dividend Equivalents that relate to such tranche will also vest
when the related Performance RSUs in the tranche vest, the payout size for the
Dividend Equivalents in the tranche will be adjusted to relate to the same
number of adjusted share units as the adjusted share units of Performance RSUs
in that same tranche that are being settled, and those Dividend Equivalents will
be paid out in cash at the same time as their related Performance RSUs in
accordance with the terms of Sections 7 and 8.

Performance RSUs that are forfeited by Grantee pursuant to the service or
conduct provisions of Section 4 or that expire upon failure to vest in
accordance with the performance vesting conditions of Section 5 will be
cancelled, together with the Dividend Equivalents that relate to those
Performance RSUs, without payment of any consideration by PNC.

Performance RSUs and Dividend Equivalents are not transferable. The Performance
RSUs and Dividend Equivalents are subject to forfeiture pursuant to the terms
and conditions of the Agreement prior to vesting and settlement, and are subject
to upward or downward adjustment from the target number of share units, or share
units to which they relate in the case of dividend equivalents, in accordance
with Section 6.

3. Dividend Equivalents.

The Dividend Equivalents portion of a Tranche of share units represents the
opportunity to receive a payout in cash of an amount equal to the cash dividends
that would have been paid, without interest or reinvestment, between the Award
Grant Date and the settlement date for that Tranche on a number of shares of PNC
common stock equal to the performance-adjusted number of Share Units settled and
paid out with respect to the related Performance RSUs in that same Tranche, if
any, had such shares been issued and outstanding shares on the Award Grant Date
and thereafter through the settlement date.

Dividend Equivalents are subject to the same service requirements, forfeiture
events, performance vesting conditions, and performance-based payout size
adjustments as the Performance RSUs to which they relate as set forth in
Sections 4, 5 and 6, and will not be settled and paid unless and until such
related Performance RSUs vest, are settled and are paid. Vested outstanding
Dividend Equivalents will be settled and paid in accordance with Sections 7 and
8.



--------------------------------------------------------------------------------

4. Forfeiture Upon Failure to Meet Service Requirements; Other Forfeiture
Provisions.

4.1 Service Requirements. Grantee will fail to meet the service requirements for
a given Tranche of Performance RSUs and related Dividend Equivalents in the
event that Grantee does not continue to be employed by the Corporation through
the earliest to occur of the following:

 

  (i)

the 1st , 2nd , 3rd , or 4th anniversary of the Award Grant Date, as the case
may be, with respect to the 1st , 2nd , 3rd , or 4th Tranche of the Performance
RSUs and related Dividend Equivalents, as applicable;

 

  (ii) the date of Grantee’s death;

 

  (iii) Grantee’s Termination Date (as defined in Section 16.33) where Grantee’s
employment was not terminated by the Corporation for Cause (as defined in
Section 16.4) and where either (a) Grantee’s termination of employment qualifies
as a Retirement (as defined in Section 16.26) or (b) Grantee’s employment was
terminated as of such date by the Corporation by reason of Grantee’s Disability
(as defined in Section 16.12); and

 

  (iv) the day immediately prior to the date a Change of Control (as defined in
Section 16.6) occurs.

4.2 Forfeiture of Performance-Based Award Upon Failure to Meet Service
Requirements. If, at the time Grantee ceases to be employed by the Corporation,
Grantee has failed to meet the service requirements set forth in Section 4.1
with respect to one or more Tranches of Performance RSUs and related Dividend
Equivalents, then all outstanding Performance RSUs that have so failed to meet
such service requirements, together with the Dividend Equivalents related to
such Tranche or Tranches of Performance RSUs, will be forfeited by Grantee to
PNC and cancelled without payment of any consideration by PNC as of Grantee’s
Termination Date.

4.3 Forfeiture of Performance-Based Award Upon Determination of Detrimental
Conduct. Performance RSUs and related Dividend Equivalents that would otherwise
remain outstanding after Grantee’s Termination Date by reason of
Section 4.1(iii) due to Grantee’s qualifying Retirement or Disability
termination, if any, will be forfeited by Grantee to PNC and cancelled without
payment of any consideration by PNC in the event that, at any time prior to the
date such units, if any, are settled in accordance with Section 7.5 or expire
unvested pursuant to other provisions of the Agreement, PNC determines as set
forth in Section 16.11 in its sole discretion that Grantee has engaged in
Detrimental Conduct and, if so, determines in its sole discretion to cancel such
Performance RSUs and related Dividend Equivalents on the basis of such
determination that Grantee has engaged in Detrimental Conduct; provided,
however, that no determination that Grantee has engaged in Detrimental Conduct
may be made on or after the date of Grantee’s death or on or after the date of a
Change of Control.

4.4 Suspensions and Forfeitures Related to Judicial Criminal Proceedings.

Any vesting and settlement, or settlement if vesting has already occurred, of
Performance RSUs and related Dividend Equivalents that may otherwise remain
outstanding after Grantee’s Termination Date and have not yet been settled shall
be automatically suspended:

 

  •  

at any time prior to the date such units are settled in accordance with
Section 7.5 or expire unvested pursuant to other provisions of the Agreement,

 

  •  

if any criminal charges are brought against Grantee, in an indictment or in
other analogous formal charges commencing judicial criminal proceedings,
alleging the commission of a felony that relates to or arises out of Grantee’s
employment or other service relationship with the Corporation.



--------------------------------------------------------------------------------

Such suspension of vesting and settlement, or settlement if vesting has already
occurred, shall continue until the earliest to occur of the following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; or

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, the Performance RSUs, together with all related Dividend
Equivalents, will, upon such occurrence, be automatically forfeited by Grantee
to PNC and cancelled without payment of any consideration by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, vesting determinations and settlement shall
proceed in accordance with Section 5.5 and Section 7.5 as applicable. No
interest shall be paid with respect to any suspended payments.

4.5 Termination of Performance-Based Award Upon Forfeiture of Units.

The Performance-Based Award will terminate with respect to any Tranche or
Tranches, as the case may be, of Performance RSUs and related Dividend
Equivalents upon forfeiture and cancellation of such Tranche or Tranches of
Performance RSUs and related Dividend Equivalents pursuant to any of the
provisions of Section 4.

Upon forfeiture and cancellation of such Tranche or Tranches of Performance RSUs
and related Dividend Equivalents pursuant to any of the provisions of Section 4,
neither Grantee nor any successors, heirs, assigns or legal representatives of
Grantee will thereafter have any further rights or interest in the Performance
RSUs or the related Dividend Equivalents evidenced by the Agreement with respect
to that Tranche or those Tranches, as applicable.

5. Vesting Determinations; Expiration of Performance RSUs and Related Dividend
Equivalents Upon Failure to Vest.

5.1 Vesting Performance Conditions. Vesting of Performance RSUs and related
Dividend Equivalents is subject to satisfaction or deemed satisfaction of the
vesting performance condition for the applicable Tranche or Tranches of the
Performance-Based Award as set forth in the applicable subsection of this
Section 5.

Provided that the applicable Tranche or Tranches of Performance RSUs and related
Dividend Equivalents are still outstanding and have not been forfeited pursuant
to the service requirements or other forfeiture provisions of Section 4, vesting
determinations will be made in accordance with Section 5.2, Section 5.3,
Section 5.4 or Section 5.5, as applicable.

Any Tranche of the Performance-Based Award that fails to vest upon such final
vesting determination and is no longer eligible for vesting in accordance with
the applicable subsection of this Section 5 will expire and terminate unvested
without payment of any consideration by PNC. Performance



--------------------------------------------------------------------------------

RSUs and related Dividend Equivalents that have met the service and vesting
performance conditions of Section 4 and this Section 5 and are not forfeited
pursuant to the other provisions of those Sections prior to the settlement date
will be performance-adjusted, settled and paid in accordance with Sections 6, 7
and 8.

All determinations made by the Compensation Committee or otherwise by PNC
hereunder shall be made in its sole discretion and shall be final, binding and
conclusive for all purposes on all parties, including without limitation
Grantee.

 

  5.2 Vesting Determinations in Standard Circumstances — While Grantee is Still
an Employee and there has not been a Change of Control.

Provided that Grantee is still an employee of the Corporation on the 1st , 2nd ,
3rd, or 4th anniversary of the Award Grant Date, as the case may be, such that
the service requirements of Section 4.1(i) with respect to the applicable
Tranche have been satisfied, and provided that a Change of Control has not
occurred, then outstanding Performance RSUs and related Dividend Equivalents
will vest as of the 1st , 2nd , 3rd, or 4th anniversary of the Award Grant Date,
as the case may be, with respect to the 1st , 2nd , 3rd, or 4th Tranche of the
Performance RSUs and related Dividend Equivalents, as applicable, upon
determination by the Compensation Committee that the vesting performance
condition applicable for the Tranche has been met.

If a Change of Control occurs prior to the scheduled vesting date for an
outstanding Tranche or Tranches of Performance RSUs and related Dividend
Equivalents, vesting determinations will be made pursuant to Section 5.3.

The Vesting Performance Condition for a Tranche will be satisfied if PNC has, as
of the applicable performance measurement date for that Tranche, met or exceeded
the required tier 1 capital ratio established by PNC’s primary Federal bank
holding company regulator for well-capitalized institutions as then in effect
and applicable to PNC.

For purposes of this Section 5.2, the applicable performance measurement date
for a Tranche will be the year-end date immediately preceding the applicable
scheduled vesting date for that Tranche (as specified in the paragraph above).
For example, in order for the 1st Tranche to vest as of the 1st anniversary of
the Award Grant Date, the specified tier 1 capital ratio must satisfy the
Vesting Performance Condition as of December 31, 2012, for the 2nd Tranche, the
specified tier 1 capital ratio must satisfy the Vesting Performance Condition as
of December 31, 2013, etc.

The process of certification of the level of corporate achievement with respect
to the vesting performance criteria will occur as soon as practicable after the
applicable performance measurement date (in the case of determinations made
pursuant to this Section 5.2, after the applicable year-end date). PNC will
present information to the Compensation Committee with respect to (1) the
minimum specified tier 1 capital ratio required to satisfy the applicable
Vesting Performance Condition for the Tranche and (2) the applicable tier 1
capital ratio achieved by PNC with respect to the Tranche, which will be based
on PNC’s publicly reported financial results for the period ending on the
applicable performance measurement date. Generally, this will be the public
release of earnings results for PNC’s fourth quarter that occurs after the
year-end measurement date and prior to the vesting date for the Tranche, so that
the Compensation Committee will be able to make its determination in late
January or early February following the applicable performance year-end.

If the Compensation Committee determines that the applicable Vesting Performance
Condition has been satisfied, the Tranche of Performance RSUs and related
Dividend Equivalents will vest as of the scheduled vesting date for that
Tranche; if not, such Tranche of Performance RSUs and related Dividend
Equivalents will fail to vest and will expire unvested.



--------------------------------------------------------------------------------

5.3 Vesting Determinations in the Event of a Change of Control While an
Employee.

In the event that (a) a Change of Control (as defined in Section 16.6) occurs
prior to the time a Tranche of Performance RSUs and related Dividend Equivalents
either vests or expires unvested in accordance with one of the other subsections
of this Section 5 and (b) provided that Grantee was still an employee of the
Corporation on the day immediately prior to the date the Change of Control
occurs such that Grantee satisfies the service requirements of Section 4.1(iv),
then:

(i) If the Vesting Performance Condition (as described in Section 5.2) is
satisfied using the quarter-end date immediately preceding the Change of Control
(or, if the Change of Control occurs on a quarter-end date, using the date of
the Change of Control) as the applicable performance measurement date for the
Vesting Performance Condition for all then outstanding and unvested Tranches,
then any and all outstanding Tranche or Tranches, if applicable, of Performance
RSUs and related Dividend Equivalents will vest as of the date that the Change
of Control occurs (i.e., the outstanding and unvested units and related dividend
equivalents will vest as of the Change of Control date if PNC met or exceeded
the then required tier 1 capital ratio for well-capitalized institutions as of
the end of the last full quarter completed prior to or as of the date of the
Change of Control); and

(ii) If the Vesting Performance Condition is not satisfied pursuant to
Section 5.3(i) above or if the applicable service requirement set forth in
clause (b) of this Section 5.3 is not met, then all outstanding and unvested
Tranches of Performance RSUs and related Dividend Equivalents will fail to vest
and will expire unvested as of the date the Change of Control occurs.

The process of vesting determination will occur as soon as practicable after the
Change of Control date and will be based on the comparison of (1) the applicable
tier 1 capital ratio performance achieved by PNC on the quarter-end performance
measurement date described above as reflected in the publicly reported financial
results for PNC for the period ending on that quarter-end date to (2) the
minimum specified tier 1 capital ratio required to satisfy the Vesting
Performance Condition.

In the event that Grantee was no longer an employee of the Corporation on the
day immediately prior to the date of the Change of Control but satisfied the
service requirements of Section 4.1(iii) by reason of a qualifying Disability or
Retirement termination of employment and one or more Tranches of Performance
RSUs and related Dividend Equivalents remain outstanding and eligible for
vesting pursuant to Section 5.5 at the time the Change of Control occurs and
have not been forfeited pursuant to any of the other provisions of Section 4,
vesting determinations with respect to such Tranches will be made pursuant to
Section 5.5(c).

5.4 Vesting Determinations in the Event of Death While an Employee.

In the event of (a) Grantee’s death prior to the time a Tranche of the
Performance RSUs and related Dividend Equivalents either vests or expires
unvested pursuant to one of the other subsections of this Section 5, and
(b) provided that such Performance RSUs and related Dividend Equivalents have
not been forfeited pursuant to Section 4 for any reason prior to Grantee’s
death, then:

 

  •  

Provided that Grantee’s death occurred while Grantee was still an employee of
the Corporation such that the service requirements of Section 4.1(ii) were met,
the Vesting Performance Conditions of this Section 5 will be deemed to have been
satisfied and all then outstanding and unvested Tranches of Performance RSUs and
related Dividend Equivalents will vest as of the date of Grantee’s death.

If, prior to Grantee’s death, Grantee ceased to be an employee of the
Corporation but satisfied the service requirement of Section 4.1(iii) by reason
of a qualifying Disability or Retirement termination of employment and provided
that the unvested Tranche or Tranches of Performance RSUs and related Dividend
Equivalents have not been forfeited since such termination of employment
pursuant to any of the



--------------------------------------------------------------------------------

other provisions of Section 4 and were still outstanding and eligible for
vesting at the time of Grantee’s death, vesting determinations for such
outstanding and unvested Tranche or Tranches will be made as set forth in
Section 5.5(c).

 

  5.5 Vesting Determinations Post-Employment in the Event of Termination of
Employment by Reason of Qualifying Retirement or Disability.

(a) In the event that (1) Grantee’s employment with the Corporation was not
terminated by the Corporation for Cause and either Grantee’s termination of
employment qualifies as a Retirement (as defined in Section 16.26) or Grantee’s
employment was terminated by the Corporation by reason of Grantee’s Disability
(as defined in Section 16.12) such that Grantee met the service requirements of
Section 4.1(iii) and (2) such termination of employment occurs prior to the time
a Tranche of Performance RSUs and related Dividend Equivalents either vests or
expires unvested pursuant to Section 5.2 or Section 5.3, then:

 

  •  

The service conditions for the remaining Tranche or Tranches of the
Performance-Based Award are deemed to be met by reason of Section 4.1(iii), but
any Tranche of Performance RSUs and related Dividend Equivalents outstanding as
of Grantee’s Retirement or other Termination Date will still be subject to
forfeiture pursuant to the other provisions of Section 4 (including Sections 4.3
and 4.4) if, at any time prior to the applicable settlement date set forth in
Section 7.5(a) for such Tranche, (i) the Performance RSUs and related Dividend
Equivalents are automatically forfeited upon resolution of judicial criminal
proceedings as set forth in Section 4.4(1) or (ii) PNC determines in its sole
discretion that Grantee has engaged in Detrimental Conduct and that the
Performance RSUs and related Dividend Equivalents are forfeited pursuant to
Section 4.3 on the basis of such determination that Grantee has engaged in
Detrimental Conduct; provided that no determination that Grantee has engaged in
Detrimental Conduct may be made on or after the date of Grantee’s death or on or
after the date of a Change of Control.

 

  •  

Provided that the Performance RSUs and related Dividend Equivalents have not
been forfeited pursuant to Section 4 and are still outstanding and eligible for
vesting at the time, the Compensation Committee will make a vesting
determination with respect to each such eligible Tranche of Performance RSUs and
related Dividend Equivalents at the time and in the manner that such
determination would have been made pursuant to Section 5.2 had Grantee remained
an employee of the Corporation, subject to the provisions of subsections (b) and
(c) of this Section 5.5 in the event of a Change of Control or death,
respectively.

If the Compensation Committee determines that the applicable Vesting Performance
Condition has been satisfied, the Tranche of Performance RSUs and related
Dividend Equivalents will vest as of the scheduled vesting date for that
Tranche, subject to the forfeiture provisions of Sections 4.3 and 4.4 if
applicable; if not, such Tranche of Performance RSUs and related Dividend
Equivalents will fail to vest and will expire unvested.

In the event that prior to the applicable settlement date of such units PNC
determines that Grantee has engaged in Detrimental Conduct and, if so,
determines to cancel such units and related dividend equivalents on the basis of
such determination that Grantee has engaged in Detrimental Conduct, all of the
then outstanding Performance RSUs and Dividend Equivalents will be forfeited to
PNC and cancelled upon such determination pursuant to Section 4.3. Performance
RSUs and related Dividend Equivalents will also be cancelled if they are
automatically forfeited pursuant to Section 4.4 prior to settlement.



--------------------------------------------------------------------------------

If vesting has been suspended for pending judicial criminal proceedings pursuant
to Section 4.4 and such suspension had not yet been lifted by the applicable
scheduled vesting date for a Tranche but is lifted thereafter pursuant to an
event that does not result in the automatic forfeiture of the Performance RSUs
and related Dividend Equivalents, vesting determinations pursuant to subsection
(a) of this Section 5.5 will proceed as promptly after the suspension is so
lifted as practicable, but will in no event extend beyond December 31st of the
calendar year in which such lifting of the suspension occurs.

If, after such lifting of the suspension, the Tranche has not been forfeited
pursuant to Section 4 and the Compensation Committee determines that the
applicable Vesting Performance Condition has been satisfied, the Tranche will
vest as of the later of such determination date and the regularly scheduled
vesting date for the Tranche; if the Compensation Committee determines that the
applicable Vesting Performance Condition has not been satisfied, such Tranche
will fail to vest and will expire unvested.

If a Change of Control occurs or Grantee dies prior to the time a vesting
determination has been made with respect to one or more Tranches of Performance
RSUs and related Dividend Equivalents pursuant to this subsection (a) of
Section 5.5 and the Performance RSUs and related Dividend Equivalents have not
been forfeited pursuant to Section 4.3 or Section 4.4 and are still outstanding,
vesting determinations will be made pursuant to Section 5.5(b) or Section 5.5(c)
as applicable.

(b) Change of Control After a Qualifying Retirement or Termination by Reason of
Disability. If a Change of Control occurs after Grantee’s qualifying Retirement
or termination of employment by the Corporation by reason of Grantee’s
Disability, but before a vesting determination has been made with respect to one
or more Tranches of Performance RSUs and related Dividend Equivalents as set
forth above in subsection (a) of this Section 5.5, and provided that those
Tranches of Performance RSUs and related Dividend Equivalents have not been
forfeited pursuant to Section 4.3 or Section 4.4 and are still outstanding at
the time the Change of Control occurs, vesting determinations will be made with
respect to those Tranches pursuant to Section 5.3 as if Grantee had still been
an employee of the Corporation as of the day immediately prior to the date the
Change of Control occurs.

(c) Death After a Qualifying Retirement or Termination by Reason of Disability.
If Grantee dies after Grantee’s qualifying Retirement or termination of
employment by the Corporation by reason of Grantee’s Disability, but before a
vesting determination has been made with respect to one or more Tranches of
Performance RSUs and related Dividend Equivalents as set forth above in
subsection (a), or subsection (b) if applicable, of this Section 5.5, and
provided that those Tranches of Performance RSUs and related Dividend
Equivalents have not been forfeited pursuant to Section 4.3 or Section 4.4 and
are still outstanding at the time of Grantee’s death, then:

(i) If the Vesting Performance Condition (as described in Section 5.2) is
satisfied using the quarter-end date immediately preceding the date of Grantee’s
death (or, if such death occurred on a quarter-end date, using the date of
death) as the performance measurement date for the Vesting Performance Condition
for all then outstanding and unvested Tranches, then any such outstanding
Tranche (or Tranches, if applicable) of Performance RSUs and related Dividend
Equivalents will vest as of the date of Grantee’s death (i.e., the outstanding
and unvested units will vest as of the date of death if PNC met or exceeded the
required tier 1 capital ratio for well-capitalized institutions as of the end of
the last full quarter completed prior to or as of such date); and

(ii) If the Vesting Performance Condition is not satisfied pursuant to
Section 5.5(c)(i) above, then all such outstanding and unvested Tranches of
Performance RSUs and related Dividend Equivalents will fail to vest and will
expire unvested as of the date of Grantee’s death.

The Compensation Committee will review the applicable tier 1 capital ratio
performance and make a vesting determination no later than December 31st of the
calendar year in which Grantee’s death occurs or, if later, the 15th day of the
3rd calendar month following the date of Grantee’s death.



--------------------------------------------------------------------------------

5.6 Termination of Any Tranche of the Performance-Based Award that Fails to Vest
or is Forfeited.

The Performance-Based Award will terminate with respect to any Tranche or
Tranches, as the case may be, of Performance RSUs and related Dividend
Equivalents, without payment of any consideration by PNC, upon forfeiture and
cancellation of such Tranche or Tranches of Performance RSUs and related
Dividend Equivalents (a) pursuant to the provisions of Section 4.2 upon failure
to meet the service requirements set forth in Section 4.1, (b) pursuant to the
provisions of Section 4.3 upon a Detrimental Conduct determination under that
Section, (c) pursuant to the automatic forfeiture provisions of Section 4.4 on
the occurrence of an event set forth in clause (1) of that Section, or (d) upon
expiration for failure to vest pursuant to Section 5.2, Section 5.3 or
Section 5.5.

Upon forfeiture and cancellation of such Tranche or Tranches of Performance RSUs
and related Dividend Equivalents pursuant to any of the forfeiture provisions of
Section 4 or upon expiration of such Tranche or Tranches of Performance RSUs and
related Dividend Equivalents pursuant to any of the provisions of Sections 5.2,
5.3 or 5.5 for failure to vest, neither Grantee nor any successors, heirs,
assigns or legal representatives of Grantee will thereafter have any further
rights or interest in the Performance RSUs or the related Dividend Equivalents
evidenced by the Agreement with respect to that Tranche or those Tranches, as
applicable.

6. Performance Adjustment of Outstanding Vested Performance RSUs and Related
Dividend Equivalents.

6.1 Performance Adjustment of Outstanding Units.

Once a Tranche of Performance RSUs and related Dividend Equivalents has met the
service and performance conditions for vesting pursuant to Sections 4 and 5, the
number of Share Units in that Tranche will be subject to performance adjustment
as applicable in accordance with this Section 6 prior to settlement and payout
of that portion of the Performance-Based Award in accordance with Sections 7
and 8.

The award payout on settlement for any such Tranche that has met the service and
performance conditions for vesting pursuant to Sections 4 and 5 will be based on
a number of Share Units (the “Payout Share Units”) determined as percentage (the
“Payout Percentage”) of the target Share Units in the Tranche, rounded to the
nearest one-hundredth with 0.005 Share Units being rounded upward to 0.01 Share
Units. If a Tranche does not vest pursuant to one of the subsections of
Section 5 or is forfeited prior to settlement pursuant to Section 4.3 or
Section 4.4, if applicable, it will not remain outstanding and does not pay out
at all.

 

  6.2 Payout Percentage in Standard Circumstances While Grantee is an Employee
or after a Qualifying Disability or Retirement Termination of Employment.

For any Tranche of Performance RSUs and related Dividend Equivalents that vested
pursuant to Section 5.2 or Section 5.5(a), the target number of Share Units in
the Tranche will be performance adjusted by using a Payout Percentage that is
adjusted upward or downward from 100% by up to 25 percentage points based on the
“Payout Performance Criteria” described below.

For purposes of the Payout Performance Criteria, each Tranche relates to a given
calendar year: the 1st Tranche (the one with a scheduled vesting date of the 1st
anniversary of the Award Grant Date in February 2013) relates to 2012 and is
sometimes referred to as the “2012 Tranche”; the 2nd Tranche relates in the same
way to 2013 and is sometimes referred to as the “2013 Tranche”; etc. A Tranche
that vests pursuant to Section 5.2 or Section 5.5(a) will vest on its scheduled
vesting date.



--------------------------------------------------------------------------------

The payout performance metric for the Payout Performance Criteria is total
shareholder return for the year that relates to the given Tranche. For purposes
of this measurement, total shareholder return performance (“TSR Performance”)
will mean the total shareholder return (i.e., price change plus reinvestment of
dividends) on PNC common stock for the applicable calendar year assuming an
investment on the first day of the year is held through the last day of the
applicable year and using, as the beginning and ending prices for purposes of
that calculation, the closing price on the last trading day of the preceding
year and on the last trading day of the applicable year, respectively. TSR
Performance will be calculated to two places to the right of the decimal,
rounded to the nearest one-hundredth with 0.005 being rounded upward to 0.01.

The Payout Percentage for a Tranche that vests pursuant to Section 5.2 or
Section 5.5(a) will be 100% plus or minus (as applicable) the positive or
negative TSR Performance of PNC for the year that relates to that Tranche up to
a maximum of 25 percentage points either direction, such that the Payout
Percentage will be no less than 75.00% and no more than 125.00%.

Thus, the number of Payout Share Units for a Tranche of Performance RSUs and
related Dividend Equivalents that vested pursuant to Section 5.2 or
Section 5.5(a) and is not forfeited prior to settlement pursuant to Section 4
will be the Payout Percentage of the number of target Share Units in the
Tranche, rounded to the nearest one-hundredth with 0.005 Share Units being
rounded upward to 0.01 Share Units). The portion of the Share Units in a Tranche
that do not become Payout Share Units will be cancelled; that is, only the
number of target share units that become Payout Share Units as a result of the
Payout Performance Criteria adjustment will be eligible to be the basis of the
settlement and payout of the Performance RSUs and related Dividend Equivalents
in the Tranche in accordance with Sections 7 and 8.

For example, if PNC’s TSR Performance for 2013 is 10.16% and the 2013 Tranche
vests pursuant to Section 5.2 (i.e., Grantee is still an employee of the
Corporation and meets the service requirement as of the 2nd anniversary of the
Award Grant Date in February 2014 and PNC’s tier 1 capital ratio as of
December 31, 2013 meets or exceeds the tier 1 capital ratio then required by
PNC’s primary Federal bank holding company regulator for a well-capitalized
institution), then the Payout Percentage would be 110.16%. Using this Payout
Percentage of 110.16%, the award payout for the 2012 Tranche of Performance RSUs
and related Dividend Equivalents in this example would be based on a number of
Payout Share Units calculated as 110.16% of the target number of Share Units in
that Tranche, rounded to the nearest one-hundredth, and would be settled and
paid out in accordance with Sections 7 and 8, generally in February 2014.

If, in the same example, PNC’s TSR Performance for 2013 were negative 10.16%,
the Payout Percentage would be 89.84% and the award payout for the 2013 Tranche
of Performance RSUs and related Dividend Equivalents would be based on a number
of Payout Share Units calculated as 89.84% of the target number of Share Units
in that Tranche, rounded to the nearest one-hundredth. The remaining portion of
the target Share Units in the Tranche in this example would not be eligible to
be the basis for settlement and payout.

6.3 Payout Percentage After a Change of Control or Death.

The Payout Percentage will be 100% for any Tranche of Performance RSUs and
related Dividend Equivalents that vested pursuant to Section 5.3, Section 5.4,
Section 5.5(b), or Section 5.5(c). Thus the number of Payout Share Units for a
Tranche of outstanding Performance RSUs and related Dividend Equivalents that
vested pursuant to one of those sections would be calculated as 100% of the
target number of Share Units in that Tranche, rounded to the nearest
one-hundredth Share Unit if the tranche is not in whole units (e.g., if a
capital adjustment pursuant to Section 10 resulted in a fractional share unit in
the tranche).

7. Settlement Date.

7.1 Settlement of Outstanding Units. Performance RSUs and related Dividend
Equivalents that (i) have been forfeited by Grantee pursuant to the service
requirements or conduct provisions of Section 4 or (ii) have expired unvested
and terminated pursuant to the applicable provisions of Section 5 as having
failed to vest and no longer being eligible for vesting, will not settle and
will be cancelled without payment of any consideration by PNC.



--------------------------------------------------------------------------------

Performance RSUs and related Dividend Equivalents that have vested pursuant to
one of the subsections of Section 5 (Section 5.2, 5.3, 5.4, 5.5(a), 5.5(b) or
5.5(c), as applicable) and that have not been forfeited prior to their
settlement date pursuant to Section 4.3 or Section 4.4, if applicable, will be
performance-adjusted, as applicable, as to the number of Share Units that will
be the basis for payout on settlement (that is, the Payout Share Units for such
Tranche of Performance RSUs and related Dividend Equivalents determined in
accordance with the provisions of Section 6), and such Tranche of Performance
RSUs and related Dividend Equivalents will be settled and paid out with respect
to those Payout Share Units in accordance with the applicable provisions of
Sections 7 and 8.

The applicable settlement date for a Tranche of Performance RSUs and related
Dividend Equivalents (“Settlement Date”) is determined by Section 7.2, 7.3, 7.4,
7.5(a), 7.5(b) or 7.5(c), based on the subsection of Section 5 that was applied
in vesting the Performance RSUs and related Dividend Equivalents in such
Tranche. Section 8 provides for the payout of such outstanding vested,
performance-adjusted Performance RSUs and related Dividend Equivalents.

 

  7.2 Settlement Date Where Vesting Determination is Made in Standard
Circumstances Pursuant to Section 5.2 (While Grantee is Still an Employee and
there has not been a Change of Control).

Where Grantee was still an employee of the Corporation on the applicable
anniversary of the Award Grant Date and the outstanding Tranche of Performance
RSUs and related Dividend Equivalents has satisfied the applicable vesting
performance condition and vested pursuant to Section 5.2, the Settlement Date
with respect to any such Tranche of Performance RSUs and related Dividend
Equivalents will be the date as of which the Tranche vests, which will be:

 

  •  

the scheduled vesting date for that Tranche (that is, as of the 1st , 2nd , 3rd,
or 4th anniversary of the Award Grant Date, as the case may be, with respect to
the 1st , 2nd , 3rd, or 4th Tranche, as applicable).

 

  7.3 Settlement Date Where Vesting Determination is Made Upon the Occurrence of
a Change of Control While Grantee is an Employee Pursuant to Section 5.3.

Where a Change of Control has occurred, Grantee was still an employee of the
Corporation on the day immediately prior to the date the Change of Control
occurred, and the remaining outstanding Tranches of Performance RSUs and related
Dividend Equivalents have satisfied the applicable vesting performance condition
and vested pursuant to Section 5.3:

 

  •  

The Settlement Date with respect to any such Tranche or Tranches of Performance
RSUs and related Dividend Equivalents will be the date of the Change of Control,
but only if the Change of Control is a permissible payment event under
Section 409A of the U.S. Internal Revenue Code and any regulations, revenues
procedures of revenue rulings issued by the Secretary of the United States
Treasury applicable to such Section 409A; and

 

  •  

If the Change of Control is not a permissible payment event under such
Section 409A, the Settlement Date with respect to any such Tranche will be the
anniversary of the Award Grant Date that would have been the scheduled vesting
date for such Tranche had the Tranche vested pursuant to Section 5.2 rather than
pursuant to Section 5.3.



--------------------------------------------------------------------------------

7.4 Settlement Date Where Vesting Occurred Pursuant to Section 5.4 upon
Grantee’s Death While an Employee.

In the event that the remaining outstanding Tranches of Performance RSUs and
related Dividend Equivalents have vested pursuant to Section 5.4 upon Grantee’s
death while Grantee was still an employee of the Corporation:

 

  •  

The Settlement Date with respect to any such Tranche or Tranches of Performance
RSUs and related Dividend Equivalents will be the date of Grantee’s death.

 

  7.5 Settlement Date Where Vesting Occurred Post-Employment Pursuant to
Section 5.5 Following Qualifying Disability or Retirement Termination.

(a) Where the Tranche of Performance RSUs and related Dividend Equivalents has
satisfied the applicable vesting performance condition and vested pursuant to
Section 5.5(a) and provided that the Tranche is not forfeited prior to
settlement pursuant to the conduct provisions of Section 4.3 or Section 4.4, if
applicable, the Settlement Date with respect to any such Tranche of Performance
RSUs and related Dividend Equivalents will be:

 

  •  

the scheduled vesting date for that Tranche (that is, as of the 1st , 2nd , 3rd,
or 4th anniversary of the Award Grant Date, as the case may be, with respect to
the 1st , 2nd , 3rd, or 4th Tranche, as applicable) provided that there either
(i) has been no suspension of vesting and/or settlement of such Tranche pursuant
to Section 4.4 or (ii) if there had been a suspension of vesting and/or
settlement pursuant to that section, such suspension was lifted pursuant to the
occurrence of an event that did not result in the forfeiture of the Tranche and
such lifting occurred prior to the scheduled vesting date for that Tranche; or

 

  •  

if there had been a suspension of vesting and/or settlement of such Tranche
imposed pursuant to Section 4.4 and such suspension was lifted pursuant to the
occurrence of an event that did not result in the forfeiture of the Tranche but
the lifting of the suspension occurred after the scheduled vesting date for such
Tranche, then the Settlement Date would be such later date as of which the
Tranche has both vested pursuant to Section 5.5(a) and any suspension of
settlement imposed pursuant to Section 4.4 has been lifted.

(b) Change of Control After a Qualifying Retirement or Termination by Reason of
Disability. Where the remaining Tranche or Tranches of Performance RSUs and
related Dividend Equivalents were outstanding and had not been forfeited
pursuant to Section 4 prior to the occurrence of the Change of Control, and such
Tranche or Tranches have satisfied the applicable vesting performance condition
and vested as of the Change in Control date pursuant to Section 5.5(b):

 

  •  

The Settlement Date with respect to any such Tranche or Tranches of Performance
RSUs and related Dividend Equivalents will be the date of the Change of Control,
but only if the Change of Control is a permissible payment event under
Section 409A of the U.S. Internal Revenue Code and any regulations, revenues
procedures of revenue rulings issued by the Secretary of the United States
Treasury applicable to such Section 409A; and

 

  •  

If the Change of Control is not a permissible payment event under such
Section 409A, the Settlement Date with respect to any such Tranche will be the
anniversary of the Award Grant Date that would have been the scheduled vesting
date for such Tranche had the Tranche vested pursuant to Section 5.5(a) rather
than pursuant to Section 5.5(b).



--------------------------------------------------------------------------------

(c) Death After a Qualifying Retirement or Termination by Reason of Disability.
Where the remaining Tranche or Tranches of Performance RSUs and related Dividend
Equivalents were outstanding and had not been forfeited pursuant to Section 4
prior to Grantee’s death, and such Tranche or Tranches have satisfied the
applicable vesting performance condition and vested as of the date of Grantee’s
death pursuant to Section 5.5(c):

 

  •  

The Settlement Date with respect to any such Tranche or Tranches of Performance
RSUs and related Dividend Equivalents will be the date of Grantee’s death.

8. Settlement Payout.

8.1 Settlement of Outstanding Units. Performance RSUs and related Dividend
Equivalents that (i) have been forfeited by Grantee pursuant to the service
requirements or conduct provisions of Section 4 or (ii) have expired unvested
and terminated pursuant to the applicable provisions of Section 5 as having
failed to vest and no longer being eligible for vesting, will not settle and
will be cancelled without payment of any consideration by PNC.

Performance RSUs and related Dividend Equivalents that have vested pursuant to
one of the subsections of Section 5 (Section 5.2, 5.3, 5.4, 5.5(a), 5.5(b) or
5.5(c), as applicable) and that have not been forfeited pursuant to Section 4.3
or Section 4.4, if applicable, prior to their Settlement Date as determined in
accordance with the applicable subsection of Section 7 will be paid out with
respect to the Payout Share Units determined in accordance with the provisions
of Section 6 at the time and in the form set forth in the applicable subsection
of this Section 8.

8.2 Settlement of Outstanding Units where there has not been a Change of
Control.

(a) Timing. With respect to a Tranche or Tranches of Performance RSUs and
related Dividend Equivalents that have a Settlement Date determined in
accordance with Section 7.2, 7.4, 7.5(a) or 7.5(c), as the case may be, and have
not been forfeited pursuant to Section 4.3 or Section 4.4 prior to settlement,
payment will be made as follows:

Payment will be made to Grantee by PNC with respect to any such Tranche as soon
as practicable following the applicable Settlement Date set forth in the
applicable subsection of Section 7, generally within 30 days, but no later than
December 31st of the calendar year in which the settlement date occurs;
provided, however, that:

 

  •  

If the Tranche of Performance RSUs and related Dividend Equivalents vested
pursuant to Section 5.4 upon Grantee’s death while an employee of the
Corporation or was vested post-employment and after Grantee’s death pursuant to
a Compensation Committee determination that the applicable vesting performance
condition had been met in accordance with Section 5.5(c), payment will be made
no later than December 31st of the calendar year in which Grantee’s death
occurred or, if later, the 15th day of the 3rd calendar month following the date
of Grantee’s death; and

 

  •  

Where the Settlement Date occurs pursuant to Section 7.5(a) following the
lifting of a suspension imposed pursuant to Section 4.4, payment will be made no
later than December 31st of the calendar year in which the Settlement Date
occurs.

(b) Form of Payment. Except as otherwise set forth in Section 10, if applicable,
such payment with respect to a given Tranche of Performance RSUs and related
Dividend Equivalents will be made at the applicable time set forth above by
delivery to Grantee or his or her representative as follows:

With respect to the Performance RSUs portion of the Tranche, settlement of the
number of Payout Share Units determined in accordance with Section 6 for the
Tranche being settled will be made by delivery of that number of whole Shares of
PNC common stock equal to the number of whole Payout Share Units and by cash for
any fractional Payout Share Unit as set forth in Section 8.4, or as otherwise
determined pursuant to Section 10 if applicable.



--------------------------------------------------------------------------------

With respect to the related Dividend Equivalents portion of the Tranche,
settlement will be made by payment of cash in an amount equivalent to the amount
of the cash dividends Grantee would have received, without interest on or
reinvestment of such amounts, had Grantee been the record holder of a number of
issued and outstanding Shares of PNC common stock equal to the number of Payout
Share Units for that Tranche for the period beginning on the Award Grant Date
and through the Settlement Date for such Tranche, subject to adjustment if any
pursuant to Section 10.

(c) Disputes. If there is a dispute regarding payment of a final award, PNC will
settle the undisputed portion of the award, if any, within the time frame set
forth above in this Section 8.2, and will settle any remaining portion as soon
as practicable after such dispute is finally resolved but in any event within
the time period permitted under Section 409A of the U.S. Internal Revenue Code.

8.3 Settlement of Outstanding Units after a Change of Control.

(a) Timing. With respect to a Tranche or Tranches of Performance RSUs and
related Dividend Equivalents that have satisfied the applicable performance
condition and vested pursuant to Section 5.3 or Section 5.5(b) and have a
Settlement Date determined in accordance with Section 7.3 or 7.5(b), as the case
may be, and have not been forfeited pursuant to Section 4.3 or Section 4.4 prior
to the occurrence of the Change of Control, payment will be made as follows:

Payment will be made to Grantee by PNC with respect to any such Tranche at the
time set forth in subsection (a)(1) of this Section 8.3 unless payment at such
time would be a noncompliant payment under Section 409A of the U.S. Internal
Revenue Code, and otherwise, at the time set forth in subsection (a)(2) of this
Section 8.3, in either case as further described below.

(1) If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code, payment of any such
outstanding Tranche that satisfied the performance vesting criteria pursuant to
Section 5.3 or 5.5(b) and has a Settlement Date in accordance with Section 7.3
or 7.5(b), as the case may be, will be made as soon as practicable after the
date that the data was available and the determination made that such Tranche
has vested in accordance with Section 5.3 or 5.5(b), as applicable, but in no
event later than December 31st of the calendar year in which the Change of
Control occurs or, if later, by the 15th day of the third calendar month
following the date on which the Change of Control occurs, other than in unusual
circumstances where a further delay thereafter would be permitted under
Section 409A of the U.S. Internal Revenue Code, and if such a delay is
permissible, as soon as practicable within such limits.

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made with respect to each Tranche of Performance RSUs and
related Dividend Equivalents being settled as soon as practicable after the
anniversary of the Award Grant Date that would have been the scheduled vesting
date for such Tranche had the Tranche vested pursuant to Section 5.2 rather than
Section 5.3 or pursuant to Section 5.5(a) rather than Section 5.5(b), as the
case may be, but in no event later than December 31st of the year in which such
scheduled vesting date occurs.

(b) Form of Payment.

(1) If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code and payment with
respect to a Tranche or Tranches of Performance RSUs and related Dividend
Equivalents is made at the time specified in Section 8.3(a)(1), then payment
with respect to any such Tranche will be in an amount equal to the base amounts
for the Performance RSUs and the Dividend Equivalents as described below in
subsection (2)(A) of Section 8.3(b).



--------------------------------------------------------------------------------

Payment of this amount will be made entirely in cash if so provided in the
circumstances pursuant to Section 10.2(c), valued as provided in Section 10.2.
Otherwise, payment of the Performance RSUs base amount will be made in the form
of whole shares of PNC common stock (valued at Fair Market Value or as otherwise
provided in Section 10, as applicable, as of the date of the Change of Control)
and cash for any fractional interest, and payment of the Dividend Equivalents
base amount (valued as provided in Section 10, as applicable) will be paid in
the form of cash.

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code and payment
with respect to the Tranche or Tranches of Performance RSUs and related Dividend
Equivalents being settled will be made at the time or times specified in
Section 8.3(a)(2), then such payments will be made entirely in cash and the
payment amount with respect to any such Tranche will be in an amount equal to
(X) plus (Y), where (X) is the Performance RSUs base amount described below in
subsection (A) of this Section 8.2(b)(2) plus the phantom investment amount for
the Performance RSUs base amount described below in subsection (B) of this
Section 8.3(b)(2) and (Y) is the Dividend Equivalents base amount described
below in subsection (A) of this Section 8.2(b)(2) plus the phantom investment
amount for the Dividend Equivalents base amount described below in subsection
(B) of this Section 8.2(b)(2).

(A) Base Amounts. The Performance RSUs base amount will be an amount equal to
the number of Payout Share Units determined in accordance with Section 6 for the
settled Tranche being paid multiplied by the Fair Market Value (as defined in
Section 16.14) of a share of PNC common stock on the date of the Change of
Control or by the per share value provided pursuant to Section 10 as applicable.

The Dividend Equivalents base amount for a settled Tranche being paid will be an
amount equivalent to the amount of the cash dividends Grantee would have
received, without interest on or reinvestment of such amounts, had Grantee been
the record holder of a number of issued and outstanding shares of PNC common
stock equal to the number of Payout Share Units for that Tranche for the period
beginning on the Award Grant Date and through the date of the Change of Control,
subject to adjustment if any pursuant to Section 10.

(B) Phantom Investment Amounts. The phantom investment amount for the
Performance RSUs base amount with respect to the settled Tranche being paid will
be either (i) or (ii), whichever is larger: (i) interest on the Performance RSUs
base amount described in Section 8.3(b)(2)(A) from the date of the Change of
Control through the payment date for that Tranche at the short-term, mid-term or
long-term Federal rate under U.S. Internal Revenue Code Section 1274(b)(2)(B),
as applicable depending on the term until payment, compounded semi-annually; or
(ii) a phantom investment amount with respect to said base amount that reflects,
if positive, the performance of the PNC stock or other consideration received by
a PNC common shareholder in the Change of Control transaction, with dividends
reinvested in such stock, from the date of the Change of Control through the
payment date for that Tranche.

The phantom investment amount for the Dividend Equivalents base amount with
respect to the settled Tranche being paid will be interest on the Dividend
Equivalents base amount described in Section 8.3(b)(2)(A) from the date of the
Change of Control through the payment date for that Tranche at the short-term,
mid-term or long-term Federal rate under U.S. Internal Revenue Code
Section 1274(b)(2)(B), as applicable depending on the term until payment,
compounded semi-annually.

PNC may, at its option, provide other phantom investment alternatives in
addition to those referenced in the preceding two paragraphs of this
Section 8.3(b)(2)(B) and may permit Grantee to make a phantom investment
election from among such alternatives under and in accordance with procedures
established by PNC, but any such alternatives must provide for at least the two
phantom investments set forth in Section 8.3(b)(2)(B)(i) and (ii) with respect
to the Performance RSUs base amount at a minimum and for at least the one
phantom investment set forth in this Section 8.3(b)(2)(B) for the Dividend
Equivalents base amount at a minimum.

The phantom investment amounts will be applicable only in the event that payment
at the time of the Change of Control would not comply with Section 409A of the
U.S. Internal Revenue Code and thus payment is made at the time specified in
Section 7.2(a)(2) rather than at the time specified in Section 7.2(a)(1).



--------------------------------------------------------------------------------

(c) Disputes. If there is a dispute regarding payment of a final award, PNC will
settle the undisputed portion of the award, if any, within the time frame set
forth in the applicable subsection of Section 8.3(a), and will settle any
remaining portion as soon as practicable after such dispute is finally resolved
but in any event within the time period permitted under Section 409A of the U.S.
Internal Revenue Code.

8.4 Final Award Fully Vested. A final award, if any, will be fully vested as of
the applicable Settlement Date. Any Shares issued pursuant to this Section 8
will be fully vested at the time of issuance, and PNC will issue any such Shares
and deliver any cash payable pursuant to this Section 8 to, or at the proper
direction of, Grantee or Grantee’s legal representative, as determined in good
faith by the Committee, at the time specified in the applicable subsection of
Section 8.2 or Section 8.3, whichever is applicable.

No fractional shares will be issued. If a final award payment is payable in
Shares and includes a fractional interest, such fractional interest will be
liquidated on the basis of the then current Fair Market Value of PNC common
stock, or as otherwise provided in Section 10, if applicable, and paid to
Grantee or Grantee’s legal representative in cash at the time the Shares are
issued pursuant to this Section 8.

In the event that Grantee is deceased, payment will be delivered to the executor
or administrator of Grantee’s estate or to Grantee’s other legal representative,
as determined in good faith by the Committee.

9. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Performance-Based Award unless
and until shares of PNC stock are issued and delivered in settlement of vested
outstanding Performance RSUs pursuant to Section 8.

10. Capital Adjustments.

10.1 Except as otherwise provided in Section 10.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that an outstanding,
vested Tranche of Performance RSUs and related Dividend Equivalents is settled
and paid, the Compensation Committee shall make those adjustments, if any, in
the number, class or kind of the Target Share Units that relate to any such
Tranche of Performance RSUs and related Dividend Equivalents that it deems
appropriate in its discretion to reflect Corporate Transactions such that the
rights of Grantee are neither enlarged nor diminished as a result of such
Corporate Transactions, including without limitation (a) measuring the value per
Share Unit of any share-denominated award authorized for payment to Grantee by
reference to the per share value of the consideration payable to a PNC common
shareholder in connection with such Corporate Transactions, and (b) authorizing
payment of the entire value of any award amount authorized for payment to
Grantee pursuant to Section 8 to be paid in cash at the time otherwise specified
in Section 8.

All determinations hereunder shall be made by the Compensation Committee in its
sole discretion and shall be final, binding and conclusive for all purposes on
all parties, including without limitation Grantee.

10.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of the Target Share Units that relate to any then outstanding Tranche of
Performance RSUs and related Dividend Equivalents will automatically be adjusted
to reflect the same changes as are made to outstanding shares of PNC common
stock generally, (b) the value per Share Unit to be used in calculating the base
amount described in Section 8.3(b) of any award payment to be made to Grantee in
accordance with Section 8.3 will be measured by reference to the per share value
of the consideration payable to a PNC common shareholder in connection with such
Corporate Transaction or Transactions if applicable, and (c) if the effect of
the Corporate Transaction or Transactions on a PNC common shareholder is to
convert that shareholder’s holdings into consideration that does not consist
solely (other than as to a minimal amount) of shares of PNC common stock, then
the entire value of any amounts payable to Grantee pursuant to Section 8 will be
paid solely in cash at the time otherwise specified in Section 8.



--------------------------------------------------------------------------------

11. Prohibitions Against Sale, Assignment, etc.; Payment to Legal
Representative.

(a) Performance RSUs and related Dividend Equivalents may not be sold, assigned,
transferred, exchanged, pledged, or otherwise alienated or hypothecated.

(b) If Grantee is deceased at the time any portion of the Performance-Based
Award is settled and paid in accordance with the terms of Sections 7 and 8, such
delivery of shares and/or other payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative shall extinguish
all right to payment hereunder.

12. Withholding Taxes.

Where Grantee has not previously satisfied all applicable withholding tax
obligations, PNC will, at the time any tax withholding obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from any amounts then payable hereunder to Grantee.

Unless the Compensation Committee determines otherwise, the Corporation will
retain whole shares of PNC common stock from any amounts payable to Grantee
hereunder in the form of Shares, and will withhold cash from any amounts payable
to Grantee hereunder that are settled in cash. If any withholding is required
prior to the time amounts are payable to Grantee hereunder, the withholding will
be taken from other compensation then payable to Grantee or as otherwise
determined by PNC.

For purposes of this Section 12, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 16.14) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. PNC
will not retain Shares for this purpose. If Grantee’s W-4 obligation does not
exceed the required minimum withholding in connection herewith, no additional
withholding may be made.

13. Employment. Neither the granting of the Performance-Based Award nor the
calculation, determination and payment with respect to any vested and
outstanding portion of such Performance-Based Award authorized hereunder nor any
term or provision of the Agreement shall constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.

14. Subject to the Plan and the Compensation Committee. In all respects the
Performance-Based Award and the Agreement are subject to the terms and
conditions of the Plan, which has been made available to Grantee and is
incorporated herein by reference; provided, however, the terms of the Plan shall
not be considered an enlargement of any benefits under the Agreement. Further,
the Performance-Based Award and the Agreement are subject to any interpretation
of, and any rules and regulations issued by, the Compensation Committee or its
delegate or under the authority of the Compensation Committee, whether made or
issued before or after the Award Grant Date.

15. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement.



--------------------------------------------------------------------------------

The Agreement constitutes the entire agreement between Grantee and PNC with
respect to the subject matters addressed herein, and supersedes all other
discussions, negotiations, correspondence, representations, understandings and
agreements between the parties concerning the subject matters hereof.

16. Certain Definitions.

Except where the context otherwise indicates, the following definitions apply
for purposes of the Agreement.

16.1 “Agreement” or “Award Agreement” means the 2012 Performance-Based
Restricted Share Units Award Agreement between PNC and Grantee evidencing the
Performance RSUs and related Dividend Equivalents award opportunity granted to
Grantee pursuant to the Plan.

16.2 “Award Grant Date” means the Award Grant Date set forth on page 1 of the
Agreement, and is the date as of which the award opportunity of Performance RSUs
and related Dividend Equivalents (together, the “Performance-Based Award”) is
authorized to be granted by the Compensation Committee in accordance with the
Plan.

16.3 “Board” means the Board of Directors of PNC.

16.4 “Cause” and “termination for Cause.”

For purposes of the Agreement, “Cause” means:

(i) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(ii) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(iii) any act of fraud, misappropriation, material dishonesty, or embezzlement
by Grantee against PNC or any of its subsidiaries or any client or customer of
PNC or any of its subsidiaries;

(iv) any conviction (including a plea of guilty or of nolo contendere) of
Grantee for, or entry by Grantee into a pre-trial disposition with respect to,
the commission of a felony; or

(v) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(i), (ii) or (iii) above or that an event described in clause (iv) or (v) above
has occurred with respect to Grantee and, if so, determines that the termination
of Grantee’s employment with the Corporation will be deemed to have been for
Cause.

16.5 “CEO” means the chief executive officer of PNC.



--------------------------------------------------------------------------------

16.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 16.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 16.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

16.7 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

16.8 “Competitive Activity” means any participation in, employment by, ownership
of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities that Grantee knows PNC or any subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section 16.11(a), in



--------------------------------------------------------------------------------

either case whether Grantee is acting as agent, consultant, independent
contractor, employee, officer, director, investor, partner, shareholder,
proprietor or in any other individual or representative capacity therein.

16.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

16.10 “Corporation” means PNC and its Consolidated Subsidiaries.

16.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
in the continental United States at any time during the period commencing on
Grantee’s Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to have a service relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or its delegate, if
Grantee was a member of the Corporate Executive Group (or equivalent successor
classification) or was subject to the reporting requirements of Section 16(a) of
the Exchange Act with respect to PNC securities when he or she ceased to be an
employee of the Corporation, or, if Grantee was not within one of the foregoing
groups, the CEO, the Chief Human Resources Officer of PNC, or his or her
designee, whichever is applicable, determines that Grantee has engaged in
conduct described in clause (a) or clause (b) above or that an event described
in clause (c) above has occurred with respect to Grantee, and, if so, determines
that Grantee will be deemed to have engaged in Detrimental Conduct for purposes
of the Agreement.

16.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for Social Security disability benefits, Grantee shall be presumed
to be Disabled as defined herein.

16.13 “Dividend Equivalents” means the opportunity to receive
dividend-equivalents granted to Grantee pursuant to the Plan in connection with
the Performance RSUs to which they relate and evidenced by the Agreement.

16.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.



--------------------------------------------------------------------------------

16.15 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

16.16 “Grantee” means the person to whom the Performance RSUs with related
Dividend Equivalents award opportunity is granted and is identified as Grantee
on page 1 of the Agreement.

16.17 “Internal Revenue Code” means the United States Internal Revenue Code of
1986 as amended, and the rules and regulations promulgated thereunder.

16.18 “Payout Share Units” means the performance-adjusted number of Share Units
calculated in accordance with Section 6 and eligible to be used in determining
the payout amount for a Tranche of Performance RSUs and related Dividend
Equivalents that are settled and paid out in accordance with Sections 7 and 8 of
the Agreement.

16.19 “Performance-Based Award” means the Performance RSUs and related Dividend
Equivalents award opportunity granted to Grantee pursuant to the Plan and
evidenced by the Agreement.

16.20 “Performance measurement date” means, with respect to the Vesting
Performance Condition, the year-end or other quarter-end date specified by the
applicable provisions of Section 5 of the Agreement as the date as of which the
Vesting Performance Condition for a Tranche or Tranches of Performance RSUs and
related Dividend Equivalents will be measured to determine whether or not the
Vesting Performance Condition for such Tranche or Tranches has been satisfied.

16.21 “Performance RSUs” means the Share-denominated award opportunity
performance-based restricted share units granted to Grantee in accordance with
Article 10 of the Plan and evidenced by the Agreement.

16.22 “Person” has the meaning specified in the definition of “Change of Control
in Section 16.6(a).

16.23 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

16.24 “PNC” means The PNC Financial Services Group, Inc.

16.25 “Retiree.” Grantee is sometimes referred to as a “Retiree” if Grantee
Retires, as defined in Section 16.26.

16.26 “Retires” or “Retirement.” Grantee “Retires” if his or her employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Compensation Committee or the CEO or his or her designee so determines prior
to such divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”

16.27 “SEC” means the United States Securities and Exchange Commission.

16.28 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.



--------------------------------------------------------------------------------

16.29 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

16.30 “Settlement Date” has the meaning set forth in Section 7 of the Agreement.

16.31 “Share” means a share of PNC common stock.

16.32 “Target Share Units” means the number of share units specified on page 1
of the Agreement as the Target Share Units, subject to capital adjustments
pursuant to Section 10 of the Agreement if any.

16.33 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

16.34 “Tranche” means one of the four installments into which the Performance
RSUs and related Dividend Equivalents of the Performance-Based Award have been
divided as specified in Section 2 of the Agreement.

16.35 “TSR Performance” has the meaning set forth in Section 6 of the Agreement.

16.36 “Vesting Performance Condition.” The vesting performance condition for a
Tranche or Tranches of the Performance-Based Award is set forth in the
applicable subsection of Section 5 of the Agreement.

17. Grantee Covenants.

17.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 17 and 18 by virtue of receiving this Performance-Based Award
(regardless of whether such share units or any portion thereof ultimately vest
and settle); that such provisions are reasonable and properly required for the
adequate protection of the business of PNC and its subsidiaries; and that
enforcement of such provisions will not prevent Grantee from earning a living.

17.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 17.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.



--------------------------------------------------------------------------------

17.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

17.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 17.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

18. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

18.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

18.2 Equitable Remedies. A breach of the provisions of any of Sections 17.2,
17.3 or 17.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

18.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 17.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

18.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

18.5 Severability. The restrictions and obligations imposed by Sections 17.2,
17.3, 17.4, 18.1 and 18.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

18.6 Reform. In the event any of Sections 17.2, 17.3 and 17.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.



--------------------------------------------------------------------------------

18.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 17.2, 17.3 and 17.4.

18.8. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Performance-Based Award and the Agreement comply with the
provisions of Section 409A of the U.S. Internal Revenue Code to the extent, if
any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement and the Performance-Based Award to the extent and in the manner PNC
deems necessary or advisable or take such other action or actions, including an
amendment or action with retroactive effect, that PNC deems appropriate in order
either to preclude any such payments or benefits from being deemed “deferred
compensation” within the meaning of Section 409A or to provide such payments or
benefits in a manner that complies with the provisions of Section 409A such that
they will not be taxable thereunder.

18.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent applicable to Grantee, the Performance-Based Award, and
any right to receive and retain any Shares or other value pursuant to such
Award, shall be subject to rescission, cancellation or recoupment, in whole or
in part, if and to the extent so provided under any “clawback” or similar policy
of PNC in effect on the Award Grant Date or that may be established thereafter
and to any clawback or recoupment that may be required by applicable law.

18.10 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

19. Acceptance of Performance-Based Award; PNC Right to Cancel; Effectiveness of
Agreement.

If Grantee does not accept the Performance-Based Award by executing and
delivering a copy of the Agreement to PNC, without altering or changing the
terms thereof in any way, within 30 days of receipt by Grantee of a copy of the
Agreement, PNC may, in its sole discretion, withdraw its offer and cancel the
Performance-Based Award at any time prior to Grantee’s delivery to PNC of an
unaltered and unchanged copy of the Agreement executed by Grantee. Otherwise,
upon execution and delivery of the Agreement by both PNC and Grantee, the
Agreement is effective as of the Award Grant Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

THE PNC FINANCIAL SERVICES GROUP, INC.

By:

Chairman and Chief Executive Officer

ATTEST:

By:

Corporate Secretary

ACCEPTED AND AGREED TO by GRANTEE

   Grantee



--------------------------------------------------------------------------------

2012 Incentive Performance Units

Overall Standard Performance Period: January 1, 2012—December 31, 2014 (3 Years)

Corporate Performance Criteria: Based on PNC performance and rankings relative
to Peers with respect to Earnings per Share Growth and Return on Average Common
Equity (not including goodwill) performance

Risk Performance: Trigger event for Committee review based on PNC’s Return on
Economic Capital as compared to its Cost of Capital

100% Vests on Final Award

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

2012-2014 INCENTIVE PERFORMANCE UNITS AWARD AGREEMENT

* * *

 

GRANTEE:    [ name ] GRANT DATE:    February 7, 2012 TARGET SHARE UNITS:    [
whole number ] Share Units

 

 

1. Definitions.

Certain terms used in this 2012-2014 Incentive Performance Units Award Agreement
(“Agreement” or “Award Agreement”) are defined in Section 15 or elsewhere in the
Agreement, and such definitions will apply except where the context otherwise
indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. 2012 Incentive Performance Units.

Pursuant to the Plan and subject to the terms and conditions of the Agreement,
PNC grants to the grantee named above (“Grantee”) a Share-denominated incentive
award opportunity of Performance Units (the “Performance Units,” “Incentive
Performance Units” or “2012 Incentive Performance Units”) with the number of
target Share Units set forth above (“Target Share Units”). Incentive Performance
Units are subject to acceptance by Grantee in accordance with Section 18 and are
subject to the terms and conditions of the Agreement and the Plan.

The 2012 Incentive Performance Units are subject to the corporate performance
conditions, risk performance adjustments, service requirements, and other terms
and conditions of the Agreement and to the Plan, and to final award
determination in accordance with Section 5 or Section 6, as applicable.

In general, the 2012 Incentive Performance Units are an opportunity for Grantee
to receive, at the end of the applicable overall performance period, an award of
Shares and, if applicable, Cash Share-Equivalents, provided that the conditions
of the Agreement are met. The maximum potential payout amount that Grantee may
receive as a final award determined by the Compensation Committee (defined in
Section 15.17 and sometimes referred to as the Committee) in accordance with
Section 5 is based on the



--------------------------------------------------------------------------------

degree to which specified corporate performance criteria have been achieved by
PNC, the applicable basic calculation schedule established by the Compensation
Committee for use in generating the maximum corporate performance potential
payout percentage for the 2012 Incentive Performance Units from such corporate
performance results, any Committee-determined downward adjustments to that
potential payout percentage based on PNC’s risk performance, any further
downward adjustment to the calculated potential payout amount based on the
Compensation Committee’s negative discretion, and Grantee’s level of
satisfaction (or deemed satisfaction) of the service requirements set forth in
Section 4, including any limitations on the maximum potential payout amount that
may apply in the circumstances (e.g., in the case of death).

Further limitations or adjustments may apply if there is an early termination or
limitation of the overall performance measurement period. Final awards are
determined by the Compensation Committee in the absence of a Change of Control
(as defined herein) and are subject to the Compensation Committee’s negative
discretion. The Agreement provides a formula for calculation of the Final Award
in the event of a Change of Control of PNC and for the form and timing of
payment of any such award.

Any Final Award (as defined in Section 15.30) authorized pursuant to the
Agreement will be expressed as a number of Awarded Share Units and paid in
accordance with Section 7. Generally, an award will be paid in shares of PNC
common stock (“Shares”) up to the same number of Shares as the number set forth
above as the number of Target Share Units (which is also the maximum number of
Shares, subject to capital adjustments, if any, pursuant to Section 9, that may
be paid with respect to the 2012 Incentive Performance Units hereunder). To the
extent, if any, that the total Final Award amount exceeds the Target Share Units
number set forth above, any remainder will generally be paid in cash in an
amount equal to the number of remaining Awarded Share Units multiplied by the
per share price of PNC common stock on the award date (sometimes referred to in
the Agreement as payment in “Cash Share-Equivalents”).

The 2012 Incentive Performance Units must still be outstanding at the time a
Final Award determination is made for Grantee to be eligible to receive an
award, and any Final Award and payment thereof is subject to the terms and
conditions set forth in the Agreement and to the Plan.

 

  3. Corporate Performance Conditions; Committee-Determined Risk Performance
Downward Adjustments; Dividend-Adjusted Target Share Units.

3.1 Corporate Performance Conditions and Committee-Determined Risk Performance
Downward Adjustments. The 2012 Incentive Performance Units are subject to
corporate performance conditions and to Committee-determined risk performance
downward adjustments as set forth in this Section 3.

Final Award determination by the Compensation Committee pursuant to Section 5
requires the calculation of the “Final Potential Payout Percentage” and the
“Calculated Maximum Potential Payout Amount,” as defined in Section 15.31 and
Section 15.10, respectively. Final Award calculation pursuant to Section 6 of
the Agreement, if applicable, requires the calculation of the Change of Control
Payout Percentage and the calculated Final Award as set forth in that section of
the Agreement.

Calculation of the Final Potential Payout Percentage where a final award
determination is to be made pursuant to Section 5 takes into account both the
corporate performance factor generated by PNC’s specified corporate performance
relative to its peers (the “Corporate Performance Factor” or “Corporate Factor”)
and a risk performance factor determined in accordance with the Agreement (the
“Risk Performance Factor” or “Risk Factor”).

The Corporate Performance Factor represents the maximum corporate performance
potential payout percentage for a Final Award determined by the Compensation
Committee pursuant to Section 5. A Risk Performance Factor is then applied to
this Corporate Factor to arrive at a Final Potential Payout Percentage.
Section 5 provides further detail on the calculation of the Final Potential
Payout Percentage and the calculation of the Calculated Maximum Potential Payout
Amount from the Final Potential Payout Percentage and the Adjusted Target Share
Units in varying circumstances to determine the maximum final



--------------------------------------------------------------------------------

award that Grantee may be eligible to receive upon award determination by the
Compensation Committee in the circumstances. Section 6 provides details on the
calculation of final awards upon the occurrence of a Change of Control.

Calculation of the Corporate Performance Factor takes into account PNC’s
performance and ranking relative to its Peers with respect to two corporate
performance measures or metrics (the Corporate Performance Criteria), as
measured annually and expressed as the Annual Corporate Performance Potential
Payout Percentages for the applicable covered annual performance measurement
periods (which may be full or partial year periods as required by the Agreement)
in the applicable overall Performance Period. These annual percentages are
averaged as provided in the applicable subsection of Section 5 to generate the
Corporate Performance Factor, which is the final calculated corporate
performance potential payout percentage.

Calculation of the Final Potential Payout Percentage for purposes of a Committee
award determination pursuant to Section 5 also takes into account PNC’s risk
performance for the applicable covered annual performance measurement periods by
means of the application of the Risk Performance Adjustment Factor to the
overall Corporate Performance Factor in arriving at the overall Final Potential
Payout Percentage. The Risk Performance Factor may reduce the overall Corporate
Performance Factor but cannot increase it.

This Section 3 sets forth the corporate performance metrics (EPS growth and ROCE
performance) and how they are measured, when a risk performance review by the
Compensation Committee is triggered and the Committee considers making an
adjustment to the Risk Performance Factor such that it is less than 100.00%
(i.e., a downward adjustment risk performance factor) with respect to a covered
annual period and overall, the applicable covered annual performance measurement
periods, the basic schedule established for the 2012 Incentive Performance Units
by the Compensation Committee for calculating annual corporate performance
potential payout percentages based on corporate performance, as well as the
establishment of the Peer Group by the Compensation Committee, the manner in
which PNC and its Peers will be ranked for the applicable covered performance
periods based on each of the two corporate performance metrics (EPS growth and
ROCE performance), and the establishment by the Compensation Committee of the
risk performance review criteria and risk performance measurement, each unless
and until amended prospectively by the Compensation Committee.

3.2 Corporate Performance Criteria; Risk Performance Review Criteria; and
Performance Period. The corporate performance standards established by the
Compensation Committee as the Corporate Performance Criteria for the 2012
Incentive Performance Units are PNC’s performance and ranking relative to its
Peers with respect to two performance metrics — EPS growth and ROCE performance
— measured as set forth in Section 3.3 below. This performance is measured
annually for each applicable covered annual performance period, which may
consist of a full calendar year or a shorter partial-year period as required by
the Agreement, in the overall Performance Period.

The performance standards, established by the Compensation Committee as the
criteria for determining whether a Committee review will be required for a given
covered annual period to consider whether, and if so to what extent, the
Committee will in its discretion apply a downward adjustment factor for risk
performance for that year, are set forth in Section 3.5 below. This performance
is measured as set forth in Section 3.5 for each applicable covered annual
performance measurement period in the overall Performance Period that consists
of a full calendar year.

The overall Performance Period for the 2012 Incentive Performance Units is the
period commencing January 1, 2012 through and including the applicable
performance measurement date specified in Section 5.1 or Section 6.1 of the
Agreement as applicable. Generally the overall Performance Period will cover a
three year period, but it may be terminated early or limited in specified
circumstances.

In the standard non-exceptional circumstances as specified in Section 5.1(a),
the applicable performance measurement date will be December 31, 2014 and the
overall Performance Period will be the three year period commencing January 1,
2012 through and including December 31, 2014, consisting of the



--------------------------------------------------------------------------------

following three covered annual performance measurement periods: (1) the full
year period commencing January 1, 2012 through and including December 31, 2012;
(2) the full year period commencing January 1, 2013 through and including
December 31, 2013; and (3) the full year period commencing January 1, 2014
through and including December 31, 2014.

If the overall Performance Period is terminated early or limited pursuant to the
terms of the Agreement, the applicable overall Performance Period will be the
period commencing January 1, 2012 through and including the performance
measurement date as specified in the Agreement as applicable in such
circumstances. The final covered annual performance measurement period in such
overall Performance Period will be the one ending on the performance measurement
date specified in the Agreement as applicable in such circumstances, and may
consist of a full calendar year or a shorter partial-year period as required by
the Agreement. Thus the number of applicable covered annual performance
measurement periods will be one, two or three, as the case may be.

3.3 Peer Group; Rankings; and Corporate Performance Metrics.

(a) Peer Group. The Peer Group, as defined in Section 15.36, is determined by
the Compensation Committee and may be reset by the Compensation Committee
annually but no later than the 90th day of that year. Corporate performance
measurements for a given covered performance period will be made with respect to
the Peers in the Peer Group as they exist on the last day of that covered period
taking into account Peer name changes and the elimination from the Peer Group of
any members that have been eliminated since the beginning of the year due, for
example, to consolidations, mergers or other material corporate reorganizations.

Unless and until reset prospectively by the Compensation Committee, the Peer
Group will consist of the following members: PNC; BB&T Corporation; Bank of
America Corporation; Capital One Financial, Inc.; Comerica Inc.; Fifth Third
Bancorp; JPMorgan Chase; KeyCorp; M&T Bank; Regions Financial Corporation;
SunTrust Banks, Inc.; U.S. Bancorp; and Wells Fargo & Co.

(b) Rankings. The performance of PNC and each of the other Peers, as such Peer
Group exists as of the last day of a given covered period, is measured for the
given covered performance period with respect to each of the two corporate
performance metrics — EPS growth and ROCE performance — as set forth in
Section 3.3(c) below. This performance is measured annually for each applicable
covered annual performance period (which may consist of a full calendar year or
a shorter partial-year period as required by the Agreement) in the applicable
overall Performance Period.

After measuring EPS growth and ROCE performance for PNC and its Peers for the
covered performance period with respect to a given year, PNC and its Peers will
be ranked for that covered period based on their respective EPS growth
performances and on their respective ROCE performances, in each case as adjusted
as set forth in the following paragraph.

Rankings Adjustments. When ranking PNC’s and the other Peers’ EPS growth and
ROCE performance for a given covered performance period, a Peer that had
positive adjusted earnings (as set forth in Section 3.3(c) below) for that
covered year or partial year period will be ranked above any Peer that had a
loss (i.e., negative adjusted earnings) for that covered year or partial year
period or, for purposes of the EPS growth metric, that had a loss either for
that covered period or for the comparable period of the comparison year.

(c) Corporate Performance Metrics. The Compensation Committee has determined
that the metrics for measuring corporate performance for each applicable covered
annual performance measurement period in the overall Performance Period, whether
the given covered period consists of a full calendar year or a shorter
partial-year period as required by the Agreement, will be EPS growth and ROCE
performance measured as set forth herein unless and until amended prospectively
by the Compensation Committee.



--------------------------------------------------------------------------------

“EPS growth” with respect to a given year means the growth or decline, as the
case may be, in EPS achieved by PNC or other Peer for the given covered period
of that year as compared to EPS for the comparable period of the prior calendar
year, expressed as a percentage (with a positive percentage for growth over the
comparable prior year period EPS and a negative percentage for decline from the
comparable prior year period EPS, as the case may be) rounded to the nearest
one-hundredth, with 0.005% being rounded upward to 0.01%. “EPS” for this purpose
means the publicly-reported diluted earnings per share of PNC or other Peer for
the given covered period or period of comparison, as the case may be, in each
case as adjusted, on an after-tax basis, as described below, rounded to the
nearest cent with $0.005 being rounded upward to $0.01.

“ROCE performance” with respect to a given year means the ROCE achieved by PNC
or other Peer for the given covered period of that year and may be a positive or
negative return, as the case may be. “ROCE” for this purpose means the
publicly-reported return on average common shareholders’ equity of PNC or other
Peer for the given covered period of the year, as adjusted, on an after-tax
basis, as described below, expressed as a percentage rounded to the nearest
one-hundredth, with 0.005% being rounded upward to 0.01%.

EPS and ROCE Adjustments. For purposes of measuring EPS growth and ROCE
performance for PNC and the other Peers for the 2012 Incentive Performance Units
calculations, publicly-reported performance results will be adjusted, on an
after-tax basis, for the impact of any of the following where such impact occurs
during the covered period of a given year in the applicable overall Performance
Period or, where applicable for purposes of the EPS growth metric, during the
prior year comparison period for a given year:

 

  - extraordinary items (as such term is used under GAAP);

 

  - items resulting from a change in tax law;

 

  - discontinued operations;

 

  - acquisition costs and merger integration costs;

 

  - any costs or expense arising from specified Visa litigation (including
Visa-litigation-related expenses/charges recorded for obligations to Visa with
respect to the costs of specified litigation or the gains/reversal of expense
recognized in connection with such obligations) and any other gains recognized
on the redemption or sale of Visa shares as applicable;

 

  - acceleration of the accretion of any remaining issuance discount in
connection with the redemption of any preferred stock, and any other charges or
benefits related to the redemption of trust preferred or other preferred
securities;

 

  -

and, in PNC’s case, the net impact on PNC of significant gains or losses related
to BlackRock transactions (similar to the adjustment provided for in the 2010
Incentive Performance Units that included adjusting 2009 comparison period
results to exclude the 4th quarter 2009 gain related to BlackRock’s acquisition
of Barclays Global Investors, for purposes of the 2010 covered performance
period EPS growth comparison).

In the case of the EPS growth metric, there will be an additional adjustment for
the impact of any stock splits (whether in the form of a stock split or a stock
dividend). In the case of the ROCE performance metric, there will be an
additional adjustment for the impact of any goodwill.

All of these adjustments will be made, with respect to both PNC and the other
Peers, on the basis of, and only where such amounts can be reasonably determined
from, publicly-disclosed financial information. After-tax adjustments for PNC
and the other Peers will be calculated using the same methodology for making
such adjustments on an after-tax basis.

The Compensation Committee has also determined that, beginning with the
measurement of corporate performance and, as applicable, risk performance for
the 2012 covered period, EPS and ROCE adjustments for purposes of the 2010
Incentive Performance Units and the 2011 Incentive Performance Units will
include all of the same adjustments set for the above for the 2012 Incentive
Performance Units, including adjustments with respect to the prior year
comparison period where applicable.

The Compensation Committee may also take into account other adjustments applied
on a consistent basis to the EPS or ROCE of each member of the Peer Group but
only if the effect of such adjustment or adjustments would be to reduce the
calculated potential award payout amounts in making its final award payout
determinations.



--------------------------------------------------------------------------------

  3.4 Annual Corporate Performance Potential Payout Calculation Schedule;
Calculation of Applicable Annual Corporate Performance Potential Payout
Percentages and Overall Corporate Performance Factor.

(a) Annual Corporate Performance Potential Payout Percentages. The Compensation
Committee also establishes the applicable Annual Corporate Performance Potential
Payout Calculation Schedule (as defined in Section 15.3 and sometimes referred
to herein as the “Schedule”) for the 2012 Incentive Performance Units. Unless
and until amended prospectively by the Compensation Committee, the Schedule
established by the Compensation Committee at the time it authorized the 2012
Incentive Performance Units that accompanies the Agreement shall be applied in
order to generate the Annual Corporate Performance Potential Payout Percentage
(as defined in Section 15.4) for each of the applicable covered annual
performance measurement periods in the applicable overall Performance Period
from the corporate performance results for each such covered period.

For each applicable covered annual performance period (which may consist of a
full calendar year or a shorter partial-year period as required by the
Agreement), PNC will measure EPS growth and ROCE performance for the covered
period with respect to that year for PNC and for each other member of the
applicable Peer Group as of the end of the covered period and will calculate the
relative rankings of PNC and the other Peers with respect to each corporate
performance metric for the covered period with respect to that given year, all
as set forth in Section 3.3.

Once PNC and other Peer EPS growth and ROCE performance and rankings have been
measured and calculated for a given covered annual performance measurement
period in accordance with Section 3.3, the applicable Schedule (as defined in
Section 15.3) will be applied (1) to generate a payout percentage for each
corporate metric for that given full or partial year period, as the case may be,
based on such relative covered period performance, and then (2) to generate the
final Annual Corporate Performance Potential Payout Percentage for that given
full or partial year period, as the case may be, giving equal weight to each
corporate performance metric. Such results will be presented to the Compensation
Committee.

(b) Corporate Performance Factor. The overall Corporate Performance Factor (also
sometimes referred to as the Corporate Factor) used in the final award
determination process by the Committee pursuant to Section 5 is calculated, as
set forth in Section 15.21, as the weighted average of the Annual Corporate
Performance Potential Payout Percentages for all of the covered annual
performance measurement periods in the overall Performance Period specified in
the applicable subsections of Section 5 or Section 6, as the case may be,
including those covered periods consisting of a full year, if any, and those, if
any, consisting of a partial year, but in no event more than three covered
periods in all and in no event resulting in a Corporate Performance Factor of
greater than 200.00%.

The final Corporate Performance Factor is taken into account as part of the
Final Award determination process by the Compensation Committee as set forth in
Section 5 or may be a part of the Final Award calculation pursuant to Section 6
of the Agreement, as applicable.

 

  3.5 Risk Performance Review Criteria; Determination of Annual Risk Performance
Factors and Overall Risk Performance Factor.

(a) Risk Performance Review Criteria. The Compensation Committee has determined
that risk performance will be measured on an annual basis for each calendar year
in the overall Performance Period and that, if specified risk performance
criteria are not met as set forth in the Agreement with respect to any such
calendar year, the Committee will review and consider whether, and if so to what
extent, to apply, in its discretion, a downward adjustment to the Corporate
Performance Factor for risk performance. Any such downward adjustment for risk
performance with respect to a given calendar year would be reflected in an
Annual Risk Performance Factor for that year of less than 100.00%.



--------------------------------------------------------------------------------

For each applicable covered annual performance measurement period in the
applicable overall Performance Period that consists of a full calendar year, PNC
will measure, as its “Risk Performance” with respect to that given covered
calendar year performance period, PNC’s return on economic capital for that
covered period as compared to PNC’s cost of capital with respect to that same
covered period, all as set forth herein unless and until amended prospectively
by the Compensation Committee.

“Risk Performance Review Criteria.” If PNC’s ROEC (as defined below) for a
covered full year annual performance measurement period in the applicable
overall Performance Period equals or exceeds its Cost of Capital (as defined
below) with respect to that same covered period, a risk performance review by
the Compensation Committee is not required with respect to that covered period
and the Annual Risk Performance Factor for that covered annual period will be
100.00% (i.e. this Factor will not include a downward adjustment for risk
performance with respect to that year), unless the Compensation Committee
determines, in its discretion, to include a downward adjustment, in which case
this Factor will be such Committee-determined Annual Risk Performance Factor for
such year.

If PNC’s ROEC for a covered full year annual performance measurement period in
the applicable overall Performance Period is less than its Cost of Capital with
respect to that same covered period, a risk performance review by the
Compensation Committee is required with respect to that covered period. The
Compensation Committee will conduct a review to consider and determine whether,
and if so to what extent, to include, in its discretion, a downward adjustment
for risk performance in the Annual Risk Performance Factor with respect to that
covered annual period. If the Committee determines to apply a downward
adjustment for risk performance, it will be reflected in an Annual Risk
Performance Factor with respect to that year of a Committee-determined
percentage that is less than 100.00% (but in no event less than 0%).

Return on economic capital (“ROEC”). For purposes of the annual Risk Performance
measurement specified above, PNC’s ROEC is calculated as earnings for the
applicable covered full calendar year annual performance measurement period,
divided by average economic capital for the same period.

Earnings will mean PNC’s publicly-reported earnings for the applicable covered
calendar year period adjusted, on an after-tax basis, for the impact of the same
items as for purposes of measuring PNC’s EPS growth performance as described
under Corporate Performance Metrics in Section 3.3(c) above.

Economic capital will mean total economic capital for PNC on a consolidated
basis as that term is used by PNC for its internal measurement purposes. Average
economic capital for the applicable covered calendar year period will mean the
average of the economic capital values at the following points: beginning of
period, end of period, and at each intermediate quarter-end in the period. For
example, for the full calendar year 2012 covered period, this would be the
average of the economic capital values at the following dates: December 31, 2011
(for the beginning of period value), December 31, 2012 (for the end of period
value), and March 31, 2012, June 30, 2012 and September 30, 2012 (for the
intermediate points).

Cost of capital (“Cost of Capital”). Cost of capital, for purposes of the annual
Risk Performance measurement specified above, will be established as of the
beginning of each year for that covered annual performance measurement period of
the overall Performance Period and approved by the Compensation Committee no
later than March 30th of that year. The Cost of Capital number approved by the
Compensation Committee for 2012, for purposes of both the 2012 Incentive
Performance Units and the 2011 Incentive Performance Units, is 11.3%.

Generally, PNC’s cost of capital for the given performance year will be
calculated by (1) generating an initial cost of capital using PNC’s internal
Capital Asset Pricing Model with a three-year average of three-year Treasury
rates for the risk free rate, a PNC three-year Beta (PNC’s measure of
volatility), and an equity risk premium of 6%, and then (2) adding to that
initial percentage an expected return on goodwill. The Compensation Committee
may modify the definition of cost of capital and how it is calculated
prospectively.



--------------------------------------------------------------------------------

ROEC and Cost of Capital will be calculated to one place to the right of the
decimal, rounded to the nearest tenth with 0.05 being rounded upward to 0.1, for
assessing PNC’s Risk Performance.

(b) Determination of Annual Risk Performance Factors and Overall Risk
Performance Factor to be Applied to Corporate Performance Factor. For each
applicable covered full calendar year annual performance measurement period in
the applicable overall Performance Period, PNC will measure its Risk Performance
as set forth in Section 3.5(a) above and present the results to the Compensation
Committee. Where required by the Risk Performance Review Criteria set forth in
Section 3.5(a) above, the Compensation Committee will conduct a review to
consider and determine whether, and if so to what extent, to include, in its
discretion, a downward adjustment for risk performance to the Annual Risk
Performance Factor for each such covered annual period. The Compensation
Committee may also, in its discretion, conduct such a review and may determine
to include such a downward adjustment even though a review is not required
hereunder. If the Committee determines in its discretion to apply a downward
adjustment for risk performance, it will be reflected in an Annual Risk
Performance Factor with respect to that year of a Committee-determined
percentage that is less than 100.00% (but in no event less than 0%).

Where the Annual Risk Performance Factor with respect to a given calendar year
is not adjusted downward (either because a risk performance review by the
Committee with respect to that year was not required pursuant to the Risk
Performance Review Criteria or because, after a review and consideration
(whether or not such review was required), the Committee determined in its
discretion not to apply a downward adjustment to such Risk Factor with respect
to that calendar year), such Annual Risk Performance Factor will be 100.00%.
Where the Committee determines to apply a downward adjustment in its discretion,
the Risk Factor with respect to such calendar year will be the Annual Risk
Performance Factor that the Committee so determines and may be any percentage
less than 100.00% and greater than or equal to 0.00%.

The overall Risk Performance Factor (also sometimes referred to as the Risk
Factor) used in the final award determination process by the Committee pursuant
to Section 5 or as part of the Final Award calculation pursuant to Section 6, as
the case may be, will be calculated as the average of the Annual Risk
Performance Factors for all of the covered annual performance measurement
periods that consist of a full calendar year in the overall Performance Period
specified in the applicable subsections of Section 5 or Section 6, as the case
may be. If the overall Performance Period is terminated early or limited
pursuant to the terms of the Agreement in circumstances such that there is a
partial year covered period, there will not be an Annual Risk Performance Factor
with respect to that partial year covered period. In no event will the Risk
Performance Factor be greater than 100.00% or less than 0.00%.

The final overall Risk Performance Factor is applied to the final overall
Corporate Performance Factor in arriving at the Final Potential Payout
Percentage for purposes of a Committee award determination under Section 5, and
potentially functions (i.e., where such Risk Performance Factor is less than
100.00%) as a downward adjustment to that Corporate Performance Factor. This
Factor (resulting from the application of the Risk Performance Factor to the
Corporate Performance Factor) is taken into account as part of the Final Award
determination process by the Compensation Committee as set forth in Section 5 or
may be a part of the Final Award calculation pursuant to Section 6 of the
Agreement, as applicable.

3.6 Adjusted Target Share Units. Generally, the maximum size of any Final Award
that Grantee may receive pursuant to the Agreement will be expressed as a
specified number of Share Units and will be a percentage of the
dividend-adjusted Target Share Units. The applicable percentage is calculated in
accordance with Section 5 or Section 6, as the case may be, and takes into
account the degree to which corporate performance criteria have been achieved
and any applicable downward adjustment for risk performance, or the formula for
calculating a Change of Control payout percentage, as the case may be, and the
degree to which service requirements have been met. In certain cases, there are
further limitations set forth in those Sections on the maximum size of an award
that may be made to a former employee, if any. Dividend-adjusted Target Share
Units reflect adjustments for phantom dividends on target share units converted
to additional target share units. The calculation of dividend-adjusted target
share units is described below.



--------------------------------------------------------------------------------

As used in the Agreement, “Adjusted Target Share Units” means the number of
Share Units equal to the Target Share Units (i.e., the number of Share Units
specified on page 1 of the Agreement as the Target Share Units, subject to
capital adjustments pursuant to Section 9 if any) as adjusted for the addition
of all Dividend Adjustment Share Units accrued through the date specified by the
applicable Section of the Agreement. Generally, dividend adjustments are
calculated through December 31, 2014 unless an earlier date is specified in
Section 5.1 or Section 6.1 of the Agreement as applicable (e.g., in the case of
death or a Change of Control prior to December 31, 2014).

“Dividend Adjustment Share Units” are calculated as follows. For each PNC common
stock cash dividend payment date that occurs during the period beginning on
January 1, 2012 through and including December 31, 2014 (or, if earlier and if
so required by the Agreement, through the date so specified by the Agreement),
there will be added as of that dividend payment date to the number of Adjusted
Target Share Units a number of Share Units (including fractional Share Units
computed to six decimal places) equal to (i) the amount of the cash dividends
that would have been paid on that dividend payment date on the target number of
share units, as adjusted for all previous additions to such target number
pursuant to this paragraph up to that date, had each such Share Unit been an
issued and outstanding share of PNC common stock on the record date for such
dividend, divided by (ii) the Fair Market Value of a share of PNC common stock
on that dividend payment date. The addition of Dividend Adjustment Share Units
is subject to any applicable Plan limits. Cumulatively, these additional Share
Units are referred to as the “Dividend Adjustment Share Units,” and the Target
Share Units as adjusted for the addition of all accrued Dividend Adjustment
Share Units are referred to as the “Adjusted Target Share Units.”

4. Grantee Service Requirements and Limitation of Potential Award; Early
Termination of 2012 Incentive Performance Units.

4.1 Eligibility for an Award; Service Requirements; Early Termination of 2012
Incentive Performance Units. The 2012 Incentive Performance Units are subject to
the service requirements set forth in this Section 4.

Grantee will not be eligible to receive a Final Award unless the 2012 Incentive
Performance Units remain outstanding on the Compensation Committee-determined
Award Date (as defined in Section 15.7) or as of the end of the day immediately
preceding the day on which a Change of Control occurs, if earlier.

The 2012 Incentive Performance Units will automatically terminate on Grantee’s
Termination Date (as defined in Section 15.60) unless an exception is available
as set forth in Section 4.2, Section 4.3, Section 4.4 or Section 4.5. Where one
or more of the conditions to an exception are post-employment conditions, the
Incentive Performance Units will terminate upon the failure of any of those
conditions.

In the event that Grantee’s employment is terminated by the Corporation for
Cause (as defined in Section 15.12), the 2012 Incentive Performance Units will
automatically terminate on Grantee’s Termination Date whether or not the
termination might otherwise have qualified for an exception as a Qualifying
Retirement or a Qualifying Disability pursuant to Section 4.3 or Section 4.4.

In the limited circumstances where the 2012 Incentive Performance Units remain
outstanding notwithstanding Grantee’s termination of employment with the
Corporation, Grantee will be eligible for consideration for an award, subject to
such limitations as are set forth in the applicable sections of the Agreement.
Said award, if any, will be determined and payable at the same time as the
awards of those 2012 Incentive Performance Units grantees who remain Corporation
employees, except that in the case of death, the determination and payment of
said award, if any, shall be accelerated if so indicated in accordance with the
applicable provisions of Section 5 or Section 6, as applicable, and Section 7.

Any award that the Compensation Committee may determine to make after Grantee’s
death will be paid to Grantee’s legal representative, as determined in good
faith by PNC, in accordance with Section 10.



--------------------------------------------------------------------------------

Notwithstanding anything in Section 4 or Section 5 to the contrary, if a Change
of Control (as defined in Section 15.14) occurs prior to the time the
Compensation Committee makes a Final Award determination pursuant to Section 5.2
(that is, prior to the Committee-determined Award Date), an award will be
determined in accordance with Section 6.

4.2 Death While an Employee. If Grantee dies while an employee of the
Corporation and prior to the Committee-determined Award Date, the 2012 Incentive
Performance Units will remain outstanding and Grantee will be eligible for
consideration for a prorated award calculated in accordance with Section 5.1(b),
with an applicable performance measurement date (as defined in Section 5.1) of
the earlier of the last day of the calendar year in which the death occurred and
December 31, 2014, and with dividend adjustments to Adjusted Target Share Units
calculated through that December 31st, and payable in accordance with Section 7.

Any such award will be subject to Compensation Committee determination pursuant
to Section 5.2, and may be further reduced or eliminated by the Compensation
Committee in the exercise of its negative discretion unless such determination
occurs during a Change of Control Coverage Period (as defined in Section 15.15)
or a Change of Control has occurred.

In the event that a Change of Control occurs after the time Grantee died but
prior to the time the Compensation Committee makes an award determination with
respect to Grantee (either to award a specified amount or not to authorize any
award), an award will be deemed to be made pursuant to Section 6, calculated as
specified in Section 6.1(b) and payable in accordance with Section 7.

4.3 Qualifying Retirement. If Grantee Retires (as defined in Section 15.48)
prior to the Committee-determined Award Date and Grantee’s termination of
employment is not also a termination by the Corporation for Cause, the 2012
Incentive Performance Units will remain outstanding post-employment; provided,
however, that PNC may terminate the Incentive Performance Units at any time
prior to the Award Date, other than during a Change of Control Coverage Period
or after the occurrence of a Change of Control, upon determination that Grantee
has engaged in Detrimental Conduct (as defined in Section 15.25).

Provided that the 2012 Incentive Performance Units have not been terminated
prior to the Award Date for Detrimental Conduct and are still outstanding at
that time, Grantee will be eligible for Compensation Committee consideration of
a full award at the time that awards are considered for those 2012 Incentive
Performance Units grantees who remain Corporation employees, calculated in
accordance with Section 5.1(c) and payable in accordance with Section 7.

Any such award will be subject to Compensation Committee determination pursuant
to Section 5.2, and may be further reduced or eliminated by the Compensation
Committee in the exercise of its negative discretion unless such determination
occurs during a Change of Control Coverage Period or a Change of Control has
occurred.

If Grantee dies after a Qualifying Retirement but before the time set forth
above for consideration of an award and provided that the 2012 Incentive
Performance Units have not been terminated for Detrimental Conduct and are still
outstanding at the time of Grantee’s death, the Compensation Committee may
consider an award for Grantee and make an award determination with respect to
Grantee (either to award a specified amount or not to authorize any award). Any
such award will be calculated in accordance with Section 5.1(c); provided,
however, that the maximum award that may be approved in these circumstances is
the award that could have been authorized had Grantee died while an employee of
the Corporation. Any such award determination will be made, and such award, if
any, will be paid in accordance with Section 7, during the calendar year
immediately following the year in which Grantee’s death occurs, if the death
occurs on or prior to December 31, 2014, or in 2015 if the death occurs in 2015
but prior to the Award Date.

In the event that a Change of Control occurs prior to the time the Compensation
Committee makes an award determination with respect to Grantee (either to award
a specified amount or not to authorize an award), an award will be deemed to be
made pursuant to Section 6, calculated as specified in Section 6.1(c) and
payable in accordance with Section 7.



--------------------------------------------------------------------------------

4.4 Qualifying Disability. If Grantee’s employment with the Corporation is
terminated by reason of Disability (as defined in Section 15.26) prior to the
Committee-determined Award Date and the termination of employment is not also a
termination by the Corporation for Cause, the 2012 Incentive Performance Units
will remain outstanding post-employment; provided, however, that PNC may
terminate the Incentive Performance Units at any time prior to the Award Date,
other than during a Change of Control Coverage Period or after the occurrence of
a Change of Control, upon determination that Grantee has engaged in Detrimental
Conduct (as defined in Section 15.25).

Provided that the 2012 Incentive Performance Units have not been terminated
prior to the Award Date for Detrimental Conduct and are still outstanding at
that time, Grantee will be eligible for Compensation Committee consideration of
a full award at the time that awards are considered for those 2012 Incentive
Performance Units grantees who remain Corporation employees, calculated in
accordance with Section 5.1(d) and payable in accordance with Section 7.

Any such award will be subject to Compensation Committee determination pursuant
to Section 5.2, and may be further reduced or eliminated by the Compensation
Committee in the exercise of its negative discretion unless such determination
occurs during a Change of Control Coverage Period or a Change of Control has
occurred.

If Grantee dies after a Qualifying Disability but before the time set forth
above for consideration of an award and provided that the 2012 Performance Units
have not been terminated for Detrimental Conduct and are still outstanding at
the time of Grantee’s death, the Compensation Committee may consider an award
for Grantee and make an award determination with respect to Grantee (either to
award a specified amount or not to authorize any award). Any such award will be
calculated in accordance with Section 5.1(d); provided, however, that the
maximum award that may be approved in these circumstances is the award that
could have been authorized had Grantee died while an employee of the
Corporation. Any such award determination will be made, and such award, if any,
will be paid in accordance with Section 7, during the calendar year immediately
following the year in which Grantee’s death occurs, if the death occurs on or
prior to December 31, 2014, or in 2015 if the death occurs in 2015 but prior to
the Award Date.

In the event that a Change of Control occurs prior to the time the Compensation
Committee makes an award determination with respect to Grantee (either to award
a specified amount or not to authorize an award), an award will be deemed to be
made pursuant to Section 6, calculated as specified in Section 6.1(d) and
payable in accordance with Section 7.

4.5 Qualifying Termination in Anticipation of a Change of Control. If Grantee’s
employment with the Corporation is terminated by the Corporation prior to the
Award Date and such termination is an Anticipatory Termination as defined in
Section 15.6, then (i) the 2012 Incentive Performance Units will remain
outstanding notwithstanding Grantee’s termination of employment with the
Corporation, (ii) the Incentive Performance Units will not be subject to
termination for Detrimental Conduct, and (iii) Grantee will be eligible for
consideration for an award pursuant to Section 5.2, calculated in accordance
with Section 5.1(e), or will receive an award pursuant to Section 6, calculated
as specified in Section 6.1(e), as applicable. Any such award will be payable in
accordance with Section 7.

If Grantee dies while eligible to receive an award pursuant to this Section 4.5
but prior to the time the Compensation Committee makes an award determination
pursuant to Section 5.2 or a Change of Control occurs, Grantee will be eligible
for Compensation Committee consideration of an award of up to the greater of the
award Grantee could have received had he or she died while an employee of the
Corporation or an award determined as set forth in Section 5.1(e). If Grantee
dies while eligible to receive an award pursuant to this Section 4.5 but a
Change of Control occurs prior to the time the Compensation Committee makes an
award determination pursuant to Section 5.2, Grantee will be deemed to receive
an award in accordance with Section 6.1(e).



--------------------------------------------------------------------------------

5. Certification of Performance Results; Calculation of Maximum Potential Payout
Amount; and Final Award Determination.

5.1 Certification of Level of Achievement of Performance with respect to the
Specified Criteria; Calculation of Final Potential Payout Percentage and
Calculated Maximum Potential Payout Amount. As soon as practicable after
December 31, 2014, or after the earlier relevant date if the applicable
performance measurement date and potential award date are earlier under the
circumstances, PNC will present information to the Compensation Committee
concerning the following:

(1) the levels of EPS growth and ROCE performance achieved by PNC and the other
members of the applicable Peer Group and the relative rankings of PNC and the
other Peers with respect to such corporate performance metrics for each of the
applicable covered annual performance periods for which performance is being
measured under the circumstances;

(2) the Annual Corporate Performance Potential Payout Percentages for such
covered performance periods generated in accordance with the Schedule on the
basis of such corporate performance, giving equal weight to each of the two
corporate performance metrics;

(3) the Corporate Performance Factor calculated as set forth in Section 15.21 on
the basis of such Annual Corporate Performance Potential Payout Percentages;

(4) PNC’s Risk Performance and Annual Risk Performance Factor for each of the
applicable covered full year annual performance periods for which performance is
measured under the circumstances, and the Risk Performance Factor as calculated
as set forth in Section 3.5(b) on the basis of such Annual Risk Performance
Factors;

(5) the Final Potential Payout Percentage applicable under the circumstances, as
defined in Section 15.31 and calculated in accordance with the applicable
provisions of Section 3 and this Section 5.1;

(6) such additional criteria for the certifications and calculations to be made
pursuant to this Section 5.1 as may be required by subsection (a), (b), (c),
(d) or (e) below, as applicable under the circumstances (including the last day
of the applicable performance measurement period and such limitations and
prorations as may be applicable) in order to calculate the applicable Maximum
Calculated Potential Payout Amount; and

(7) such additional criteria and information as the Compensation Committee may
request.

The last day of the applicable performance measurement period is sometimes
referred to as the “performance measurement date.” The time when the
certification, calculation and Final Award determination process will take place
is sometimes referred to as the “scheduled award-determination period,” and the
date when a Final Award, if any, is determined and made by the Compensation
Committee is sometimes referred to as the “Committee-determined Award Date” (as
set forth in Section 15.7).

Notwithstanding anything in this Section 5 to the contrary, if a Change of
Control has occurred, Section 6 will apply.

(a) Non-Exceptional Circumstances – Standard Payout Calculation. Provided that
Grantee remains an employee of the Corporation and the 2012 Incentive
Performance Units remain outstanding such that Grantee remains eligible for
consideration for a full award, and that a Change of Control has not occurred,
the overall Performance Period will run from January 1, 2012 through
December 31, 2014 and the process of certification of the levels of achievement
of corporate performance with respect to the Corporate Performance Criteria, the
calculation of the final Corporate Performance Factor, final Risk Performance
Factor, and Final Potential Payout Percentage, the calculation of the Calculated
Maximum Potential Payout Amount, and the determination of the Final Award, if
any, by the Compensation Committee will occur in early 2015.



--------------------------------------------------------------------------------

Under the circumstances set forth in this subsection (a) above (“non-exceptional
circumstances”), PNC will present information to the Compensation Committee for
purposes of this Section 5.1 on the following basis:

(i) the applicable performance measurement date will be December 31, 2014;

(ii) the applicable overall Performance Period will be the period beginning on
January 1, 2012 and ending on December 31, 2014, and will consist of the full
calendar year covered annual performance periods from January 1, 2012 through
December 31, 2012, from January 1, 2013 through December 31, 2013, and from
January 1, 2014 through December 31, 2014;

(iii) the applicable Final Potential Payout Percentage will be the percentage
that is equal to the Risk Performance Factor applied to the Corporate
Performance Factor, calculated as set forth in Section 15.50 and Section 15.21,
respectively, with respect to or for the three full calendar year covered annual
performance measurement periods (2012, 2013 and 2014) in the overall Performance
Period specified above but in no event resulting in a Risk Performance Factor of
greater than 100.00% or less than 0.00% or a Corporate Performance Factor of
greater than 200.00%;

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of Share Units equal to the applicable Final Potential Payout Percentage
of the Adjusted Target Share Units, with dividend adjustments to the Target
Share Units calculated through December 31, 2014; and

(v) the scheduled award-determination period will occur in early 2015.

(b) Death While an Employee. In the event that Grantee dies while an employee of
the Corporation and prior to the regularly scheduled award date for
non-exceptional circumstances in early 2015 and the 2012 Incentive Performance
Units remain outstanding pursuant to Section 4.2, PNC will present information
to the Compensation Committee for purposes of this Section 5.1 on the following
basis:

(i) the applicable performance measurement date will be the earlier of the last
day of the calendar year in which the death occurred and December 31, 2014;

(ii) the applicable overall Performance Period will be the period beginning on
January 1, 2012 and ending on the December 31st that is the applicable
performance measurement date, and will consist of the one, two or three full
calendar year covered annual performance periods (for 2012, or for 2012 and
2013, or for 2012, 2013 and 2014, as the case may be) in that period;

(iii) the applicable Final Potential Payout Percentage will be the percentage
that is equal to the Risk Performance Factor applied to the Corporate
Performance Factor, calculated as set forth in Section 15.50 and Section 15.21,
respectively, with respect to or for the one, two or three full calendar year
covered annual performance measurement periods, as the case may be, in the
applicable overall Performance Period specified above but in no event resulting
in a Risk Performance Factor of greater than 100.00% or less than 0.00% or a
Corporate Performance Factor of greater than 200.00%;

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of Share Units equal to (x) the applicable Final Potential Payout
Percentage of the Adjusted Target Share Units, with dividend adjustments to the
Target Share Units calculated through the December 31st that is the applicable
performance measurement date, then (y) prorated (as defined in Section 15.43)
based on the number of full quarters in the applicable overall Performance
Period specified above, including through December 31st of the year of death if
prior to 2015; and



--------------------------------------------------------------------------------

(v) the scheduled award-determination period will occur during the year
immediately following the year in which Grantee died (i.e., early in 2013, 2014,
or 2015, as the case may be) unless Grantee dies after December 31, 2014 but
prior to the award date, in which case the scheduled award-determination period
will occur in 2015.

(c) Qualifying Retirement. Except as set forth in the following paragraph, in
the event that Grantee Retires prior to the regularly scheduled award date for
non-exceptional circumstances in early 2015 but Grantee has met the conditions
for a Qualifying Retirement set forth in Section 4.3 and the 2012 Incentive
Performance Units have not been terminated by PNC prior to the award date
pursuant to Section 4.3 for Detrimental Conduct and remain outstanding, PNC will
present information to the Compensation Committee for purposes of this
Section 5.1 for consideration of an award on the same basis as that set forth in
Section 5.1(a) for a continuing employee of the Corporation, together with such
information as the Compensation Committee may request concerning Grantee’s
Retirement. The scheduled award-determination period will occur in early 2015 as
provided in Section 7.1.

If Grantee dies after a Qualifying Retirement but prior to the regularly
scheduled award date and the 2012 Incentive Performance Units are still
outstanding at the time of Grantee’s death, Grantee will be eligible for
Compensation Committee consideration of an award at the time and up to the
maximum amount of the award Grantee could have received had he or she died while
an employee of the Corporation.

(d) Qualifying Disability. Except as set forth in the following paragraph, in
the event that Grantee’s employment with the Corporation is terminated by reason
of Disability prior to the regularly scheduled award date for non-exceptional
circumstances in early 2015 but Grantee has met the conditions for a Qualifying
Disability set forth in Section 4.4 and the 2012 Incentive Performance Units
have not been terminated by PNC prior to the award date pursuant to Section 4.4
for Detrimental Conduct and remain outstanding, PNC will present information to
the Compensation Committee for purposes of this Section 5.1 for consideration of
an award on the same basis as that set forth in Section 5.1(a) for a continuing
employee of the Corporation, together with such information as the Compensation
Committee may request concerning Grantee’s departure. The scheduled
award-determination period will occur in early 2015 as provided in Section 7.1.

If Grantee dies after a Qualifying Disability but prior to the regularly
scheduled award date and the 2012 Incentive Performance Units are still
outstanding at the time of Grantee’s death, Grantee will be eligible for
Compensation Committee consideration of an award at the time and up to the
maximum amount of the award Grantee could have received had he or she died while
an employee of the Corporation.

(e) Qualifying Termination in Anticipation of a Change of Control. In the event
that Grantee’s employment with the Corporation is terminated by the Corporation
prior to the regularly scheduled award date for non-exceptional circumstances in
early 2015 but Grantee has met the conditions for a Qualifying Termination in
Anticipation of a Change of Control set forth in Section 4.5 and the 2012
Incentive Performance Units remain outstanding, but a Change of Control has not
yet occurred, then:

(1) If a Change of Control transaction is pending at the regularly scheduled
award date, the 2012 Incentive Performance Units will remain outstanding and
Grantee will be eligible to receive an award pursuant to Section 5.2 on the same
basis as that set forth in Section 5.1(a) for a continuing employee of the
Corporation, and the Compensation Committee will have no discretion to further
reduce the size of such award; and

(2) If there is no Change of Control transaction pending at the regularly
scheduled award date, the 2012 Incentive Performance Units will remain
outstanding and the Compensation Committee will have discretion to authorize an
award, pursuant to Section 5.2, to Grantee up to a maximum permitted award
calculated on the same basis as that set forth in Section 5.1(a) for a
continuing employee of the Corporation, but the Compensation Committee will also
have discretion to further reduce the award as set forth in Section 5.2(b).



--------------------------------------------------------------------------------

If Grantee dies after an Anticipatory Termination but prior to the time the
Compensation Committee makes an award determination pursuant to Section 5.2 or a
Change of Control occurs, Grantee will be eligible for Compensation Committee
consideration of an award at the time and up to the maximum amount of the award
Grantee could have received had he or she died while an employee of the
Corporation.

If Grantee dies after an Anticipatory Termination but a Change of Control occurs
prior to the time the Compensation Committee makes an award determination
pursuant to Section 5.2, Grantee will be deemed to receive an award in
accordance with Section 6.1(e).

5.2 Final Award Determination by Compensation Committee.

(a) The Compensation Committee will have the authority to award to Grantee
(“award”) as a Final Award such amount, denominated as a specified number of
Share Units, as may be determined by the Compensation Committee, subject to the
limitations set forth in the following paragraph, provided, that, the 2012
Incentive Performance Units are still outstanding, that Grantee is either still
an employee of the Corporation or qualifies for an exception to the employment
condition pursuant to Section 4.2, 4.3, 4.4 or 4.5, and that the Final Potential
Payout Percentage is greater than zero.

The Final Award will not exceed the applicable Calculated Maximum Potential
Payout Amount, as determined in accordance with the applicable subsection of
Section 5.1, and is subject to the exercise of negative discretion by the
Compensation Committee to further reduce this calculated payout amount pursuant
to Section 5.2(b), if applicable.

The Compensation Committee will not have authority to exercise negative
discretion to further reduce the payout amount below the full applicable
Calculated Maximum Potential Payout Amount if a Change of Control Coverage
Period has commenced and has not yet ended or if a Change of Control has
occurred. If there has been a Change of Control, the Compensation Committee’s
authority is subject to Section 6.

The date on which the Compensation Committee makes its determination as to
whether or not it will authorize an award and, if so, the size of a Final Award,
if any, it authorizes within the Calculated Maximum Potential Payout Amount
determined pursuant to the Agreement is sometimes referred to in the Agreement
as the “Committee-determined Award Date” (as set forth in Section 15.7).

Payment of the Final Award, if any, will be made in accordance with Section 7.
If Grantee dies after a Final Award is determined but before payment is made,
payment of the Final Award will be made to Grantee’s legal representative, as
determined in good faith by PNC, in accordance with Section 10.

(b) Except during a Change of Control Coverage Period or after the occurrence of
a Change of Control, the Compensation Committee may exercise negative discretion
with respect to the 2012 Incentive Performance Units and may determine, in light
of such Corporation or individual performance or other factors as the
Compensation Committee may deem appropriate, that notwithstanding the levels of
EPS growth and/or ROCE performance and rankings achieved by PNC relative to the
performance of the other members of the Peer Group and notwithstanding PNC’s
levels of Risk Performance, the Compensation Committee will not award Grantee
the full applicable Calculated Maximum Potential Payout Amount that the
Compensation Committee is authorized to award pursuant to Section 5.2(a), or any
of such amount.

The Compensation Committee may use its negative discretion such that, among
other things, a Final Award appropriately reflects considerations based on the
totality of results over the full overall Performance Period, and the Committee
may cancel the full applicable potential award amount if the Committee
determines that the totality of performance results over the entire performance
period adversely impacts the safety and soundness of PNC.

If the Compensation Committee so determines to exercise its negative discretion
pursuant to this Section 5.2(b), the Final Award, if any, will be further
reduced accordingly; provided, however, that the Compensation Committee will not
have authority to exercise negative discretion if a Change of Control Coverage
Period has commenced and has not yet ended or if a Change of Control has
occurred.



--------------------------------------------------------------------------------

(c) If a Change of Control occurs prior to the time the Compensation Committee
makes an award determination pursuant to Section 5.2, the Final Award will be
determined in accordance with Section 6 rather than being determined by the
Compensation Committee pursuant to Section 5.2, and the Compensation Committee
will not have negative discretion to reduce the payout amount calculated
pursuant to Section 6.

6. Change of Control Prior to a Committee-Determined Award Date.

6.1 Final Award Calculation.

Notwithstanding anything in the Agreement to the contrary, upon the occurrence
of a Change of Control at any time prior to a Committee-determined Award Date
pursuant to Section 5.2, (i) the overall Performance Period, if not already
ended, will be limited and will end on the last day of the last full quarter
completed prior to the day the Change of Control occurs, or, if the Change of
Control occurs on a quarter-end date, on the day the Change of Control occurs,
but in no event later than December 31, 2014, (ii) if Dividend Adjustment Share
Units were otherwise still accruing at the time, no further Dividend Adjustment
Share Units will accrue and be added to the number of Adjusted Target Share
Units after the last day of the overall Performance Period as so limited, and
(iii) Grantee will be deemed to have been awarded a Final Award in an amount
determined as set forth in this Section 6, payable to Grantee or Grantee’s legal
representative at the time and in the manner set forth in Section 7, provided
that the 2012 Incentive Performance Units are still outstanding as of the end of
the day immediately preceding the day on which the Change of Control occurs and
have not already terminated or been terminated in accordance with the service or
conduct provisions of Section 4.

If this Section 6 is applicable and a Final Award is deemed to be awarded
pursuant to Section 6, the day the Change of Control occurs will be considered
the Award Date for purposes of the Agreement. This date is sometimes referred to
in the Agreement as the “Change-of-Control-determined Award Date” (as set forth
in Section 15.7).

(a) Standard Change of Control Payout Calculation. Provided that Grantee is an
employee of the Corporation and the 2012 Incentive Performance Units are still
outstanding as of the end of the day immediately preceding the day on which the
Change of Control occurs such that Grantee remains eligible for an award,
Grantee’s Final Award will be determined as follows:

(i) the applicable performance measurement date will be the last day of the last
full quarter completed prior to the day the Change of Control occurs, or, if the
Change of Control occurs on a quarter-end date, the day the Change of Control
occurs, but in no event later than December 31, 2014;

(ii) the applicable overall Performance Period will be the period beginning on
January 1, 2012 and ending on the quarter-end date that is the applicable
performance measurement date, and will consist of one, two or three covered
periods, as the case may be, consisting of the full covered year or years, if
any, and any partial covered year, as applicable, in that period;

(iii) the scheduled award-determination period will occur as soon as practicable
after the occurrence of the Change of Control; and

(iv) a Final Award will be calculated in two parts (Part A and Part B), and the
Final Award amount will be the sum of the amounts calculated for the Part A
Award and the Part B Award as set forth below; provided, however, that the Part
B Award is not applicable in the limited circumstance where the Change of
Control occurs on or after December 31, 2014 and the Part A Award is not
prorated.



--------------------------------------------------------------------------------

Part A Award: The Part A Award amount will be the number of Share Units
equal to:

(1) the “Change of Control Payout Percentage” (calculated as set forth below) of
the Adjusted Target Share Units, with dividend adjustments to the Target Share
Units calculated through the same quarter-end date that is the applicable
performance measurement date specified above, then,

(2) prorated (as defined in Section 15.43) based on the number of full quarters
in the applicable overall Performance Period (i.e., in the period from
January 1, 2012 through the quarter-end date that is the applicable performance
measurement date specified above) unless the Change of Control occurs on or
after December 31, 2014. If the Change of Control occurs on or after
December 31, 2014 (and therefore the applicable overall Performance Period
covers a full three year period), proration will not apply.

The “Change of Control Payout Percentage” will be (a) or (b) below, as
applicable, (but in no event greater than 200.00%):

(a) If the Change of Control occurs prior to December 31, 2014, such that the
applicable overall Performance Period is less than three years, the Change of
Control Payout Percentage will be the percentage that is equal to (x) the Risk
Performance Factor applied to (y) the higher of (1) 100.00% and (2) the
percentage that is the Corporate Performance Factor, with (x) and (y)(2) both
calculated in the same manner as for an award determination made pursuant to
Section 5 using, in the case of (x), the average of all Annual Risk Performance
Factors for full calendar years that were determined in accordance with
Section 3.5 prior to the occurrence of the Change of Control to determine such
Risk Performance Factor, and using, in the case of (y)(2), corporate performance
for the one, two or three covered periods, as the case may be, in the applicable
overall Performance Period specified above in subsection (ii) of this
Section 6.1(a) to determine such Corporate Performance Factor; and

(b) If the Change of Control occurs on or after December 31, 2014, the Change of
Control Payout Percentage will be the percentage that is equal to the Risk
Performance Factor (calculated in the same manner as in subsection (x) of
(a) above) applied to the Corporate Performance Factor (calculated in the same
manner as in subsection (y)(2) of (a) above using corporate performance for the
three full calendar year covered annual performance periods of 2012, 2013 and
2014).

Part B Award: The Part B Award amount will be the number of Share Units equal
to:

(1) A percentage of the Adjusted Target Share Units (with dividend adjustments
to the Target Share Units calculated through the same quarter-end date that is
the applicable performance measurement date specified above in subsection
(ii) of this Section 6.1(a)) that is the percentage equal to the Risk
Performance Factor used in the calculation of the Part A Award above applied to
a factor of 100.00%,

multiplied by

(2) the fraction equal to 1.00 minus the fraction used for the proration by
quarters in the calculation of the Part A Award above.

If the calculation of the Part A Award above does not include a proration
factor, the Part B Award will not be applicable.

Grantee’s Final Award determined pursuant to this Section 6.1(a) will be paid to
Grantee’s legal representative, as determined in good faith by PNC, in
accordance with Section 10 if Grantee dies after the Change of Control occurs
but before this Final Award is paid.



--------------------------------------------------------------------------------

(b) Death While an Employee. If Grantee died while an employee of the
Corporation and a Final Award determination (either to award a specified amount
or not to authorize any award) was made by the Compensation Committee pursuant
to Section 5.2 prior to the Change of Control, no further or different award
determination will be made pursuant to this Section 6.1.

In the event that Grantee died while an employee of the Corporation and
qualified for consideration for an award pursuant to Section 4.2 but the
Compensation Committee had not yet made an award determination (either to award
a specified amount or not to authorize any award) with respect to Grantee at the
time the Change of Control occurs such that Grantee remains eligible for an
award, then the scheduled award-determination period will occur as soon as
practicable after the occurrence of the Change of Control, and the amount of
Grantee’s Final Award (payable to Grantee’s legal representative, as determined
in good faith by PNC, in accordance with Section 10) will be determined on the
following basis, as applicable.

(1) If Grantee died in the calendar year prior to the year in which the Change
of Control occurs but the Compensation Committee had not yet made an award
determination (either to award a specified amount or not to authorize any award)
with respect to Grantee at the time the Change of Control occurs, Grantee’s
Final Award will be in the amount of the Calculated Maximum Potential Payout
Amount determined in the same manner as set forth in Section 5.1(b) but with no
Compensation Committee discretion to further reduce the amount of the award.

(2) If Grantee died prior to but in the same calendar year as the Change of
Control, Grantee’s Final Award will be in the amount of the award that would
have been payable to Grantee pursuant to the calculations set forth in
Section 6.1(a), but substituting a Part B Award of zero Share Units for any
Part B Award amount calculated pursuant to that section, had Grantee not died
but had been an employee of the Corporation as of the end of day immediately
preceding the day the Change of Control occurred.

(c) Qualifying Retirement. Except as set forth in the following paragraph, in
the event that Grantee Retired prior to the day the Change of Control occurs but
Grantee has met the conditions for a Qualifying Retirement set forth in
Section 4.3 and the 2012 Incentive Performance Units have not been terminated by
PNC prior to the Change of Control pursuant to Section 4.3 for Detrimental
Conduct and are still outstanding as of the end of the day immediately preceding
the day on which the Change of Control occurs such that Grantee remains eligible
for an award, Grantee’s Final Award will be the amount of the award that would
have been payable to Grantee pursuant to the calculations set forth in
Section 6.1(a), including both the Part A Award amount and any Part B Award
amount calculated pursuant to that Section 6.1(a), had Grantee not Retired but
had been an employee of the Corporation as of the end of the day immediately
preceding the day the Change of Control occurred. The scheduled
award-determination period will occur as soon as practicable after the
occurrence of the Change of Control.

If Grantee died while eligible to receive an award as a Qualified Retiree and a
Final Award determination (either to award a specified amount or not to
authorize any award) was made by the Compensation Committee pursuant to
Section 5.2 prior to the Change of Control, no further or different award
determination will be made pursuant to this Section 6.1. If no such Final Award
determination was made prior to the Change of Control, Grantee’s Final Award
will be the amount of the award that would have been payable to Grantee pursuant
to the calculations set forth in Section 6.1(b) had Grantee died at the same
time but while an employee of the Corporation. Grantee’s Final Award will be
paid to Grantee’s legal representative, as determined in good faith by PNC, in
accordance with Section 10.

(d) Qualifying Disability. Except as set forth in the following paragraph, in
the event that Grantee’s employment with the Corporation is terminated by reason
of Disability prior to the day the Change of Control occurs but Grantee has met
the conditions for a Qualifying Disability set forth in Section 4.4 and the 2012
Incentive Performance Units have not been terminated by PNC prior to the Change
of Control pursuant to Section 4.4 for Detrimental Conduct and are still
outstanding as of the end of the day immediately preceding the day on which the
Change of Control occurs such that Grantee remains eligible for an award,
Grantee’s Final Award will be the amount of the award that would have been
payable to



--------------------------------------------------------------------------------

Grantee pursuant to the calculations set forth in Section 6.1(a), including both
the Part A Award amount and any Part B Award amount calculated pursuant to that
section, had Grantee still been an employee of the Corporation as of the end of
the day immediately preceding the day the Change of Control occurred. The
scheduled award-determination period will occur as soon as practicable after the
occurrence of the Change of Control.

If Grantee died while eligible to receive an award as a Qualifying Disability
Grantee and a Final Award determination (either to award a specified amount or
not to authorize any award) was made by the Compensation Committee pursuant to
Section 5.2 prior to the Change of Control, no further or different award
determination will be made pursuant to this Section 6.1. If no such Final Award
determination was made prior to the Change of Control, Grantee’s Final Award
will be the amount of the award that would have been payable to Grantee pursuant
to the calculations set forth in Section 6.1(b) had Grantee died at the same
time but while an employee of the Corporation. Grantee’s Final Award will be
paid to Grantee’s legal representative, as determined in good faith by PNC, in
accordance with Section 10.

(e) Qualifying Termination in Anticipation of a Change of Control. Except as set
forth in the following paragraph, in the event that Grantee’s employment with
the Corporation was terminated by the Corporation prior to the Award Date and
such termination was an Anticipatory Termination as defined in Section 15.6 and
the 2012 Incentive Performance Units are still outstanding at the time the
Change of Control occurs and Grantee remains eligible for an award pursuant to
Section 4.5, Grantee will receive a Final Award on the same basis as a
continuing employee of the Corporation as set forth in Section 6.1(a).

If Grantee died while qualified to receive an award pursuant to Section 4.5 and
a Final Award determination (either to award a specified amount or not to
authorize any award) was made by the Compensation Committee pursuant to
Section 5.2 prior to the Change of Control, no further or different award
determination will be made pursuant to this Section 6.1. If no such Final Award
determination was made prior to the Change of Control, Grantee’s Final Award
(payable to Grantee’s legal representative, as determined in good faith by PNC,
in accordance with Section 10) will be in the same amount as the Final Award
that would have been payable to Grantee pursuant to the calculations set forth
in Section 6.1(b) had Grantee died at the same time but while an employee of the
Corporation.

6.2 No Committee Discretion to Reduce Calculated Award Amount. The Compensation
Committee may not exercise any further negative discretion pursuant to
Section 5.2(b) or otherwise exercise discretion pursuant to the Agreement in any
way that would serve to reduce an award calculated pursuant to and deemed to be
made to Grantee in accordance with this Section 6.

7. Payment of Final Award; Termination of Any Unawarded 2012 Incentive
Performance Units.

7.1 Payment of Final Award Determined by the Compensation Committee. Any Final
Award determined by the Compensation Committee pursuant to Section 5.2 will be
settled by delivery of whole Shares and, if applicable, Cash Share-Equivalents
that together equal the number of Share Units specified in the Final Award
(sometimes referred to in the Agreement as “Awarded Share Units”) or as
otherwise provided pursuant to Section 9 if applicable. Payment will be subject
to any applicable withholding taxes as set forth in Section 11.

(a) Form of Payment. Except as set forth below or as otherwise provided pursuant
to Section 9 if applicable, any Final Award determined by the Compensation
Committee pursuant to Section 5.2 will be settled first by delivery of a number
of whole Shares equal to the number of Awarded Share Units. This number of
shares may not, however, exceed the number specified in the Agreement as the
Target Share Units number. The Target Share Units number, which does not include
any additions for Dividend Adjustment Share Units, is the maximum number of
Shares, subject to capital adjustments, if any, pursuant to Section 9, that may
be paid with respect to the 2012 Incentive Performance Units under the
Agreement.



--------------------------------------------------------------------------------

To the extent, if any, that the total number of Awarded Share Units exceeds that
maximum number of Shares, then any such excess number of Awarded Share Units
will be settled in cash (sometimes referred to in the Agreement as payment in
“Cash Share-Equivalents”). This cash payment amount will be equal to the number
of such remaining Awarded Share Units multiplied by the Fair Market Value (as
defined in Section 15.29) of a share of PNC common stock on the
Committee-determined Award Date or as otherwise provided pursuant to Section 9
if applicable.

In the event that a Final Award determined by the Compensation Committee is a
prorated award and is made to Grantee in the event of Grantee’s death, then the
form of payment of any such Final Award will be determined as follows unless
otherwise provided pursuant to Section 9 if applicable. The Final Award will be
settled by delivery of whole Shares up to a number of Shares equal to the
product of the proration factor used in calculating the award and the number
specified in the Agreement as the Target Share Units number, rounded down to the
nearest whole number, and any remainder will be settled in cash as Cash
Share-Equivalents.

(b) Timing. Determination of eligibility for an award, calculation of the
Calculated Maximum Potential Payout Amount, and a decision by the Compensation
Committee on whether or not to authorize an award and, if so, the size of such
Final Award within such maximum potential award amount (the “scheduled
award-determination process”) and then payment of any such Final Award will all
generally occur in the first quarter of 2015 or as soon thereafter as
practicable after the final Peer data necessary for the Compensation Committee
to make its award determination is available.

In general, it is expected that the Award Date will occur in 2015 and no later
than the end of the second quarter of that year, and that payment of a Final
Award, if any, will be made as soon as practicable after the Award Date. Except
as otherwise provided below, in no event will payment be made earlier than
January 1, 2015 or later than December 31, 2015, other than in unusual
circumstances where a further delay thereafter would be permitted under
Section 409A of the U.S. Internal Revenue Code, and if such a delay is
permissible, as soon as practicable within such limits.

In the event of Grantee’s death prior to the Award Date where Grantee has
satisfied all of the conditions of Section 4.2, 4.3, 4.4 or 4.5 of the Agreement
and otherwise meets all applicable criteria as set forth in the Agreement for
consideration for an award, (a) the scheduled award-determination process will
occur at the same time and in the same manner as set forth above for grantees of
2012 Incentive Performance Units who remain employees of the Corporation,
provided that if the death occurs prior to 2014, the scheduled
award-determination process will occur in the calendar year immediately
following Grantee’s death, and (b) payment of a Final Award, if any, will be
made during the calendar year immediately following the year in which Grantee
died if the death occurs on or prior to December 31, 2014, or in 2015 if Grantee
dies in 2015, provided, that, in no event will payment occur later than
December 31st of the calendar year so specified as the year for payment, other
than in unusual circumstances where a further delay thereafter would be
permitted under Section 409A of the U.S. Internal Revenue Code, and if such a
delay is permissible, as soon as practicable within such limits.

Otherwise, in the event that Grantee is no longer employed by the Corporation
but has satisfied all of the conditions of Section 4.3, 4.4 or 4.5 of the
Agreement and otherwise meets all applicable criteria as set forth in the
Agreement for consideration for an award, (a) the scheduled award-determination
process will occur at the same time and in the same manner as set forth above
for grantees of 2012 Incentive Performance Units who remain employees of the
Corporation, generally in 2015 during the first quarter of that year, and
(b) once the Compensation Committee has made its award determination, payment of
a Final Award, if any, will be made as soon as practicable after the
Committee-determined Award Date, provided, that, in no event will payment be
made earlier than January 1, 2015 or later than December 31, 2015, other than in
unusual circumstances where a further delay thereafter would be permitted under
Section 409A of the U.S. Internal Revenue Code, and if such a delay is
permissible, as soon as practicable within such limits.



--------------------------------------------------------------------------------

(c) Dividend Record Dates. In the event that one or more record dates for
dividends on PNC common stock occur after December 31, 2014 (or, in the event of
Grantee’s death prior to 2014, after the end of the applicable overall
Performance Period) but before the date the Final Award, if any, is paid
pursuant to this Section 7.1, PNC will make a cash payment to Grantee in an
amount equivalent to the amount of the dividends Grantee would have received had
the full number of Share Units specified in the Final Award, if any, been that
number of shares of PNC common stock and had such shares been issued and
outstanding on January 1, 2015 (or, in the event of Grantee’s death prior to
2014, on the January 1st immediately following the last day of the applicable
overall Performance Period) and had remained outstanding on the record date or
dates for such dividends. Any such payment will be made at the same time as
payment of the Final Award, if any.

(d) Disputes. If there is a dispute regarding payment of the Final Award, PNC
will settle the undisputed portion of the award, if any, within the time frame
set forth above in this Section 7.1, and will settle any remaining portion as
soon as practicable after such dispute is finally resolved but in any event
within the time period permitted under Section 409A of the U.S. Internal Revenue
Code.

7.2 Delivery of Final Award Determined by Section 6. If a Final Award is deemed
to be made pursuant to Section 6 rather than determined by the Compensation
Committee pursuant to Section 5.2, the Final Award is fully vested as of the
date of the Change of Control. The number of Share Units in the Final Award will
be calculated as of the date of the Change of Control once the final data
necessary for the award determination is available, and the Final Award will be
paid at the time and in the form set forth below.

(a) Timing. If Grantee died in the calendar year prior to the year in which the
Change of Control occurs but no final payment decision had been made and no
resulting payment, if any, had been made prior to the date the Change of Control
occurred, payment will be made as soon as practicable after the date the Change
of Control occurs and the amount of the Final Award is determinable and
determined in accordance with Section 6, but in no event later than
December 31st of the calendar year following the year in which Grantee died
unless payment at such time would be a noncompliant payment under Section 409A
of the U.S. Internal Revenue Code, in which case payment will be made at the
time set forth in subsection (a)(1) or subsection (a)(2) of this Section 7.2, as
the case may be, that does comply with such Section 409A.

Except as otherwise set forth in the preceding paragraph, payment of the Final
Award will be made by PNC at the time set forth in subsection (a)(1) of this
Section 7.2 unless payment at such time would be a noncompliant payment under
Section 409A of the U.S. Internal Revenue Code, and otherwise, at the time set
forth in subsection (a)(2) of this Section 7.2, in either case as further
described below.

(1) If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code, payment of the Final
Award will be made as soon as practicable after the date the Change of Control
occurs and the amount of the Final Award is determinable and determined in
accordance with Section 6, but in no event later than December 31st of the
calendar year in which the Change of Control occurs or, if later, by the 15th
day of the third calendar month following the date on which the Change of
Control occurs, other than in unusual circumstances where a further delay
thereafter would be permitted under Section 409A of the U.S. Internal Revenue
Code, and if such a delay is permissible, as soon as practicable within such
limits.

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the U.S. Internal Revenue Code, then
payment will be made as soon as practicable after January 1, 2015, but in no
event later than December 31, 2015.

(b) Form of Payment.

(1) If, under the circumstances, (i) payment of the Final Award is made in the
calendar year immediately following the year in which Grantee died pursuant to
the first paragraph of Section 7.2(a) or

(ii) payment of the Final Award is made at the time specified in
Section 7.2(a)(1), then the Final Award will be in an amount equal to the base
amount described below in subsection (2)(A) of Section 7.2(b).



--------------------------------------------------------------------------------

Payment of this amount will be made entirely in cash if so provided in the
circumstances pursuant to Section 9.2. Otherwise, payment of this amount will be
made in the form of shares of PNC common stock (valued as provided in
Section 15.29 or Section 9, as applicable, as of the date of the Change of
Control) up to the Target Share Units number of shares and any remaining value
will be paid in the form of cash; provided, that, if the award is made as a
prorated award in the event of Grantee’s death, the maximum number of such
shares that may be delivered in payment of such award will be the number that is
the product of the proration factor used in calculating the award and the Target
Share Units number, and any remaining value will be paid in the form of cash.

If applicable, in the event that one or more record dates for dividends on PNC
common stock occur on or after the date of the Change of Control but before the
date the Final Award is paid pursuant to Section 7.2(a)(1), PNC will also make a
cash payment to Grantee in an amount equivalent to the amount of the dividends
Grantee would have received had the full number of Share Units specified in the
Final Award been that number of shares of PNC common stock and had such shares
been issued and outstanding on the date of the Change of Control and had
remained outstanding on the record date or dates for such dividends. Any such
payment will be made at the same time as payment of the Final Award, and will be
applicable only in the event that the Change of Control is a permissible payment
event under Section 409A of the U.S. Internal Revenue Code and payment of the
Final Award is made at the time specified in Section 7.2(a)(1).

(2) If, under the circumstances, payment of the Final Award is made at the time
specified in Section 7.2(a)(2), then the Final Award will be paid entirely in
cash and will be in an amount equal to the base amount described below in
subsection (A) of this Section 7.2(b)(2) plus the phantom investment amount
described below in subsection (B) of this Section 7.2(b)(2).

(A) The base amount will be an amount equal to the number of Share Units
specified in the Final Award multiplied by the Fair Market Value (as defined in
Section 15.29) of a share of PNC common stock on the date of the Change of
Control or by the per share value otherwise provided pursuant to Section 9 as
applicable.

(B) The phantom investment amount will be either (i) or (ii), whichever is
larger: (i) interest on the base amount described in Section 7.2(b)(2)(A) from
the date of the Change of Control through the payment date at the short-term,
mid-term or long-term Federal rate under U.S. Internal Revenue Code
Section 1274(b)(2)(B), as applicable depending on the term until payment,
compounded semi-annually; or (ii) a phantom investment amount with respect to
said base amount that reflects, if positive, the performance of the PNC stock or
other consideration received by a PNC common shareholder in the Change of
Control transaction, with dividends reinvested in such stock, from the date of
the Change of Control through the payment date. PNC may, at its option, provide
other phantom investment alternatives in addition to those referenced in the
preceding sentence and may permit Grantee to make a phantom investment election
from among such alternatives under and in accordance with procedures established
by PNC, but any such alternatives must provide for at least the two phantom
investments set forth in Section 7.2(b)(2)(B)(i) and (ii) at a minimum. The
phantom investment amount will be applicable only in the event that payment at
the time of the Change of Control would not comply with Section 409A of the U.S.
Internal Revenue Code and thus payment is made at the time specified in
Section 7.2(a)(2) rather than at the time specified in Section 7.2(a)(1).

(c) Disputes. If there is a dispute regarding payment of the Final Award, PNC
will settle the undisputed portion of the award, if any, within the time frame
set forth in the applicable provisions of Section 7.2(a), and will settle any
remaining portion as soon as practicable after such dispute is finally resolved
but in any event within the time period permitted under Section 409A of the U.S.
Internal Revenue Code.



--------------------------------------------------------------------------------

7.3 Final Award Fully Vested. The Final Award, if any, will be fully vested at
the Committee-determined Award Date or as of the date of the Change of Control,
as applicable. Any Shares issued pursuant to this Section 7 will be fully vested
at the time of issuance, and PNC will issue any such Shares and deliver any cash
payable pursuant to this Section 7 to, or at the proper direction of, Grantee or
Grantee’s legal representative, as determined in good faith by PNC, at the time
specified in the applicable subsection of Section 7.1 or Section 7.2, whichever
is applicable.

No fractional shares will be issued. If a Final Award is payable in Shares and
includes a fractional interest, such fractional interest will be liquidated on
the basis of the then current Fair Market Value of PNC common stock and paid to
Grantee or Grantee’s legal representative in cash at the time the Shares are
issued pursuant to this Section 7.

In the event that Grantee is deceased, payment will be delivered to the executor
or administrator of Grantee’s estate or to Grantee’s other legal representative,
as determined in good faith by PNC.

7.4 Termination of Any Unawarded 2012 Incentive Performance Units. Once an award
determination has been made by the Compensation Committee pursuant to
Section 5.2 or a Final Award is deemed to have been made by virtue of the
application of Section 6, the Share-denominated incentive award opportunity
represented by the 2012 Incentive Performance Units will terminate as to any
portion of the Incentive Performance Units not so awarded.

Termination of all or a portion of the 2012 Incentive Performance Units pursuant
to this Section 7.4, or pursuant to Section 4, if applicable, will in no way
affect Grantee’s covenants or the other provisions of Sections 16 and 17.

8. No Rights as Shareholder until Final Award and Issuance of Shares.

Grantee will have no rights as a shareholder by virtue of the 2012 Incentive
Performance Units unless and until a Final Award, if any, is made and Shares are
issued and delivered in settlement of all or a portion of such Final Award, if
any.

9. Capital Adjustments.

9.1 Except as otherwise provided in Section 9.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time a Final Award, if any, is
paid, the Committee shall make those adjustments, if any, in the number, class
or kind of the Target Share Units then outstanding that it deems appropriate in
its discretion to reflect Corporate Transactions such that the rights of Grantee
are neither enlarged nor diminished as a result of such Corporate Transactions,
including without limitation (a) measuring the value per Share Unit of any
share-denominated award amount authorized for payment to Grantee by reference to
the per share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions, and (b) authorizing payment of the
entire Final Award, if any, in cash at the time otherwise specified in
Section 7.

All determinations hereunder shall be made by the Committee in its sole
discretion and shall be final, binding and conclusive for all purposes on all
parties, including without limitation Grantee.

9.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of the Target Share Units then outstanding will automatically be adjusted to
reflect the same changes as are made to outstanding shares of PNC common stock
generally, (b) the value per Share Unit to be used in calculating the base
amount described in Section 7.2(b) of any award that is deemed to be awarded to
Grantee in accordance with Section 6 will be measured by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transaction or Transactions if applicable, and
(c) if the effect of the Corporate Transaction or Transactions on a PNC common
shareholder is to convert that shareholder’s holdings into consideration that
does not consist solely (other than as to a minimal amount) of shares of PNC
common stock, then the entire value of any amounts payable to Grantee pursuant
to Section 6 will be paid solely in cash at the time otherwise specified in
Section 7.



--------------------------------------------------------------------------------

10. Prohibitions Against Sale, Assignment, etc.; Payment to Legal
Representative.

(a) Incentive Performance Units may not be sold, assigned, transferred,
exchanged, pledged, or otherwise alienated or hypothecated.

(b) If Grantee is deceased at the time any Final Award authorized by the
Agreement is to be paid, such payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any delivery of Shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative shall extinguish
all right to payment hereunder.

11. Withholding Taxes; Payment Upon Inclusion Under Section 409A.

Where Grantee has not previously satisfied all applicable withholding tax
obligations, PNC will, at the time any tax withholding obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from any amounts then payable hereunder to Grantee. If any withholding is
required prior to the time amounts are payable to Grantee hereunder, the
withholding will be taken from other compensation then payable to Grantee or as
otherwise determined by PNC.

To the extent, if any, that payment of any amounts then payable to Grantee
hereunder is made in cash, the Corporation will withhold first from such cash
portion of the award payment unless the Compensation Committee determines
otherwise. If the amount so withheld is not sufficient or if there is no such
cash portion, the Corporation will retain whole shares of PNC common stock from
any amounts payable to Grantee hereunder in the form of Shares, until such
withholdings in the aggregate are sufficient to satisfy such minimum required
withholding obligations.

For purposes of this Section 11, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 15.29) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. PNC
will not retain Shares for this purpose. If Grantee’s W-4 obligation does not
exceed the required minimum withholding in connection herewith, no additional
withholding may be made.

It is the intention of the parties that the 2012 Incentive Performance Units and
the Agreement comply with the provisions of Section 409A to the extent, if any,
that such provisions are applicable to the Agreement. In the event that,
notwithstanding such intention, the arrangement fails to meet the requirements
of Section 409A and the regulations promulgated thereunder, then PNC may at that
time permit the acceleration of the time for payment to Grantee under the
Agreement notwithstanding any of the other provisions of the Agreement, but any
such accelerated payment may not exceed the amount required to be included in
Grantee’s income as a result of the failure to comply with the requirements of
Section 409A and the regulations promulgated thereunder. For purposes of this
provision, an amount will be deemed to have been included in Grantee’s income if
the amount is timely reported on Form W-2 or Form 1099-MISC as appropriate.

12. Employment.

Neither the granting of the 2012 Incentive Performance Units nor the
calculation, determination and payment of any Final Award authorized hereunder
nor any term or provision of the Agreement shall constitute or be evidence of
any understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.



--------------------------------------------------------------------------------

13. Subject to the Plan and the Compensation Committee.

In all respects the 2012 Incentive Performance Units and the Agreement are
subject to the terms and conditions of the Plan, which has been made available
to Grantee and is incorporated herein by reference; provided, however, the terms
of the Plan shall not be considered an enlargement of any benefits under the
Agreement. Further, the 2012 Incentive Performance Units and the Agreement are
subject to any interpretation of, and any rules and regulations issued by, the
Compensation Committee or its delegate or under the authority of the
Compensation Committee, whether made or issued before or after the Grant Date.

14. Headings; Entire Agreement.

Headings used in the Agreement are provided for reference and convenience only,
shall not be considered part of the Agreement, and shall not be employed in the
construction of the Agreement.

The Agreement constitutes the entire agreement between Grantee and PNC with
respect to the subject matters addressed herein, and supersedes all other
discussions, negotiations, correspondence, representations, understandings and
agreements between the parties concerning the subject matters hereof.

15. Certain Definitions.

Except where the context otherwise indicates, the following definitions apply
for purposes of the Agreement.

15.1 “Adjusted Target Share Units” has the meaning set forth in Section 3.6.

15.2 “Agreement” or “Award Agreement” means the 2012-2014 Incentive Performance
Units Award Agreement between PNC and Grantee evidencing the 2012 Incentive
Performance Units granted to Grantee pursuant to the Plan.

15.3 “Annual Corporate Performance Potential Payout Calculation Schedule” or
“Schedule” means the Schedule established by the Compensation Committee with
respect to the 2012 Incentive Performance Units as set forth in Section 3.4
setting forth the method by which the Annual Corporate Performance Potential
Payout Percentage will be generated for a given covered annual performance
measurement period, as specified by the Agreement, from the corporate
performance results for such covered period.

15.4 “Annual Corporate Performance Potential Payout Percentage.”

The Annual Corporate Performance Potential Payout Percentage for a given year is
the percentage determined with respect to that year in accordance with the
Annual Corporate Performance Potential Payout Calculation Schedule on the basis
of PNC’s relative covered period EPS growth and ROCE performance rankings and
PNC’s covered period EPS growth and ROCE performance relative to Peer
performance for the covered annual performance period applicable to that given
year, giving equal weight to each of the two corporate performance metrics. The
Annual Corporate Performance Potential Payout Percentage is rounded to the
nearest one-hundredth, with 0.005% being rounded upward to 0.01%.

The covered annual performance period for any given year of the overall
Performance Period will consist of the full or partial year period beginning on
January 1 of the given year and ending on December 31 of that year, or on such
earlier quarter-end performance measurement date as may be specified by the
Agreement if applicable.

15.5 “Annual Risk Performance Factor.” The Annual Risk Performance Factor with
respect to a given covered year is the percentage determined with respect to
that year by or in accordance with the provisions of Section 3.5. In no event
will an Annual Risk Performance Factor be greater than 100.00% or less than
0.00%.



--------------------------------------------------------------------------------

If the overall Performance Period is terminated early or limited pursuant to the
terms of the Agreement in circumstances such that there is a partial year
covered period, there will not be an Annual Risk Performance Factor with respect
to that partial year covered period.

15.6 “Anticipatory Termination.”

If Grantee’s employment with the Corporation is terminated by the Corporation
other than for Cause (as Cause is defined in Section 15.12(a)), death or
Disability (as Disability is defined in Section 15.26) prior to the date on
which a Change of Control occurs, and if it is reasonably demonstrated by
Grantee that such termination of employment (i) was at the request of a third
party that has taken steps reasonably calculated to effect a Change of Control
or (ii) otherwise arose in connection with or in anticipation of a Change of
Control, such a termination of employment is an “Anticipatory Termination.”

15.7 “Award Date” means: (1) the date on which the Compensation Committee makes
its determination as to whether or not it will authorize an award, and if so, as
to the size of the Final Award, if any, it authorizes pursuant to Section 5.2
within the Calculated Maximum Potential Payout Amount determined in accordance
with the Agreement (sometimes referred to as the “Committee-determined Award
Date”); or (2) if a Change of Control has occurred and Grantee is deemed to have
been awarded a Final Award pursuant to Section 6, the Award Date will be the
date the Change of Control occurs (sometimes referred to as the
“Change-of-Control-determined Award Date”).

15.8 “Awarded Share Units” has the meaning specified in the definition of “Final
Award” in Section 15.30.

15.9 “Board” means the Board of Directors of PNC.

15.10 “Calculated Maximum Potential Payout Amount” means the maximum size of the
award, denominated as a specified number of Share Units, that the Compensation
Committee may award to Grantee as calculated in accordance with the applicable
provisions of Section 5.1.

15.11 “Cash Share-Equivalents” has the meaning set forth in Section 7.

15.12 “Cause” and “termination for Cause.”

(a) “Cause” on or after the occurrence of a Change of Control or for purposes of
the definition of an Anticipatory Termination.

If a termination of Grantee’s employment with the Corporation occurs on or
within three (3) years after the occurrence of a Change of Control, then “Cause”
means:

(i) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(ii) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (i) and (ii), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO, or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.



--------------------------------------------------------------------------------

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 15.12(a) only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (i) or clause (ii) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (1) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(i) or clause (ii) above and, in either case, specifying the particulars thereof
in detail, and (2) Grantee is given an opportunity, together with counsel, to be
heard before the Board.

“Cause” shall also have the meaning set forth in this Section 15.12(a) where
such term is required by Section 15.6 in connection with the definition of
“Anticipatory Termination” set forth therein.

(b) “Cause” other than as provided in subsection (a).

Except as otherwise provided in Section 15.12(a), “Cause” means:

(i) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(ii) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(iii) any act of fraud, misappropriation, material dishonesty, or embezzlement
by Grantee against PNC or any of its subsidiaries or any client or customer of
PNC or any of its subsidiaries;

(iv) any conviction (including a plea of guilty or of nolo contendere) of
Grantee for, or entry by Grantee into a pre-trial disposition with respect to,
the commission of a felony; or

(v) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(i), (ii) or (iii) above or that an event described in clause (iv) or (v) above
has occurred with respect to Grantee and, if so, determines that the termination
of Grantee’s employment with the Corporation will be deemed to have been for
Cause.

15.13 “CEO” means the chief executive officer of PNC.

15.14 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either



--------------------------------------------------------------------------------

(A) the then-outstanding shares of common stock of PNC (the “Outstanding PNC
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 15.14(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 15.14(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

15.15 “Change of Control Coverage Period” means a period commencing on the
occurrence of a Change of Control Triggering Event and ending upon the earlier
to occur of (a) the date of a Change of Control Failure and (b) the date of a
Change of Control.

After the termination of any Change of Control Coverage Period, another Change
of Control Coverage Period will commence upon the occurrence of another Change
of Control Triggering Event.

For purposes of the Agreement, “Change of Control Triggering Event” shall mean
the occurrence of either of the following: (i) the Board or PNC’s shareholders
approve a Business Combination, other than an Excluded Combination, described in
subsection (c) of the definition of “Change of Control” contained in
Section 15.14; or (ii) the commencement of a proxy contest in which any Person
seeks to replace or remove a majority of the members of the Board.



--------------------------------------------------------------------------------

For purposes of the Agreement, “Change of Control Failure” shall mean: (x) with
respect to a Change of Control Triggering Event described in clause (i) of the
definition above, PNC’s shareholders vote against the transaction approved by
the Board or the agreement to consummate the transaction is terminated; or
(y) with respect to a Change of Control Triggering Event described in clause
(ii) of the definition above, the proxy contest fails to replace or remove a
majority of the members of the Board.

15.16 “Change of Control Payout Percentage” has the meaning set forth in
Section 6.1(a)(iv).

15.17 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

15.18 “Competitive Activity” means any participation in, employment by,
ownership of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities that Grantee knows PNC or any subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section 15.25(a), in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

15.19 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

15.20 “Corporate Performance Criteria” means the corporate performance standards
established by the Compensation Committee as the corporate performance criteria
for the 2012 Incentive Performance Units as set forth in Section 3.

15.21 “Corporate Performance Factor” or “Corporate Factor” has the meaning set
forth in Section 3.4.

The Corporate Performance Factor is calculated as the weighted average, as set
forth below, of the Annual Corporate Performance Potential Payout Percentages
for all of the covered annual performance measurement periods in the applicable
overall Performance Period specified in the applicable subsections of Section 5
or Section 6 of the Agreement, as the case may be, including those covered
periods consisting of a full year, if any, and those, if any, consisting of a
partial year, but in no event more than three covered periods in all and in no
event resulting in a Corporate Performance Factor of greater than 200.00%;

For purposes of calculating the Corporate Performance Factor, the weighted
average for the Corporate Performance Factor will be calculated as follows:

 

  (1) the sum of one, two or three amounts, as the case may be, for the one, two
or three covered periods, as applicable, in the overall Performance Period
specified in the Agreement, where the amount for a given covered period is
calculated by the applicable subsection below:

(i) for any applicable full year covered annual performance period in the
overall Performance Period, if any, the amount will be the product of (a) the
Annual Corporate Performance Potential Payout Percentage for such full year
covered period and (b) four (for the four full completed quarters in any such
covered period);

(ii) for any applicable partial year covered annual performance period in the
overall Performance Period, if any, the amount will be the product of (a) the
Annual Corporate Performance Potential Payout Percentage for that partial year
covered period and (b) the number of full completed quarters, if any, in such
covered period;



--------------------------------------------------------------------------------

divided by

(2) the total number of quarters in the applicable overall Performance Period.

If all of the Annual Corporate Performance Potential Payout Percentages are
0.00%, then the Corporate Performance Factor will be 0.00%.

15.22 “Corporation” means PNC and its Consolidated Subsidiaries.

15.23 “Cost of Capital” has the meaning set forth in Section 3.5.

15.24 “Covered annual performance period” or “covered annual performance
measurement period” or “covered performance period” or “covered annual period”
or “covered period” with respect to a given year means the full year or portion
of the year specified in the Agreement as the period for which corporate
performance is to be measured for purposes of determining an Annual Corporate
Performance Potential Payout Percentage for that given year and the full year
specified in the Agreement for which risk performance is to be measured for
purposes of the Risk Performance Review Criteria with respect to that given
year. The covered annual performance period with respect to a given year may be
the full calendar year or, where applicable, the portion of the calendar year
from January 1 through the quarter-end date specified by the Agreement.

15.25 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
in the continental United States at any time during the period commencing on
Grantee’s Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to have a service relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or its delegate (if
Grantee was an “executive officer” of PNC as defined in SEC Regulation S-K when
he or she ceased to be an employee of the Corporation) or the CEO, the Chief
Human Resources Officer of PNC, or his or her designee (if Grantee was not such
an executive officer), whichever is applicable, determines that Grantee has
engaged in conduct described in clause (a) or clause (b) above or that an event
described in clause (c) above has occurred with respect to Grantee, and, if so,
determines that Grantee will be deemed to have engaged in Detrimental Conduct
for purposes of the Agreement.

15.26 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.



--------------------------------------------------------------------------------

15.26 “Dividend Adjustment Share Units” has the meaning set forth in
Section 3.6.

15.28 “EPS” and “EPS growth” have the meanings set forth in Section 3.3(c).

15.29 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

15.30 “Final Award” means the amount, if any, (a) awarded to Grantee by the
Compensation Committee in accordance with Section 5.2, or (b) deemed to be
awarded to Grantee pursuant to Section 6. The Final Award will be denominated as
a specified number of awarded Share Units (“Awarded Share Units”) or as
otherwise provided pursuant to Section 9, if applicable, and will be payable in
accordance with Section 7.

15.31 “Final Potential Payout Percentage.”

Section 5 Final Award Determination: Where a Final Award determination is made
by the Compensation Committee pursuant to the applicable provisions of
Section 5, the term “Final Potential Payout Percentage” will be the percentage
that is equal to the Risk Performance Factor applied to the Corporate
Performance Factor, each as calculated, in accordance with the applicable
provisions of Section 3 and Section 5, for or with respect to the covered
periods specified in the applicable provisions of Section 5.

Section 6 Final Award Calculation: Where a Final Award is deemed to be awarded
pursuant to Section 6 by reason of the occurrence of a Change of Control, the
Final Award payout calculation will be as set forth in the applicable subsection
of Section 6.

15.32 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

15.33 “Grant Date” means the Grant Date set forth on page 1 of the Agreement and
is the date as of which the 2012 Incentive Performance Units are authorized to
be granted by the Compensation Committee in accordance with the Plan.

15.34 “Grantee” means the person to whom the 2012 Incentive Performance Units
are granted and is identified as Grantee on page 1 of the Agreement.

15.35 “Internal Revenue Code” means the United States Internal Revenue Code of
1986 as amended, and the rules and regulations promulgated thereunder.

15.36 “Peer Group” means the group of financial institutions, including PNC,
designated by the Compensation Committee as PNC’s Peer Group as applicable in
accordance with Section 3.3. A member of the Peer Group, including PNC, is
sometimes referred to as a “Peer.”

15.37 “Performance measurement date” has the meaning set forth in Section 5.1 or
Section 6.1, as applicable, and refers to the last day of the applicable overall
performance measurement period.

15.38 “Performance Period” has the meaning set forth in Section 3.2 and refers
to the period during which specified corporate performance and risk performance
will be measured in accordance with the Agreement in accordance with the
standards established by the Compensation Committee.

15.39 “Performance Units” or “Incentive Performance Units” or “2012 Incentive
Performance Units” means the Share-denominated incentive award opportunity
performance units granted to Grantee in accordance with Article 10.3 of the Plan
and evidenced by the Agreement.



--------------------------------------------------------------------------------

15.40 “Person” has the meaning specified in the definition of “Change of Control
in Section 15.14(a).

15.41 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

15.42 “PNC” means The PNC Financial Services Group, Inc.

15.43 “Prorate” or “Prorated” means multiplying by a fraction, sometimes
referred to as the “proration factor,” not to exceed 1 and determined as
follows.

Where the Agreement specifies “prorating” or “prorating by quarters,” the
proration factor is the fraction equal to (a) the number of full quarters in the
applicable overall Performance Period, (b) divided by twelve, which is the
number of quarters in the full three year period from January 1, 2012 through
December 31, 2014.

15.44 “Qualifying Disability” with respect to the 2012 Incentive Performance
Units has the meaning set forth in Section 4.4.

15.45 “Qualifying Retirement” with respect to the 2012 Incentive Performance
Units has the meaning set forth in Section 4.3. If Grantee has a “Qualifying
Retirement” as defined herein, Grantee is sometimes referred to as a “Qualified
Retiree.”

15.46 “Qualifying Termination in Anticipation of a Change of Control” with
respect to the 2012 Incentive Performance Units has the meaning set forth in
Section 4.5.

15.47 “Retiree.” Grantee is sometimes referred to as a “Retiree” if Grantee
Retires, as defined in Section 15.48.

15.48 “Retires” or “Retirement.” Grantee “Retires” if his or her employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Compensation Committee or the CEO or his or her designee so determines prior
to such divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan. If Grantee “Retires” as defined herein, the
termination of Grantee’s employment with the Corporation is sometimes referred
to as “Retirement.”

15.49 “Risk Performance” has the meaning set forth in Section 3.5.

15.50 “Risk Performance Factor” or “Risk Factor” has the meaning set forth in
Section 3.5.

The Risk Performance Factor is calculated as the average of the Annual Risk
Performance Factors for all of the covered annual performance measurement
periods that consist of a full calendar year in the applicable overall
Performance Period specified in the applicable subsections of Section 5 or
Section 6, as the case may be. If the overall Performance Period is terminated
early or limited pursuant to the terms of the Agreement in circumstances such
that there is a partial year covered period, there will not be an Annual Risk
Performance Factor with respect to that partial year covered period. In no event
will the Risk Performance Factor be greater than 100.00% or less than 0.00%.

15.51 “Risk Performance Review Criteria” means the risk performance standards
established by the Compensation Committee as set forth in Section 3.5 as the
criteria for determining whether a risk performance review by the Committee will
be required with respect to a given covered year period in accordance with
Section 3.5.



--------------------------------------------------------------------------------

15.52 “ROCE” and “ROCE performance” have the meanings set forth in
Section 3.3(c).

15.53 “ROEC” or “Return on Economic Capital” has the meaning set forth in
Section 3.5.

15.54 “Schedule” is defined in Section 15.3.

15.55 “SEC” means the United States Securities and Exchange Commission.

15.56 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

15.57 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

15.58 “Share” means a share of PNC common stock.

15.59 “Target Share Units” means the number of Share Units specified on page 1
of the Agreement as Target Share Units, subject to capital adjustments pursuant
to Section 9 if any.

15.60 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

16. Grantee Covenants.

16.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 16 and 17 by virtue of receiving the 2012 Incentive Performance Units
(regardless of whether a Final Award is ultimately determined and paid or of the
size of such Final Award, if any); that such provisions are reasonable and
properly required for the adequate protection of the business of PNC and its
subsidiaries; and that enforcement of such provisions will not prevent Grantee
from earning a living.

16.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 16.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.



--------------------------------------------------------------------------------

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 16.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

16.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

16.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 16.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

17. Enforcement Provisions.

Grantee understands and agrees to the following provisions regarding enforcement
of the Agreement.

17.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

17.2 Equitable Remedies. A breach of the provisions of any of Sections 16.2,
16.3 or 16.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

17.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 16.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

17.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.



--------------------------------------------------------------------------------

17.5 Severability. The restrictions and obligations imposed by Sections 16.2,
16.3, 16.4, 17.1 and 17.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

17.6 Reform. In the event any of Sections 16.2, 16.3 and 16.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

17.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 16.2, 16.3 and 16.4.

17.8. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Incentive Performance Units and the Agreement comply with
the provisions of Section 409A to the extent, if any, that such provisions are
applicable to the Agreement, and the Agreement shall be administered by PNC in a
manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement to the extent and in the manner PNC deems necessary or advisable or
take such other action or actions, including an amendment or action with
retroactive effect, that PNC deems appropriate in order either to preclude any
such payments or benefits from being deemed “deferred compensation” within the
meaning of Section 409A or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A such that they will not be taxable
thereunder.

17.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent applicable to Grantee, the 2012 Incentive Performance
Units, and any right to receive any Shares or other value pursuant to such
Performance Units and to retain any such Shares or other value, shall be subject
to rescission, cancellation or recoupment, in whole or in part, if and to the
extent so provided under any “clawback” or similar policy of PNC in effect on
the Grant Date or that may be established thereafter and to any clawback or
recoupment that may be required by applicable law.

17.10 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.



--------------------------------------------------------------------------------

  18. Acceptance of 2012 Incentive Performance Units; PNC Right to Cancel;
Effectiveness of Agreement.

If Grantee does not accept the 2012 Incentive Performance Units by executing and
delivering a copy of the Agreement to PNC, without altering or changing the
terms thereof in any way, within 30 days of receipt by Grantee of a copy of the
Agreement, PNC may, in its sole discretion, withdraw its offer and cancel the
2012 Incentive Performance Units at any time prior to Grantee’s delivery to PNC
of an unaltered and unchanged copy of the Agreement executed by Grantee.
Otherwise, upon execution and delivery of the Agreement by both PNC and Grantee,
the Agreement is effective as of the Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Grant Date.

THE PNC FINANCIAL SERVICES GROUP, INC.

By:

Chairman and Chief Executive Officer

ATTEST:

By:

Corporate Secretary

ACCEPTED AND AGREED TO by GRANTEE

   Grantee



--------------------------------------------------------------------------------

SCHEDULE

* * *

ANNUAL CORPORATE PERFORMANCE POTENTIAL PAYOUT CALCULATION SCHEDULE

FOR

2012 INCENTIVE PERFORMANCE UNITS

* * *

Final Award determination by the Compensation Committee pursuant to Section 5 of
the 2012-2014 Incentive Performance Units Award Agreement (the “Agreement”)
requires the calculation of the Final Potential Payout Percentage and the
Calculated Maximum Potential Payout Amount, each as defined in the Agreement.
Final Award calculation pursuant to Section 6 of the Agreement, if applicable,
requires the calculation of the Change of Control Payout Percentage and the
calculated final award as set forth in that section of the Agreement.

Those calculations, in turn, take into account PNC’s performance and rankings
relative to its Peers with respect to two corporate performance measures or
metrics (the Corporate Performance Criteria), as measured annually and expressed
as the Annual Corporate Performance Potential Payout Percentages for the
applicable covered annual performance measurement periods (which may be full or
partial year periods as required by the Agreement) in the applicable overall
Performance Period.

Unless and until amended prospectively by the Compensation Committee, this
Schedule will be applied in order to generate an Annual Corporate Performance
Potential Payout Percentage for each of the applicable covered annual
performance measurement periods in the applicable overall Performance Period.

Section 3 of the Agreement sets forth the corporate performance metrics (EPS
growth and ROCE performance) and how they are measured, the applicable covered
performance periods, the establishment of the applicable Peer Group, and the
manner in which PNC and its Peers will be ranked for the applicable covered
performance periods based on each of the two corporate performance metrics (EPS
growth and ROCE performance).

Once PNC and other Peer EPS growth and ROCE performance and relative rankings
with respect to such performance have been measured and calculated for a given
covered annual performance measurement period in accordance with Section 3.3 of
the Agreement, this Schedule uses the table that follows and interpolation to
generate a payout percentage for each corporate performance metric for that
given full or partial year period, as the case may be, based on such relative
covered period performance.

Once payout percentages for each of relative covered period EPS growth and
relative covered period ROCE performance are calculated, using the table that
follows and interpolation, they are averaged, giving equal weight to each
corporate performance metric, to generate the final Annual Corporate Performance
Potential Payout Percentage for that given full or partial year period, rounded
to the nearest one-hundredth, with 0.005% being rounded upward to 0.01%.

If the payout percentage with respect to either covered period EPS growth or
covered period ROCE performance for a given full or partial year period is 0.00%
but is a positive number with respect to the other corporate performance metric,
the Annual Corporate Performance Potential Payout Percentage for that given full
or partial year period will be the percentage that is one-half (1/2) of that
positive number. If the payout percentages with respect to covered period EPS
growth and covered period ROCE performance for that given full or partial year
period are both 0.00%, the Annual Corporate Performance Potential Payout
Percentage for that given full or partial year period will be 0.00%. In no event
will an Annual Corporate Performance Potential Payout Percentage be greater than
200.00% or less than 0.00%.



--------------------------------------------------------------------------------

The table used for this Schedule, as established by the Compensation Committee
at the time it authorized the 2012 Incentive Performance Units, follows.

 

Corporate Performance Measures

Peer Group Position

with respect to

Covered Period

EPS Growth and ROCE Performance

  

Unadjusted

Payout Percentage *

Maximum

   #1    200%    #2    183%    #3    167%    #4    150%    #5    133%    #6   
117%

Median

   #7    100%    #8    80%    #9    60%    #10    40%

Minimum

   #11    0%    #12    0%    #13    0%

 

* Consistent with the design of this compensation program and approach taken in
prior years, this Schedule interpolates results to arrive at final annual
corporate performance potential payout percentages for EPS growth and ROCE
performance, respectively. In other words, the final corporate performance
potential payout percentage for each corporate performance metric for a given
covered period will depend both on PNC’s relative covered period ranking and on
PNC’s performance for that covered period relative to the performance of the
Peers ranked immediately above and below PNC, as illustrated below. Where
interpolation is impracticable or would not produce a meaningful result, the
unadjusted percentage will be used.

The calculated payout percentage for a corporate performance metric with respect
to a given full or partial year period depends both on PNC’s relative covered
period ranking achieved with respect to that corporate performance metric and on
PNC’s performance for that corporate metric for the covered period of that year
relative to the comparable performance of the Peers ranking immediately above
and below PNC (other than where PNC ranks #1 or ranks near the bottom at #11,
#12 or #13). This calculated percentage is rounded to the nearest one-hundredth,
with 0.005% being rounded upward to 0.01%.

For example, if PNC achieves a #2 covered period ranking, the payout percentage
for this rank would be between 175% (which is the mid-point between 167% and
183% in the table) and 191.50% (which is the mid-point between 183% and 200% in
the table). The final calculated potential payout percentage depends on how
PNC’s EPS growth or ROCE performance, as the case may be, for the covered period
compares to the covered period EPS growth or ROCE performance, as applicable, of
the Peers ranking immediately above and below PNC, in this example the
performance of the Peers ranking #1 and #3.

At the other end of the scale, if for example PNC achieves a #10 covered period
ranking (the lowest ranking that would generate a payout potential above zero)
for a corporate performance metric, the payout percentage for this rank would be
between 20% and 50% and the final calculated potential payout percentage would
be determined based on the comparison of PNC’s covered period performance for
that corporate performance metric to that of the Peers ranking #9 and #11;
provided, however, that in any case where interpolation is impracticable or
would not produce a meaningful result, the unadjusted percentage will be used.



--------------------------------------------------------------------------------

Compensation Committee Negative Discretion. Once the annual corporate
performance potential payout percentage for PNC’s relative performance with
respect to the Corporate Performance Criteria for the given full year or
partial-year covered annual performance period has been determined using the
table above and interpolation, the Compensation Committee may decide, in its
discretion, to reduce that percentage (as long as such decision is not made
during a Change of Control Coverage Period, as defined in the Agreement, or
after the occurrence of a Change of Control) but may not increase it.



--------------------------------------------------------------------------------

2012 Performance Units

Overall Standard Performance Period: January 1, 2012—December 31, 2014 (3 Years)

Corporate Performance Criteria: Levels of Financial Return from Investing
Activities Achieved by PNC’s A&L Unit Relative to Benchmark Index

100% Vests on Final Award

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

2012 PERFORMANCE UNITS AWARD AGREEMENT

* * *

 

GRANTEE:    [ Name ] GRANT DATE:    February 7, 2012 TARGET SHARE UNITS:    [
Number ] Share Units

 

 

1. Definitions.

Certain terms used in this 2012 Performance Units Award Agreement (“Agreement”
or “Award Agreement”) are defined in Section 14 or elsewhere in the Agreement,
and such definitions will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. 2012 Performance Units.

Pursuant to the Plan and subject to the terms and conditions of the Agreement,
PNC grants to the grantee named above (“Grantee”) a Share-denominated,
cash-payable incentive award opportunity of Performance Units (the “Performance
Units” or the “2012 Performance Units”) with the number of target Share Units
set forth above (“Target Share Units”). Performance Units are subject to
acceptance by Grantee in accordance with Section 17 and are subject to the terms
and conditions of the Agreement and the Plan.

The 2012 Performance Units are subject to the corporate performance conditions,
service requirements, and other terms and conditions of the Agreement and to the
Plan, and to final award determination in accordance with Section 5 or
Section 6, as applicable. Payment of any Final Award (as defined in
Section 14.26) authorized pursuant to the Agreement will be made in cash,
generally in an amount equal to the number of Share Units specified in the Final
Award multiplied by the per share price of PNC common stock on the award date
(sometimes referred to in the Agreement as payment in “Cash Share-Equivalents”).

In general, the 2012 Performance Units are an opportunity for Grantee to
receive, at the end of the applicable overall performance period, an award of
Cash Share-Equivalents provided that the conditions of the Agreement are met.
The maximum potential payout amount that Grantee may receive as a final award
determined by the Compensation Committee (defined in Section 14.17 and sometimes
referred to as the



--------------------------------------------------------------------------------

Committee) is based on the degree to which specified corporate performance
criteria for PNC’s Asset & Liability Unit (“A&L Unit”) have been achieved, the
applicable basic calculation schedule established by the Compensation Committee
for use in generating the maximum potential payout percentage for the 2012
Performance Units from such performance results, any downward adjustment to the
calculated potential payout amount based on the Compensation Committee’s
negative discretion, and Grantee’s level of satisfaction (or deemed
satisfaction) of the service requirements set forth in Section 4, including any
limitations on the maximum potential payout amount that may apply in the
circumstances (e.g., in the case of death).

Further limitations or adjustments may apply if there is an early termination or
limitation of the overall performance measurement period. Final awards are
determined by the Compensation Committee in the absence of a Change of Control
(as defined herein) and are subject to the Compensation Committee’s negative
discretion. The Agreement provides a formula for calculation of the Final Award
in the event of a Change of Control of PNC and for the form and timing of
payment of any such award.

Any Final Award (as defined in Section 14.26) for the 2012 Performance Units
authorized pursuant to the Agreement will be expressed as a number of awarded
Share Units and will be paid in cash in accordance with Section 7, generally in
Cash Share-Equivalents. The 2012 Performance Units must still be outstanding at
the time a Final Award determination is made for Grantee to be eligible to
receive an award, and any Final Award and payment thereof is subject to the
terms and conditions set forth in the Agreement and to the Plan.

 

  3. Corporate Performance Conditions; Calculation of Applicable Annual
Potential Payout Percentages and Corporate Performance Factor.

3.1 Corporate Performance Conditions. The 2012 Performance Units are subject to
the corporate performance conditions set forth in this Section 3.

Final Award determination by the Committee pursuant to Section 5 requires the
calculation of the “Final Potential Payout Percentage,” the “Corporate
Performance Factor,” and the “Calculated Maximum Potential Payout Amount,” as
defined in Sections 14.27, 14.20 and 14.10, respectively. Final Award
calculation pursuant to Section 6 of the Agreement, if applicable, requires the
calculation of the Change of Control Payout Percentage and the calculated Final
Award as set forth in that section of the Agreement.

The Corporate Performance Factor represents the maximum potential payout
percentage for a Final Award determined by the Compensation Committee pursuant
to Section 5. Section 5 provides further detail on the calculation of the Final
Potential Payout Percentage and the calculation of the Calculated Maximum
Potential Payout Amount from the Final Potential Payout Percentage and the
Target Share Units in varying circumstances to determine the maximum final award
that Grantee may be eligible to receive upon award determination by the
Compensation Committee in the circumstances. Section 6 provides details on the
calculation of final awards upon the occurrence of a Change of Control.

Calculation of the Corporate Performance Factor takes into account the levels of
performance achieved by the A&L Unit with respect to the corporate Performance
Criteria, as measured annually and expressed as the Annual Potential Payout
Percentages for the applicable covered annual performance measurement periods
(which may be full or partial year periods as required by the Agreement) in the
applicable overall Performance Period. These annual percentages are averaged as
provided in the applicable subsection of Section 5 to generate the Corporate
Performance Factor, which is the final calculated potential payout percentage.

This Section 3 sets forth the corporate Performance Criteria, applicable covered
performance measurement periods and Benchmark Performance Index for such
periods, measurement of the specified A&L Unit performance with respect to the
Performance Criteria, and the basic annual potential payout calculation schedule
established by the Compensation Committee for use in generating the maximum
potential payout percentage for the 2012 Performance Units from such corporate
performance results, each unless and until amended prospectively by the
Compensation Committee.



--------------------------------------------------------------------------------

3.2 Performance Criteria and Performance Period. The corporate performance
standards established by the Compensation Committee as the Performance Criteria
for the 2012 Performance Units are the levels of financial return from investing
activities achieved by the A&L Unit relative to the applicable Benchmark
Performance Index measured as set forth in this Section 3, all unless and until
amended prospectively by the Compensation Committee. This A&L Unit performance
(sometimes referred to herein as the corporate performance or the measured
performance) is measured annually for each applicable covered annual performance
period, which may consist of a full calendar year or a shorter partial-year
period as required by the Agreement, in the overall Performance Period.

The overall Performance Period for the 2012 Performance Units is the period
commencing January 1, 2012 through and including the applicable performance
measurement date specified in Section 5.1 or Section 6.1 of the Agreement as
applicable. Generally the overall Performance Period will cover a three year
period, but it may be terminated early or limited in specified circumstances.

In the standard non-exceptional circumstances as specified in Section 5.1(a),
the applicable performance measurement date will be December 31, 2014 and the
overall Performance Period will be the three year period commencing January 1,
2012 through and including December 31, 2014, consisting of the following three
covered annual performance measurement periods: (1) the full year period
commencing January 1, 2012 through and including December 31, 2012; (2) the full
year period commencing January 1, 2013 through and including December 31, 2013;
and (3) the full year period commencing January 1, 2014 through and including
December 31, 2014.

If the overall Performance Period is terminated early or limited pursuant to the
terms of the Agreement, the applicable overall Performance Period will be the
period commencing January 1, 2012 through and including the performance
measurement date as specified in the Agreement as applicable in such
circumstances. The final covered annual performance measurement period in such
overall Performance Period will be the one ending on the performance measurement
date specified in the Agreement as applicable in such circumstances and may
consist of a full calendar year or a shorter partial-year period as required by
the Agreement. Thus the number of applicable covered annual performance
measurement periods will be one, two or three, as the case may be.

3.3 Benchmark Performance Index; Measured A&L Unit Performance. The Compensation
Committee has determined that the applicable Benchmark Performance Index for
each applicable covered annual performance measurement period in the overall
Performance Period, whether the given covered period consists of a full calendar
year or a shorter partial-year period as required by the Agreement, will be the
benchmark performance index that PNC uses internally to evaluate the measured
A&L Unit performance as in effect as of March 30 of that given year (or as of
the last business day that occurs prior to March 30 if March 30 does not fall on
a business day), so that, to the extent applicable:

(1) performance for the covered annual performance period consisting of the full
year period from January 1, 2012 through December 31, 2012 (or through an
earlier quarter-end date of that calendar year if so specified by the Agreement)
will be compared to PNC’s internal performance benchmark index for the A&L Unit
in effect on March 30, 2012;

(2) performance for the covered annual performance period consisting of the full
calendar year period from January 1, 2013 through December 31, 2013 (or the
portion of that calendar year from January 1, 2013 through an earlier
quarter-end date of that calendar year if so specified by the Agreement) will be
compared to PNC’s internal performance benchmark index for the A&L Unit in
effect on March 29, 2013; and

(3) performance for the covered annual performance period consisting of the full
calendar year period from January 1, 2014 through December 31, 2014 (or the
portion of that calendar year from January 1, 2014 through an earlier
quarter-end date of that calendar year if so specified by the Agreement) will be
compared to PNC’s internal performance benchmark index for the A&L Unit in
effect on March 28, 2014.



--------------------------------------------------------------------------------

The A&L Unit performance as measured for a given year with respect to the
Performance Criteria will be expressed as the number of basis points by which
the level of financial return from investing activities achieved by the A&L Unit
for the applicable covered measurement period with respect to that year exceeds
or falls short of the Benchmark Performance Index applicable to that covered
period, with zero basis points indicating performance at the benchmark index
level.

3.4 Annual Potential Payout Calculation Schedule (Schedule); Calculation of
Applicable Annual Potential Payout Percentages and Overall Corporate Performance
Factor.

(a) Annual Potential Payout Percentages. The Compensation Committee also
establishes the applicable Annual Potential Payout Calculation Schedule (as
defined in Section 14.3 and sometimes referred to herein as the “Schedule”) for
the 2012 Performance Units. Unless and until amended prospectively by the
Compensation Committee, the Schedule established by the Compensation Committee
at the time it authorized the 2012 Performance Units that accompanies the
Agreement shall be applied in order to generate the Annual Potential Payout
Percentage (as defined in Section 14.4) for each of the applicable covered
annual performance measurement periods in the applicable overall Performance
Period from the measured performance results for each such covered period.

For each applicable covered annual performance period (which may consist of a
full calendar year or a shorter partial-year period as required by the
Agreement), PNC will determine the measured A&L Unit performance for the covered
period with respect to that year based on the level of financial return from
investing activities achieved by the A&L Unit for that covered period and the
comparison in basis points of such performance to the applicable Benchmark
Performance Index, all as set forth in this Section 3. Once this measured
performance has been calculated and expressed in basis points, the applicable
Schedule (as defined in Section 14.3) will be applied to generate the Annual
Potential Payout Percentage (as defined in Section 14.4) achieved by the A&L
Unit for that given year. Such results will be presented to the Compensation
Committee.

(b) Corporate Performance Factor. The overall Corporate Performance Factor used
in the final award determination process by the Committee pursuant to Section 5
is calculated, as set forth in Section 14.20, as the weighted average of the
Annual Potential Payout Percentages for all of the covered annual performance
measurement periods in the overall Performance Period specified in the
applicable subsections of Section 5 or Section 6, as the case may be, including
those covered periods consisting of a full year, if any, and those, if any,
consisting of a partial year, but in no event more than three covered periods in
all and in no event resulting in a Corporate Performance Factor of greater than
200.00%.

As described in Section 3.1 above, the final Corporate Performance Factor is
taken into account as part of the Final Award determination process by the
Compensation Committee as set forth in Section 5 or may be a part of the Final
Award calculation pursuant to Section 6 of the Agreement, as applicable.

 

  4. Grantee Service Requirements and Limitation of Potential Award; Early
Termination of 2012 Performance Units.

4.1 Eligibility for an Award; Service Requirements; Early Termination of
Performance Units. The 2012 Performance Units are subject to the service
requirements set forth in this Section 4.

Grantee will not be eligible to receive a Final Award unless the 2012
Performance Units remain outstanding on the Compensation Committee-determined
Award Date (as defined in Section 14.6) or as of the end of the day immediately
preceding the day on which a Change of Control occurs, if earlier.

The 2012 Performance Units will automatically terminate on Grantee’s Termination
Date (as defined in Section 14.51) unless an exception is available as set forth
in Section 4.2, Section 4.3, Section 4.4 or Section 4.5. Where one or more of
the conditions to an exception are post-employment conditions, the Performance
Units will terminate upon the failure of any of those conditions.



--------------------------------------------------------------------------------

In the event that Grantee’s employment is terminated by the Corporation for
Cause (as defined in Section 14.12), the 2012 Performance Units will
automatically terminate on Grantee’s Termination Date whether or not the
termination might otherwise have qualified for an exception as a Qualifying
Retirement or a Qualifying Disability pursuant to Section 4.3 or Section 4.4.

In the limited circumstances where the 2012 Performance Units remain outstanding
notwithstanding Grantee’s termination of employment with the Corporation,
Grantee will be eligible for consideration for an award, subject to such
limitations as are set forth in the applicable sections of the Agreement. Said
award, if any, will be determined and payable at the same time that such an
award would have been determined and payable had Grantee remained a Corporation
employee, except that in the case of death, the determination and payment of
said award, if any, shall be accelerated if so indicated in accordance with the
applicable provisions of Section 5 or Section 6, as applicable, and Section 7.

Any award that the Compensation Committee may determine to make after Grantee’s
death will be paid to Grantee’s legal representative, as determined in good
faith by PNC, in accordance with Section 9.

Notwithstanding anything in Section 4 or Section 5 to the contrary, if a Change
of Control (as defined in Section 14.14) occurs prior to the time the
Compensation Committee makes a Final Award determination pursuant to Section 5.2
(that is, prior to the Compensation Committee-determined Award Date), an award
will be determined in accordance with Section 6.

4.2 Death While an Employee. If Grantee dies while an employee of the
Corporation and prior to the Compensation Committee-determined Award Date, the
2012 Performance Units will remain outstanding and Grantee will be eligible for
consideration for a prorated award calculated in accordance with Section 5.1(b),
with an applicable performance measurement date (as defined in Section 5.1) of
the earlier of the last day of the calendar year in which the death occurred and
December 31, 2014, and payable in accordance with Section 7.

Any such award will be subject to Compensation Committee determination pursuant
to Section 5.2, and may be further reduced or eliminated by the Compensation
Committee in the exercise of its negative discretion unless such determination
occurs during a Change of Control Coverage Period (as defined in Section 14.15)
or a Change of Control has occurred.

In the event that a Change of Control occurs after the time Grantee died but
prior to the time the Compensation Committee makes an award determination with
respect to Grantee (either to award a specified amount or not to authorize any
award), an award will be deemed to be made pursuant to Section 6, calculated as
specified in Section 6.1(b) and payable in accordance with Section 7.

4.3 Qualifying Retirement. If Grantee Retires (as defined in Section 14.44)
prior to the Compensation Committee-determined Award Date and Grantee’s
termination of employment is not also a termination by the Corporation for
Cause, the 2012 Performance Units will remain outstanding post-employment;
provided, however, that PNC may terminate the Performance Units at any time
prior to the Award Date, other than during a Change of Control Coverage Period
or after the occurrence of a Change of Control, upon determination that Grantee
has engaged in Detrimental Conduct (as defined in Section 14.23).

Provided that the 2012 Performance Units have not been terminated prior to the
Award Date for Detrimental Conduct and are still outstanding at that time,
Grantee will be eligible for Compensation Committee consideration of a full
award at the time that such an award, if any, would have been considered had
Grantee remained a Corporation employee, calculated in accordance with
Section 5.1(c) and payable in accordance with Section 7.

Any such award will be subject to Compensation Committee determination pursuant
to Section 5.2, and may be further reduced or eliminated by the Compensation
Committee in the exercise of its negative discretion unless such determination
occurs during a Change of Control Coverage Period or a Change of Control has
occurred.



--------------------------------------------------------------------------------

If Grantee dies after a Qualifying Retirement but before the time set forth
above for consideration of an award and provided that the 2012 Performance Units
have not been terminated for Detrimental Conduct and are still outstanding at
the time of Grantee’s death, the Compensation Committee may consider an award
for Grantee and make an award determination with respect to Grantee (either to
award a specified amount or not to authorize any award). Any such award will be
calculated in accordance with Section 5.1(c); provided, however, that the
maximum award that may be approved in these circumstances is the award that
could have been authorized had Grantee died while an employee of the
Corporation. Any such award determination will be made, and such award, if any,
will be paid in accordance with Section 7, during the calendar year immediately
following the year in which Grantee’s death occurs, if the death occurs on or
prior to December 31, 2014, or in 2015 if the death occurs in 2015 but prior to
the Award Date.

In the event that a Change of Control occurs prior to the time the Compensation
Committee makes an award determination with respect to Grantee (either to award
a specified amount or not to authorize an award), an award will be deemed to be
made pursuant to Section 6, calculated as specified in Section 6.1(c) and
payable in accordance with Section 7.

4.4 Qualifying Disability. If Grantee’s employment with the Corporation is
terminated by reason of Disability (as defined in Section 14.24) prior to the
Compensation Committee-determined Award Date and the termination of employment
is not also a termination by the Corporation for Cause, the 2012 Performance
Units will remain outstanding post-employment; provided, however, that PNC may
terminate the 2012 Performance Units at any time prior to the Award Date, other
than during a Change of Control Coverage Period or after the occurrence of a
Change of Control, upon determination that Grantee has engaged in Detrimental
Conduct (as defined in Section 14.23).

Provided that the 2012 Performance Units have not been terminated prior to the
Award Date for Detrimental Conduce and are still outstanding at that time,
Grantee will be eligible for Compensation Committee consideration of a full
award at the time that such an award, if any, would have been considered had
Grantee remained a Corporation employee, calculated in accordance with
Section 5.1(d) and payable in accordance with Section 7.

Any such award will be subject to Compensation Committee determination pursuant
to Section 5.2, and may be further reduced or eliminated by the Compensation
Committee in the exercise of its negative discretion unless such determination
occurs during a Change of Control Coverage Period or a Change of Control has
occurred.

If Grantee dies after a Qualifying Disability but before the time set forth
above for consideration of an award and provided that the 2012 Performance Units
have not been terminated for Detrimental Conduct and are still outstanding at
the time of Grantee’s death, the Compensation Committee may consider an award
for Grantee and make an award determination with respect to Grantee (either to
award a specified amount or not to authorize any award). Any such award will be
calculated in accordance with Section 5.1(d); provided, however, that the
maximum award that may be approved in these circumstances is the award that
could have been authorized had Grantee died while an employee of the
Corporation. Any such award determination will be made, and such award, if any,
will be paid in accordance with Section 7, during the calendar year immediately
following the year in which Grantee’s death occurs, if the death occurs on or
prior to December 31, 2014, or in 2015 if the death occurs in 2015 but prior to
the Award Date.

In the event that a Change of Control occurs prior to the time the Compensation
Committee makes an award determination with respect to Grantee (either to award
a specified amount or not to authorize an award), an award will be deemed to be
made pursuant to Section 6, calculated as specified in Section 6.1(d) and
payable in accordance with Section 7.



--------------------------------------------------------------------------------

4.5 Qualifying Termination in Anticipation of a Change of Control. If Grantee’s
employment with the Corporation is terminated by the Corporation prior to the
Award Date and such termination is an Anticipatory Termination as defined in
Section 14.5, then (i) the 2012 Performance Units will remain outstanding
notwithstanding Grantee’s termination of employment with the Corporation,
(ii) the 2012 Performance Units will not be subject to termination for
Detrimental Conduct, and (iii) Grantee will be eligible for consideration for an
award pursuant to Section 5.2, calculated in accordance with Section 5.1(e), or
will receive an award pursuant to Section 6, calculated as specified in
Section 6.1(e), as applicable. Any such award will be payable in accordance with
Section 7.

If Grantee dies while eligible to receive an award pursuant to this Section 4.5
but prior to the time the Compensation Committee makes an award determination
pursuant to Section 5.2 or a Change of Control occurs, Grantee will be eligible
for Compensation Committee consideration of an award of up to the greater of the
award Grantee could have received had he died while an employee of the
Corporation or an award determined as set forth in Section 5.1(e). If Grantee
dies while eligible to receive an award pursuant to this Section 4.5 but a
Change of Control occurs prior to the time the Compensation Committee makes an
award determination pursuant to Section 5.2, Grantee will be deemed to receive
an award in accordance with Section 6.1(e).

 

  5. Certification of Performance Results; Calculation of Maximum Potential
Payout Amount; and Final Award Determination.

5.1 Certification of Level of Achievement of A&L Unit Performance with respect
to the Specified Corporate Performance Criteria; Calculation of Final Potential
Payout Percentage and Calculated Maximum Potential Payout Amount. As soon as
practicable after December 31, 2014, or after the earlier relevant date if the
applicable performance measurement date and potential award date are earlier
under the circumstances, PNC will present information to the Compensation
Committee concerning the following:

(1) the levels of financial return from investing activities achieved by the A&L
Unit for each of the applicable covered annual performance periods for which A&L
Unit performance is being measured under the circumstances, and the comparison,
in basis points, of such performance to applicable Benchmark Performance Index;

(2) the Annual Potential Payout Percentages for such covered performance periods
generated in accordance with the Schedule on the basis of the performance
achieved by the A&L Unit with respect to the Performance Criteria for such
covered periods;

(3) the Corporate Performance Factor calculated as set forth in Section 14.20 on
the basis of such Annual Potential Payout Percentages;

(4) the Final Potential Payout Percentage applicable under the circumstances, as
defined in Section 14.27 and calculated in accordance with the applicable
provisions of Section 3 and this Section 5.1;

(5) such additional criteria for the certifications and calculations to be made
pursuant to this Section 5.1 as may be required by subsection (a), (b), (c),
(d) or (e) below, as applicable under the circumstances (including the last day
of the applicable performance measurement period and such limitations and
prorations as may be applicable), in order to calculate the applicable Maximum
Calculated Potential Payout Amount; and

(6) such additional criteria and information as the Compensation Committee may
request.

The last day of the applicable performance measurement period is sometimes
referred to as the “performance measurement date.” The time when the
certification, calculation and Final Award determination process will take place
is sometimes referred to as the “scheduled award-determination period,” and the
date when a Final Award, if any, is determined and made by the Compensation
Committee is sometimes referred to as the “Committee-determined Award Date” (as
set forth in Section 14.6).



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 5 to the contrary, if a Change of
Control has occurred, Section 6 will apply.

(a) Non-Exceptional Circumstances – Standard Payout Calculation. Provided that
Grantee remains an employee of the Corporation and the 2012 Performance Units
remain outstanding such that Grantee remains eligible for consideration for an
award, and that a Change of Control has not occurred, the overall Performance
Period will run from January 1, 2012 through December 31, 2014 and the process
of certification of the levels of achievement of A&L Unit performance with
respect to the corporate Performance Criteria, the calculation of the Final
Potential Payout Percentage (the final Corporate Performance Factor), the
calculation of the Calculated Maximum Potential Payout Amount, and the
determination of the Final Award, if any, by the Compensation Committee will
occur in early 2015.

Under the circumstances set forth in this subsection (a) above (“non-exceptional
circumstances”), PNC will present information to the Compensation Committee for
purposes of this Section 5.1 on the following basis:

(i) the applicable performance measurement date will be December 31, 2014;

(ii) the applicable overall Performance Period will be the period beginning on
January 1, 2012 and ending on December 31, 2014, and will consist of the full
calendar year covered annual performance periods from January 1, 2012 through
December 31, 2012, from January 1, 2013 through December 31, 2013, and from
January 1, 2014 through December 31, 2014;

(iii) the applicable Final Potential Payout Percentage (Corporate Performance
Factor) will be the percentage that is the weighted average of the Annual
Potential Payout Percentages for the full calendar year covered annual
performance periods for 2012, 2013 and 2014, calculated as set forth in
Section 14.20, but in no event resulting in a Corporate Performance Factor of
greater than 200.00%;

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of Share Units equal to the applicable Final Potential Payout Percentage
(Corporate Performance Factor) of the Target Share Units; and

(v) the scheduled award determination period will occur in early 2015.

(b) Death While an Employee. In the event that Grantee dies while an employee of
the Corporation and prior to the regularly scheduled award date for
non-exceptional circumstances in early 2015 and the 2012 Performance Units
remain outstanding pursuant to Section 4.2, PNC will present information to the
Compensation Committee for purposes of this Section 5.1 on the following basis:

(i) the applicable performance measurement date will be the earlier of the last
day of the calendar year in which the death occurred and December 31, 2014;

(ii) the applicable overall Performance Period will be the period beginning on
January 1, 2012 and ending on the December 31st that is the applicable
performance measurement date, and will consist of the one, two or three full
calendar year covered annual performance periods (for 2012, or for 2012 and
2013, or for 2012, 2013 and 2014, as the case may be) in that period;

(iii) the applicable Final Potential Payout Percentage (Corporate Performance
Factor) will be the percentage that is the weighted average of the Annual
Potential Payout Percentages for the one, two or three covered annual
performance periods, as the case may be, in the applicable overall Performance
Period specified above, calculated as set forth in Section 14.20, but in no
event resulting in a Corporate Performance Factor greater than 200.00%;



--------------------------------------------------------------------------------

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of Share Units equal to (x) the applicable Final Potential Payout
Percentage of the Target Share Units, then (y) prorated (as defined in
Section 14.39) based on the number of full quarters in the applicable overall
Performance Period specified above, including through December 31st of the year
of death if prior to 2015; and

(v) the scheduled award-determination period will occur during the year
immediately following the year in which Grantee died (i.e., early in 2013, 2014,
or 2015, as the case may be) unless Grantee dies after December 31, 2014 but
prior to the award date, in which case the scheduled award-determination period
will occur in 2015.

(c) Qualifying Retirement. Except as set forth in the following paragraph, in
the event that Grantee Retires prior to the regularly scheduled award date for
non-exceptional circumstances in early 2015 but Grantee has met the conditions
for a Qualifying Retirement set forth in Section 4.3 and the 2012 Performance
Units have not been terminated by PNC prior to the award date pursuant to
Section 4.3 for Detrimental Conduct and remain outstanding, PNC will present
information to the Compensation Committee for purposes of this Section 5.1 for
consideration of an award on the same basis as that set forth in Section 5.1(a)
for a continuing employee of the Corporation, together with such information as
the Compensation Committee may request concerning Grantee’s Retirement. The
scheduled award-determination period will occur in early 2015 as provided in
Section 7.1.

If Grantee dies after a Qualifying Retirement but prior to the regularly
scheduled award date and the 2012 Performance Units are still outstanding at the
time of Grantee’s death, Grantee will be eligible for Compensation Committee
consideration of an award at the time and up to the maximum amount of the award
Grantee could have received had he or she died while an employee of the
Corporation.

(d) Qualifying Disability. Except as set forth in the following paragraph, in
the event that Grantee’s employment with the Corporation is terminated by reason
of Disability prior to the regularly scheduled award date for non-exceptional
circumstances in early 2015 but Grantee has met the conditions for a Qualifying
Disability set forth in Section 4.4 and the 2012 Performance Units have not been
terminated by PNC prior to the award date pursuant to Section 4.4 for
Detrimental Conduct and remain outstanding, PNC will present information to the
Compensation Committee for purposes of this Section 5.1 for consideration of an
award on the same basis as that set forth in Section 5.1(a) for a continuing
employee of the Corporation, together with such information as the Compensation
Committee may request concerning Grantee’s departure. The scheduled
award-determination period will occur in early 2015 as provided in Section 7.1.

If Grantee dies after a Qualifying Disability but prior to the regularly
scheduled award date and the 2012 Performance Units are still outstanding at the
time of Grantee’s death, Grantee will be eligible for Compensation Committee
consideration of an award at the time and up to the maximum amount of the award
Grantee could have received had he died while an employee of the Corporation.

(e) Qualifying Termination in Anticipation of a Change of Control. In the event
that Grantee’s employment with the Corporation is terminated by the Corporation
prior to the regularly scheduled award date for non-exceptional circumstances in
early 2015 but Grantee has met the conditions for a Qualifying Termination in
Anticipation of a Change of Control set forth in Section 4.5 and the 2012
Performance Units remain outstanding, but a Change of Control has not yet
occurred, then:

(1) If a Change of Control transaction is pending at the regularly scheduled
award date, the 2012 Performance Units will remain outstanding and Grantee will
be eligible to receive an award pursuant to Section 5.2 on the same basis as
that set forth in Section 5.1(a) for a continuing employee of the Corporation
and the Compensation Committee will have no discretion to further reduce the
size of such award; and

(2) If there is no Change of Control transaction pending at the regularly
scheduled award date, the 2012 Performance Units will remain outstanding and the
Compensation Committee will have discretion to authorize an award, pursuant to
Section 5.2, to Grantee up to a maximum permitted award calculated on the same
basis as that set forth in Section 5.1(a) for a continuing employee of the
Corporation, but the Compensation Committee will also have discretion to further
reduce the award as set forth in Section 5.2(b).



--------------------------------------------------------------------------------

If Grantee dies after an Anticipatory Termination but prior to the time the
Compensation Committee makes an award determination pursuant to Section 5.2 or a
Change of Control occurs, Grantee will be eligible for Compensation Committee
consideration of an award at the time and up to the maximum amount of the award
Grantee could have received had he died while an employee of the Corporation.

If Grantee dies after an Anticipatory Termination but a Change of Control occurs
prior to the time the Compensation Committee makes an award determination
pursuant to Section 5.2, Grantee will be deemed to receive an award in
accordance with Section 6.1(e).

5.2 Final Award Determination by Compensation Committee.

(a) The Compensation Committee will have the authority to award to Grantee
(“award”) as a Final Award such amount, denominated as a specified number of
Share Units, as may be determined by the Compensation Committee, subject to the
limitations set forth in the following paragraph, provided, that, the 2012
Performance Units are still outstanding, that Grantee is either still an
employee of the Corporation or qualifies for an exception to the employment
condition pursuant to Section 4.2, 4.3, 4.4 or 4.5, and that the Final Potential
Payout Percentage (Corporate Performance Factor) is greater than zero.

The Final Award will not exceed the applicable Calculated Maximum Potential
Payout Amount, as determined in accordance with the applicable subsection of
Section 5.1, and is subject to the exercise of negative discretion by the
Compensation Committee to reduce or further reduce this calculated payout amount
pursuant to Section 5.2(b), if applicable.

The Compensation Committee will not have authority to exercise negative
discretion to reduce the payout amount below the full applicable Calculated
Maximum Potential Payout Amount if a Change of Control Coverage Period has
commenced and has not yet ended or if a Change of Control has occurred. If there
has been a Change of Control, the Compensation Committee’s authority is subject
to Section 6.

The date on which the Compensation Committee makes its determination as to
whether or not it will authorize an award and, if so, the size of a Final Award,
if any, it authorizes within the Calculated Maximum Potential Payout Amount
determined pursuant to the Agreement is sometimes referred to in the Agreement
as the “Committee-determined Award Date” (as set forth in Section 14.6).

Payment of the Final Award, if any, will be made in cash in accordance with
Section 7. If Grantee dies after a Final Award is determined but before payment
is made, payment of the Final Award will be made to Grantee’s legal
representative, as determined in good faith by PNC, in accordance with
Section 9.

(b) Except during a Change of Control Coverage Period or after the occurrence of
a Change of Control, the Compensation Committee may exercise negative discretion
with respect to the 2012 Performance Units and may determine, in light of such
Corporation or individual performance or other factors as the Compensation
Committee may deem appropriate, that notwithstanding the levels of financial
return from investing activities achieved by the A&L Unit relative to benchmark,
the Compensation Committee will not award Grantee the full applicable Calculated
Maximum Potential Payout Amount that the Compensation Committee is authorized to
award pursuant to Section 5.2(a), or any of such amount.

It is anticipated that the Compensation Committee will take into account such
factors as absolute A&L Unit financial performance, absolute trading results,
cumulative performance relative to the benchmark, adherence to risk parameters,
and Grantee’s contributions to the success of other PNC businesses when deciding
whether and the extent to which to exercise its negative discretion.

If the Compensation Committee so determines to exercise its negative discretion
pursuant to this Section 5.2(b), the Final Award, if any, will be reduced
accordingly; provided, however, that the Compensation Committee will not have
authority to exercise negative discretion if a Change of Control Coverage Period
has commenced and has not yet ended or if a Change of Control has occurred.



--------------------------------------------------------------------------------

(c) If a Change of Control occurs prior to the time the Compensation Committee
makes an award determination pursuant to Section 5.2, the Final Award will be
determined in accordance with Section 6 rather than being determined by the
Compensation Committee pursuant to Section 5.2, and the Compensation Committee
will not have negative discretion to reduce the payout amount calculated
pursuant to Section 6.

6. Change of Control Prior to a Committee-Determined Award Date.

6.1 Final Award Calculation.

Notwithstanding anything in the Agreement to the contrary, upon the occurrence
of a Change of Control at any time prior to a Committee-determined Award Date
pursuant to Section 5.2, (i) the overall Performance Period, if not already
ended, will be limited and will end on the last day of the last full quarter
completed prior to the day the Change of Control occurs or, if the Change of
Control occurs on a quarter-end date, on the day the Change of Control occurs,
but in no event later than December 31, 2014, and (ii) Grantee will be deemed to
have been awarded a Final Award in an amount determined as set forth in this
Section 6, payable to Grantee or Grantee’s legal representative at the time and
in the manner set forth in Section 7, provided that the 2012 Performance Units
are still outstanding as of the end of the day immediately preceding the day on
which the Change of Control occurs and have not already terminated or been
terminated in accordance with the service or conduct provisions of Section 4.

If this Section 6 is applicable and a Final Award is deemed to be awarded
pursuant to Section 6, the day the Change of Control occurs will be considered
the Award Date for purposes of the Agreement. This date is sometimes referred to
in the Agreement as the “Change-of-Control-determined Award Date” (as set forth
in Section 14.6).

(a) Standard Change of Control Payout Calculation. Provided that Grantee is an
employee of the Corporation and the 2012 Performance Units are still outstanding
as of the end of the day immediately preceding the day on which the Change of
Control occurs such that Grantee remains eligible for an award, Grantee’s Final
Award will be determined as follows:

(i) the applicable performance measurement date will be the last day of the last
full quarter completed prior to the day the Change of Control occurs, or, if the
Change of Control occurs on a quarter-end date, the day the Change of Control
occurs, but in no event later than December 31, 2014;

(ii) the applicable overall Performance Period will be the period beginning on
January 1, 2012 and ending on the quarter-end date that is the applicable
performance measurement date, and will consist of one, two or three covered
periods, as the case may be, consisting of the full covered year or years, if
any, and any partial covered year, as applicable, in that period;

(iii) the scheduled award-determination period will occur as soon as practicable
after the occurrence of the Change of Control; and

(iv) a Final Award will be calculated in two parts (Part A and Part B), and the
Final Award amount will be the sum of the amounts calculated for the Part A
Award and the Part B Award as set forth below; provided, however, that the Part
B Award is not applicable in the limited circumstance where the Change of
Control occurs on or after December 31, 2014 and the Part A Award is not
prorated.

Part A Award: The Part A Award amount will be the number of Share Units
equal to:

(1) the “Change of Control Payout Percentage” (calculated as set forth below) of
the Target Share Units, then,



--------------------------------------------------------------------------------

(2) prorated (as defined in Section 14.39) based on the number of full quarters
in the applicable overall Performance Period (i.e., in the period from
January 1, 2012 through the quarter-end date that is the applicable performance
measurement date specified above) unless the Change of Control occurs on or
after December 31, 2014. If the Change of Control occurs on or after
December 31, 2014 (and therefore the applicable overall Performance Period
covers a full three year period), proration will not apply.

The “Change of Control Payout Percentage” will be (a) or (b) below, as
applicable, (but in no event greater than 200.00%):

(a) If the Change of Control occurs prior to December 31, 2014, such that the
applicable overall Performance Period is less than three years, the Change of
Control Payout Percentage will be the higher of (1) 100.00% and (2) the
percentage that is the Corporate Performance Factor, with such Corporate
Performance Factor calculated in the same manner as for an award determination
made pursuant to Section 5 using the specified corporate performance for the
one, two or three covered periods, as the case may be, consisting of the full
covered year or years, if any, and any partial covered year, as applicable, in
the applicable overall Performance Period specified above in subsection (ii) of
this Section 6.1(a) to determine such Corporate Performance Factor; and

(b) If the Change of Control occurs on or after December 31, 2014, the Change of
Control Payout Percentage will be the percentage that is equal to the Corporate
Performance Factor calculated in the same manner as set forth in subsection
(2) of (a) above using the specified corporate performance for the three full
calendar year covered annual performance periods of 2012, 2013 and 2014.

Part B Award: The Part B Award amount will be the number of Share Units equal
to:

(1) 100.00% of the Target Share Units,

multiplied by

(2) the fraction equal to 1.00 minus the fraction used for the proration by
quarters in the calculation of the Part A Award above.

If the calculation of the Part A Award above does not include a proration
factor, the Part B Award will not be applicable.

Grantee’s Final Award determined pursuant to this Section 6.1(a) will be paid to
Grantee’s legal representative, as determined in good faith by PNC, in
accordance with Section 9 if Grantee dies after the Change of Control occurs but
before this Final Award is paid.

(b) Death While an Employee. If Grantee died while an employee of the
Corporation and a Final Award determination (either to award a specified amount
or not to authorize any award) was made by the Compensation Committee pursuant
to Section 5.2 prior to the Change of Control, no further or different award
determination will be made pursuant to this Section 6.1.

In the event that Grantee died while an employee of the Corporation and
qualified for consideration for an award pursuant to Section 4.2 but the
Compensation Committee had not yet made an award determination (either to award
a specified amount or not to authorize any award) with respect to Grantee at the
time the Change of Control occurs such that Grantee remains eligible for an
award, then the scheduled award-determination period will occur as soon as
practicable after the occurrence of the Change of Control, and the amount of
Grantee’s Final Award (payable to Grantee’s legal representative, as determined
in good faith by PNC, in accordance with Section 9) will be determined on the
following basis, as applicable.



--------------------------------------------------------------------------------

(1) If Grantee died in the calendar year prior to the year in which the Change
of Control occurs but the Compensation Committee had not yet made an award
determination (either to award a specified amount or not to authorize any award)
with respect to Grantee at the time the Change of Control occurs, Grantee’s
Final Award will be in the amount of the Calculated Maximum Potential Payout
Amount determined in the same manner as set forth in Section 5.1(b) but with no
Compensation Committee discretion to further reduce the amount of the award.

(2) If Grantee died prior to but in the same calendar year as the Change of
Control, Grantee’s Final Award will be in the amount of the award that would
have been payable to Grantee pursuant to the calculations set forth in
Section 6.1(a), but substituting a Part B Award of zero Share Units for any Part
B Award amount calculated pursuant to that section, had Grantee not died but had
been an employee of the Corporation as of the end of day immediately preceding
the day the Change of Control occurred.

(c) Qualifying Retirement. Except as set forth in the following paragraph, in
the event that Grantee Retired prior to the day the Change of Control occurs but
Grantee has met the conditions for a Qualifying Retirement set forth in
Section 4.3 and the 2012 Performance Units have not been terminated by PNC prior
to the Change of Control pursuant to Section 4.3 for Detrimental Conduct and are
still outstanding as of the end of the day immediately preceding the day on
which the Change of Control occurs such that Grantee remains eligible for an
award, Grantee’s Final Award will be the amount of the award that would have
been payable to Grantee pursuant to the calculations set forth in
Section 6.1(a), including both the Part A Award amount and any Part B Award
amount calculated pursuant to that Section 6.1(a), had Grantee not Retired but
had been an employee of the Corporation as of the end of the day immediately
preceding the day the Change of Control occurred. The scheduled
award-determination period will occur as soon as practicable after the
occurrence of the Change of Control.

If Grantee died while eligible to receive an award as a Qualified Retiree and a
Final Award determination (either to award a specified amount or not to
authorize any award) was made by the Compensation Committee pursuant to
Section 5.2 prior to the Change of Control, no further or different award
determination will be made pursuant to this Section 6.1. If no such Final Award
determination was made prior to the Change of Control, Grantee’s Final Award
will be the amount of the award that would have been payable to Grantee pursuant
to the calculations set forth in Section 6.1(b) had Grantee died at the same
time but while an employee of the Corporation. Grantee’s Final Award will be
paid to Grantee’s legal representative, as determined in good faith by PNC, in
accordance with Section 9.

(d) Qualifying Disability.

Except as set forth in the following paragraph, in the event that Grantee’s
employment with the Corporation is terminated by reason of Disability prior to
the day the Change of Control occurs but Grantee has met the conditions for a
Qualifying Disability set forth in Section 4.4 and the 2012 Performance Units
have not been terminated by PNC prior to the Change of Control pursuant to
Section 4.4 for Detrimental Conduct and are still outstanding as of the end of
the day immediately preceding the day on which the Change of Control occurs such
that Grantee remains eligible for an award, Grantee’s Final Award will be the
amount of the award that would have been payable to Grantee pursuant to the
calculations set forth in Section 6.1(a), including both the Part A Award amount
and any Part B Award amount calculated pursuant to that section, had Grantee
still been an employee of the Corporation as of the end of the day immediately
preceding the day the Change of Control occurred. The scheduled
award-determination period will occur as soon as practicable after the
occurrence of the Change of Control.

If Grantee died while eligible to receive an award as a Qualifying Disability
Grantee and a Final Award determination (either to award a specified amount or
not to authorize any award) was made by the Compensation Committee pursuant to
Section 5.2 prior to the Change of Control, no further or different award
determination will be made pursuant to this Section 6.1. If no such Final Award
determination was made prior to the Change of Control, Grantee’s Final Award
will be the amount of the award that would have been payable to Grantee pursuant
to the calculations set forth in Section 6.1(b) had Grantee died at the same
time but while an employee of the Corporation. Grantee’s Final Award will be
paid to Grantee’s legal representative, as determined in good faith by PNC, in
accordance with Section 9.



--------------------------------------------------------------------------------

(e) Qualifying Termination in Anticipation of a Change of Control. Except as set
forth in the following paragraph, in the event that Grantee’s employment with
the Corporation was terminated by the Corporation prior to the Award Date and
such termination was an Anticipatory Termination as defined in Section 14.5 and
the 2012 Performance Units are still outstanding at the time the Change of
Control occurs and Grantee remains eligible for an award pursuant to
Section 4.5, Grantee will receive a Final Award on the same basis as a
continuing employee of the Corporation as set forth in Section 6.1(a).

If Grantee died while qualified to receive an award pursuant to Section 4.5 and
a Final Award determination (either to award a specified amount or not to
authorize any award) was made by the Compensation Committee pursuant to
Section 5.2 prior to the Change of Control, no further or different award
determination will be made pursuant to this Section 6.1. If no such Final Award
determination was made prior to the Change of Control, Grantee’s Final Award
(payable to Grantee’s legal representative, as determined in good faith by PNC,
in accordance with Section 9) will be in the same amount as the Final Award that
would have been payable to Grantee pursuant to the calculations set forth in
Section 6.1(b) had Grantee died at the same time but while an employee of the
Corporation.

6.2 No Committee Discretion to Reduce Calculated Award Amount. The Compensation
Committee may not exercise any further negative discretion pursuant to
Section 5.2(b) or otherwise exercise discretion pursuant to the Agreement in any
way that would serve to reduce an award calculated pursuant to and deemed to be
made to Grantee in accordance with this Section 6.

7. Payment of Final Award; Termination of Any Unawarded 2012 Performance Units.

7.1 Payment of Final Award Determined by the Committee.

(a) Form of Payment. Payment of any Final Award determined by the Compensation
Committee pursuant to Section 5.2 will be made in cash in an amount equal to the
number of Share Units specified in the Final Award multiplied by the Fair Market
Value (as defined in Section 14.25) of a share of PNC common stock on the
Committee-determined Award Date or as otherwise provided pursuant to Section 8
if applicable. Payment will be subject to any applicable withholding taxes as
set forth in Section 10.

(b) Timing. Determination of eligibility for an award, calculation of the
Calculated Maximum Potential Payout Amount, and a decision by the Compensation
Committee on whether or not to authorize an award and, if so, the size of such
Final Award within such maximum potential award amount (the “scheduled
award-determination process”) and then payment of any such Final Award will all
generally occur in the first quarter of 2015 or as soon thereafter as
practicable after the final data necessary for the Compensation Committee to
make its award determination is available.

In general, it is expected that the Award Date will occur in 2015 and no later
than the end of the second quarter of that year, and that payment of a Final
Award, if any, will be made as soon as practicable after the Award Date. Except
as otherwise provided below, in no event will payment be made earlier than
January 1, 2015 or later than December 31, 2015, other than in unusual
circumstances where a further delay thereafter would be permitted under
Section 409A of the Internal Revenue Code, and if such a delay is permissible,
as soon as practicable within such limits.

In the event of Grantee’s death prior to the Award Date where Grantee has
satisfied all of the conditions of Section 4.2, 4.3, 4.4 or 4.5 of the Agreement
and otherwise meets all applicable criteria as set forth in the Agreement for
consideration for an award, (a) the scheduled award-determination process will
occur at the same time and in the same manner that such process would have
occurred had Grantee remained an employee of the Corporation, provided that if
the death occurs prior to 2014, the scheduled award-determination process will
occur in the calendar year immediately following Grantee’s death, and
(b) payment of a Final Award, if any, will be made during the calendar year
immediately following the year



--------------------------------------------------------------------------------

in which Grantee died if the death occurs on or prior to December 31, 2014, or
in 2015 if Grantee dies in 2015, provided, that, in no event will payment occur
later than December 31st of the calendar year so specified as the year for
payment, other than in unusual circumstances where a further delay thereafter
would be permitted under Section 409A of the Internal Revenue Code, and if such
a delay is permissible, as soon as practicable within such limits.

Otherwise, in the event that Grantee is no longer employed by the Corporation
but has satisfied all of the conditions of Section 4.3, 4.4 or 4.5 of the
Agreement and otherwise meets all applicable criteria as set forth in the
Agreement for consideration for an award, (a) the scheduled award-determination
process will occur at the same time and in the same manner that such process
would have occurred had Grantee remained an employee of the Corporation,
generally in 2015 during the first quarter of that year, and (b) once the
Compensation Committee has made its award determination, payment of a Final
Award, if any, will be made as soon as practicable after the
Committee-determined Award Date, provided, that, in no event will payment be
made earlier than January 1, 2015 or later than December 31, 2015, other than in
unusual circumstances where a further delay thereafter would be permitted under
Section 409A of the Internal Revenue Code, and if such a delay is permissible,
as soon as practicable within such limits.

(c) Disputes. If there is a dispute regarding payment of the Final Award, PNC
will settle the undisputed portion of the award, if any, within the time frame
set forth above in this Section 7.1, and will settle any remaining portion as
soon as practicable after such dispute is finally resolved but in any event
within the time period permitted under Section 409A of the Internal Revenue
Code.

7.2 Payment of Final Award Determined by Section 6. If a Final Award is deemed
to be made pursuant to Section 6 rather than determined by the Compensation
Committee pursuant to Section 5.2, the Final Award is fully vested as of the
date of the Change of Control. The number of Share Units in the Final Award will
be calculated as of the date of the Change of Control once the final data
necessary for the award determination is available, and the Final Award will be
paid at the time and in the form set forth below.

(a) Timing. If Grantee died in the calendar year prior to the year in which the
Change of Control occurs but no final payment decision had been made and no
resulting payment, if any, had been made prior to the date the Change of Control
occurred, payment will be made as soon as practicable after the date the Change
of Control occurs and the amount of the Final Award is determinable and
determined in accordance with Section 6, but in no event later than
December 31st of the calendar year following the year in which Grantee died
unless payment at such time would be a noncompliant payment under Section 409A
of the Internal Revenue Code, in which case payment will be made at the time set
forth in subsection (a)(1) or subsection (a)(2) of this Section 7.2, as the case
may be, that does comply with such Section 409A.

Except as otherwise set forth in the preceding paragraph, payment of the Final
Award will be made by PNC at the time set forth in subsection (a)(1) of this
Section 7.2 unless payment at such time would be a noncompliant payment under
Section 409A of the Internal Revenue Code, and otherwise, at the time set forth
in subsection (a)(2) of this Section 7.2, in either case as further described
below.

(1) If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the Internal Revenue Code, payment of the Final
Award will be made in cash as soon as practicable after the date the Change of
Control occurs and the amount of the Final Award is determinable and determined
in accordance with Section 6, but in no event later than December 31st of the
calendar year in which the Change of Control occurs or, if later, by the 15th
day of the third calendar month following the date on which the Change of
Control occurs, other than in unusual circumstances where a further delay
thereafter would be permitted under Section 409A of the Internal Revenue Code,
and if such a delay is permissible, as soon as practicable within such limits.



--------------------------------------------------------------------------------

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the Internal Revenue Code, then payment
will be made in cash as soon as practicable after January 1, 2015, but in no
event later than December 31, 2015.

(b) Form of Payment. The Final Award will be paid in cash.

If, under the circumstances, (1) payment of the Final Award is made in the
calendar year immediately following the year in which Grantee died pursuant to
the first paragraph of Section 7.2(a) or (2) payment of the Final Award is made
at the time specified in Section 7.2(a)(1), then the Final Award will be in an
amount equal to the base amount described below in subsection (A) of this
Section 7.2(b).

If, under the circumstances, payment of the Final Award is made at the time
specified in Section 7.2(a)(2), then the Final Award will be in an amount equal
to the base amount described below in subsection (A) of this Section 7.2(b) plus
the phantom investment amount described below in subsection (B) of this
Section 7.2(b).

(A) The base amount will be an amount equal to the number of Share Units
specified in the Final Award multiplied by the Fair Market Value (as defined in
Section 14.25) of a share of PNC common stock on the date of the Change of
Control or by the per share value otherwise provided pursuant to Section 8 as
applicable.

(B) The phantom investment amount will be either (i) or (ii), whichever is
larger: (i) interest on the base amount described in Section 7.2(b)(A) from the
date of the Change of Control through the payment date at the short-term,
mid-term or long-term Federal rate under Internal Revenue Code
Section 1274(b)(2)(B), as applicable depending on the term until payment,
compounded semi-annually; or (ii) a phantom investment amount with respect to
said base amount that reflects, if positive, the performance of the PNC stock or
other consideration received by a PNC common shareholder in the Change of
Control transaction, with dividends reinvested in such stock, from the date of
the Change of Control through the payment date. PNC may, at its option, provide
other phantom investment alternatives in addition to those referenced in the
preceding sentence and may permit Grantee to make a phantom investment election
from among such alternatives under and in accordance with procedures established
by PNC, but any such alternatives must provide for at least the two phantom
investments set forth in Section 7.2(b)(B)(i) and (ii) at a minimum. The phantom
investment amount will be applicable only in the event that payment at the time
of the Change of Control would not comply with Section 409A of the Internal
Revenue Code and thus payment is made at the time specified in Section 7.2(a)(2)
rather than at the time specified in Section 7.2(a)(1).

(c) Disputes. If there is a dispute regarding payment of the Final Award, PNC
will settle the undisputed portion of the award, if any, within the time frame
set forth in the applicable provisions of Section 7.2(a), and will settle any
remaining portion as soon as practicable after such dispute is finally resolved
but in any event within the time period permitted under Section 409A of the
Internal Revenue Code.

7.3 Final Award Fully Vested. The Final Award, if any, will be fully vested at
the Committee-determined Award Date or as of the date of the Change of Control,
as applicable. PNC will deliver any cash payable pursuant to this Section 7 to,
or at the proper direction of, Grantee or Grantee’s legal representative, as
determined in good faith by PNC, at the time specified in the applicable
subsection of Section 7.1 or Section 7.2, whichever is applicable.

In the event that Grantee is deceased, payment will be delivered to the executor
or administrator of Grantee’s estate or to Grantee’s other legal representative,
as determined in good faith by PNC.

7.4 Termination of Any Unawarded 2012 Performance Units. Once an award
determination has been made by the Compensation Committee pursuant to
Section 5.2 or a Final Award is deemed to have been made by virtue of the
application of Section 6, the Share-denominated incentive award opportunity
represented by the 2012 Performance Units will terminate as to any portion of
the Performance Units not so awarded.



--------------------------------------------------------------------------------

Termination of all or a portion of the 2012 Performance Units pursuant to this
Section 7.4, or pursuant to Section 4, if applicable, will in no way affect
Grantee’s covenants or the other provisions of Sections 15 and 16.

7.5 No Rights as Shareholder. Grantee will have no rights as a shareholder of
PNC by virtue the 2012 Performance Units or any Final Award.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time a Final Award, if any, is
paid, the Committee shall make those adjustments, if any, in the number, class
or kind of the Target Share Units then outstanding that it deems appropriate in
its discretion to reflect Corporate Transactions such that the rights of Grantee
are neither enlarged nor diminished as a result of such Corporate Transactions,
including without limitation measuring the value per Share Unit of any
share-denominated award amount authorized for payment to Grantee by reference to
the per share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions.

All determinations hereunder shall be made by the Committee in its sole
discretion and shall be final, binding and conclusive for all purposes on all
parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of the Target Share Units then outstanding will automatically be adjusted to
reflect the same changes as are made to outstanding shares of PNC common stock
generally, and (b) the value per Share Unit to be used in calculating the base
amount described in Section 7.2(b) of any award that is deemed to be awarded to
Grantee in accordance with Section 6 will be measured by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transaction or Transactions if applicable.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Performance Units may not be sold, assigned, transferred, exchanged,
pledged, or otherwise alienated or hypothecated.

(b) If Grantee is deceased at the time any Final Award authorized by the
Agreement is to be paid, such payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by PNC.

(c) Any payment made in good faith by PNC to Grantee’s executor, administrator
or other legal representative shall extinguish all right to payment hereunder.

10. Withholding Taxes; Payment Upon Inclusion Under Section 409A.

Where Grantee has not previously satisfied all applicable withholding tax
obligations, PNC will, at the time any tax withholding obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from any amounts then payable hereunder to Grantee. If any withholding is
required prior to the time amounts are payable to Grantee hereunder, the
withholding will be taken from other compensation then payable to Grantee or as
otherwise determined by PNC.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. If
Grantee’s W-4 obligation does not exceed the required minimum withholding in
connection herewith, no additional withholding may be made.



--------------------------------------------------------------------------------

It is the intention of the parties that the 2012 Performance Units and the
Agreement comply with the provisions of Section 409A to the extent, if any, that
such provisions are applicable to the Agreement. In the event that,
notwithstanding such intention, the arrangement fails to meet the requirements
of Section 409A and the regulations promulgated thereunder, then PNC may at that
time permit the acceleration of the time for payment to Grantee under the
Agreement notwithstanding any of the other provisions of the Agreement, but any
such accelerated payment may not exceed the amount required to be included in
Grantee’s income as a result of the failure to comply with the requirements of
Section 409A and the regulations promulgated thereunder. For purposes of this
provision, an amount will be deemed to have been included in Grantee’s income if
the amount is timely reported on Form W-2 or Form 1099-MISC as appropriate.

11. Employment.

Neither the granting of the 2012 Performance Units nor the calculation,
determination and payment of any Final Award hereunder nor any term or provision
of the Agreement shall constitute or be evidence of any understanding, expressed
or implied, on the part of PNC or any subsidiary to employ Grantee for any
period or in any way alter Grantee’s status as an employee at will.

12. Subject to the Plan and the Compensation Committee.

In all respects the 2012 Performance Units and the Agreement are subject to the
terms and conditions of the Plan, which has been made available to Grantee and
is incorporated herein by reference; provided, however, the terms of the Plan
shall not be considered an enlargement of any benefits under the Agreement.
Further, the 2012 Performance Units and the Agreement are subject to any
interpretation of, and any rules and regulations issued by, the Compensation
Committee or its delegate or under the authority of the Compensation Committee,
whether made or issued before or after the Grant Date.

13. Headings; Entire Agreement.

Headings used in the Agreement are provided for reference and convenience only,
shall not be considered part of the Agreement, and shall not be employed in the
construction of the Agreement.

The Agreement constitutes the entire agreement between Grantee and PNC with
respect to the subject matters addressed herein, and supersedes all other
discussions, negotiations, correspondence, representations, understandings and
agreements between the parties concerning the subject matters hereof.

14. Certain Definitions.

Except where the context otherwise indicates, the following definitions apply
for purposes of the Agreement.

14.1 “A&L Unit” means the Asset & Liability unit of PNC.

14.2 “Agreement” or “Award Agreement” means the 2012 Performance Units Award
Agreement between PNC and Grantee evidencing the 2012 Performance Units granted
to Grantee pursuant to the Plan.

14.3 “Annual Potential Payout Calculation Schedule” or “Schedule” means the
Schedule established by the Compensation Committee with respect to the 2012
Performance Units as set forth in Section 3.4 setting forth the method by which
the Annual Potential Payout Percentage will be generated for a given covered
annual performance measurement period, as specified by the Agreement, from the
specified performance results for such covered period.



--------------------------------------------------------------------------------

14.4 “Annual Potential Payout Percentage.”

The Annual Potential Payout Percentage for a given year is the percentage
determined with respect to that year in accordance with the Annual Potential
Payout Calculation Schedule on the basis of the level of financial return from
investing activities achieved by the A&L Unit for the covered annual performance
period applicable to that given year compared to the applicable Benchmark
Performance Index. The Annual Potential Payout Percentage is rounded to the
nearest one-hundredth, with 0.005% being rounded upward to 0.01%.

The covered annual performance period for any given year of the overall
Performance Period will consist of the full or partial year period beginning on
January 1 of the given year and ending on December 31 of that year, or on such
earlier quarter-end performance measurement date as may be specified by the
Agreement if applicable.

14.5 “Anticipatory Termination.”

If Grantee’s employment with the Corporation is terminated by the Corporation
other than for Cause (as Cause is defined in Section 14.12(a)), death or
Disability (as Disability is defined in Section 14.24) prior to the date on
which a Change of Control occurs, and if it is reasonably demonstrated by
Grantee that such termination of employment (i) was at the request of a third
party that has taken steps reasonably calculated to effect a Change of Control
or (ii) otherwise arose in connection with or in anticipation of a Change of
Control, such a termination of employment is an “Anticipatory Termination.”

14.6 “Award Date” means: (1) the date on which the Compensation Committee makes
its determination as to whether or not it will authorize an award, and if so, as
to the size of the Final Award, if any, it authorizes pursuant to Section 5.2
within the Calculated Maximum Potential Payout Amount determined in accordance
with the Agreement (sometimes referred to as the “Committee-determined Award
Date”); or (2) if a Change of Control has occurred and Grantee is deemed to have
been awarded a Final Award pursuant to Section 6, the Award Date will be the
date the Change of Control occurs (sometimes referred to as the
“Change-of-Control-determined Award Date”).

14.7 “Awarded Share Units” has the meaning specified in the definition of “Final
Award” in Section 14.26.

14.8 “Benchmark Performance Index” has the meaning set forth in Section 3.3.

14.9 “Board” means the Board of Directors of PNC.

14.10 “Calculated Maximum Potential Payout Amount” means the maximum size of the
award, denominated as a specified number of Share Units, that the Compensation
Committee may award to Grantee as calculated in accordance with the applicable
provisions of Section 5.1.

14.11 “Cash Share-Equivalents” has the meaning set forth in Section 2.

14.12 “Cause” and “termination for Cause.”

(a) “Cause” on or after the occurrence of a Change of Control or for purposes of
the definition of an Anticipatory Termination.

If a termination of Grantee’s employment with the Corporation occurs on or
within three (3) years after the occurrence of a Change of Control, then “Cause”
means:

(i) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or



--------------------------------------------------------------------------------

(ii) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (i) and (ii), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO, or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 14.12(a) only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (i) or clause (ii) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (1) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(i) or clause (ii) above and, in either case, specifying the particulars thereof
in detail, and (2) Grantee is given an opportunity, together with counsel, to be
heard before the Board.

“Cause” shall also have the meaning set forth in this Section 14.12(a) where
such term is required by Section 14.5 in connection with the definition of
“Anticipatory Termination” set forth therein.

(b) “Cause” other than as provided in subsection (a).

Except as otherwise provided in Section 14.12(a), “Cause” means:

(i) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(ii) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(iii) any act of fraud, misappropriation, material dishonesty, or embezzlement
by Grantee against PNC or any of its subsidiaries or any client or customer of
PNC or any of its subsidiaries;

(iv) any conviction (including a plea of guilty or of nolo contendere) of
Grantee for, or entry by Grantee into a pre-trial disposition with respect to,
the commission of a felony; or

(v) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(i), (ii) or (iii) above or that an event described in clause (iv) or (v) above
has occurred with respect to Grantee and, if so, determines that the termination
of Grantee’s employment with the Corporation will be deemed to have been for
Cause.



--------------------------------------------------------------------------------

14.13 “CEO” means the chief executive officer of PNC.

14.14 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 14.14(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 14.14(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

14.15 “Change of Control Coverage Period” means a period commencing on the
occurrence of a Change of Control Triggering Event and ending upon the earlier
to occur of (a) the date of a Change of Control Failure and (b) the date of a
Change of Control.

After the termination of any Change of Control Coverage Period, another Change
of Control Coverage Period will commence upon the occurrence of another Change
of Control Triggering Event.



--------------------------------------------------------------------------------

For purposes of the Agreement, “Change of Control Triggering Event” shall mean
the occurrence of either of the following: (i) the Board or PNC’s shareholders
approve a Business Combination, other than an Excluded Combination, described in
subsection (c) of the definition of “Change of Control” contained in
Section 14.14; or (ii) the commencement of a proxy contest in which any Person
seeks to replace or remove a majority of the members of the Board.

For purposes of the Agreement, “Change of Control Failure” shall mean: (x) with
respect to a Change of Control Triggering Event described in clause (i) of the
definition above, PNC’s shareholders vote against the transaction approved by
the Board or the agreement to consummate the transaction is terminated; or
(y) with respect to a Change of Control Triggering Event described in clause
(ii) of the definition above, the proxy contest fails to replace or remove a
majority of the members of the Board.

14.16 “Change of Control Payout Percentage” has the meaning set forth in
Section 6.1(a)(iv).

14.17 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board, or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

14.18 “Competitive Activity” means any participation in, employment by,
ownership of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities that Grantee knows PNC or any subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section 14.23(a), in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

14.19 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A.

14.20 “Corporate Performance Factor” has the meaning set forth in Section 3.4.

The Corporate Performance Factor is calculated as the weighted average, as set
forth below, of the Annual Potential Payout Percentages for all of the covered
annual performance measurement periods in the applicable overall Performance
Period specified in the applicable subsections of Section 5 or Section 6 of the
Agreement, as the case may be, including those covered periods consisting of a
full year, if any, and those, if any, consisting of a partial year, but in no
event more than three covered periods in all and in no event resulting in a
Corporate Performance Factor of greater than 200.00%;

For purposes of calculating the Corporate Performance Factor, the weighted
average for the Corporate Performance Factor will be calculated as follows:

 

  (1) the sum of one, two or three amounts, as the case may be, for the one, two
or three covered periods, as applicable, in the overall Performance Period
specified in the Agreement, where the amount for a given covered period is
calculated by the applicable subsection below:

(i) for any applicable full year covered annual performance period in the
overall Performance Period, if any, the amount will be the product of (a) the
Annual Potential Payout Percentage for such full year covered period and
(b) four (for the four full completed quarters in any such covered period);



--------------------------------------------------------------------------------

(ii) for any applicable partial year covered annual performance period in the
overall Performance Period, if any, the amount will be the product of (a) the
Annual Potential Payout Percentage for that partial year covered period and
(b) the number of full completed quarters, if any, in such covered period;

divided by

(2) the total number of quarters in the applicable overall Performance Period.

If all of the Annual Potential Payout Percentages are 0.00%, then the Corporate
Performance Factor will be 0.00%.

14.21 “Corporation” means PNC and its Consolidated Subsidiaries.

14.22 “Covered annual performance period” or “covered annual performance
measurement period” or “covered performance period” or “covered annual period”
or “covered period” with respect to a given year means the full year or portion
of the year specified in the Agreement as the period for which the specified A&L
Unit performance is to be measured for purposes of determining an Annual
Potential Payout Percentage for that given year. The covered annual performance
period with respect to a given year may be the full calendar year or, where
applicable, the portion of the calendar year from January 1 through the
quarter-end date specified by the Agreement.

14.23 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
in the continental United States at any time during the period commencing on
Grantee’s Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to have a service relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or its delegate (if
Grantee was an “executive officer” of PNC as defined in SEC Regulation S-K when
he ceased to be an employee of the Corporation) or the CEO, the Chief Human
Resources Officer of PNC, or his or her designee (if Grantee was not such an
executive officer), whichever is applicable, determines that Grantee has engaged
in conduct described in clause (a) or clause (b) above or that an event
described in clause (c) above has occurred with respect to Grantee and, if so,
determines that Grantee will be deemed to have engaged in Detrimental Conduct
for purposes of the Agreement.

14.24 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A, that Grantee either (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving (and has received for at least three months) income
replacement benefits under any Corporation-sponsored disability benefit plan. If
Grantee has been determined to be eligible for U.S. Social Security disability
benefits, Grantee shall be presumed to be Disabled as defined herein.



--------------------------------------------------------------------------------

14.25 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

14.26 “Final Award” means the amount, if any, (a) awarded to Grantee by the
Compensation Committee in accordance with Section 5.2, or (b) deemed to be
awarded to Grantee pursuant to Section 6. The Final Award will be denominated as
a specified number of awarded Share Units (“Awarded Share Units”) or as
otherwise provided pursuant to Section 8, if applicable, and will be payable in
cash in accordance with Section 7.

14.27 “Final Potential Payout Percentage.”

Section 5 Final Award Determination: Where a Final Award determination is made
by the Compensation Committee pursuant to the applicable provisions of
Section 5, the term “Final Potential Payout Percentage” will be the percentage
that is equal to the Corporate Performance Factor, calculated, in accordance
with the applicable provisions of Section 3 and Section 5, for or with respect
to the covered periods specified in the applicable provisions of Section 5.

Section 6 Final Award Calculation: Where a Final Award is deemed to be awarded
pursuant to Section 6 by reason of the occurrence of a Change of Control, the
Final Award payout calculation will be as set forth in the applicable subsection
of Section 6.

14.28 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

14.29 “Grant Date” means the Grant Date set forth on page 1 of the Agreement and
is the date as of which the 2012 Performance Units are authorized to be granted
by the Compensation Committee in accordance with the Plan.

14.30 “Grantee” means the person to whom the 2012 Performance Units are granted
and is identified as Grantee on page 1 of the Agreement.

14.31 “Internal Revenue Code” means the United States Internal Revenue Code of
1986 as amended, and the rules and regulations promulgated thereunder.

14.32 “Performance Criteria” or “corporate Performance Criteria” means the
corporate performance standards established by the Compensation Committee as the
performance criteria for the 2012 Performance Units as set forth in Section 3.

14.33 “Performance measurement date” has the meaning set forth in Section 5.1 or
Section 6.1, as applicable, and refers to the last day of the applicable overall
performance measurement period.

14.34 “Performance Period” has the meaning set forth in Section 3.2 and refers
to the period during which specified corporate performance will be measured in
accordance with the Agreement in accordance with the standards established by
the Compensation Committee.

14.35 “Performance Units” or “2012 Performance Units” means the
Share-denominated, cash-payable incentive award opportunity performance units
granted to Grantee in accordance with Article 10.3 of the Plan and evidenced by
the Agreement.

14.36 “Person” has the meaning specified in the definition of “Change of
Control” set forth in Section 14.14(a).



--------------------------------------------------------------------------------

14.37 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

14.38 “PNC” means The PNC Financial Services Group, Inc.

14.39 “Prorate” or “Prorated” means multiplying by a fraction, sometimes
referred to as the “proration factor,” not to exceed 1 and determined as
follows.

Where the Agreement specifies “prorating” or “prorating by quarters,” the
proration factor is the fraction equal to (a) the number of full quarters in the
applicable overall Performance Period, (b) divided by twelve, which is the
number of quarters in the full three year period from January 1, 2012 through
December 31, 2014.

14.40 “Qualifying Disability” with respect to the 2012 Performance Units has the
meaning set forth in Section 4.4.

14.41 “Qualifying Retirement” with respect to the 2012 Performance Units has the
meaning set forth in Section 4.3. If Grantee has a “Qualifying Retirement” as
defined herein, Grantee is sometimes referred to as a “Qualified Retiree.”

14.42 “Qualifying Termination in Anticipation of a Change of Control” with
respect to the 2012 Performance Units has the meaning set forth in Section 4.5.

14.43 “Retiree.” Grantee is sometimes referred to as a “Retiree” if Grantee
Retires, as defined in Section 14.44.

14.44 “Retires” or “Retirement.” Grantee “Retires” if his employment with the
Corporation terminates at any time and for any reason (other than termination by
reason of Grantee’s death or by the Corporation for Cause and, if the
Compensation Committee or the CEO or his or her designee so determines prior to
such divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan. If Grantee “Retires” as defined herein, the
termination of Grantee’s employment with the Corporation is sometimes referred
to as “Retirement.”

14.45 “Schedule” is defined in Section 14.3.

14.46 “SEC” means the United States Securities and Exchange Commission.

14.47 “Section 409A” means Section 409A of the U.S. Internal Revenue Code.

14.48 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

14.49 “Share” means a share of PNC common stock.

14.50 “Target Share Units” means the number of Share Units specified on page 1
of the Agreement as Target Share Units, subject to capital adjustments pursuant
to Section 8 if any.

14.51 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.



--------------------------------------------------------------------------------

15. Grantee Covenants.

15.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 15 and 16 by virtue of receiving the 2012 Performance Units (regardless
of whether a Final Award is ultimately determined and paid or of the size of
such Final Award, if any); that such provisions are reasonable and properly
required for the adequate protection of the business of PNC and its
subsidiaries; and that enforcement of such provisions will not prevent Grantee
from earning a living.

15.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 15.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 15.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

15.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

15.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest,



--------------------------------------------------------------------------------

including copyrights and patent rights, in and to all Developments. Grantee
shall perform all actions and execute all instruments that PNC or any subsidiary
shall deem necessary to protect or record PNC’s or its designee’s interests in
the Developments. The obligations of this Section 15.4 shall be performed by
Grantee without further compensation and shall continue beyond Grantee’s
Termination Date.

16. Enforcement Provisions.

Grantee understands and agrees to the following provisions regarding enforcement
of the Agreement.

16.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

16.2 Equitable Remedies. A breach of the provisions of any of Sections 15.2,
15.3 or 15.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

16.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 15.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

16.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

16.5 Severability. The restrictions and obligations imposed by Sections 15.2,
15.3, 15.4, 16.1 and 16.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

16.6 Reform. In the event any of Sections 15.2, 15.3 and 15.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

16.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 15.2, 15.3 and 15.4.

16.8. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the 2012 Performance Units and the Agreement comply with the
provisions of Section 409A to the extent, if any, that such provisions are
applicable to the Agreement, and the Agreement will be administered by PNC in a
manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement to the extent and in the manner PNC deems



--------------------------------------------------------------------------------

necessary or advisable or take such other action or actions, including an
amendment or action with retroactive effect, that PNC deems appropriate in order
either to preclude any such payments or benefits from being deemed “deferred
compensation” within the meaning of Section 409A or to provide such payments or
benefits in a manner that complies with the provisions of Section 409A such that
they will not be taxable thereunder.

16.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent applicable to Grantee, the 2012 Performance Units, and
any right to receive and retain any value pursuant to such Performance Units,
shall be subject to rescission, cancellation or recoupment, in whole or in part,
if and to the extent so provided under any “clawback” or similar policy of PNC
in effect on the Grant Date or that may be established thereafter and to any
clawback or recoupment that may be required by applicable law.

16.10 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

 

  17. Acceptance of 2012 Performance Units; PNC Right to Cancel; Effectiveness
of Agreement.

If Grantee does not accept the 2012 Performance Units by executing and
delivering a copy of the Agreement to PNC, without altering or changing the
terms thereof in any way, within thirty (30) days of receipt by Grantee of a
copy of the Agreement, PNC may, in its sole discretion, withdraw its offer and
cancel the 2012 Performance Units at any time prior to Grantee’s delivery to PNC
of an unaltered and unchanged copy of the Agreement executed by Grantee.
Otherwise, upon execution and delivery of the Agreement by both PNC and Grantee,
the Agreement is effective as of the Grant Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Grant Date.

THE PNC FINANCIAL SERVICES GROUP, INC.

By:

Chairman and Chief Executive Officer

ATTEST:

By:

Corporate Secretary

 

ACCEPTED AND AGREED TO by GRANTEE    Grantee



--------------------------------------------------------------------------------

SCHEDULE

* * *

ANNUAL POTENTIAL PAYOUT CALCULATION SCHEDULE

FOR

2012 PERFORMANCE UNITS

* * *

Final Award determination by the Compensation Committee pursuant to Section 5 of
the 2012 Performance Units Award Agreement (the “Agreement”) requires the
calculation of the Final Potential Payout Percentage, the Corporate Performance
Factor and the Calculated Maximum Potential Payout Amount, each as defined in
the Agreement. Final Award calculation pursuant to Section 6 of the Agreement,
if applicable, requires the calculation of the Change of Control Payout
Percentage and the calculated final award as set forth in that section of the
Agreement.

Those calculations, in turn, take into account the levels of performance
achieved by the A&L Unit with respect to the corporate Performance Criteria, as
measured annually and expressed as the Annual Potential Payout Percentages for
the applicable covered annual performance measurement periods (which may be full
or partial year periods as required by the Agreement) in the applicable overall
Performance Period.

Unless and until amended prospectively by the Compensation Committee, this
Schedule will be applied in order to generate an Annual Potential Payout
Percentage for each of the applicable covered annual performance measurement
periods in the applicable overall Performance Period.

Section 3 of the Agreement sets forth the corporate Performance Criteria, the
applicable covered performance periods and Benchmark Performance Index for such
periods, and measurement of the specified A&L Unit performance with respect to
the corporate Performance Criteria for such periods.

Once this A&L Unit performance has been measured for the covered period of a
given year and performance with respect to the corporate Performance Criteria
for that period has been calculated and expressed in basis points, this Schedule
uses the table that follows and interpolation to generate an Annual Potential
Payout Percentage (ranging from 0.00% up through a maximum of 200.00%) for that
given year based on such covered period performance.

Percentages are interpolated for performance between the points indicated on the
table and are rounded to the nearest one-hundredth, with 0.005% being rounded
upward to 0.01%. In no event will an Annual Potential Payout Percentage be
greater than 200.00% or less than 0.00%.

The table used for this Schedule, as established by the Compensation Committee
at the time it authorized the 2012 Performance Units, follows.



--------------------------------------------------------------------------------

A&L Unit Measured Performance

Relative to Benchmark Performance

Index

(in basis points)

   Annual Potential Payout
Percentage  

+40 basis points or higher

     200 % 

+20 basis points

     150 % 

0 basis points

(at benchmark)

to

-25 basis points

     100 % 

-35 basis points

     40 % 

-40 basis points or below

     0 % 

Compensation Committee Negative Discretion. Once the annual potential payout
percentage for A&L Unit performance achieved for the given full year or
partial-year covered annual performance period with respect to the corporate
Performance Criteria has been determined using the table above, including
interpolation where required, the Compensation Committee may decide, in its
discretion, to reduce that percentage (as long as such decision is not made
during a Change of Control Coverage Period, as defined in the Agreement, or
after the occurrence of a Change of Control) but may not increase it.



--------------------------------------------------------------------------------

FORMS OF EMPLOYEE RESTRICTED STOCK

AND RESTRICTED SHARE UNIT AGREEMENTS

20            Long-Term Incentive Award Program

Continuous Employment Condition

Standard Restricted Period: Three Years (100%)

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

20         LONG-TERM INCENTIVE AWARD PROGRAM

* * *

RESTRICTED STOCK AWARD AGREEMENT

* * *

 

GRANTEE:    [ name ] AWARD DATE:                        , 20     RESTRICTED
SHARES:    [ number of whole shares ]

 

 

1. Definitions. Certain terms used in this Restricted Stock Award Agreement (the
“Agreement”) are defined in Section 11 or elsewhere in the Agreement, and such
definitions will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Shares Award. Pursuant to the Plan and subject to the terms and
conditions of the Agreement, PNC grants to the Grantee named above (“Grantee”) a
Restricted Shares Award of the number of restricted shares of PNC common stock
set forth above (the “Award” and the “Restricted Shares”). The Award is subject
to acceptance by Grantee in accordance with Section 17 and is subject to the
terms and conditions of the Agreement and the Plan.

3. Terms of Award. The Award is subject to the following terms and conditions.

Restricted Shares are subject to a Restricted Period as provided in Section 9.
Restricted Shares are subject to forfeiture and to transfer restrictions
pursuant to the terms and conditions of the Agreement during the term of the
Restricted Period applicable to those Restricted Shares and until the conditions
of the Agreement have been satisfied with respect to such shares and they vest
and are released from the provisions of the Agreement in accordance with
Section 9.

Once issued in accordance with Section 17, Restricted Shares will be deposited
with PNC or its designee in a restricted account or credited to a restricted
book-entry account. Restricted Shares will be held in a restricted account until
either (i) the conditions of the Agreement have been satisfied with respect to
such shares and the shares are released in accordance with Section 9 or (ii) the
shares are forfeited pursuant to the terms of the Agreement, as the case may be.



--------------------------------------------------------------------------------

Any certificate or certificates representing Restricted Shares will contain the
following legend:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in The PNC Financial Services Group, Inc. 2006 Incentive Award Plan
and an Agreement entered into between the registered owner and The PNC Financial
Services Group, Inc. Release from such terms and conditions will be made only in
accordance with the provisions of such Plan and such Agreement, a copy of each
of which is on file in the office of the Corporate Secretary of The PNC
Financial Services Group, Inc.”

Where a book-entry system is used with respect to the issuance of Restricted
Shares, appropriate notation of such forfeiture possibility and transfer
restrictions will be made on the system with respect to the account or accounts
to which the Restricted Shares are credited.

Restricted Shares that are forfeited by Grantee pursuant to and in accordance
with the terms of Section 7 on failure to meet applicable service or conduct
conditions of the Agreement will be cancelled without payment of any
consideration by PNC.

Restricted Shares deposited with PNC or its designee that vest and are settled
and released in accordance with the terms of Section 9 following satisfaction of
all of the conditions of the Agreement with respect to those shares will be
released from the restricted account and reissued to, or at the proper direction
of, Grantee or Grantee’s legal representative without the legend referenced
above.

4. Rights as Shareholder. Except as provided in Sections 6 through 9 and subject
to Section 17, Grantee will have all the rights and privileges of a shareholder
with respect to outstanding Restricted Shares from and after issuance of the
shares in accordance with Section 17, including, but not limited to, the right
to vote the Restricted Shares and the right to receive dividends thereon if and
when declared by the Board; provided, however, that all such rights and
privileges will cease immediately upon any forfeiture of such shares.

5. Capital Adjustments. Restricted Shares issued pursuant to the Award shall, as
issued and outstanding shares of PNC common stock, be subject to such adjustment
as may be necessary to reflect corporate transactions, such as stock dividends,
stock splits, spin-offs, split-offs, recapitalizations, mergers, consolidations
or reorganizations of or by PNC; provided, however, that any shares received as
distributions on or in exchange for Restricted Shares that have not yet vested
and been released from the terms of the Agreement in accordance with the
provisions of Section 9 shall be subject to the terms and conditions of the
Agreement as if they were Restricted Shares and shall have the same Restricted
Period and service, conduct and other conditions and forfeiture provisions as
those applicable to the Restricted Shares that such shares were a distribution
on or for which such shares were exchanged.

6. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Shares may not be sold, assigned, transferred, exchanged,
pledged, or otherwise alienated or hypothecated, other than as may be required
pursuant to Section 10.2, unless and until all of the conditions of the
Agreement have been satisfied with respect to such Restricted Shares, the
Restricted Period terminates, and the Restricted Shares are released and
reissued by PNC pursuant to Section 9.

(b) If Grantee is deceased at the time Restricted Shares are released and
reissued by PNC in accordance with Section 9, PNC will deliver such shares to
the executor or administrator of Grantee’s estate or to Grantee’s other legal
representative as determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative shall extinguish
all right to payment hereunder.



--------------------------------------------------------------------------------

  7. Forfeiture Provisions: Forfeiture on Failure to Meet Applicable Service or
Conduct Conditions.

Restricted Shares are subject to satisfaction of the applicable service and
conduct conditions set forth in this Section 7. Upon failure to meet the
conditions applicable to all or any portion of the Restricted Shares, all
affected Restricted Shares that have not yet vested and been released from the
terms of the Agreement pursuant to Section 9 will be forfeited by Grantee to PNC
and cancelled without payment of any consideration by PNC.

Upon any forfeiture of Restricted Shares pursuant to the provisions of this
Section 7, neither Grantee nor any successors, heirs, assigns or legal
representatives of Grantee will thereafter have any further rights or interest
in or with respect to such shares or any certificate or certificates
representing such shares.

7.1 Service Requirements. Grantee will meet the service requirements with
respect to the Restricted Shares if Grantee meets the conditions of any of the
subclauses below with respect to those shares. If more than one of the following
is applicable with respect to those shares, Grantee will have met the service
requirements for those shares upon the first to occur of such conditions.

 

  (i)

Grantee continues to be employed by the Corporation through and including the
day immediately preceding the 3rd anniversary of the Award Date.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment is terminated by the Corporation by reason of Grantee’s
Disability (as defined in Section 11) and not for Cause (as defined in
Section 11) and PNC’s Designated Person (as defined in Section 11) affirmatively
approves the vesting of the outstanding Restricted Shares in a timely fashion as
set forth in Section 7.2 (together, a “Qualifying Disability Termination” with
respect to those Restricted Shares as of the time such affirmative approval of
vesting occurs).

 

  (iv)

Grantee continues to be employed by the Corporation until such time as Grantee
Retires (as defined in Section 11), such Retirement Date occurs no earlier than
the 1st anniversary of the Award Date, and PNC’s Designated Person affirmatively
approves the vesting of the outstanding Restricted Shares in a timely fashion as
set forth in Section 7.2 (together, a “Qualifying Retirement” with respect to
those Restricted Shares as of the time such affirmative approval of vesting
occurs).

 

  (v) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 11).

 

  (vi)

A Change of Control (as defined in Section 11) occurs and, as of the day
immediately preceding the Change of Control, Grantee either (a) is an employee
of the Corporation, (b) was an employee of the Corporation until such time as
Grantee’s employment was terminated by the Corporation by reason of Grantee’s
Disability and not for Cause and Grantee’s Restricted Shares remain outstanding
pending affirmative approval of vesting of such outstanding Restricted Shares by
PNC’s Designated Person in accordance with Section 7.2, or (c) was an employee
of the Corporation until Grantee’s Retirement on or after the 1st anniversary of
the Award Date and Grantee’s Restricted Shares remain outstanding pending
affirmative approval of vesting of such outstanding Restricted Shares by PNC’s
Designated Person in accordance with Section 7.2.



--------------------------------------------------------------------------------

  (vii) The Compensation Committee or its delegate determines, in their sole
discretion, that, with respect to all or a specified portion of Grantee’s then
outstanding Restricted Shares that have not yet vested and been released, the
service requirements will be deemed to have been satisfied with respect to such
shares, and such other accompanying restrictions, terms or conditions, if any,
as the Compensation Committee or its delegate may in their sole discretion
determine have been satisfied, all in accordance with Section 7.3.

7.2 Process for Affirmative Approval by PNC’s Designated Person as a Condition
of a Qualifying Disability Termination or a Qualifying Retirement with respect
to Restricted Shares. Where Grantee will meet the service requirements with
respect to the Restricted Shares by reason of a Qualifying Disability
Termination or a Qualifying Retirement as set forth in Section 7.1(iii) or
Section 7.1(iv), respectively, only if PNC’s Designated Person affirmatively
approves the vesting of Grantee’s Restricted Shares in a timely fashion as set
forth in this Section 7.2, the provisions set forth in subsections (a) and
(b) below will apply.

Further, until such time, if any, as the affirmative approval of the vesting of
the Restricted Shares determination is made as set forth in subsection (a) below
and such shares vest and are released in accordance with the provisions of
Section 9, such shares shall be subject to the conduct forfeiture provisions set
forth in Section 7.5.

(a) In the event Grantee’s employment with the Corporation is terminated prior
to the 3rd anniversary of the Award Date by the Corporation by reason of
Grantee’s Disability and not for Cause, or in the event that Grantee Retires on
or after the 1st anniversary of the Award Date but prior to the 3rd anniversary
of the Award Date, the affected Restricted Shares will not be automatically
forfeited on Grantee’s Termination Date. Instead, the affected Restricted Shares
will, subject to the forfeiture provisions of Section 7.5 and of Section 7.2(b)
below, remain outstanding pending and subject to affirmative approval of the
vesting of the affected Restricted Shares pursuant to this Section 7.2(a) by the
Designated Person specified in Section 11.

If the affected Restricted Shares are still outstanding but PNC’s Designated
Person has not made a specific determination to either approve or disapprove the
vesting of the affected Restricted Shares by the day immediately preceding the
3rd anniversary of the Award Date, then the period during which such affected
shares remain eligible for vesting will be automatically extended through the
first to occur of: (1) the day the Designated Person makes a specific
determination regarding such vesting; and (2) either (i) the ninetieth
(90th) day following the 3rd anniversary of the Award Date, if the Designated
Person is the Chief Human Resources Officer of PNC or delegate, or (ii) the
180th day following such anniversary date if the Designated Person is the
Compensation Committee or its delegate, whichever is applicable; provided,
however, if the Compensation Committee has acted to suspend the vesting of such
Restricted Shares pursuant to Section 7.5(c), the period during which such
Restricted Shares will remain eligible for vesting will be extended until the
terms of such suspension have been satisfied.

If the affected Restricted Shares remain outstanding and have not been forfeited
pursuant to the provisions of Section 7.5 and the vesting of such shares is
affirmatively approved by PNC’s Designated Person on or prior to the last day of
the applicable period for such approval set forth above, including any extension
of such period, if applicable, then the service requirement with respect to such
shares will be deemed to have been satisfied pursuant to Section 7.1(iii) or
Section 7.1(iv), as applicable, on the date of such approval.

(b) If PNC’s Designated Person disapproves the vesting of affected Restricted
Shares that had remained outstanding after Grantee’s Termination Date pending
and subject to affirmative approval of vesting of such shares, then any such
shares that are still outstanding will be forfeited by Grantee to PNC on such
disapproval date without payment of any consideration by PNC.

If by the end of the applicable period for such approval set forth above with
respect to such Restricted Shares, including any extension of such period, if
applicable, PNC’s Designated Person has neither affirmatively approved nor
specifically disapproved the vesting of such Restricted Shares that had



--------------------------------------------------------------------------------

remained outstanding after Grantee’s Termination Date pending and subject to
affirmative approval of vesting, then any such shares that are still outstanding
will be forfeited by Grantee to PNC as of close of business on the last day of
the applicable period for such approval set forth above, including any extension
of such period, if applicable, without payment of any consideration by PNC.

7.3 Other Compensation Committee Authority. Prior to the 3rd anniversary of the
Award Date, the Compensation Committee or its delegate may in their sole
discretion, but need not, determine that, with respect to some or all of
Grantee’s then outstanding Restricted Shares that have not yet vested and been
released, that the service requirement with respect to such Restricted Shares or
portion thereof will be deemed to have been satisfied and that such shares or
portion thereof shall vest, all subject to such restrictions, terms or
conditions as the Compensation Committee or its delegate may in their sole
discretion determine.

7.4 Forfeiture on Failure to Meet Service Requirements.

(a) If, at the time Grantee ceases to be employed by the Corporation, Grantee
has failed to meet the service requirements as set forth in Section 7.1 with
respect to outstanding Restricted Shares and such shares do not remain eligible
for satisfaction of the service requirements of Section 7.1 post-employment
pursuant to Section 7.2, Section 7.3 or Section 8, or any combination thereof,
then any such Restricted Shares will be forfeited by Grantee to PNC and
cancelled without payment of any consideration by PNC as of Grantee’s
Termination Date (as defined in Section 11), and the right to receive any
payment with respect to dividends with respect to any such shares will also
cease on the date such shares are forfeited.

(b) If, at the time Grantee ceases to be employed by the Corporation, some or
all of Grantee’s Restricted Shares remain eligible for the service requirements
of Section 7.1 to be satisfied post-employment, such eligible shares shall
remain outstanding pending such satisfaction until either (i) the shares are
forfeited and cancelled pursuant to Section 7.5 prior to vesting, or are
forfeited and cancelled for failure to vest pursuant to Section 7.2(b) or for
failure to meet any conditions required for vesting pursuant to Section 7.3, or
(ii) all of the service requirement conditions with respect to such shares have
been satisfied and the shares vest and are released pursuant to Section 9,
whichever first occurs.

Any Restricted Shares that are forfeited pursuant to the provisions of
Section 7.2(b) or Section 7.5 will be cancelled in accordance with the terms of
such section, and the right to receive any payment with respect to dividends
with respect to any such shares will also cease on the date such shares are
forfeited.

 

  7.5 Forfeiture on Termination for Cause or Upon Determination of Detrimental
Conduct; Suspension and Forfeiture Related to Judicial Criminal Proceedings.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 3rd
anniversary of the Award Date and prior to the occurrence of a Change of
Control, if any, then any Restricted Shares that have not yet vested and been
released pursuant to Section 9 and are otherwise outstanding on Grantee’s
Termination Date, together with the right to receive any payment on or after
Grantee’s Termination Date with respect to dividends on those shares, will be
forfeited by Grantee to PNC and cancelled without payment of any consideration
by PNC.

(b) Detrimental Conduct. Restricted Shares that would otherwise remain
outstanding after Grantee’s Termination Date, if any, pending affirmative
approval of vesting will be forfeited by Grantee to PNC and cancelled without
payment of any consideration by PNC (and the right to receive any payment of
dividends with respect to any such shares will also cease on the date such
shares are forfeited) in the event that, at any time prior to the date such
shares vest and are released in accordance with the provisions of Section 9, PNC
determines as set forth in Section 11.12 in its sole discretion that Grantee has
engaged in Detrimental Conduct and, if so, determines in its sole discretion to
cancel such Restricted Shares on the basis of such determination that Grantee
has engaged in Detrimental Conduct; provided, however, that: (i) this
Section 7.5(b) will not apply to Restricted Shares that vest in the event of
Grantee’s death while an employee of the Corporation pursuant to
Section 9.2(iii) or on Grantee’s Termination Date pursuant to



--------------------------------------------------------------------------------

Section 9.2(v) in the event that Grantee’s termination of employment was an
Anticipatory Termination, if any; (ii) no determination that Grantee has engaged
in Detrimental Conduct may be made on or after the date of Grantee’s death;
(iii) Detrimental Conduct will not apply to conduct by or activities of
successors to the Restricted Shares by will or the laws of descent and
distribution in the event of Grantee’s death; and (iv) Detrimental Conduct will
cease to apply to any Restricted Shares upon a Change of Control.

(c) Judicial Criminal Proceedings. If any criminal charges are brought against
Grantee, in an indictment or in other analogous formal charges commencing
judicial criminal proceedings, alleging the commission of a felony that relates
to or arises out of Grantee’s employment or other service relationship with the
Corporation, then to the extent that the Restricted Shares or any portion
thereof are still outstanding and have not yet vested and been released in
accordance with Section 9, the Compensation Committee may determine to suspend
the vesting of any such Restricted Shares or to require the escrow of the
proceeds of the shares.

Any such suspension or escrow is subject to the following restrictions:

(1) It may last only until the earliest to occur of the following:

(A) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(B) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(C) Grantee’s death;

(D) the occurrence of a Change of Control; or

(E) termination of the suspension or escrow in the discretion of the
Compensation Committee; and

(2) It may be imposed only if the Compensation Committee makes reasonable
provision for the retention or realization of the value of such Restricted
Shares to Grantee as if no suspension or escrow had been imposed upon any
termination of the suspension or escrow under clauses (1)(B) or (1)(E) above.

If the suspension or escrow is terminated by the occurrence of an event set
forth in clause (1)(A) above, such Restricted Shares and any escrowed amounts
will, upon such occurrence, be automatically forfeited by Grantee to PNC and
cancelled without payment of any consideration by PNC.

8. Change of Control. Notwithstanding anything in the Agreement to the contrary,
upon the occurrence of a Change of Control: (i) if Grantee is an employee of the
Corporation as of the day immediately preceding the Change of Control, then with
respect to all then outstanding Restricted Shares, if any, the service
requirements will be deemed to have been satisfied, the Restricted Period will
terminate, and any such shares that have not already vested shall vest as of the
end of the day immediately preceding the Change of Control; (ii) if Grantee’s
employment was terminated by the Corporation by reason of Grantee’s Disability
and not for Cause or was terminated by Grantee’s Retirement on or after the 1st
anniversary of the Award Date, in either case prior to the occurrence of the
Change of Control, and all or a portion of the Restricted Shares remained
outstanding after such termination of employment and are still outstanding
pending and subject to affirmative approval of the vesting of such shares by
PNC’s Designated Person pursuant to Sections 7.1 and 7.2, or if all or a portion
of the Restricted Shares otherwise remain



--------------------------------------------------------------------------------

outstanding pursuant to Section 7.3, then with respect to all such unvested
Restricted Shares outstanding as of the day immediately preceding the Change of
Control, any such affirmative vesting approval will be deemed to have been
given, the service requirements and any other conditions for vesting will be
deemed to have been satisfied, the Restricted Period will terminate, and any
such shares shall vest, all as of the day immediately preceding the Change of
Control; and (iii) all Restricted Shares that thereby vest pursuant to this
Section 8 will settle and be released and reissued by PNC pursuant to Section 9
as soon as administratively practicable following such vesting date.

9. Vesting, Settlement and Release of Restricted Shares.

9.1 Restricted Period.

Restricted Shares are subject to a Restricted Period during which the shares are
subject to forfeiture and transfer restrictions pursuant to the terms and
conditions of the Agreement. The Restricted Period with respect to the
Restricted Shares, or applicable portion thereof if different, is subject to
early termination if so determined by the Compensation Committee or its delegate
or pursuant to Section 7.3, if applicable, and is the period from the Award Date
until the time the Restricted Shares, or applicable portion thereof if
different, vest and are released from restriction pursuant to the applicable
provisions of Section 9.

9.2 Vesting. The Restricted Shares (or applicable portion thereof, if different)
will vest as set forth below, provided that Grantee has satisfied the applicable
service requirements set forth in Section 7.1 with respect to the Restricted
Shares or applicable portion thereof and the shares have not otherwise been
forfeited and are still outstanding at the time or if such shares otherwise vest
pursuant to Section 8.

 

  (i)

On the 3rd anniversary of the Award Date if Grantee remains an employee of the
Corporation through and including the day immediately prior to that date;

 

  (ii) Where Grantee has a Qualifying Disability Termination or a Qualifying
Retirement with respect to the Restricted Shares, on the date PNC’s Designated
Person affirmatively approves the vesting of such Restricted Shares;

 

  (iii) On the date of Grantee’s death if Grantee died while an employee of the
Corporation;

 

  (iv) As of the end of the day immediately preceding the date of the Change of
Control if and to the extent Grantee’s Restricted Shares are outstanding and
eligible to vest upon the occurrence of a Change of Control and do so vest under
the provisions of Section 8;

 

  (v) As of the end of the day immediately preceding Grantee’s Termination Date
if such Restricted Shares had not previously vested and are outstanding as of
the day immediately preceding Grantee’s Termination Date and Grantee’s
termination of employment was an Anticipatory Termination; and

 

  (vi) On such earlier date, if any, as the Compensation Committee or its
delegate determines, in its sole discretion, to vest any such shares pursuant to
Section 7.3;

provided, however, if the Compensation Committee has acted to suspend the
vesting of the Restricted Shares or applicable portion thereof pursuant to
Section 7.5(c), those Restricted Shares will not vest unless the terms of such
suspension have been satisfied in such a way that the Restricted Shares have not
been forfeited, and, if so, will vest on the later of the applicable date set
forth above and the date the terms of the suspension were satisfied.

Restricted Shares that have been forfeited by Grantee pursuant to the provisions
of Section 7.4 or Section 7.5 are not eligible for vesting, will not be settled
and released, and will be cancelled without payment of any consideration by PNC.



--------------------------------------------------------------------------------

9.3 Settlement and Release of Restricted Shares. Restricted Shares that remain
outstanding and have not been forfeited and cancelled pursuant to Section 7.4 or
one of the forfeiture provisions of Section 7.5 and that vest pursuant to
Section 9.2 will be released from the forfeiture provisions and transfer
restrictions of the Agreement. Other than with respect to any shares withheld
for taxes pursuant to Section 10.2, released shares will be settled at the time
set forth in this Section 9.3 by reissuance and release of said shares to, or at
the proper direction of, Grantee or Grantee’s legal representative without the
legend referred to in Section 3.

Any delivery of shares or other payment made in good faith by PNC to Grantee’s
executor, administrator or other legal representative or retained by PNC in
accordance with Section 10.2 shall extinguish all right to payment hereunder.

No fractional shares will be reissued, and if the Restricted Shares being
released include a fractional interest, such fractional interest will be
liquidated on the basis of the then current Fair Market Value of PNC common
stock as of the vesting date and paid to Grantee in cash at the time the shares
are reissued.

Shares will be reissued and released, and payment will be made for any
fractional interest, to Grantee with respect to the settlement of Restricted
Shares as soon as administratively practicable (generally within 30 days but in
no event before all applicable tax withholding requirements have been
satisfied), following the applicable vesting date set forth in Section 9.2
above.

10. Payment of Taxes.

10.1 Internal Revenue Code Section 83(b) Election. In the event that Grantee
makes an Internal Revenue Code Section 83(b) election with respect to the
Restricted Shares, Grantee shall satisfy all then applicable federal, state or
local withholding tax obligations arising from that election (a) by payment of
cash or (b) if and to the extent then permitted by PNC and subject to such terms
and conditions as PNC may from time to time establish, by physical delivery to
PNC of certificates for whole shares of PNC common stock that are not subject to
any contractual restriction, pledge or other encumbrance and that have been
owned by Grantee for at least six (6) months and, in the case of restricted
stock, for which it has been at least six (6) months since the restrictions
lapsed, or by a combination of cash and such stock. Any such tax election shall
be made pursuant to a form to be provided to Grantee by PNC on request. For
purposes of this Section 10.1, shares of PNC common stock that are used to
satisfy applicable withholding tax obligations will be valued at their Fair
Market Value on the date the tax withholding obligation arises. Grantee will
provide to PNC a copy of any Internal Revenue Code Section 83(b) election filed
by Grantee with respect to the Restricted Shares not later than ten (10) days
after the filing of such election.

10.2 Other Tax Liabilities. Where Grantee has not previously satisfied all
applicable withholding tax obligations, PNC will, at the time any tax
withholding obligation arises in connection herewith, retain sufficient whole
shares of PNC common stock from Restricted Shares being released pursuant to
Section 9 to satisfy the minimum amount of taxes then required to be withheld by
the Corporation in connection herewith. For purposes of this Section 10.2,
shares of PNC common stock retained to satisfy applicable withholding tax
requirements will be valued at their Fair Market Value on the date the tax
withholding obligation arises. If any withholding is required prior to the time
shares are otherwise being released pursuant to Section 9 hereunder, the
withholding will be taken from other compensation then payable to Grantee or as
otherwise determined by PNC.

PNC will not retain more shares than the number of shares sufficient to satisfy
the minimum amount of taxes then required to be withheld in connection with
Restricted Shares. If Grantee desires to have an additional amount withheld
above the required minimum, up to Grantee’s W-4 obligation if higher, and if PNC
so permits, Grantee may elect to satisfy this additional withholding either:
(a) by payment of cash; or (b) if and to the extent then permitted by PNC and
subject to such terms and conditions as PNC may from time to time establish,
using whole shares of PNC common stock (either by physical delivery to PNC of
certificates for the shares or through PNC’s share attestation procedure) that
are not subject to any contractual restriction, pledge or other encumbrance and
that have been owned by Grantee for at least 6 months and, in the case of
restricted stock, for which it has been at least 6 months since the restrictions
lapsed. Any such tax election shall be made pursuant to a form provided by PNC.
Shares of PNC common



--------------------------------------------------------------------------------

stock that are used for this purpose will be valued at their Fair Market Value
on the date the tax withholding obligation arises. If Grantee’s W-4 obligation
does not exceed the required minimum withholding in connection with the
Restricted Shares, no additional withholding may be made.

Restricted Shares will not be settled and released pursuant to Section 9 unless
all applicable withholding tax obligations with respect to such shares have been
satisfied.

11. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

11.1 “Agreement,” “Award,” and “Award Date.” “Agreement” means the Restricted
Stock Award Agreement between PNC and Grantee evidencing the Award granted to
Grantee pursuant to the Plan. “Award” means the Award granted to Grantee
pursuant to the Plan and evidenced by the Agreement. “Award Date” means the
Award Date set forth on page 1 of the Agreement and is the date as of which the
Restricted Shares are authorized to be granted by the Compensation Committee or
its delegate in accordance with the Plan.

11.2 “Anticipatory Termination.” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 11.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 11.2, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 11.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

11.3 “Board” means the Board of Directors of PNC.



--------------------------------------------------------------------------------

11.4 “Cause” and “termination for Cause.”

Except as otherwise required by Section 11.2 in connection with the definition
of Anticipatory Termination set forth in therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

Except as otherwise required by Section 11.2 in connection with the definition
of Anticipatory Termination set forth therein, the cessation of employment of
Grantee will be deemed to have been a termination of Grantee’s employment with
the Corporation for Cause for purposes of the Agreement only if and when the CEO
or his or her designee (or, if Grantee is the CEO, the Board) determines that
Grantee is guilty of conduct described in clause (a), (b) or (c) above or that
an event described in clause (d) or (e) above has occurred with respect to
Grantee and, if so, determines that the termination of Grantee’s employment with
the Corporation will be deemed to have been for Cause.

11.5 “CEO” means the chief executive officer of PNC.

11.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 11.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 11.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the



--------------------------------------------------------------------------------

date hereof whose election, or nomination for election by PNC’s shareholders,
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board shall be considered as though such individual was a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

11.7 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

11.8 “Competitive Activity” means any participation in, employment by, ownership
of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities that Grantee knows PNC or any subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section 11.12(a), in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

11.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the Internal Revenue Code.

11.10 “Corporation” means PNC and its Consolidated Subsidiaries.

11.11 “Designated Person” will be either: (a) the Compensation Committee or its
delegate, if Grantee was a member of the Corporate Executive Group (or
equivalent successor classification) or was subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
when he or she ceased to be an employee of the Corporation; or (b) the Chief
Human Resources Officer of PNC or his or her delegate, if Grantee is not within
one of the groups specified in Section 11.11(a).



--------------------------------------------------------------------------------

11.12 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
in the continental United States at any time during the period commencing on
Grantee’s Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to have a service relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee (if Grantee was an
“executive officer” of PNC as defined in SEC Regulation S-K when he or she
ceased to be an employee of the Corporation) or the CEO, the Chief Human
Resources Officer of PNC, or his or her designee (if Grantee was not such an
executive officer), whichever is applicable, determines that Grantee has engaged
in conduct described in clause (a) or clause (b) above or that an event
described in clause (c) above has occurred with respect to Grantee and, if so,
determines that Grantee will be deemed to have engaged in Detrimental Conduct
for purposes of the Agreement.

11.13 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the Internal Revenue Code, that Grantee either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

11.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

11.15 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

11.16 “Grantee” means the person to whom the Restricted Stock Award is granted,
and is identified as Grantee on page 1 of the Agreement.

11.17 “Internal Revenue Code” means the United States Internal Revenue Code of
1986 as amended, and the rules and regulations promulgated thereunder.

11.18 “Person” has the meaning specified in the definition of “Change of
Control” in Section 11.6.

11.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

11.20 “PNC” means The PNC Financial Services Group, Inc.

11.21 “Qualifying Retirement” with respect to the Restricted Shares or
applicable portion thereof has the meaning set forth in Section 7.



--------------------------------------------------------------------------------

11.22 “Qualifying Disability Termination” with respect to the Restricted Shares
or applicable portion thereof has the meaning set forth in Section 7.

11.23 “Restricted Period” has the meaning specified in Section 9.

11.24 “Retire” or “Retirement” means termination of Grantee’s employment with
the Corporation at any time and for any reason (other than termination by reason
of Grantee’s death or by the Corporation for Cause and, if the Compensation
Committee or the CEO or his or her designee so determines prior to such
divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

11.25 “Retiree” means a Grantee who has Retired.

11.26 “SEC” means the United States Securities and Exchange Commission.

11.27 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

11.28 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S generally accepted accounting principles and Grantee does not continue to be
employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

12. Employment. Neither the Award and the issuance of the Restricted Shares nor
any term or provision of the Agreement shall constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.

13. Subject to the Plan and the Compensation Committee. In all respects the
Award and the Agreement are subject to the terms and conditions of the Plan,
which has been made available to Grantee and is incorporated herein by
reference; provided, however, the terms of the Plan shall not be considered an
enlargement of any benefits under the Agreement. Further, the Award and the
Agreement are subject to any interpretation of, and any rules and regulations
issued by, the Compensation Committee or its delegate or under the authority of
the Compensation Committee, whether made or issued before or after the Award
Date.

14. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. The Agreement
constitutes the entire agreement between Grantee and PNC with respect to the
subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

15. Grantee Covenants.

15.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 15 and 16 by virtue of receiving this Award (regardless of whether the
Restricted Shares ultimately vest, settle and are released); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent Grantee from earning a living.



--------------------------------------------------------------------------------

15.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 15.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 15.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

15.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

15.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 15.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

16. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.



--------------------------------------------------------------------------------

16.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

16.2 Equitable Remedies. A breach of the provisions of any of Sections 15.2,
15.3 or 15.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

16.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 15.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

16.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

16.5 Severability. The restrictions and obligations imposed by Sections 15.2,
15.3, 15.4, 16.1 and 16.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

16.6 Reform. In the event any of Sections 15.2, 15.3 and 15.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

16.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 15.2, 15.3 and 15.4.

16.8 Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Award and the Agreement comply with the provisions of
Section 409A of the U.S. Internal Revenue Code (“Section 409A”) to the extent,
if any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement and the Award to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.

16.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.



--------------------------------------------------------------------------------

Further, to the extent, if any, applicable to Grantee, the Award, and any right
to receive Shares or other value pursuant to the Award and to retain such Shares
or other value, shall be subject to rescission, cancellation or recoupment, in
whole or in part, if and to the extent so provided under any “clawback” or
similar policy of PNC in effect on the Award Date or that may be established
thereafter and to any clawback or recoupment that may be required by applicable
law.

16.10 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

17. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement
executed by Grantee. Otherwise, upon execution and delivery of the Agreement by
both PNC and Grantee, the Agreement is effective as of the Award Date and the
Restricted Shares will be issued as soon thereafter as administratively
practicable.

Grantee will not have any of the rights of a shareholder with respect to the
Restricted Shares as set forth in Section 4, and will not have the right to vote
or to receive dividends in connection with such shares, until the date the
Agreement is effective and the Restricted Shares are issued in accordance with
this Section 17.

In the event that one or more record dates for dividends on PNC common stock
occur after the Award Date but before the Agreement is effective in accordance
with this Section 17 and the Restricted Shares are issued, then upon the
effectiveness of the Agreement, the Corporation will make a cash payment to
Grantee equivalent to the amount of the dividends Grantee would have received
had the Restricted Shares been issued on the Award Date. Any such amount will be
payable in accordance with applicable regular payroll practice as in effect from
time to time for similarly situated employees.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Date.

THE PNC FINANCIAL SERVICES GROUP, INC.

By:

Chairman and Chief Executive Officer

ATTEST:

By:

Corporate Secretary

 

ACCEPTED AND AGREED TO by GRANTEE    Grantee



--------------------------------------------------------------------------------

Long-Term Restricted Stock Award

Continuous Employment Condition

Standard Restricted Periods: Three Years for 25%; Four Years for another 25%;
and Five Years for the remainder

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

RESTRICTED STOCK AWARD AGREEMENT

* * *

 

GRANTEE:    [ name ] AWARD DATE:                        , 20         RESTRICTED
SHARES:    [ number of whole shares ]

 

 

1. Definitions. Certain terms used in this Restricted Stock Award Agreement (the
“Agreement”) are defined in Section 11 or elsewhere in the Agreement, and such
definitions will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Shares Award. Pursuant to the Plan and subject to the terms and
conditions of the Agreement, PNC grants to the Grantee named above (“Grantee”) a
Restricted Shares Award of the number of restricted shares of PNC common stock
set forth above (the “Award” and the “Restricted Shares”). The Award is subject
to acceptance by Grantee in accordance with Section 17 and is subject to the
terms and conditions of the Agreement and the Plan.

For purposes of determining the Restricted Period, service requirements and
other conditions applicable to each portion of the Restricted Shares under the
Agreement, the Restricted Shares are divided into three “Tranches” as follows:

(a) twenty-five percent (25%) of these shares (rounded down to the nearest whole
share) are in the First Tranche of Restricted Shares;

(b) one third of the remaining shares (rounded down to the nearest whole share)
are in the Second Tranche of Restricted Shares; and

(c) the remainder of the shares are in the Third Tranche of Restricted Shares.

3. Terms of Award. The Award is subject to the following terms and conditions.

Restricted Shares are subject to a Restricted Period as provided in Section 9.
Each Tranche of Restricted Shares is subject to forfeiture and to transfer
restrictions pursuant to the terms and conditions of the Agreement during the
term of the Restricted Period applicable to that Tranche of Restricted Shares
and until the conditions of the Agreement have been satisfied with respect to
such shares and they vest and are released from the provisions of the Agreement
in accordance with Section 9.



--------------------------------------------------------------------------------

Once issued in accordance with Section 17, Restricted Shares will be deposited
with PNC or its designee in a restricted account or credited to a restricted
book-entry account. Restricted Shares will be held in a restricted account until
either (i) the conditions of the Agreement have been satisfied with respect to
such shares and the shares are released in accordance with Section 9 or (ii) the
shares are forfeited pursuant to the terms of the Agreement, as the case may be.

Any certificate or certificates representing Restricted Shares will contain the
following legend:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in The PNC Financial Services Group, Inc. 2006 Incentive Award Plan
and an Agreement entered into between the registered owner and The PNC Financial
Services Group, Inc. Release from such terms and conditions will be made only in
accordance with the provisions of such Plan and such Agreement, a copy of each
of which is on file in the office of the Corporate Secretary of The PNC
Financial Services Group, Inc.”

Where a book-entry system is used with respect to the issuance of Restricted
Shares, appropriate notation of such forfeiture possibility and transfer
restrictions will be made on the system with respect to the account or accounts
to which the Restricted Shares are credited.

Restricted Shares that are forfeited by Grantee pursuant to and in accordance
with the terms of Section 7 on failure to meet applicable service or conduct
conditions of the Agreement will be cancelled without payment of any
consideration by PNC.

Restricted Shares deposited with PNC or its designee that vest and are settled
and released in accordance with the terms of Section 9 following satisfaction of
all of the conditions of the Agreement with respect to those shares will be
released from the restricted account and reissued to, or at the proper direction
of, Grantee or Grantee’s legal representative without the legend referenced
above.

4. Rights as Shareholder. Except as provided in Sections 6 through 9 and subject
to Section 17, Grantee will have all the rights and privileges of a shareholder
with respect to outstanding Restricted Shares from and after issuance of the
shares in accordance with Section 17, including, but not limited to, the right
to vote the Restricted Shares and the right to receive dividends thereon if and
when declared by the Board; provided, however, that all such rights and
privileges will cease immediately upon any forfeiture of such shares.

5. Capital Adjustments. Restricted Shares issued pursuant to the Award shall, as
issued and outstanding shares of PNC common stock, be subject to such adjustment
as may be necessary to reflect corporate transactions, such as stock dividends,
stock splits, spin-offs, split-offs, recapitalizations, mergers, consolidations
or reorganizations of or by PNC; provided, however, that any shares received as
distributions on or in exchange for Restricted Shares that have not yet vested
and been released from the terms of the Agreement in accordance with the
provisions of Section 9 shall be subject to the terms and conditions of the
Agreement as if they were Restricted Shares and shall have the same Restricted
Period and service, conduct and other conditions and forfeiture provisions as
those applicable to the Restricted Shares that such shares were a distribution
on or for which such shares were exchanged.

6. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Shares may not be sold, assigned, transferred, exchanged,
pledged, or otherwise alienated or hypothecated, other than as may be required
pursuant to Section 10.2, unless and until all of the conditions of the
Agreement have been satisfied with respect to such Restricted Shares, the
applicable Restricted Period terminates, and the Restricted Shares are released
and reissued by PNC pursuant to Section 9.



--------------------------------------------------------------------------------

(b) If Grantee is deceased at the time Restricted Shares are released and
reissued by PNC in accordance with Section 9, PNC will deliver such shares to
the executor or administrator of Grantee’s estate or to Grantee’s other legal
representative as determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative shall extinguish
all right to payment hereunder.

 

  7. Forfeiture Provisions: Forfeiture on Failure to Meet Applicable Service or
Conduct Conditions.

Restricted Shares are subject to satisfaction of the applicable service and
conduct conditions set forth in this Section 7. Upon failure to meet the
conditions applicable to all or any portion of the Restricted Shares, all
affected Restricted Shares that have not yet vested and been released from the
terms of the Agreement pursuant to Section 9 will be forfeited by Grantee to PNC
and cancelled without payment of any consideration by PNC.

Upon any forfeiture of Restricted Shares pursuant to the provisions of this
Section 7, neither Grantee nor any successors, heirs, assigns or legal
representatives of Grantee will thereafter have any further rights or interest
in or with respect to such shares or any certificate or certificates
representing such shares.

7.1 Service Requirements. Grantee will meet the service requirements with
respect to the Restricted Shares, or applicable portion thereof if so specified,
if Grantee meets the conditions of any of the subclauses below with respect to
those shares. If more than one of the following is applicable with respect to
those shares, Grantee will have met the service requirements for those shares
upon the first to occur of such conditions.

 

  (i)

Grantee continues to be employed by the Corporation through and including the
day immediately preceding the 3rd anniversary of the Award Date with respect to
the First Tranche Shares, through and including the day immediately preceding
the 4th anniversary of the Award Date with respect to the Second Tranche Shares,
or through and including the day immediately preceding the 5th anniversary of
the Award Date with respect to the Third Tranche Shares, as the case may be.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment is terminated by the Corporation by reason of Grantee’s
Disability (as defined in Section 11) and not for Cause (as defined in
Section 11) and PNC’s Designated Person (as defined in Section 11) affirmatively
approves the vesting of the outstanding First Tranche Shares, Second Tranche
Shares, or Third Tranche Shares, as the case may be, in a timely fashion as set
forth in Section 7.2 (together, a “Qualifying Disability Termination” with
respect to those Restricted Shares or Tranche of Restricted Shares as of the
time such affirmative approval of vesting occurs).

 

  (iv) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 11).

 

  (v) A Change of Control (as defined in Section 11) occurs and, as of the day
immediately preceding the Change of Control, Grantee either (a) is an employee
of the Corporation or (b) was an employee of the Corporation until such time as
Grantee’s employment was terminated by the Corporation by reason of Grantee’s
Disability and not for Cause and Grantee’s Restricted Shares or portion thereof
that had not already vested remains outstanding pending affirmative approval of
vesting of such outstanding Tranche or Tranches of Restricted Shares by PNC’s
Designated Person in accordance with Section 7.2.



--------------------------------------------------------------------------------

  (vi) The Compensation Committee or its delegate determines, in their sole
discretion, that, with respect to all or a specified portion of Grantee’s then
outstanding Restricted Shares that have not yet vested and been released, the
service requirements will be deemed to have been satisfied with respect to such
shares, and such other accompanying restrictions, terms or conditions, if any,
as the Compensation Committee or its delegate may in their sole discretion
determine have been satisfied, all in accordance with Section 7.3.

7.2 Process for Affirmative Approval by PNC’s Designated Person as a Condition
of a Qualifying Disability Termination or a Qualifying Retirement with respect
to a Tranche or Tranches of Restricted Shares. Where Grantee will meet the
service requirements with respect to the Restricted Shares or an applicable
Tranche or Tranches thereof by reason of a Qualifying Disability Termination as
set forth in Section 7.1(iii) only if PNC’s Designated Person affirmatively
approves the vesting of Grantee’s Restricted Shares or an applicable Tranche or
Tranches thereof in a timely fashion as set forth in this Section 7.2, the
provisions set forth in subsections (a) and (b) below will apply.

Further, until such time, if any, as the affirmative approval of the vesting of
the Restricted Shares or applicable Tranche or Tranches thereof determination is
made as set forth in subsection (a) below and such shares vest and are released
in accordance with the provisions of Section 9, such shares shall be subject to
the conduct forfeiture provisions set forth in Section 7.5.

(a) In the event Grantee’s employment with the Corporation is terminated prior
to the 3rd, 4th or 5th anniversary of the Award Date with respect to the First,
Second or Third Tranche of the Restricted Shares, as the case may be, by the
Corporation by reason of Grantee’s Disability and not for Cause, the affected
Restricted Shares will not be automatically forfeited on Grantee’s Termination
Date. Instead, the affected Restricted Shares will, subject to the forfeiture
provisions of Section 7.5 and of Section 7.2(b) below, remain outstanding
pending and subject to affirmative approval of the vesting of the affected
Tranche or Tranches of Restricted Shares pursuant to this Section 7.2(a) by the
Designated Person specified in Section 11.

If an affected Tranche of Restricted Shares is still outstanding but PNC’s
Designated Person has not made a specific determination to either approve or
disapprove the vesting of an affected Tranche of Restricted Shares by the day
immediately preceding the 3rd, 4th or 5th anniversary of the Award Date with
respect to the First, Second or Third Tranche of the Restricted Shares, as
applicable, then the period during which such affected shares remain eligible
for vesting will be automatically extended through the first to occur of:
(1) the day the Designated Person makes a specific determination regarding such
vesting; and (2) either (i) the ninetieth (90th) day following the anniversary
of the Award Date applicable to such Tranche, if the Designated Person is the
Chief Human Resources Officer of PNC or delegate, or (ii) the 180th day
following such anniversary date if the Designated Person is the Compensation
Committee or its delegate, whichever is applicable; provided, however, if the
Compensation Committee has acted to suspend the vesting of such Restricted
Shares pursuant to Section 7.5(c), the period during which such Restricted
Shares will remain eligible for vesting will be extended until the terms of such
suspension have been satisfied.

If the affected Restricted Shares or Tranche of Restricted Shares remains
outstanding and has not been forfeited pursuant to the provisions of Section 7.5
and the vesting of such shares is affirmatively approved by PNC’s Designated
Person on or prior to the last day of the applicable period for such approval
set forth above, including any extension of such period, if applicable, then the
service requirement with respect to such shares will be deemed to have been
satisfied pursuant to Section 7.1(iii) on the date of such approval.

(b) If PNC’s Designated Person disapproves the vesting of an affected Tranche of
Restricted Shares that had remained outstanding after Grantee’s Termination Date
pending and subject to affirmative approval of vesting of such shares, then any
such shares that are still outstanding will be forfeited by Grantee to PNC on
such disapproval date without payment of any consideration by PNC.



--------------------------------------------------------------------------------

If by the end of the applicable period for such approval set forth above with
respect to such Tranche of Restricted Shares, including any extension of such
period, if applicable, PNC’s Designated Person has neither affirmatively
approved nor specifically disapproved the vesting of such Tranche of Restricted
Shares that had remained outstanding after Grantee’s Termination Date pending
and subject to affirmative approval of vesting, then any such shares that are
still outstanding will be forfeited by Grantee to PNC as of close of business on
the last day of the applicable period for such approval set forth above,
including any extension of such period, if applicable, without payment of any
consideration by PNC.

7.3 Other Compensation Committee Authority. Prior to the 3rd anniversary of the
Award Date in the case of the First Tranche Shares, or the 4th or 5th
anniversary of the Award Date in the case of the Second or Third Tranche Shares,
respectively, the Compensation Committee or its delegate may in their sole
discretion, but need not, determine that, with respect to some or all of
Grantee’s then outstanding Restricted Shares that have not yet vested and been
released, that the service requirement with respect to such Restricted Shares or
portion thereof will be deemed to have been satisfied and that such shares or
portion thereof shall vest, all subject to such restrictions, terms or
conditions as the Compensation Committee or its delegate may in their sole
discretion determine.

7.4 Forfeiture on Failure to Meet Service Requirements.

(a) If, at the time Grantee ceases to be employed by the Corporation, Grantee
has failed to meet the service requirements as set forth in Section 7.1 with
respect to one or more Tranches of outstanding Restricted Shares and such shares
do not remain eligible for satisfaction of the service requirements of
Section 7.1 post-employment pursuant to Section 7.2, Section 7.3 or Section 8,
or any combination thereof, then any such Tranche or Tranches of Restricted
Shares will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC as of Grantee’s Termination Date (as defined in
Section 11), and the right to receive any payment with respect to dividends with
respect to any such shares will also cease on the date such shares are
forfeited.

(b) If, at the time Grantee ceases to be employed by the Corporation, some or
all of Grantee’s Restricted Shares remain eligible for the service requirements
of Section 7.1 to be satisfied post-employment, such eligible shares shall
remain outstanding pending such satisfaction until either (i) the shares are
forfeited and cancelled pursuant to Section 7.5 prior to vesting, or are
forfeited and cancelled for failure to vest pursuant to Section 7.2(b) or for
failure to meet any conditions required for vesting pursuant to Section 7.3, or
(ii) all of the service requirement conditions with respect to such shares have
been satisfied and the shares vest and are released pursuant to Section 9,
whichever first occurs.

Any Restricted Shares that are forfeited pursuant to the provisions of
Section 7.2(b) or Section 7.5 will be cancelled in accordance with the terms of
such section, and the right to receive any payment with respect to dividends
with respect to any such shares will also cease on the date such shares are
forfeited.

 

  7.5 Forfeiture on Termination for Cause or Upon Determination of Detrimental
Conduct; Suspension and Forfeiture Related to Judicial Criminal Proceedings.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 5th
anniversary of the Award Date and prior to the occurrence of a Change of
Control, if any, then any Restricted Shares that have not yet vested and been
released pursuant to Section 9 and are otherwise outstanding on Grantee’s
Termination Date, together with the right to receive any payment on or after
Grantee’s Termination Date with respect to dividends on those shares, will be
forfeited by Grantee to PNC and cancelled without payment of any consideration
by PNC.

(b) Detrimental Conduct. Restricted Shares that would otherwise remain
outstanding after Grantee’s Termination Date, if any, pending affirmative
approval of vesting will be forfeited by Grantee to PNC and cancelled without
payment of any consideration by PNC (and the right to receive any payment of



--------------------------------------------------------------------------------

dividends with respect to any such shares will also cease on the date such
shares are forfeited) in the event that, at any time prior to the date such
shares vest and are released in accordance with the provisions of Section 9, PNC
determines as set forth in Section 11.12 in its sole discretion that Grantee has
engaged in Detrimental Conduct and, if so, determines in its sole discretion to
cancel such Restricted Shares on the basis of such determination that Grantee
has engaged in Detrimental Conduct; provided, however, that: (i) this
Section 7.5(b) will not apply to Restricted Shares that vest in the event of
Grantee’s death while an employee of the Corporation pursuant to
Section 9.2(iii) or on Grantee’s Termination Date pursuant to Section 9.2(v) in
the event that Grantee’s termination of employment was an Anticipatory
Termination, if any; (ii) no determination that Grantee has engaged in
Detrimental Conduct may be made on or after the date of Grantee’s death;
(iii) Detrimental Conduct will not apply to conduct by or activities of
successors to the Restricted Shares by will or the laws of descent and
distribution in the event of Grantee’s death; and (iv) Detrimental Conduct will
cease to apply to any Restricted Shares upon a Change of Control.

(c) Judicial Criminal Proceedings. If any criminal charges are brought against
Grantee, in an indictment or in other analogous formal charges commencing
judicial criminal proceedings, alleging the commission of a felony that relates
to or arises out of Grantee’s employment or other service relationship with the
Corporation, then to the extent that the Restricted Shares or any portion
thereof are still outstanding and have not yet vested and been released in
accordance with Section 9, the Compensation Committee may determine to suspend
the vesting of any such Restricted Shares or to require the escrow of the
proceeds of the shares.

Any such suspension or escrow is subject to the following restrictions:

(1) It may last only until the earliest to occur of the following:

(A) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(B) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(C) Grantee’s death;

(D) the occurrence of a Change of Control; or

(E) termination of the suspension or escrow in the discretion of the
Compensation Committee; and

(2) It may be imposed only if the Compensation Committee makes reasonable
provision for the retention or realization of the value of such Restricted
Shares to Grantee as if no suspension or escrow had been imposed upon any
termination of the suspension or escrow under clauses (1)(B) or (1)(E) above.

If the suspension or escrow is terminated by the occurrence of an event set
forth in clause (1)(A) above, such Restricted Shares and any escrowed amounts
will, upon such occurrence, be automatically forfeited by Grantee to PNC and
cancelled without payment of any consideration by PNC.

8. Change of Control. Notwithstanding anything in the Agreement to the contrary,
upon the occurrence of a Change of Control: (i) if Grantee is an employee of the
Corporation as of the day immediately preceding the Change of Control, then with
respect to all then outstanding Restricted Shares, if any, the service
requirements will be deemed to have been satisfied, the Restricted Period will
terminate,



--------------------------------------------------------------------------------

and any such shares that have not already vested shall vest as of the end of the
day immediately preceding the Change of Control; (ii) if Grantee’s employment
was terminated by the Corporation by reason of Grantee’s Disability and not for
Cause prior to the occurrence of the Change of Control, and all or a portion of
the Restricted Shares remained outstanding after such termination of employment
and are still outstanding pending and subject to affirmative approval of the
vesting of such shares by PNC’s Designated Person pursuant to Sections 7.1 and
7.2, or if all or a portion of the Restricted Shares otherwise remain
outstanding pursuant to Section 7.3, then with respect to all such unvested
Restricted Shares outstanding as of the day immediately preceding the Change of
Control, any such affirmative vesting approval will be deemed to have been
given, the service requirements and any other conditions for vesting will be
deemed to have been satisfied, the Restricted Period will terminate, and any
such shares shall vest, all as of the day immediately preceding the Change of
Control; and (iii) all Restricted Shares that thereby vest pursuant to this
Section 8 will settle and be released and reissued by PNC pursuant to Section 9
as soon as administratively practicable following such vesting date.

9. Vesting, Settlement and Release of Restricted Shares.

9.1 Restricted Period.

Restricted Shares are subject to a Restricted Period during which the shares are
subject to forfeiture and transfer restrictions pursuant to the terms and
conditions of the Agreement. The Restricted Period with respect to the
Restricted Shares, or applicable portion thereof if different, is subject to
early termination if so determined by the Compensation Committee or its delegate
or pursuant to Section 7.3, if applicable, and is the period from the Award Date
until the time the Restricted Shares, or applicable portion thereof if
different, vest and are released from restriction pursuant to the applicable
provisions of Section 9.

9.2 Vesting. The Restricted Shares (or applicable portion thereof, if different)
will vest as set forth below, provided that Grantee has satisfied the applicable
service requirements set forth in Section 7.1 with respect to the Restricted
Shares or applicable portion thereof and the shares have not otherwise been
forfeited and are still outstanding at the time or if such shares otherwise vest
pursuant to Section 8.

 

  (i)

On the 3rd, 4th or 5th anniversary of the Award Grant Date, as the case may be,
with respect to the First, Second or Third Tranche of Restricted Shares, as
applicable, if Grantee remains an employee of the Corporation through and
including the day immediately prior to the applicable anniversary date for such
Tranche;

 

  (ii) Where Grantee has a Qualifying Disability Termination with respect to the
Restricted Shares or applicable Tranche thereof, on the date PNC’s Designated
Person affirmatively approves the vesting of such Restricted Shares or Tranche
of Restricted Shares, as applicable;

 

  (iii) On the date of Grantee’s death if Grantee died while an employee of the
Corporation;

 

  (iv) As of the end of the day immediately preceding the date of the Change of
Control if and to the extent Grantee’s Restricted Shares are outstanding and
eligible to vest upon the occurrence of a Change of Control and do so vest under
the provisions of Section 8;

 

  (v) As of the end of the day immediately preceding Grantee’s Termination Date
if such Restricted Shares had not previously vested and are outstanding as of
the day immediately preceding Grantee’s Termination Date and Grantee’s
termination of employment was an Anticipatory Termination; and

 

  (vi) On such earlier date, if any, as the Compensation Committee or its
delegate determines, in its sole discretion, to vest any such shares pursuant to
Section 7.3;



--------------------------------------------------------------------------------

provided, however, if the Compensation Committee has acted to suspend the
vesting of the Restricted Shares or applicable portion thereof pursuant to
Section 7.5(c), those Restricted Shares will not vest unless the terms of such
suspension have been satisfied in such a way that the Restricted Shares have not
been forfeited, and, if so, will vest on the later of the applicable date set
forth above and the date the terms of the suspension were satisfied.

Restricted Shares that have been forfeited by Grantee pursuant to the provisions
of Section 7.4 or Section 7.5 are not eligible for vesting, will not be settled
and released, and will be cancelled without payment of any consideration by PNC.

9.3 Settlement and Release of Restricted Shares. Restricted Shares that remain
outstanding and have not been forfeited and cancelled pursuant to Section 7.4 or
one of the forfeiture provisions of Section 7.5 and that vest pursuant to
Section 9.2 will be released from the forfeiture provisions and transfer
restrictions of the Agreement. Other than with respect to any shares withheld
for taxes pursuant to Section 10.2, released shares will be settled at the time
set forth in this Section 9.3 by reissuance and release of said shares to, or at
the proper direction of, Grantee or Grantee’s legal representative without the
legend referred to in Section 3.

Any delivery of shares or other payment made in good faith by PNC to Grantee’s
executor, administrator or other legal representative or retained by PNC in
accordance with Section 10.2 shall extinguish all right to payment hereunder.

No fractional shares will be reissued, and if the Restricted Shares being
released include a fractional interest, such fractional interest will be
liquidated on the basis of the then current Fair Market Value of PNC common
stock as of the vesting date and paid to Grantee in cash at the time the shares
are reissued.

Shares will be reissued and released, and payment will be made for any
fractional interest, to Grantee with respect to the settlement of Restricted
Shares as soon as administratively practicable (generally within 30 days but in
no event before all applicable tax withholding requirements have been
satisfied), following the applicable vesting date set forth in Section 9.2
above.

10. Payment of Taxes.

10.1 Internal Revenue Code Section 83(b) Election. In the event that Grantee
makes an Internal Revenue Code Section 83(b) election with respect to the
Restricted Shares, Grantee shall satisfy all then applicable federal, state or
local withholding tax obligations arising from that election (a) by payment of
cash or (b) if and to the extent then permitted by PNC and subject to such terms
and conditions as PNC may from time to time establish, by physical delivery to
PNC of certificates for whole shares of PNC common stock that are not subject to
any contractual restriction, pledge or other encumbrance and that have been
owned by Grantee for at least six (6) months and, in the case of restricted
stock, for which it has been at least six (6) months since the restrictions
lapsed, or by a combination of cash and such stock. Any such tax election shall
be made pursuant to a form to be provided to Grantee by PNC on request. For
purposes of this Section 10.1, shares of PNC common stock that are used to
satisfy applicable withholding tax obligations will be valued at their Fair
Market Value on the date the tax withholding obligation arises. Grantee will
provide to PNC a copy of any Internal Revenue Code Section 83(b) election filed
by Grantee with respect to the Restricted Shares not later than ten (10) days
after the filing of such election.

10.2 Other Tax Liabilities. Where Grantee has not previously satisfied all
applicable withholding tax obligations, PNC will, at the time any tax
withholding obligation arises in connection herewith, retain sufficient whole
shares of PNC common stock from Restricted Shares being released pursuant to
Section 9 to satisfy the minimum amount of taxes then required to be withheld by
the Corporation in connection herewith. For purposes of this Section 10.2,
shares of PNC common stock retained to satisfy applicable withholding tax
requirements will be valued at their Fair Market Value on the date the tax
withholding obligation arises. If any withholding is required prior to the time
shares are otherwise being released pursuant to Section 9 hereunder, the
withholding will be taken from other compensation then payable to Grantee or as
otherwise determined by PNC.



--------------------------------------------------------------------------------

PNC will not retain more shares than the number of shares sufficient to satisfy
the minimum amount of taxes then required to be withheld in connection with
Restricted Shares. If Grantee desires to have an additional amount withheld
above the required minimum, up to Grantee’s W-4 obligation if higher, and if PNC
so permits, Grantee may elect to satisfy this additional withholding either:
(a) by payment of cash; or (b) if and to the extent then permitted by PNC and
subject to such terms and conditions as PNC may from time to time establish,
using whole shares of PNC common stock (either by physical delivery to PNC of
certificates for the shares or through PNC’s share attestation procedure) that
are not subject to any contractual restriction, pledge or other encumbrance and
that have been owned by Grantee for at least 6 months and, in the case of
restricted stock, for which it has been at least 6 months since the restrictions
lapsed. Any such tax election shall be made pursuant to a form provided by PNC.
Shares of PNC common stock that are used for this purpose will be valued at
their Fair Market Value on the date the tax withholding obligation arises. If
Grantee’s W-4 obligation does not exceed the required minimum withholding in
connection with the Restricted Shares, no additional withholding may be made.

Restricted Shares will not be settled and released pursuant to Section 9 unless
all applicable withholding tax obligations with respect to such shares have been
satisfied.

11. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

11.1 “Agreement,” “Award,” and “Award Date.” “Agreement” means the Restricted
Stock Award Agreement between PNC and Grantee evidencing the Award granted to
Grantee pursuant to the Plan. “Award” means the Award granted to Grantee
pursuant to the Plan and evidenced by the Agreement. “Award Date” means the
Award Date set forth on page 1 of the Agreement and is the date as of which the
Restricted Shares are authorized to be granted by the Compensation Committee or
its delegate in accordance with the Plan.

11.2 “Anticipatory Termination.” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 11.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 11.2, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 11.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a



--------------------------------------------------------------------------------

Board meeting called and held for the purpose of considering such termination,
finding on the basis of clear and convincing evidence that, in the good faith
opinion of the Board, Grantee is guilty of conduct described in clause (a) or
clause (b) above and, in either case, specifying the particulars thereof in
detail. Such resolution shall be adopted only after (i) reasonable notice of
such Board meeting is provided to Grantee, together with written notice that PNC
believes that Grantee is guilty of conduct described in clause (a) or clause
(b) above and, in either case, specifying the particulars thereof in detail, and
(ii) Grantee is given an opportunity, together with counsel, to be heard before
the Board.

11.3 “Board” means the Board of Directors of PNC.

11.4 “Cause” and “termination for Cause.”

Except as otherwise required by Section 11.2 in connection with the definition
of Anticipatory Termination set forth in therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

Except as otherwise required by Section 11.2 in connection with the definition
of Anticipatory Termination set forth therein, the cessation of employment of
Grantee will be deemed to have been a termination of Grantee’s employment with
the Corporation for Cause for purposes of the Agreement only if and when the CEO
or his or her designee (or, if Grantee is the CEO, the Board) determines that
Grantee is guilty of conduct described in clause (a), (b) or (c) above or that
an event described in clause (d) or (e) above has occurred with respect to
Grantee and, if so, determines that the termination of Grantee’s employment with
the Corporation will be deemed to have been for Cause.

11.5 “CEO” means the chief executive officer of PNC.

11.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 11.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling



--------------------------------------------------------------------------------

or under common control with PNC (an “Affiliated Company”), (4) any acquisition
pursuant to an Excluded Combination (as defined in Section 11.6(c)) or (5) an
acquisition of beneficial ownership representing between 20% and 40%, inclusive,
of the Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall
not be considered a Change of Control if the Incumbent Board as of immediately
prior to any such acquisition approves such acquisition either prior to or
immediately after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

11.7 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

11.8 “Competitive Activity” means any participation in, employment by, ownership
of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities that Grantee knows PNC or any subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section 11.12(a), in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

11.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the Internal Revenue Code.

11.10 “Corporation” means PNC and its Consolidated Subsidiaries.



--------------------------------------------------------------------------------

11.11 “Designated Person” will be either: (a) the Compensation Committee or its
delegate, if Grantee was a member of the Corporate Executive Group (or
equivalent successor classification) or was subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
when he or she ceased to be an employee of the Corporation; or (b) the Chief
Human Resources Officer of PNC or his or her delegate, if Grantee is not within
one of the groups specified in Section 11.11(a).

11.12 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
in the continental United States at any time during the period commencing on
Grantee’s Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to have a service relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee (if Grantee was an
“executive officer” of PNC as defined in SEC Regulation S-K when he or she
ceased to be an employee of the Corporation) or the CEO, the Chief Human
Resources Officer of PNC, or his or her designee (if Grantee was not such an
executive officer), whichever is applicable, determines that Grantee has engaged
in conduct described in clause (a) or clause (b) above or that an event
described in clause (c) above has occurred with respect to Grantee and, if so,
determines that Grantee will be deemed to have engaged in Detrimental Conduct
for purposes of the Agreement.

11.13 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the Internal Revenue Code, that Grantee either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

11.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

11.15 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

11.16 “Grantee” means the person to whom the Restricted Stock Award is granted,
and is identified as Grantee on page 1 of the Agreement.

11.17 “Internal Revenue Code” means the United States Internal Revenue Code of
1986 as amended, and the rules and regulations promulgated thereunder.



--------------------------------------------------------------------------------

11.18 “Person” has the meaning specified in the definition of “Change of
Control” in Section 11.6.

11.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

11.20 “PNC” means The PNC Financial Services Group, Inc.

11.21 “Qualifying Disability Termination” with respect to the Restricted Shares
or applicable portion thereof has the meaning set forth in Section 7.

11.22 “Restricted Period” has the meaning specified in Section 9.

11.23 “SEC” means the United States Securities and Exchange Commission.

11.24 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

11.25 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

11.26 “Tranche(s)” or “First, Second or Third Tranche” have the meanings set
forth in Section 2.

12. Employment. Neither the Award and the issuance of the Restricted Shares nor
any term or provision of the Agreement shall constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.

13. Subject to the Plan and the Compensation Committee. In all respects the
Award and the Agreement are subject to the terms and conditions of the Plan,
which has been made available to Grantee and is incorporated herein by
reference; provided, however, the terms of the Plan shall not be considered an
enlargement of any benefits under the Agreement. Further, the Award and the
Agreement are subject to any interpretation of, and any rules and regulations
issued by, the Compensation Committee or its delegate or under the authority of
the Compensation Committee, whether made or issued before or after the Award
Date.

14. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. The Agreement
constitutes the entire agreement between Grantee and PNC with respect to the
subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

15. Grantee Covenants.

15.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 15 and 16 by virtue of receiving this Award (regardless of whether the
Restricted Shares ultimately vest, settle and are released); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent Grantee from earning a living.



--------------------------------------------------------------------------------

15.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 15.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 15.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

15.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

15.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 15.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

16. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

16.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought



--------------------------------------------------------------------------------

exclusively in the federal court for the Western District of Pennsylvania or in
the Court of Common Pleas of Allegheny County, Pennsylvania. By execution of the
Agreement, Grantee and PNC hereby consent to the exclusive jurisdiction of such
courts, and waive any right to challenge jurisdiction or venue in such courts
with regard to any suit, action, or proceeding under or in connection with the
Agreement.

16.2 Equitable Remedies. A breach of the provisions of any of Sections 15.2,
15.3 or 15.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

16.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 15.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

16.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

16.5 Severability. The restrictions and obligations imposed by Sections 15.2,
15.3, 15.4, 16.1 and 16.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

16.6 Reform. In the event any of Sections 15.2, 15.3 and 15.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

16.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 15.2, 15.3 and 15.4.

16.8 Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Award and the Agreement comply with the provisions of
Section 409A of the U.S. Internal Revenue Code (“Section 409A”) to the extent,
if any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement and the Award to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.

16.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.



--------------------------------------------------------------------------------

Further, to the extent, if any, applicable to Grantee, the Award, and any right
to receive Shares or other value pursuant to the Award and to retain such Shares
or other value, shall be subject to rescission, cancellation or recoupment, in
whole or in part, if and to the extent so provided under any “clawback” or
similar policy of PNC in effect on the Award Date or that may be established
thereafter and to any clawback or recoupment that may be required by applicable
law.

16.10 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

17. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement
executed by Grantee. Otherwise, upon execution and delivery of the Agreement by
both PNC and Grantee, the Agreement is effective as of the Award Date and the
Restricted Shares will be issued as soon thereafter as administratively
practicable.

Grantee will not have any of the rights of a shareholder with respect to the
Restricted Shares as set forth in Section 4, and will not have the right to vote
or to receive dividends in connection with such shares, until the date the
Agreement is effective and the Restricted Shares are issued in accordance with
this Section 17.

In the event that one or more record dates for dividends on PNC common stock
occur after the Award Date but before the Agreement is effective in accordance
with this Section 17 and the Restricted Shares are issued, then upon the
effectiveness of the Agreement, the Corporation will make a cash payment to
Grantee equivalent to the amount of the dividends Grantee would have received
had the Restricted Shares been issued on the Award Date. Any such amount will be
payable in accordance with applicable regular payroll practice as in effect from
time to time for similarly situated employees.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Date.

THE PNC FINANCIAL SERVICES GROUP, INC.

By:

Chairman and Chief Executive Officer

ATTEST:

By:

Corporate Secretary

ACCEPTED AND AGREED TO by GRANTEE

 

   Grantee



--------------------------------------------------------------------------------

Long-Term Restricted Stock Award

Three Tranches of Shares for Standard Restricted Periods: Tranche One for 1/3rd;
Tranche Two for another 1/3rd; and Tranche Three for remainder of the Shares

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

RESTRICTED STOCK AWARD AGREEMENT

* * *

 

GRANTEE:    [ name ] AWARD DATE:                        , 20         RESTRICTED
SHARES:    [ number of whole shares ]

 

 

1. Definitions. Certain terms used in this Restricted Stock Award Agreement (the
“Agreement”) are defined in Section 11 or elsewhere in the Agreement, and such
definitions will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Shares Award. Pursuant to the Plan and subject to the terms and
conditions of the Agreement, PNC grants to the Grantee named above (“Grantee”) a
Restricted Shares Award of the number of restricted shares of PNC common stock
set forth above (the “Award” and the “Restricted Shares”). The Award is subject
to acceptance by Grantee in accordance with Section 17 and is subject to the
terms and conditions of the Agreement and the Plan.

For purposes of determining the Restricted Period, service requirements and
other conditions applicable to each portion of the Restricted Shares under the
Agreement, the Restricted Shares are divided into three “Tranches” as follows:

(a) one-third (1/3rd ) of these shares (rounded down to the nearest whole share)
are in the First Tranche of Restricted Shares;

(b) one-half (1/2 ) of the remaining shares (rounded down to the nearest whole
share) are in the Second Tranche of Restricted Shares; and

(c) the remainder of the shares are in the Third Tranche of Restricted Shares.

3. Terms of Award. The Award is subject to the following terms and conditions.

Restricted Shares are subject to a Restricted Period as provided in Section 9.
Each Tranche of Restricted Shares is subject to forfeiture and to transfer
restrictions pursuant to the terms and conditions of the Agreement during the
term of the Restricted Period applicable to that Tranche of Restricted Shares
and until the conditions of the Agreement have been satisfied with respect to
such shares and they vest and are released from the provisions of the Agreement
in accordance with Section 9.



--------------------------------------------------------------------------------

Once issued in accordance with Section 17, Restricted Shares will be deposited
with PNC or its designee in a restricted account or credited to a restricted
book-entry account. Restricted Shares will be held in a restricted account until
either (i) the conditions of the Agreement have been satisfied with respect to
such shares and the shares are released in accordance with Section 9 or (ii) the
shares are forfeited pursuant to the terms of the Agreement, as the case may be.

Any certificate or certificates representing Restricted Shares will contain the
following legend:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in The PNC Financial Services Group, Inc. 2006 Incentive Award Plan
and an Agreement entered into between the registered owner and The PNC Financial
Services Group, Inc. Release from such terms and conditions will be made only in
accordance with the provisions of such Plan and such Agreement, a copy of each
of which is on file in the office of the Corporate Secretary of The PNC
Financial Services Group, Inc.”

Where a book-entry system is used with respect to the issuance of Restricted
Shares, appropriate notation of such forfeiture possibility and transfer
restrictions will be made on the system with respect to the account or accounts
to which the Restricted Shares are credited.

Restricted Shares that are forfeited by Grantee pursuant to and in accordance
with the terms of Section 7 on failure to meet applicable service or conduct
conditions of the Agreement will be cancelled without payment of any
consideration by PNC.

Restricted Shares deposited with PNC or its designee that vest and are settled
and released in accordance with the terms of Section 9 following satisfaction of
all of the conditions of the Agreement with respect to those shares will be
released from the restricted account and reissued to, or at the proper direction
of, Grantee or Grantee’s legal representative without the legend referenced
above.

4. Rights as Shareholder. Except as provided in Sections 6 through 9 and subject
to Section 17, Grantee will have all the rights and privileges of a shareholder
with respect to outstanding Restricted Shares from and after issuance of the
shares in accordance with Section 17, including, but not limited to, the right
to vote the Restricted Shares and the right to receive dividends thereon if and
when declared by the Board; provided, however, that all such rights and
privileges will cease immediately upon any forfeiture of such shares.

5. Capital Adjustments. Restricted Shares issued pursuant to the Award shall, as
issued and outstanding shares of PNC common stock, be subject to such adjustment
as may be necessary to reflect corporate transactions, such as stock dividends,
stock splits, spin-offs, split-offs, recapitalizations, mergers, consolidations
or reorganizations of or by PNC; provided, however, that any shares received as
distributions on or in exchange for Restricted Shares that have not yet vested
and been released from the terms of the Agreement in accordance with the
provisions of Section 9 shall be subject to the terms and conditions of the
Agreement as if they were Restricted Shares and shall have the same Restricted
Period and service, conduct and other conditions and forfeiture provisions as
those applicable to the Restricted Shares that such shares were a distribution
on or for which such shares were exchanged.

6. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Shares may not be sold, assigned, transferred, exchanged,
pledged, or otherwise alienated or hypothecated, other than as may be required
pursuant to Section 10.2, unless and until all of the conditions of the
Agreement have been satisfied with respect to such Restricted Shares, the
applicable Restricted Period terminates, and the Restricted Shares are released
and reissued by PNC pursuant to Section 9.

(b) If Grantee is deceased at the time Restricted Shares are released and
reissued by PNC in accordance with Section 9, PNC will deliver such shares to
the executor or administrator of Grantee’s estate or to Grantee’s other legal
representative as determined in good faith by PNC.



--------------------------------------------------------------------------------

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative shall extinguish
all right to payment hereunder.

 

  7. Forfeiture Provisions: Forfeiture on Failure to Meet Applicable Service or
Conduct Conditions.

Restricted Shares are subject to satisfaction of the applicable service and
conduct conditions set forth in this Section 7. Upon failure to meet the
conditions applicable to all or any portion of the Restricted Shares, all
affected Restricted Shares that have not yet vested and been released from the
terms of the Agreement pursuant to Section 9 will be forfeited by Grantee to PNC
and cancelled without payment of any consideration by PNC.

Upon any forfeiture of Restricted Shares pursuant to the provisions of this
Section 7, neither Grantee nor any successors, heirs, assigns or legal
representatives of Grantee will thereafter have any further rights or interest
in or with respect to such shares or any certificate or certificates
representing such shares.

7.1 Service Requirements. Grantee will meet the service requirements with
respect to the Restricted Shares, or applicable portion thereof if so specified,
if Grantee meets the conditions of (i), (ii), (iii), (iv), (v) or (vi) below
with respect to those shares. If more than one of the following is applicable
with respect to those shares, Grantee will have met the service requirements for
those shares upon the first to occur of such conditions.

 

  (i) Grantee meets the conditions of (1), (2) or (3), respectively, with
respect to the First, Second or Third Tranche Shares, as the case may be:

(1) With respect to the First Tranche Shares, Grantee, for the period through
and including the day immediately preceding January 2, 2013, continues both
(a) to be employed by the Corporation and (b) to serve PNC in the capacity of
its Chief Risk Officer unless he is reassigned to another position or released
from this requirement by PNC or unless he is unable to serve in that capacity by
reason of Disability.

(2) With respect to the Second Tranche Shares, Grantee, for the period through
and including the day immediately preceding January 2, 2014, continues both
(a) to be employed by the Corporation and (b) to serve PNC in the capacity of
its Chief Risk Officer unless he is reassigned to another position or released
from this requirement by PNC or unless he is unable to serve in that capacity by
reason of Disability.

(3) With respect to the Third Tranche Shares, Grantee (I) for the period through
and including the day immediately preceding January 2, 2014, continues both
(a) to be employed by the Corporation and (b) to serve PNC in the capacity of
its Chief Risk Officer unless he is reassigned to another position or released
from this requirement by PNC or unless he is unable to serve in that capacity by
reason of Disability, and (II) for the period from January 2, 2014 through and
including the day immediately preceding January 2, 2015, if Grantee ceases to be
employed by the Corporation other than by reason of death, such departure is by
reason of Retirement or Disability and not for Cause (each as defined in
Section 11), provided that during such period, such shares shall, other than in
the event of Grantee’s death or a Change of Control, be subject to the conduct
forfeiture provisions set forth in Section 7.5.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii)

In the event that Grantee’s employment is terminated prior to January 2, 2014 by
the Corporation by reason of Grantee’s Disability and not for Cause (each as
defined in Section 11), (1) Grantee continues to be employed by the Corporation
and to be in



--------------------------------------------------------------------------------

  compliance with the service capacity requirements (or exceptions thereto) set
forth in Section 7.1(i)(1), (2) and (3), as applicable, until such termination
of employment and (2) PNC’s Designated Person (as defined in Section 11)
affirmatively approves the vesting of the outstanding First Tranche Shares,
Second Tranche Shares, or Third Tranche Shares, as the case may be, in a timely
fashion as set forth in Section 7.2, provided that during such period as the
shares remain outstanding pended such vesting approval, such shares shall be
subject to the conduct forfeiture provisions set forth in Section 7.5 (together,
a “Qualifying Disability Termination” with respect to those Restricted Shares or
Tranche of Restricted Shares as of the time such affirmative approval of vesting
occurs).

 

  (iv) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 11).

 

  (v) A Change of Control (as defined in Section 11) occurs and, as of the day
immediately preceding the Change of Control, either:

(1) Grantee was still an employee of the Corporation as of such date, or

(2) With respect to any of Grantee’s Restricted Shares that had not previously
vested and been released prior to such time and were still outstanding as of
such date, Grantee had either already satisfied the requirements of this
Section 7.1 pursuant to another subsection hereof or, to the extent, if any,
that the service requirements of this Section 7.1 had not yet been satisfied
with respect to one or more Tranches of outstanding Restricted Shares, such
shares were still eligible for vesting upon satisfaction of the remaining
condition or conditions of the applicable subsection of this Section 7.1.

 

  (vi) The Compensation Committee or its delegate determines, in their sole
discretion, that, with respect to all or a specified portion of Grantee’s then
outstanding Restricted Shares that have not yet vested and been released, the
service requirements will be deemed to have been satisfied with respect to such
shares, and such other accompanying restrictions, terms or conditions, if any,
as the Compensation Committee or its delegate may in their sole discretion
determine have been satisfied, all in accordance with Section 7.3.

Any federal, state or local taxes required to be paid in connection with
satisfaction of the service requirements with respect to all or a portion of the
Restricted Shares shall be paid as set forth in Section 10.2 from any shares
being released pursuant to Section 9 at the time. If there are no shares being
released at the time withholding is required or if such shares are not
sufficient to satisfy all such requirements, then the withholding or remaining
portion thereof as the case may be will be taken from other compensation then
payable to Grantee or as otherwise determined by PNC.

7.2 Process for Affirmative Approval by PNC’s Designated Person as a Condition
of a Qualifying Disability Termination with respect to a Tranche or Tranches of
Restricted Shares. Where Grantee will meet the service requirements with respect
to the Restricted Shares or an applicable Tranche or Tranches thereof by reason
of a Qualifying Disability Termination as set forth in Section 7.1(iii) only if
PNC’s Designated Person affirmatively approves the vesting of Grantee’s
Restricted Shares or an applicable Tranche or Tranches thereof in a timely
fashion as set forth in this Section 7.2, the provisions set forth in
subsections (a) and (b) below will apply.

Further, until such time, if any, as the affirmative approval of the vesting of
the Restricted Shares or applicable Tranche or Tranches thereof determination is
made as set forth in subsection (a) below and such shares vest and are released
in accordance with the provisions of Section 9, such shares shall be subject to
the conduct forfeiture provisions set forth in Section 7.5.



--------------------------------------------------------------------------------

(a) In the event Grantee’s employment with the Corporation is terminated prior
to January 2, 2013 with respect to the First Tranche or prior to January 2, 2014
with respect to the Second and Third Tranches of the Restricted Shares, as the
case may be, by the Corporation by reason of Grantee’s Disability and not for
Cause, the affected Restricted Shares will not be automatically forfeited on
Grantee’s Termination Date. Instead, the affected Restricted Shares will,
subject to the forfeiture provisions of Section 7.5 and of Section 7.2(b) below,
remain outstanding pending and subject to affirmative approval of the vesting of
the affected Tranche or Tranches of Restricted Shares pursuant to this
Section 7.2(a) by the Designated Person specified in Section 11.

If an affected Tranche of Restricted Shares is still outstanding but PNC’s
Designated Person has not made a specific determination to either approve or
disapprove the vesting of an affected Tranche of Restricted Shares by the day
immediately preceding January 2, 2013, January 2, 2014 or January 2, 2015 with
respect to the First, Second or Third Tranche of the Restricted Shares, as
applicable, then the period during which such affected shares remain eligible
for vesting will be automatically extended through the first to occur of:
(1) the day the Designated Person makes a specific determination regarding such
vesting; and (2) either (i) the ninetieth (90th) day following the January 2nd
date applicable to such Tranche, if the Designated Person is the Chief Human
Resources Officer of PNC or delegate, or (ii) the 180th day following such
January 2nd date if the Designated Person is the Compensation Committee or its
delegate, whichever is applicable; provided, however, if the Compensation
Committee has acted to suspend the vesting of such Restricted Shares pursuant to
Section 7.5(c), the period during which such Restricted Shares will remain
eligible for vesting will be extended until the terms of such suspension have
been satisfied.

If the affected Restricted Shares or Tranche of Restricted Shares remains
outstanding and has not been forfeited pursuant to the provisions of Section 7.5
and the vesting of such shares is affirmatively approved by PNC’s Designated
Person on or prior to the last day of the applicable period for such approval
set forth above, including any extension of such period, if applicable, then the
service requirement with respect to such shares will be deemed to have been
satisfied pursuant to Section 7.1(iii) on the date of such approval.

(b) If PNC’s Designated Person disapproves the vesting of an affected Tranche of
Restricted Shares that had remained outstanding after Grantee’s Termination Date
pending and subject to affirmative approval of vesting of such shares, then any
such shares that are still outstanding will be forfeited by Grantee to PNC on
such disapproval date without payment of any consideration by PNC.

If by the end of the applicable period for such approval set forth above with
respect to such Tranche of Restricted Shares, including any extension of such
period, if applicable, PNC’s Designated Person has neither affirmatively
approved nor specifically disapproved the vesting of such Tranche of Restricted
Shares that had remained outstanding after Grantee’s Termination Date pending
and subject to affirmative approval of vesting, then any such shares that are
still outstanding will be forfeited by Grantee to PNC as of close of business on
the last day of the applicable period for such approval set forth above,
including any extension of such period, if applicable, without payment of any
consideration by PNC.

7.3 Other Compensation Committee Authority. Prior to January 2, 2013 in the case
of the First Tranche Shares, or January 2, 2014 or January 2, 2015 in the case
of the Second or Third Tranche Shares, respectively, the Compensation Committee
or its delegate may in their sole discretion, but need not, determine that, with
respect to some or all of Grantee’s then outstanding Restricted Shares that have
not yet vested and been released, that the service requirement with respect to
such Restricted Shares or portion thereof will be deemed to have been satisfied
and that such shares or portion thereof shall vest, all subject to such
restrictions, terms or conditions as the Compensation Committee or its delegate
may in their sole discretion determine.



--------------------------------------------------------------------------------

7.4 Forfeiture on Failure to Meet Service Requirements.

If Grantee fails to meet the conditions of the service requirements as set forth
in Section 7.1, or if applicable of Section 7.2 or Section 7.3, with respect to
one or more Tranches of outstanding Restricted Shares and such shares are not or
are no longer, as applicable, eligible to satisfy the service requirements of
Section 7.1 by reason of another provision of such section, then any such
Tranche or Tranches of Restricted Shares will be forfeited by Grantee to PNC and
cancelled without payment of any consideration by PNC as of Grantee’s
Termination Date (as defined in Section 11), and the right to receive any
payment with respect to dividends with respect to any such shares will also
cease on the date such shares are forfeited.

Further, any Restricted Shares that are forfeited pursuant to the provisions of
Section 7.2(b) or Section 7.5 will be cancelled in accordance with the terms of
such section, and the right to receive any payment with respect to dividends
with respect to any such shares will also cease on the date such shares are
forfeited.

 

  7.5 Forfeiture on Termination for Cause or Upon Determination of Detrimental
Conduct; Suspension and Forfeiture Related to Judicial Criminal Proceedings.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to January 2, 2015
and prior to the occurrence of a Change of Control, if any, then any Restricted
Shares that have not yet vested and been released pursuant to Section 9 and are
otherwise outstanding on Grantee’s Termination Date, together with the right to
receive any payment on or after Grantee’s Termination Date with respect to
dividends on those shares, will be forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC.

(b) Detrimental Conduct. Restricted Shares that would otherwise remain
outstanding after Grantee’s Termination Date, if any, will be forfeited by
Grantee to PNC and cancelled without payment of any consideration by PNC (and
the right to receive any payment of dividends with respect to any such shares
will also cease on the date such shares are forfeited) in the event that, at any
time prior to the date such shares vest and are released in accordance with the
provisions of Section 9, PNC determines as set forth in Section 11.12 in its
sole discretion that Grantee has engaged in Detrimental Conduct and, if so,
determines in its sole discretion to cancel such Restricted Shares on the basis
of such determination that Grantee has engaged in Detrimental Conduct; provided,
however, that: (i) this Section 7.5(b) will not apply to Restricted Shares that
vest in the event of Grantee’s death while an employee of the Corporation
pursuant to Section 9.2(ii) or on Grantee’s Termination Date pursuant to
Section 9.2(iv) in the event that Grantee’s termination of employment was an
Anticipatory Termination, if any; (ii) no determination that Grantee has engaged
in Detrimental Conduct may be made on or after the date of Grantee’s death;
(iii) Detrimental Conduct will not apply to conduct by or activities of
successors to the Restricted Shares by will or the laws of descent and
distribution in the event of Grantee’s death; and (iv) Detrimental Conduct will
cease to apply to any Restricted Shares upon a Change of Control.

(c) Judicial Criminal Proceedings. If any criminal charges are brought against
Grantee, in an indictment or in other analogous formal charges commencing
judicial criminal proceedings, alleging the commission of a felony that relates
to or arises out of Grantee’s employment or other service relationship with the
Corporation, then to the extent that the Restricted Shares or any portion
thereof are still outstanding and have not yet vested and been released in
accordance with Section 9, the Compensation Committee may determine to suspend
the vesting of any such Restricted Shares or to require the escrow of the
proceeds of the shares.

Any such suspension or escrow is subject to the following restrictions:

(1) It may last only until the earliest to occur of the following:

(A) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;



--------------------------------------------------------------------------------

(B) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(C) Grantee’s death;

(D) the occurrence of a Change of Control; or

(E) termination of the suspension or escrow in the discretion of the
Compensation Committee; and

(2) It may be imposed only if the Compensation Committee makes reasonable
provision for the retention or realization of the value of such Restricted
Shares to Grantee as if no suspension or escrow had been imposed upon any
termination of the suspension or escrow under clauses (1)(B) or (1)(E) above.

If the suspension or escrow is terminated by the occurrence of an event set
forth in clause (1)(A) above, such Restricted Shares and any escrowed amounts
will, upon such occurrence, be automatically forfeited by Grantee to PNC and
cancelled without payment of any consideration by PNC.

8. Change of Control. Notwithstanding anything in the Agreement to the contrary,
upon the occurrence of a Change of Control: (i) if Grantee is an employee of the
Corporation as of the day immediately preceding the Change of Control, then with
respect to all then outstanding Restricted Shares, if any, the service
requirements will be deemed to have been satisfied, the Restricted Period will
terminate, and any such shares that have not already vested shall vest as of the
end of the day immediately preceding the Change of Control; (ii) if Grantee
ceased to be an employee of the Corporation prior to the occurrence of the
Change of Control and all or a portion of the Restricted Shares remained
outstanding after such termination of employment, then with respect to all of
such shares as have not been cancelled pursuant to one of the provisions of
Section 7 and are still outstanding and have not yet vested as of the day
immediately preceding the Change of Control, the service requirements and any
other conditions for vesting that have not already been satisfied will be deemed
to have been satisfied, the Restricted Period will terminate, and any such
shares shall vest, all as of the day immediately preceding the Change of
Control; and (iii) all Restricted Shares that thereby vest pursuant to this
Section 8 will settle and be released and reissued by PNC pursuant to Section 9
as soon as administratively practicable following such vesting date.

9. Vesting, Settlement and Release of Restricted Shares.

9.1 Restricted Period.

Restricted Shares are subject to a Restricted Period during which the shares are
subject to forfeiture and transfer restrictions pursuant to the terms and
conditions of the Agreement. The Restricted Period with respect to the
Restricted Shares, or applicable portion thereof if different, is subject to
early termination if so determined by the Compensation Committee or its delegate
or pursuant to Section 7.3, if applicable, and is the period from the Award Date
until the time the Restricted Shares, or applicable portion thereof if
different, vest and are released from restriction pursuant to the applicable
provisions of Section 9.

9.2 Vesting. The Restricted Shares (or applicable portion thereof, if different)
will vest as set forth below, provided that Grantee has satisfied the applicable
service requirements set forth in Section 7.1 with respect to the Restricted
Shares or applicable portion thereof and the shares have not otherwise been
forfeited and are still outstanding at the time or if such shares otherwise vest
pursuant to Section 8. If more than one of the following is applicable with
respect to those shares, the Restricted Shares (or applicable portion thereof,
if different) will vest upon the first to occur.

 

  (i) With respect to the First Tranche Shares, on January 2, 2013, if Grantee
remains an employee of the Corporation through and including the day immediately
prior to such date and has satisfied the other conditions set forth in
Section 7.1(i)(1) with respect to the capacity in which he serves.



--------------------------------------------------------------------------------

With respect to the Second Tranche Shares, on January 2, 2014, if Grantee
remains an employee of the Corporation through and including the day immediately
prior to such date and has satisfied the other conditions set forth in
Section 7.1(i)(2) with respect to the capacity in which he serves.

With respect to the Third Tranche Shares, on January 2, 2015, if Grantee
remained an employee of the Corporation through and including the day
immediately prior to January 2, 2014 and has satisfied the other conditions set
forth in Section 7.1(i)(3) with respect to the capacity in which he serves and,
if not still an employee immediately prior to such date, ceased to be an
employee on or after January 2, 2014 by reason of Retirement or Disability and
not for Cause or by reason of death.

 

  (ii) On the date of Grantee’s death if Grantee died while an employee of the
Corporation.

 

  (iii) Where Grantee’s employment was terminated prior to January 2, 2014 by
the Corporation by reason of Grantee’s Disability and Grantee has a Qualifying
Disability Termination with respect to the Restricted Shares or applicable
Tranche thereof, on the date PNC’s Designated Person affirmatively approves the
vesting of such Restricted Shares or Tranche of Restricted Shares, as
applicable;

 

  (iv) As of the end of the day immediately preceding Grantee’s Termination Date
if such Restricted Shares had not previously vested and are outstanding as of
the day immediately preceding Grantee’s Termination Date and Grantee’s
termination of employment was an Anticipatory Termination;

 

  (v) As of the end of the day immediately preceding the date of the Change of
Control if and to the extent Grantee’s Restricted Shares are outstanding and
eligible to vest upon the occurrence of a Change of Control and do so vest under
the provisions of Section 8;

 

  (vi) On such earlier date, if any, as the Compensation Committee or its
delegate determines, in its sole discretion, to vest any such shares pursuant to
Section 7.3;

provided, however, if the Compensation Committee has acted to suspend the
vesting of the Restricted Shares or applicable portion thereof pursuant to
Section 7.5(c), those Restricted Shares will not vest unless the terms of such
suspension have been satisfied in such a way that the Restricted Shares have not
been forfeited, and, if so, will vest on the later of the applicable date set
forth above and the date the terms of the suspension were satisfied.

Restricted Shares that have been forfeited by Grantee pursuant to the provisions
of Section 7.4 or Section 7.5 are not eligible for vesting, will not be settled
and released, and will be cancelled without payment of any consideration by PNC.

9.3 Settlement and Release of Restricted Shares. Restricted Shares that remain
outstanding and have not been forfeited and cancelled pursuant to Section 7.4 or
one of the forfeiture provisions of Section 7.5 and that vest pursuant to
Section 9.2 will be released from the forfeiture provisions and transfer
restrictions of the Agreement. Other than with respect to any shares withheld
for taxes pursuant to Section 10.2, released shares will be settled at the time
set forth in this Section 9.3 by reissuance and release of said shares to, or at
the proper direction of, Grantee or Grantee’s legal representative without the
legend referred to in Section 3.



--------------------------------------------------------------------------------

Any delivery of shares or other payment made in good faith by PNC to Grantee’s
executor, administrator or other legal representative or retained by PNC in
accordance with Section 10.2 shall extinguish all right to payment hereunder.

No fractional shares will be reissued, and if the Restricted Shares being
released include a fractional interest, such fractional interest will be
liquidated on the basis of the then current Fair Market Value of PNC common
stock as of the vesting date and paid to Grantee in cash at the time the shares
are reissued.

Shares will be reissued and released, and payment will be made for any
fractional interest, to Grantee with respect to the settlement of Restricted
Shares as soon as administratively practicable (generally within 30 days but in
no event before all applicable tax withholding requirements have been
satisfied), following the applicable vesting date set forth in Section 9.2
above.

10. Payment of Taxes.

10.1 Internal Revenue Code Section 83(b) Election. In the event that Grantee
makes an Internal Revenue Code Section 83(b) election with respect to the
Restricted Shares, Grantee shall satisfy all then applicable federal, state or
local withholding tax obligations arising from that election (a) by payment of
cash or (b) if and to the extent then permitted by PNC and subject to such terms
and conditions as PNC may from time to time establish, by physical delivery to
PNC of certificates for whole shares of PNC common stock that are not subject to
any contractual restriction, pledge or other encumbrance and that have been
owned by Grantee for at least six (6) months and, in the case of restricted
stock, for which it has been at least six (6) months since the restrictions
lapsed, or by a combination of cash and such stock. Any such tax election shall
be made pursuant to a form to be provided to Grantee by PNC on request. For
purposes of this Section 10.1, shares of PNC common stock that are used to
satisfy applicable withholding tax obligations will be valued at their Fair
Market Value on the date the tax withholding obligation arises. Grantee will
provide to PNC a copy of any Internal Revenue Code Section 83(b) election filed
by Grantee with respect to the Restricted Shares not later than ten (10) days
after the filing of such election.

10.2 Other Tax Liabilities. Where Grantee has not previously satisfied all
applicable withholding tax obligations, PNC will, at the time any tax
withholding obligation arises in connection herewith, retain sufficient whole
shares of PNC common stock from Restricted Shares being released pursuant to
Section 9 to satisfy the minimum amount of taxes then required to be withheld by
the Corporation in connection herewith. For purposes of this Section 10.2,
shares of PNC common stock retained to satisfy applicable withholding tax
requirements will be valued at their Fair Market Value on the date the tax
withholding obligation arises. If any withholding is required prior to the time
shares are otherwise being released pursuant to Section 9 hereunder, the
withholding will be taken from other compensation then payable to Grantee or as
otherwise determined by PNC.

PNC will not retain more shares than the number of shares sufficient to satisfy
the minimum amount of taxes then required to be withheld in connection with
Restricted Shares. If Grantee desires to have an additional amount withheld
above the required minimum, up to Grantee’s W-4 obligation if higher, and if PNC
so permits, Grantee may elect to satisfy this additional withholding either:
(a) by payment of cash; or (b) if and to the extent then permitted by PNC and
subject to such terms and conditions as PNC may from time to time establish,
using whole shares of PNC common stock (either by physical delivery to PNC of
certificates for the shares or through PNC’s share attestation procedure) that
are not subject to any contractual restriction, pledge or other encumbrance and
that have been owned by Grantee for at least 6 months and, in the case of
restricted stock, for which it has been at least 6 months since the restrictions
lapsed. Any such tax election shall be made pursuant to a form provided by PNC.
Shares of PNC common stock that are used for this purpose will be valued at
their Fair Market Value on the date the tax withholding obligation arises. If
Grantee’s W-4 obligation does not exceed the required minimum withholding in
connection with the Restricted Shares, no additional withholding may be made.

Restricted Shares will not be settled and released pursuant to Section 9 unless
all applicable withholding tax obligations with respect to such shares have been
satisfied.



--------------------------------------------------------------------------------

11. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

11.1 “Agreement,” “Award,” and “Award Date.” “Agreement” means the Restricted
Stock Award Agreement between PNC and Grantee evidencing the Award granted to
Grantee pursuant to the Plan. “Award” means the Award granted to Grantee
pursuant to the Plan and evidenced by the Agreement. “Award Date” means the
Award Date set forth on page 1 of the Agreement and is the date as of which the
Restricted Shares are authorized to be granted by the Compensation Committee or
its delegate in accordance with the Plan.

11.2 “Anticipatory Termination.” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 11.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 11.2, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 11.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

11.3 “Board” means the Board of Directors of PNC.

11.4 “Cause” and “termination for Cause.”

Except as otherwise required by Section 11.2 in connection with the definition
of Anticipatory Termination set forth in therein, “Cause” means:



--------------------------------------------------------------------------------

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

Except as otherwise required by Section 11.2 in connection with the definition
of Anticipatory Termination set forth therein, the cessation of employment of
Grantee will be deemed to have been a termination of Grantee’s employment with
the Corporation for Cause for purposes of the Agreement only if and when the CEO
or his or her designee (or, if Grantee is the CEO, the Board) determines that
Grantee is guilty of conduct described in clause (a), (b) or (c) above or that
an event described in clause (d) or (e) above has occurred with respect to
Grantee and, if so, determines that the termination of Grantee’s employment with
the Corporation will be deemed to have been for Cause.

11.5 “CEO” means the chief executive officer of PNC.

11.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 11.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 11.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;



--------------------------------------------------------------------------------

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

11.7 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

11.8 “Competitive Activity” means any participation in, employment by, ownership
of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities that Grantee knows PNC or any subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section 11.12(a), in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

11.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the Internal Revenue Code.

11.10 “Corporation” means PNC and its Consolidated Subsidiaries.

11.11 “Designated Person” will be either: (a) the Compensation Committee or its
delegate, if Grantee was a member of the Corporate Executive Group (or
equivalent successor classification) or was subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
when he or she ceased to be an employee of the Corporation; or (b) the Chief
Human Resources Officer of PNC or his or her delegate, if Grantee is not within
one of the groups specified in Section 11.11(a).

11.12 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
in the continental United States at any time during the period commencing on
Grantee’s Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to have a service relationship with the Corporation;



--------------------------------------------------------------------------------

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee (if Grantee was an
“executive officer” of PNC as defined in SEC Regulation S-K when he or she
ceased to be an employee of the Corporation) or the CEO, the Chief Human
Resources Officer of PNC, or his or her designee (if Grantee was not such an
executive officer), whichever is applicable, determines that Grantee has engaged
in conduct described in clause (a) or clause (b) above or that an event
described in clause (c) above has occurred with respect to Grantee and, if so,
determines that Grantee will be deemed to have engaged in Detrimental Conduct
for purposes of the Agreement.

11.13 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the Internal Revenue Code, that Grantee either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

11.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

11.15 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

11.16 “Grantee” means the person to whom the Restricted Stock Award is granted,
and is identified as Grantee on page 1 of the Agreement.

11.17 “Internal Revenue Code” means the United States Internal Revenue Code of
1986 as amended, and the rules and regulations promulgated thereunder.

11.18 “Person” has the meaning specified in the definition of “Change of
Control” in Section 11.6.

11.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

11.20 “PNC” means The PNC Financial Services Group, Inc.

11.21 “Qualifying Disability Termination” with respect to the Restricted Shares
or applicable portion thereof has the meaning set forth in Section 7.

11.22 “Restricted Period” has the meaning specified in Section 9.



--------------------------------------------------------------------------------

11.23 “Retire” or “Retirement” means termination of Grantee’s employment with
the Corporation at any time and for any reason (other than termination by reason
of Grantee’s death or by the Corporation for Cause) on or after the first date
on which Grantee has both attained at least age fifty-five (55) and completed
five (5) years of service, where a year of service is determined in the same
manner as the determination of a year of vesting service calculated under the
provisions of The PNC Financial Services Group, Inc. Pension Plan.

11.24 “SEC” means the United States Securities and Exchange Commission.

11.25 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

11.26 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

11.27 “Tranche(s)” or “First, Second or Third Tranche” have the meanings set
forth in Section 2.

12. Employment. Neither the Award and the issuance of the Restricted Shares nor
any term or provision of the Agreement shall constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.

13. Subject to the Plan and the Compensation Committee. In all respects the
Award and the Agreement are subject to the terms and conditions of the Plan,
which has been made available to Grantee and is incorporated herein by
reference; provided, however, the terms of the Plan shall not be considered an
enlargement of any benefits under the Agreement. Further, the Award and the
Agreement are subject to any interpretation of, and any rules and regulations
issued by, the Compensation Committee or its delegate or under the authority of
the Compensation Committee, whether made or issued before or after the Award
Date.

14. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. The Agreement
constitutes the entire agreement between Grantee and PNC with respect to the
subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

15. Grantee Covenants.

15.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 15 and 16 by virtue of receiving this Award (regardless of whether the
Restricted Shares ultimately vest, settle and are released); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent Grantee from earning a living.

15.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 15.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.



--------------------------------------------------------------------------------

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 15.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

15.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

15.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 15.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

16. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

16.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.



--------------------------------------------------------------------------------

16.2 Equitable Remedies. A breach of the provisions of any of Sections 15.2,
15.3 or 15.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

16.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 15.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

16.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

16.5 Severability. The restrictions and obligations imposed by Sections 15.2,
15.3, 15.4, 16.1 and 16.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

16.6 Reform. In the event any of Sections 15.2, 15.3 and 15.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

16.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 15.2, 15.3 and 15.4.

16.8 Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Award and the Agreement comply with the provisions of
Section 409A of the U.S. Internal Revenue Code (“Section 409A”) to the extent,
if any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement and the Award to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.

16.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent, if any, applicable to Grantee, the Award, and any right
to receive Shares or other value pursuant to the Award and to retain such Shares
or other value, shall be subject to rescission, cancellation or recoupment, in
whole or in part, if and to the extent so provided under any “clawback” or
similar policy of PNC in effect on the Award Date or that may be established
thereafter and to any clawback or recoupment that may be required by applicable
law.



--------------------------------------------------------------------------------

16.10 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

17. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement
executed by Grantee. Otherwise, upon execution and delivery of the Agreement by
both PNC and Grantee, the Agreement is effective as of the Award Date and the
Restricted Shares will be issued as soon thereafter as administratively
practicable.

Grantee will not have any of the rights of a shareholder with respect to the
Restricted Shares as set forth in Section 4, and will not have the right to vote
or to receive dividends in connection with such shares, until the date the
Agreement is effective and the Restricted Shares are issued in accordance with
this Section 17.

In the event that one or more record dates for dividends on PNC common stock
occur after the Award Date but before the Agreement is effective in accordance
with this Section 17 and the Restricted Shares are issued, then upon the
effectiveness of the Agreement, the Corporation will make a cash payment to
Grantee equivalent to the amount of the dividends Grantee would have received
had the Restricted Shares been issued on the Award Date. Any such amount will be
payable in accordance with applicable regular payroll practice as in effect from
time to time for similarly situated employees.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Date.

THE PNC FINANCIAL SERVICES GROUP, INC.

By:

Chairman and Chief Executive Officer

ATTEST:

By:

Corporate Secretary

ACCEPTED AND AGREED TO by GRANTEE

 

   Grantee



--------------------------------------------------------------------------------

Long-Term Restricted Stock Award

Continuous Employment Condition

Standard Restricted Period: Five Years (100%)

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

RESTRICTED STOCK AWARD AGREEMENT

* * *

 

GRANTEE:    [ name ] AWARD DATE:                        , 20         RESTRICTED
SHARES:    [ number of whole shares ]

 

 

1. Definitions. Certain terms used in this Restricted Stock Award Agreement (the
“Agreement”) are defined in Section 11 or elsewhere in the Agreement, and such
definitions will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Shares Award. Pursuant to the Plan and subject to the terms and
conditions of the Agreement, PNC grants to the Grantee named above (“Grantee”) a
Restricted Shares Award of the number of restricted shares of PNC common stock
set forth above (the “Award” and the “Restricted Shares”). The Award is subject
to acceptance by Grantee in accordance with Section 17 and is subject to the
terms and conditions of the Agreement and the Plan.

3. Terms of Award. The Award is subject to the following terms and conditions.

Restricted Shares are subject to a Restricted Period as provided in Section 9.
Restricted Shares are subject to forfeiture and to transfer restrictions
pursuant to the terms and conditions of the Agreement during the term of the
Restricted Period applicable to those Restricted Shares and until the conditions
of the Agreement have been satisfied with respect to such shares and they vest
and are released from the provisions of the Agreement in accordance with
Section 9.

Once issued in accordance with Section 17, Restricted Shares will be deposited
with PNC or its designee in a restricted account or credited to a restricted
book-entry account. Restricted Shares will be held in a restricted account until
either (i) the conditions of the Agreement have been satisfied with respect to
such shares and the shares are released in accordance with Section 9 or (ii) the
shares are forfeited pursuant to the terms of the Agreement, as the case may be.

Any certificate or certificates representing Restricted Shares will contain the
following legend:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in The PNC Financial Services Group, Inc. 2006 Incentive Award Plan
and an Agreement entered into between the registered owner and The PNC Financial
Services Group, Inc. Release from such terms and conditions will be made only in
accordance with the provisions of such Plan and such Agreement, a copy of each
of which is on file in the office of the Corporate Secretary of The PNC
Financial Services Group, Inc.”



--------------------------------------------------------------------------------

Where a book-entry system is used with respect to the issuance of Restricted
Shares, appropriate notation of such forfeiture possibility and transfer
restrictions will be made on the system with respect to the account or accounts
to which the Restricted Shares are credited.

Restricted Shares that are forfeited by Grantee pursuant to and in accordance
with the terms of Section 7 on failure to meet applicable service or conduct
conditions of the Agreement will be cancelled without payment of any
consideration by PNC.

Restricted Shares deposited with PNC or its designee that vest and are settled
and released in accordance with the terms of Section 9 following satisfaction of
all of the conditions of the Agreement with respect to those shares will be
released from the restricted account and reissued to, or at the proper direction
of, Grantee or Grantee’s legal representative without the legend referenced
above.

4. Rights as Shareholder. Except as provided in Sections 6 through 9 and subject
to Section 17, Grantee will have all the rights and privileges of a shareholder
with respect to outstanding Restricted Shares from and after issuance of the
shares in accordance with Section 17, including, but not limited to, the right
to vote the Restricted Shares and the right to receive dividends thereon if and
when declared by the Board; provided, however, that all such rights and
privileges will cease immediately upon any forfeiture of such shares.

5. Capital Adjustments. Restricted Shares issued pursuant to the Award shall, as
issued and outstanding shares of PNC common stock, be subject to such adjustment
as may be necessary to reflect corporate transactions, such as stock dividends,
stock splits, spin-offs, split-offs, recapitalizations, mergers, consolidations
or reorganizations of or by PNC; provided, however, that any shares received as
distributions on or in exchange for Restricted Shares that have not yet vested
and been released from the terms of the Agreement in accordance with the
provisions of Section 9 shall be subject to the terms and conditions of the
Agreement as if they were Restricted Shares and shall have the same Restricted
Period and service, conduct and other conditions and forfeiture provisions as
those applicable to the Restricted Shares that such shares were a distribution
on or for which such shares were exchanged.

6. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Shares may not be sold, assigned, transferred, exchanged,
pledged, or otherwise alienated or hypothecated, other than as may be required
pursuant to Section 10.2, unless and until all of the conditions of the
Agreement have been satisfied with respect to such Restricted Shares, the
Restricted Period terminates, and the Restricted Shares are released and
reissued by PNC pursuant to Section 9.

(b) If Grantee is deceased at the time Restricted Shares are released and
reissued by PNC in accordance with Section 9, PNC will deliver such shares to
the executor or administrator of Grantee’s estate or to Grantee’s other legal
representative as determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative shall extinguish
all right to payment hereunder.

7. Forfeiture Provisions: Forfeiture on Failure to Meet Applicable Service or
Conduct Conditions.

Restricted Shares are subject to satisfaction of the applicable service and
conduct conditions set forth in this Section 7. Upon failure to meet the
conditions applicable to all or any portion of the Restricted Shares, all
affected Restricted Shares that have not yet vested and been released from the
terms of the Agreement pursuant to Section 9 will be forfeited by Grantee to PNC
and cancelled without payment of any consideration by PNC.



--------------------------------------------------------------------------------

Upon any forfeiture of Restricted Shares pursuant to the provisions of this
Section 7, neither Grantee nor any successors, heirs, assigns or legal
representatives of Grantee will thereafter have any further rights or interest
in or with respect to such shares or any certificate or certificates
representing such shares.

7.1 Service Requirements. Grantee will meet the service requirements with
respect to the Restricted Shares if Grantee meets the conditions of (i), (ii),
(iii), (iv), (v), (vi) or (vii) below with respect to those shares. If more than
one of the following is applicable with respect to those shares, Grantee will
have met the service requirements for those shares upon the first to occur of
such conditions.

 

  (i)

Grantee continues to be employed by the Corporation through and including the
day immediately preceding the 5th anniversary of the Award Date.

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment is terminated by the Corporation by reason of Grantee’s
Disability (as defined in Section 11) and not for Cause (as defined in
Section 11) and PNC’s Designated Person (as defined in Section 11) affirmatively
approves the vesting of the outstanding Restricted Shares in a timely fashion as
set forth in Section 7.2 (together, a “Qualifying Disability Termination” with
respect to those Restricted Shares as of the time such affirmative approval of
vesting occurs).

 

  (iv)

Grantee continues to be employed by the Corporation until such time as Grantee
Retires (as defined in Section 11), such Retirement Date occurs no earlier than
the 1st anniversary of the Award Date, and PNC’s Designated Person affirmatively
approves the vesting of the outstanding Restricted Shares in a timely fashion as
set forth in Section 7.2 (together, a “Qualifying Retirement” with respect to
those Restricted Shares as of the time such affirmative approval of vesting
occurs).

 

  (v) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 11).

 

  (vi)

A Change of Control (as defined in Section 11) occurs and, as of the day
immediately preceding the Change of Control, Grantee either (a) is an employee
of the Corporation, (b) was an employee of the Corporation until such time as
Grantee’s employment was terminated by the Corporation by reason of Grantee’s
Disability and not for Cause and Grantee’s Restricted Shares remain outstanding
pending affirmative approval of vesting of such outstanding Restricted Shares by
PNC’s Designated Person in accordance with Section 7.2, or (c) was an employee
of the Corporation until Grantee’s Retirement on or after the 1st anniversary of
the Award Date and Grantee’s Restricted Shares remain outstanding pending
affirmative approval of vesting of such outstanding Restricted Shares by PNC’s
Designated Person in accordance with Section 7.2.

 

  (vii) The Compensation Committee or its delegate determines, in their sole
discretion, that, with respect to all or a specified portion of Grantee’s then
outstanding Restricted Shares that have not yet vested and been released, the
service requirements will be deemed to have been satisfied with respect to such
shares, and such other accompanying restrictions, terms or conditions, if any,
as the Compensation Committee or its delegate may in their sole discretion
determine have been satisfied, all in accordance with Section 7.3.



--------------------------------------------------------------------------------

7.2 Process for Affirmative Approval by PNC’s Designated Person as a Condition
of a Qualifying Disability Termination or a Qualifying Retirement with respect
to Restricted Shares. Where Grantee will meet the service requirements with
respect to the Restricted Shares by reason of a Qualifying Disability
Termination or a Qualifying Retirement as set forth in Section 7.1(iii) or
Section 7.1(iv), respectively, only if PNC’s Designated Person affirmatively
approves the vesting of Grantee’s Restricted Shares in a timely fashion as set
forth in this Section 7.2, the provisions set forth in subsections (a) and
(b) below will apply.

Further, until such time, if any, as the affirmative approval of the vesting of
the Restricted Shares determination is made as set forth in subsection (a) below
and such shares vest and are released in accordance with the provisions of
Section 9, such shares shall be subject to the conduct forfeiture provisions set
forth in Section 7.5.

(a) In the event Grantee’s employment with the Corporation is terminated prior
to the 5th anniversary of the Award Date by the Corporation by reason of
Grantee’s Disability and not for Cause, or in the event that Grantee Retires on
or after the 1st anniversary of the Award Date but prior to the 5th anniversary
of the Award Date, the affected Restricted Shares will not be automatically
forfeited on Grantee’s Termination Date. Instead, the affected Restricted Shares
will, subject to the forfeiture provisions of Section 7.5 and of Section 7.2(b)
below, remain outstanding pending and subject to affirmative approval of the
vesting of the affected Restricted Shares pursuant to this Section 7.2(a) by the
Designated Person specified in Section 11.

If the affected Restricted Shares are still outstanding but PNC’s Designated
Person has not made a specific determination to either approve or disapprove the
vesting of the affected Restricted Shares by the day immediately preceding the
5th anniversary of the Award Date, then the period during which such affected
shares remain eligible for vesting will be automatically extended through the
first to occur of: (1) the day the Designated Person makes a specific
determination regarding such vesting; and (2) either (i) the ninetieth
(90th) day following the 5th anniversary of the Award Date, if the Designated
Person is the Chief Human Resources Officer of PNC or delegate, or (ii) the
180th day following such anniversary date if the Designated Person is the
Compensation Committee or its delegate, whichever is applicable; provided,
however, if the Compensation Committee has acted to suspend the vesting of such
Restricted Shares pursuant to Section 7.5(c), the period during which such
Restricted Shares will remain eligible for vesting will be extended until the
terms of such suspension have been satisfied.

If the affected Restricted Shares remain outstanding and have not been forfeited
pursuant to the provisions of Section 7.5 and the vesting of such shares is
affirmatively approved by PNC’s Designated Person on or prior to the last day of
the applicable period for such approval set forth above, including any extension
of such period, if applicable, then the service requirement with respect to such
shares will be deemed to have been satisfied pursuant to Section 7.1(iii) or
Section 7.1(iv), as applicable, on the date of such approval.

(b) If PNC’s Designated Person disapproves the vesting of affected Restricted
Shares that had remained outstanding after Grantee’s Termination Date pending
and subject to affirmative approval of vesting of such shares, then any such
shares that are still outstanding will be forfeited by Grantee to PNC on such
disapproval date without payment of any consideration by PNC.

If by the end of the applicable period for such approval set forth above with
respect to such Restricted Shares, including any extension of such period, if
applicable, PNC’s Designated Person has neither affirmatively approved nor
specifically disapproved the vesting of such Restricted Shares that had remained
outstanding after Grantee’s Termination Date pending and subject to affirmative
approval of vesting, then any such shares that are still outstanding will be
forfeited by Grantee to PNC as of close of business on the last day of the
applicable period for such approval set forth above, including any extension of
such period, if applicable, without payment of any consideration by PNC.



--------------------------------------------------------------------------------

7.3 Other Compensation Committee Authority. Prior to the 5th anniversary of the
Award Date, the Compensation Committee or its delegate may in their sole
discretion, but need not, determine that, with respect to some or all of
Grantee’s then outstanding Restricted Shares that have not yet vested and been
released, that the service requirement with respect to such Restricted Shares or
portion thereof will be deemed to have been satisfied and that such shares or
portion thereof shall vest, all subject to such restrictions, terms or
conditions as the Compensation Committee or its delegate may in their sole
discretion determine.

7.4 Forfeiture on Failure to Meet Service Requirements.

(a) If, at the time Grantee ceases to be employed by the Corporation, Grantee
has failed to meet the service requirements as set forth in Section 7.1 with
respect to outstanding Restricted Shares and such shares do not remain eligible
for satisfaction of the service requirements of Section 7.1 post-employment
pursuant to Section 7.2, Section 7.3 or Section 8, or any combination thereof,
then any such Restricted Shares will be forfeited by Grantee to PNC and
cancelled without payment of any consideration by PNC as of Grantee’s
Termination Date (as defined in Section 11), and the right to receive any
payment with respect to dividends with respect to any such shares will also
cease on the date such shares are forfeited.

(b) If, at the time Grantee ceases to be employed by the Corporation, some or
all of Grantee’s Restricted Shares remain eligible for the service requirements
of Section 7.1 to be satisfied post-employment, such eligible shares shall
remain outstanding pending such satisfaction until either (i) the shares are
forfeited and cancelled pursuant to Section 7.5 prior to vesting, or are
forfeited and cancelled for failure to vest pursuant to Section 7.2(b) or for
failure to meet any conditions required for vesting pursuant to Section 7.3, or
(ii) all of the service requirement conditions with respect to such shares have
been satisfied and the shares vest and are released pursuant to Section 9,
whichever first occurs.

Any Restricted Shares that are forfeited pursuant to the provisions of
Section 7.2(b) or Section 7.5 will be cancelled in accordance with the terms of
such section, and the right to receive any payment with respect to dividends
with respect to any such shares will also cease on the date such shares are
forfeited.

 

  7.5 Forfeiture on Termination for Cause or Upon Determination of Detrimental
Conduct; Suspension and Forfeiture Related to Judicial Criminal Proceedings.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 5th
anniversary of the Award Date and prior to the occurrence of a Change of
Control, if any, then any Restricted Shares that have not yet vested and been
released pursuant to Section 9 and are otherwise outstanding on Grantee’s
Termination Date, together with the right to receive any payment on or after
Grantee’s Termination Date with respect to dividends on those shares, will be
forfeited by Grantee to PNC and cancelled without payment of any consideration
by PNC.

(b) Detrimental Conduct. Restricted Shares that would otherwise remain
outstanding after Grantee’s Termination Date, if any, pending affirmative
approval of vesting will be forfeited by Grantee to PNC and cancelled without
payment of any consideration by PNC (and the right to receive any payment of
dividends with respect to any such shares will also cease on the date such
shares are forfeited) in the event that, at any time prior to the date such
shares vest and are released in accordance with the provisions of Section 9, PNC
determines as set forth in Section 11.12 in its sole discretion that Grantee has
engaged in Detrimental Conduct and, if so, determines in its sole discretion to
cancel such Restricted Shares on the basis of such determination that Grantee
has engaged in Detrimental Conduct; provided, however, that: (i) this
Section 7.5(b) will not apply to Restricted Shares that vest in the event of
Grantee’s death while an employee of the Corporation pursuant to
Section 9.2(iii) or on Grantee’s Termination Date pursuant to Section 9.2(v) in
the event that Grantee’s termination of employment was an Anticipatory
Termination, if any; (ii) no determination that Grantee has engaged in
Detrimental Conduct may be made on or after the date of Grantee’s death;
(iii) Detrimental Conduct will not apply to conduct by or activities of
successors to the Restricted Shares by will or the laws of descent and
distribution in the event of Grantee’s death; and (iv) Detrimental Conduct will
cease to apply to any Restricted Shares upon a Change of Control.



--------------------------------------------------------------------------------

(c) Judicial Criminal Proceedings. If any criminal charges are brought against
Grantee, in an indictment or in other analogous formal charges commencing
judicial criminal proceedings, alleging the commission of a felony that relates
to or arises out of Grantee’s employment or other service relationship with the
Corporation, then to the extent that the Restricted Shares or any portion
thereof are still outstanding and have not yet vested and been released in
accordance with Section 9, the Compensation Committee may determine to suspend
the vesting of any such Restricted Shares or to require the escrow of the
proceeds of the shares.

Any such suspension or escrow is subject to the following restrictions:

(1) It may last only until the earliest to occur of the following:

(A) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(B) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(C) Grantee’s death;

(D) the occurrence of a Change of Control; or

(E) termination of the suspension or escrow in the discretion of the
Compensation Committee; and

(2) It may be imposed only if the Compensation Committee makes reasonable
provision for the retention or realization of the value of such Restricted
Shares to Grantee as if no suspension or escrow had been imposed upon any
termination of the suspension or escrow under clauses (1)(B) or (1)(E) above.

If the suspension or escrow is terminated by the occurrence of an event set
forth in clause (1)(A) above, such Restricted Shares and any escrowed amounts
will, upon such occurrence, be automatically forfeited by Grantee to PNC and
cancelled without payment of any consideration by PNC.

8. Change of Control. Notwithstanding anything in the Agreement to the contrary,
upon the occurrence of a Change of Control: (i) if Grantee is an employee of the
Corporation as of the day immediately preceding the Change of Control, then with
respect to all then outstanding Restricted Shares, if any, the service
requirements will be deemed to have been satisfied, the Restricted Period will
terminate, and any such shares that have not already vested shall vest as of the
end of the day immediately preceding the Change of Control; (ii) if Grantee’s
employment was terminated by the Corporation by reason of Grantee’s Disability
and not for Cause or was terminated by Grantee’s Retirement on or after the 1st
anniversary of the Award Date, in either case prior to the occurrence of the
Change of Control, and all or a portion of the Restricted Shares remained
outstanding after such termination of employment and are still outstanding
pending and subject to affirmative approval of the vesting of such shares by
PNC’s Designated Person pursuant to Sections 7.1 and 7.2, or if all or a portion
of the Restricted Shares otherwise remain outstanding pursuant to Section 7.3,
then with respect to all such unvested Restricted Shares outstanding as of the
day immediately preceding the Change of Control, any such affirmative vesting
approval will be deemed to have been given, the service requirements and any
other conditions for vesting will be deemed to have been satisfied, the
Restricted Period will terminate, and any such shares shall vest, all as of the
day immediately preceding the Change of Control; and (iii) all Restricted Shares
that thereby vest pursuant to this Section 8 will settle and be released and
reissued by PNC pursuant to Section 9 as soon as administratively practicable
following such vesting date.



--------------------------------------------------------------------------------

9. Vesting, Settlement and Release of Restricted Shares.

9.1 Restricted Period.

Restricted Shares are subject to a Restricted Period during which the shares are
subject to forfeiture and transfer restrictions pursuant to the terms and
conditions of the Agreement. The Restricted Period with respect to the
Restricted Shares, or applicable portion thereof if different, is subject to
early termination if so determined by the Compensation Committee or its delegate
or pursuant to Section 7.3, if applicable, and is the period from the Award Date
until the time the Restricted Shares, or applicable portion thereof if
different, vest and are released from restriction pursuant to the applicable
provisions of Section 9.

9.2 Vesting. The Restricted Shares (or applicable portion thereof, if different)
will vest as set forth below, provided that Grantee has satisfied the applicable
service requirements set forth in Section 7.1 with respect to the Restricted
Shares or applicable portion thereof and the shares have not otherwise been
forfeited and are still outstanding at the time or if such shares otherwise vest
pursuant to Section 8.

 

  (i)

On the 5th anniversary of the Award Date if Grantee remains an employee of the
Corporation through and including the day immediately prior to that date;

 

  (ii) Where Grantee has a Qualifying Disability Termination or a Qualifying
Retirement with respect to the Restricted Shares, on the date PNC’s Designated
Person affirmatively approves the vesting of such Restricted Shares;

 

  (iii) On the date of Grantee’s death if Grantee died while an employee of the
Corporation;

 

  (iv) As of the end of the day immediately preceding the date of the Change of
Control if and to the extent Grantee’s Restricted Shares are outstanding and
eligible to vest upon the occurrence of a Change of Control and do so vest under
the provisions of Section 8;

 

  (v) As of the end of the day immediately preceding Grantee’s Termination Date
if such Restricted Shares had not previously vested and are outstanding as of
the day immediately preceding Grantee’s Termination Date and Grantee’s
termination of employment was an Anticipatory Termination; and

 

  (vi) On such earlier date, if any, as the Compensation Committee or its
delegate determines, in its sole discretion, to vest any such shares pursuant to
Section 7.3;

provided, however, if the Compensation Committee has acted to suspend the
vesting of the Restricted Shares or applicable portion thereof pursuant to
Section 7.5(c), those Restricted Shares will not vest unless the terms of such
suspension have been satisfied in such a way that the Restricted Shares have not
been forfeited, and, if so, will vest on the later of the applicable date set
forth above and the date the terms of the suspension were satisfied.

Restricted Shares that have been forfeited by Grantee pursuant to the provisions
of Section 7.4 or Section 7.5 are not eligible for vesting, will not be settled
and released, and will be cancelled without payment of any consideration by PNC.

9.3 Settlement and Release of Restricted Shares. Restricted Shares that remain
outstanding and have not been forfeited and cancelled pursuant to Section 7.4 or
one of the forfeiture provisions of Section 7.5 and that vest pursuant to
Section 9.2 will be released from the forfeiture provisions and transfer
restrictions of the Agreement. Other than with respect to any shares withheld
for taxes pursuant to Section 10.2, released shares will be settled at the time
set forth in this Section 9.3 by reissuance and release of said shares to, or at
the proper direction of, Grantee or Grantee’s legal representative without the
legend referred to in Section 3.



--------------------------------------------------------------------------------

Any delivery of shares or other payment made in good faith by PNC to Grantee’s
executor, administrator or other legal representative or retained by PNC in
accordance with Section 10.2 shall extinguish all right to payment hereunder.

No fractional shares will be reissued, and if the Restricted Shares being
released include a fractional interest, such fractional interest will be
liquidated on the basis of the then current Fair Market Value of PNC common
stock as of the vesting date and paid to Grantee in cash at the time the shares
are reissued.

Shares will be reissued and released, and payment will be made for any
fractional interest, to Grantee with respect to the settlement of Restricted
Shares as soon as administratively practicable (generally within 30 days but in
no event before all applicable tax withholding requirements have been
satisfied), following the applicable vesting date set forth in Section 9.2
above.

10. Payment of Taxes.

10.1 Internal Revenue Code Section 83(b) Election. In the event that Grantee
makes an Internal Revenue Code Section 83(b) election with respect to the
Restricted Shares, Grantee shall satisfy all then applicable federal, state or
local withholding tax obligations arising from that election (a) by payment of
cash or (b) if and to the extent then permitted by PNC and subject to such terms
and conditions as PNC may from time to time establish, by physical delivery to
PNC of certificates for whole shares of PNC common stock that are not subject to
any contractual restriction, pledge or other encumbrance and that have been
owned by Grantee for at least six (6) months and, in the case of restricted
stock, for which it has been at least six (6) months since the restrictions
lapsed, or by a combination of cash and such stock. Any such tax election shall
be made pursuant to a form to be provided to Grantee by PNC on request. For
purposes of this Section 10.1, shares of PNC common stock that are used to
satisfy applicable withholding tax obligations will be valued at their Fair
Market Value on the date the tax withholding obligation arises. Grantee will
provide to PNC a copy of any Internal Revenue Code Section 83(b) election filed
by Grantee with respect to the Restricted Shares not later than ten (10) days
after the filing of such election.

10.2 Other Tax Liabilities. Where Grantee has not previously satisfied all
applicable withholding tax obligations, PNC will, at the time any tax
withholding obligation arises in connection herewith, retain sufficient whole
shares of PNC common stock from Restricted Shares being released pursuant to
Section 9 to satisfy the minimum amount of taxes then required to be withheld by
the Corporation in connection herewith. For purposes of this Section 10.2,
shares of PNC common stock retained to satisfy applicable withholding tax
requirements will be valued at their Fair Market Value on the date the tax
withholding obligation arises. If any withholding is required prior to the time
shares are otherwise being released pursuant to Section 9 hereunder, the
withholding will be taken from other compensation then payable to Grantee or as
otherwise determined by PNC.

PNC will not retain more shares than the number of shares sufficient to satisfy
the minimum amount of taxes then required to be withheld in connection with
Restricted Shares. If Grantee desires to have an additional amount withheld
above the required minimum, up to Grantee’s W-4 obligation if higher, and if PNC
so permits, Grantee may elect to satisfy this additional withholding either:
(a) by payment of cash; or (b) if and to the extent then permitted by PNC and
subject to such terms and conditions as PNC may from time to time establish,
using whole shares of PNC common stock (either by physical delivery to PNC of
certificates for the shares or through PNC’s share attestation procedure) that
are not subject to any contractual restriction, pledge or other encumbrance and
that have been owned by Grantee for at least 6 months and, in the case of
restricted stock, for which it has been at least 6 months since the restrictions
lapsed. Any such tax election shall be made pursuant to a form provided by PNC.
Shares of PNC common stock that are used for this purpose will be valued at
their Fair Market Value on the date the tax withholding obligation arises. If
Grantee’s W-4 obligation does not exceed the required minimum withholding in
connection with the Restricted Shares, no additional withholding may be made.

Restricted Shares will not be settled and released pursuant to Section 9 unless
all applicable withholding tax obligations with respect to such shares have been
satisfied.



--------------------------------------------------------------------------------

11. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

11.1 “Agreement,” “Award,” and “Award Date.” “Agreement” means the Restricted
Stock Award Agreement between PNC and Grantee evidencing the Award granted to
Grantee pursuant to the Plan. “Award” means the Award granted to Grantee
pursuant to the Plan and evidenced by the Agreement. “Award Date” means the
Award Date set forth on page 1 of the Agreement and is the date as of which the
Restricted Shares are authorized to be granted by the Compensation Committee or
its delegate in accordance with the Plan.

11.2 “Anticipatory Termination.” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 11.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 11.2, “Cause” shall mean:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 11.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

11.3 “Board” means the Board of Directors of PNC.

11.4 “Cause” and “termination for Cause.”

Except as otherwise required by Section 11.2 in connection with the definition
of Anticipatory Termination set forth in therein, “Cause” means:



--------------------------------------------------------------------------------

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

Except as otherwise required by Section 11.2 in connection with the definition
of Anticipatory Termination set forth therein, the cessation of employment of
Grantee will be deemed to have been a termination of Grantee’s employment with
the Corporation for Cause for purposes of the Agreement only if and when the CEO
or his or her designee (or, if Grantee is the CEO, the Board) determines that
Grantee is guilty of conduct described in clause (a), (b) or (c) above or that
an event described in clause (d) or (e) above has occurred with respect to
Grantee and, if so, determines that the termination of Grantee’s employment with
the Corporation will be deemed to have been for Cause.

11.5 “CEO” means the chief executive officer of PNC.

11.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 11.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 11.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;



--------------------------------------------------------------------------------

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

11.7 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

11.8 “Competitive Activity” means any participation in, employment by, ownership
of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities that Grantee knows PNC or any subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section 11.12(a), in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

11.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the Internal Revenue Code.

11.10 “Corporation” means PNC and its Consolidated Subsidiaries.

11.11 “Designated Person” will be either: (a) the Compensation Committee or its
delegate, if Grantee was a member of the Corporate Executive Group (or
equivalent successor classification) or was subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
when he or she ceased to be an employee of the Corporation; or (b) the Chief
Human Resources Officer of PNC or his or her delegate, if Grantee is not within
one of the groups specified in Section 11.11(a).

11.12 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
in the continental United States at any time during the period commencing on
Grantee’s Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to have a service relationship with the Corporation;



--------------------------------------------------------------------------------

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee (if Grantee was an
“executive officer” of PNC as defined in SEC Regulation S-K when he or she
ceased to be an employee of the Corporation) or the CEO, the Chief Human
Resources Officer of PNC, or his or her designee (if Grantee was not such an
executive officer), whichever is applicable, determines that Grantee has engaged
in conduct described in clause (a) or clause (b) above or that an event
described in clause (c) above has occurred with respect to Grantee and, if so,
determines that Grantee will be deemed to have engaged in Detrimental Conduct
for purposes of the Agreement.

11.13 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the Internal Revenue Code, that Grantee either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

11.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

11.15 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

11.16 “Grantee” means the person to whom the Restricted Stock Award is granted,
and is identified as Grantee on page 1 of the Agreement.

11.17 “Internal Revenue Code” means the United States Internal Revenue Code of
1986 as amended, and the rules and regulations promulgated thereunder.

11.18 “Person” has the meaning specified in the definition of “Change of
Control” in Section 11.6.

11.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

11.20 “PNC” means The PNC Financial Services Group, Inc.

11.21 “Qualifying Retirement” with respect to the Restricted Shares or
applicable portion thereof has the meaning set forth in Section 7.

11.22 “Qualifying Disability Termination” with respect to the Restricted Shares
or applicable portion thereof has the meaning set forth in Section 7.



--------------------------------------------------------------------------------

11.23 “Restricted Period” has the meaning specified in Section 9.

11.24 “Retire” or “Retirement” means termination of Grantee’s employment with
the Corporation at any time and for any reason (other than termination by reason
of Grantee’s death or by the Corporation for Cause and, if the Compensation
Committee or the CEO or his or her designee so determines prior to such
divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

11.25 “Retiree” means a Grantee who has Retired.

11.26 “SEC” means the United States Securities and Exchange Commission.

11.27 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

11.28 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S generally accepted accounting principles and Grantee does not continue to be
employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

12. Employment. Neither the Award and the issuance of the Restricted Shares nor
any term or provision of the Agreement shall constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.

13. Subject to the Plan and the Compensation Committee. In all respects the
Award and the Agreement are subject to the terms and conditions of the Plan,
which has been made available to Grantee and is incorporated herein by
reference; provided, however, the terms of the Plan shall not be considered an
enlargement of any benefits under the Agreement. Further, the Award and the
Agreement are subject to any interpretation of, and any rules and regulations
issued by, the Compensation Committee or its delegate or under the authority of
the Compensation Committee, whether made or issued before or after the Award
Date.

14. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. The Agreement
constitutes the entire agreement between Grantee and PNC with respect to the
subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

15. Grantee Covenants.

15.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 15 and 16 by virtue of receiving this Award (regardless of whether the
Restricted Shares ultimately vest, settle and are released); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent Grantee from earning a living.



--------------------------------------------------------------------------------

15.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 15.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 15.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

15.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

15.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 15.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

16. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

16.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas



--------------------------------------------------------------------------------

of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee and
PNC hereby consent to the exclusive jurisdiction of such courts, and waive any
right to challenge jurisdiction or venue in such courts with regard to any suit,
action, or proceeding under or in connection with the Agreement.

16.2 Equitable Remedies. A breach of the provisions of any of Sections 15.2,
15.3 or 15.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

16.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 15.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

16.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

16.5 Severability. The restrictions and obligations imposed by Sections 15.2,
15.3, 15.4, 16.1 and 16.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

16.6 Reform. In the event any of Sections 15.2, 15.3 and 15.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

16.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 15.2, 15.3 and 15.4.

16.8 Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Award and the Agreement comply with the provisions of
Section 409A of the U.S. Internal Revenue Code (“Section 409A”) to the extent,
if any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement and the Award to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.

16.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent, if any, applicable to Grantee, the Award, and any right
to receive Shares or other value pursuant to the Award and to retain such Shares
or other value, shall be subject to rescission, cancellation or recoupment, in
whole or in part, if and to the extent so provided under any “clawback” or
similar policy of PNC in effect on the Award Date or that may be established
thereafter and to any clawback or recoupment that may be required by applicable
law.



--------------------------------------------------------------------------------

16.10 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

17. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement
executed by Grantee. Otherwise, upon execution and delivery of the Agreement by
both PNC and Grantee, the Agreement is effective as of the Award Date and the
Restricted Shares will be issued as soon thereafter as administratively
practicable.

Grantee will not have any of the rights of a shareholder with respect to the
Restricted Shares as set forth in Section 4, and will not have the right to vote
or to receive dividends in connection with such shares, until the date the
Agreement is effective and the Restricted Shares are issued in accordance with
this Section 17.

In the event that one or more record dates for dividends on PNC common stock
occur after the Award Date but before the Agreement is effective in accordance
with this Section 17 and the Restricted Shares are issued, then upon the
effectiveness of the Agreement, the Corporation will make a cash payment to
Grantee equivalent to the amount of the dividends Grantee would have received
had the Restricted Shares been issued on the Award Date. Any such amount will be
payable in accordance with applicable regular payroll practice as in effect from
time to time for similarly situated employees.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Date.

THE PNC FINANCIAL SERVICES GROUP, INC.

By:

Chairman and Chief Executive Officer

ATTEST:

By:

Corporate Secretary

ACCEPTED AND AGREED TO by GRANTEE

 

   Grantee



--------------------------------------------------------------------------------

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

                    20         SPECIAL RECOGNITION

STOCK-PAYABLE RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:    [Name] AWARD GRANT DATE:                        , 20         SHARE
UNITS:    [ Number ] share units

 

 

1. Definitions. Certain terms used in this                     20        
Special Recognition Stock-Payable Restricted Share Units Award Agreement (the
“Agreement” or “Award Agreement”) are defined in Section 14 or elsewhere in the
Agreement, and such definitions will apply except where the context otherwise
indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units with Dividend Equivalents Award. Pursuant to the Plan
and subject to the terms and conditions of the Agreement, PNC grants to the
Grantee named above (“Grantee”) a Share-denominated award opportunity of
restricted share units (“Restricted Share Units” or “RSUs”) of the number of
share units set forth above, together with the opportunity to receive related
Dividend Equivalents (“Dividend Equivalents”) with respect to those share units
(together, the “Award”). The Award is subject to acceptance by Grantee in
accordance with Section 17 and is subject to the terms and conditions of the
Agreement and the Plan.

3. Terms of Award. The Award is subject to the following terms and conditions.

Restricted Share Units and Dividend Equivalents are not transferable. The
Restricted Share Units, and, to the extent not yet paid, the related Dividend
Equivalents, are subject to forfeiture pursuant to the terms and conditions of
the Agreement until vesting and settlement of the Restricted Share Units in
accordance with the terms of the Agreement.

Restricted Share Units that are not forfeited in accordance with the terms of
Section 5 and that vest in accordance with the terms of Section 6 will be
settled and paid out pursuant to and in accordance with the terms of that
Section 6. Restricted Share Units that are forfeited by Grantee pursuant to and
in accordance with the terms of Section 5 will be cancelled without payment of
any consideration by PNC.

The right to ongoing Dividend Equivalents is granted in connection with the
Restricted Share Units to which they relate and therefore shall terminate,
without payment of any consideration by PNC, upon the cancellation or
settlement, whichever is applicable, of the Restricted Share Units to which they
relate.



--------------------------------------------------------------------------------

4. Dividend Equivalents.

Dividend Equivalents. These Dividend Equivalents are related to the Restricted
Share Units, and Dividend Equivalent payments are applicable for the period
during which the Restricted Share Units to which they relate are outstanding.
Dividend Equivalents apply to the period from and after the Award Grant Date
until such time as the Restricted Share Units granted in connection with the
Dividend Equivalents either (i) vest pursuant to and in accordance with the
terms of Section 6 or (ii) are cancelled upon forfeiture in accordance with the
terms of Section 5. At the end of such period (either the vesting date in
accordance with Section 6 or cancellation date in accordance with Section 5),
the Dividend Equivalents terminate.

Once the Agreement is effective in accordance with Section 17 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the Dividend Equivalents period.

Payment. The Corporation will make Dividend Equivalents payments to Grantee
where applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Such amounts shall be
paid in cash in accordance with applicable regular payroll practice as in effect
from time to time for similarly situated employees within 30 days after the
applicable dividend payment date. Dividend Equivalents payments are subject to
the additional conditions set forth below, and except as otherwise provided
below, Dividend Equivalents will not be payable with respect to a dividend
unless the Restricted Share Units to which the Dividend Equivalents relate were
outstanding on both the dividend record date and dividend payment date for such
dividend.

Additional Conditions. Termination or cancellation of the right to ongoing
Dividend Equivalents will have no effect on cash payments made pursuant to this
Section 4 prior to such termination or cancellation.

If the termination of the right to ongoing Dividend Equivalents occurs because
the related Restricted Share Units vest pursuant to and in accordance with the
terms of Section 6 and if such termination occurs after the dividend record date
for a quarter but before the related dividend payment date, the Corporation will
nonetheless make such a quarterly dividend equivalent payment to Grantee with
respect to that record date, if any.

However, if the termination of the right to ongoing Dividend Equivalents occurs
because the related Restricted Share Units are cancelled upon forfeiture in
accordance with the terms of Section 5, Grantee will not receive any dividend
equivalent payments on or after such forfeiture date, whether or not a dividend
record date had occurred prior to such date.

Where payment of Dividend Equivalents that would otherwise be made is suspended
pursuant to Section 5.4 pending resolution of a potential forfeiture of the
Restricted Share Units, then such payment will be made only if and when the
suspension is terminated for reasons favorable to Grantee and the Restricted
Share Units are not forfeited. If the suspension is terminated for reasons
adverse to Grantee, both the Restricted Share Units and any suspended Dividend
Equivalents payments will be forfeited without payment.

 

  5. Forfeiture Provisions; Termination of Award Upon Failure to Meet Applicable
Conditions.

5.1 Termination of Award Upon Forfeiture of Units. The Award is subject to the
forfeiture provisions set forth in this Section 5. Upon forfeiture and
cancellation of the Restricted Share Units and the right to receive payment with
respect to related Dividend Equivalents pursuant to the terms and conditions of
this Section 5, the Award will terminate and neither Grantee nor any successors,
heirs, assigns or legal representatives of Grantee will thereafter have any
further rights or interest in the Restricted Share Units or the related right to
Dividend Equivalents evidenced by the Agreement.



--------------------------------------------------------------------------------

5.2 Forfeiture of Award Upon Failure to Meet Service Requirements. Grantee will
meet the service requirements for the Award provided that Grantee continues to
be employed by the Corporation through the earliest to occur of the following:

 

  (i)

the 3rd anniversary of the Award Grant Date;

 

  (ii) Grantee’s Termination Date (as defined in Section 14) where Grantee’s
employment was not terminated by the Corporation for Cause (as defined in
Section 14) and where Grantee’s termination of employment is a Retirement as
defined in Section 14.22;

 

  (iii) the date of Grantee’s death; and

 

  (iv) the day immediately prior to the date a Change of Control (as defined in
Section 14) occurs.

If, at the time Grantee ceases to be employed by the Corporation, Grantee has
failed to meet the service requirements for the Award as set forth in this
Section 5.2, then all outstanding Restricted Share Units that have so failed to
meet such service requirements, together with the right to receive any payment
on or after Grantee’s Termination Date with respect to the related Dividend
Equivalents, will be forfeited by Grantee to PNC and cancelled without payment
of any consideration by PNC as of Grantee’s Termination Date (as defined in
Section 14).

 

  5.3 Forfeiture of Award Upon Termination for Cause or Upon Determination of
Detrimental Conduct.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to the 3rd
anniversary of the Award Grant Date and prior to the occurrence of a Change of
Control, if any, then all then outstanding Restricted Share Units, together with
the right to receive any payment on or after Grantee’s Termination Date with
respect to the related Dividend Equivalents, will be forfeited by Grantee to PNC
and cancelled without payment of any consideration by PNC as of Grantee’s
Termination Date.

(b) Detrimental Conduct. Restricted Share Units and the right to receive
payments with respect to related Dividend Equivalents that would otherwise
remain outstanding after Grantee’s Retirement Date by reason of Section 5.2(ii)
will be forfeited by Grantee to PNC and cancelled without payment of any
consideration by PNC in the event that, at any time prior to the date that such
Restricted Share Units vest and are settled in accordance with Section 6, PNC
determines as set forth in Section 14 in its sole discretion that Grantee has
engaged in Detrimental Conduct and, if so, determines in its sole discretion to
cancel such Restricted Share Units and related Dividend Equivalents on the basis
of such determination that Grantee has engaged in Detrimental Conduct; provided,
however, that no determination that Grantee has engaged in Detrimental Conduct
may be made on or after the date of Grantee’s death or on or after the date of a
Change of Control.

 

  5.4 Suspensions and Forfeitures Related to Judicial Criminal Proceedings.

If any criminal charges are brought against Grantee, in an indictment or in
other analogous formal charges commencing judicial criminal proceedings,
alleging the commission of a felony that relates to or arises out of Grantee’s
employment or other service relationship with the Corporation, then to the
extent that the Restricted Share Units are still outstanding and have not yet
vested and been settled, the vesting and settlement, or settlement if vesting
has already occurred, of those Restricted Share Units and any further Dividend
Equivalent payments shall be automatically suspended.



--------------------------------------------------------------------------------

Such suspension of vesting and settlement, or settlement if vesting has already
occurred, shall continue until the earliest to occur of the following:

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; or

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, the Restricted Share Units, together with all payments with
respect to the related Dividend Equivalents that had been suspended, will, upon
such occurrence, be automatically forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting and settlement of Restricted Share
Units shall proceed in accordance with Section 6, as applicable, any Dividend
Equivalents payments that had been suspended shall be paid, and payment of
ongoing Dividend Equivalents, if any, shall resume in accordance with Section 4
as applicable. No interest shall be paid with respect to any suspended payments.

 

  6. Vesting and Settlement of Restricted Share Units.

6.1 Vesting. Grantee’s Restricted Share Units will vest upon the earliest to
occur of the events set forth in subclauses (i), (ii) and (iii) below, provided
that the Restricted Share Units have not been forfeited prior to such event
pursuant to the provisions of Section 5 and remain outstanding at that time:

 

  (i)

the 3rd anniversary of the Award Grant Date or, if later, on the date as of
which any suspension imposed pursuant to Section 5.4 is lifted and the units
vest, as applicable;

 

  (ii) the date of Grantee’s death; and

 

  (iii) the end of the day immediately preceding the Change of Control (as
defined in Section 14) occurs.

Restricted Share Units that have been forfeited by Grantee pursuant to the
provisions of Section 5 are not eligible for vesting, will not settle and will
be cancelled without payment of any consideration by PNC.

The Dividend Equivalents period with respect to Dividend Equivalents related to
the Restricted Share Units will end and such Dividend Equivalents will terminate
either on the vesting date for such Restricted Share Units in accordance with
Section 6 or on the cancellation date for such Restricted Share Units in
accordance with Section 5, as applicable.



--------------------------------------------------------------------------------

6.2 Settlement.

Restricted Share Units that have vested will be settled at the time set forth in
Section 6.3 by delivery to Grantee of that number of whole shares of PNC common
stock equal to the number of vested Restricted Share Units being settled or as
otherwise provided in Section 8 if applicable.

No fractional shares will be issued. If the vested Restricted Share Units
include a fractional interest, such fractional interest will be liquidated and
paid to Grantee in cash on the basis of the then current Fair Market Value of
PNC common stock as of the vesting date (or as of the scheduled payment date
pursuant to clause (2) of the third bullet under Section 6.3 if payment is made
pursuant to that provision as necessary) or as otherwise provided in Section 8
if applicable.

6.3 Payout Timing. Payment will be made to Grantee in settlement of Restricted
Share Units that have vested as soon as practicable after the vesting date set
forth in the applicable subclause of Section 6.1, generally within 30 days but
no later than December 31st of the calendar year in which the vesting date
occurs, subject to the following:

 

  •  

In the event that the vesting date pursuant to Section 6.1(i) is the date as of
which any suspension imposed pursuant to Section 5.4 is lifted, payment will be
made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the year in which the vesting date occurs.

 

  •  

Where vesting occurs pursuant to Section 6.1(ii) upon Grantee’s death, payment
will be made no later than December 31st of the calendar year in which Grantee’s
death occurred or, if later, the 15th day of the 3rd calendar month following
the date of Grantee’s death.

 

  •  

Where vesting occurs pursuant to Section 6.1(iii) on the occurrence of a Change
of Control:

 

  (1)

If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the Internal Revenue Code, payment will be made as
soon as practicable after the Change of Control date, but in no event later than
December 31st of the calendar year in which the Change of Control occurs or, if
later, by the 15th day of the third calendar month following the date on which
the Change of Control occurs, other than in unusual circumstances where a
further delay thereafter would be permitted under Section 409A of the Internal
Revenue Code, and if such a delay is permissible, as soon as practicable within
such limits.

 

  (2)

If, under the circumstances, payment at the time of the Change of Control would
not comply with Section 409A of the Internal Revenue Code, then payment will be
made as soon as practicable after the 3rd anniversary of the Award Grant Date
(the date that would have been the scheduled vesting date for the Restricted
Share Units had they vested pursuant to Section 6.1(i) rather than pursuant to
Section 6.1(iii)), but in no event later than December 31st of the year in which
such scheduled vesting date occurs.

 

  •  

Where vesting occurs pursuant to Section 6.1(iii) on the occurrence of a Change
of Control and payment is scheduled for as soon as practicable after the 3rd
anniversary of the Award Grant Date pursuant to clause (2) above but Grantee
dies prior to that scheduled payout date, payment will be made no later than
December 31st of the calendar year in which Grantee’s death occurred or, if
later but not beyond 2015, the 15th day of the 3rd calendar month following the
date of Grantee’s death.

Delivery of shares and/or other payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements have been
satisfied.



--------------------------------------------------------------------------------

7. No Rights as Shareholder Until Issuance of Shares. Grantee will have no
rights as a shareholder of PNC by virtue of this Award unless and until shares
are issued and delivered in settlement of vested outstanding Restricted Share
Units pursuant to Section 6.

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that outstanding
vested Restricted Share Units are settled and paid, the Compensation Committee
or its delegate shall make those adjustments, if any, in the number, class or
kind of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
(a) measuring the value per Share Unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6.

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of Restricted Share Units and related Dividend Equivalents then outstanding
under the Award will automatically be adjusted to reflect the same changes as
are made to outstanding shares of PNC common stock generally, (b) the value per
Share Unit will be measured by reference to the per share value of the
consideration payable to a PNC common shareholder in connection with such
Corporate Transaction or Transactions if applicable, and (c) if the effect of
the Corporate Transaction or Transactions on a PNC common shareholder is to
convert that shareholder’s holdings into consideration that does not consist
solely (other than as to a minimal amount) of shares of PNC common stock, then
the entire value of any payment to be made to Grantee pursuant to Section 6 will
be made solely in cash at the applicable time specified by Section 6.

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units and related Dividend Equivalents may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any vested Restricted Share Units are
settled and paid in accordance with the terms of Section 6, such delivery of
shares and/or other payment shall be made to the executor or administrator of
Grantee’s estate or to Grantee’s other legal representative as determined in
good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative shall extinguish
all right to payment hereunder.

10. Withholding Taxes. Where Grantee has not previously satisfied all applicable
withholding tax obligations, PNC will, at the time any tax withholding
obligation arises in connection herewith, retain an amount sufficient to satisfy
the minimum amount of taxes then required to be withheld by the Corporation in
connection therewith from any amounts then payable hereunder to Grantee.

Unless PNC determines otherwise, the Corporation will retain whole shares of PNC
common stock from any amounts payable to Grantee hereunder in the form of
Shares, and will withhold cash from any amounts payable to Grantee hereunder
that are settled in cash. If any withholding is required prior to the time
amounts are payable to Grantee hereunder, the withholding will be taken from
other compensation then payable to Grantee or as otherwise determined by PNC.



--------------------------------------------------------------------------------

For purposes of this Section 10, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 14) on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. PNC
will not retain Shares for this purpose. If Grantee’s W-4 obligation does not
exceed the required minimum withholding in connection herewith, no additional
withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units and related
Dividend Equivalents nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Agreement shall constitute or be
evidence of any understanding, expressed or implied, on the part of PNC or any
subsidiary to employ Grantee for any period or in any way alter Grantee’s status
as an employee at will.

12. Subject to the Plan and the Compensation Committee. In all respects the
Award and the Agreement are subject to the terms and conditions of the Plan,
which has been made available to Grantee and is incorporated herein by
reference; provided, however, the terms of the Plan shall not be considered an
enlargement of any benefits under the Agreement. Further, the Award and the
Agreement are subject to any interpretation of, and any rules and regulations
issued by, the Compensation Committee or its delegate or under the authority of
the Compensation Committee, whether made or issued before or after the Award
Grant Date.

13. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. The Agreement
constitutes the entire agreement between Grantee and PNC with respect to the
subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

14.1 “Agreement” or “Award Agreement” means the             20         Special
Recognition Stock-Payable Restricted Share Units Award Agreement between PNC and
Grantee evidencing the Restricted Share Units and related Dividend Equivalents
award granted to Grantee pursuant to the Plan.

14.2 “Award” and “Award Grant Date.” “Award” means the Restricted Share Units
and related Dividend Equivalents award granted to Grantee pursuant to the Plan
and evidenced by the Agreement. “Award Grant Date” means the Award Grant Date
set forth on page 1 of the Agreement and is the date as of which the Restricted
Share Units and related Dividend Equivalents are authorized to be granted by the
Compensation Committee in accordance with the Plan.

14.3 “Board” means the Board of Directors of PNC.

14.4 “Cause” and “termination for Cause.”

“Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;



--------------------------------------------------------------------------------

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(a), (b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.

14.5 “CEO” means the chief executive officer of PNC.

14.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 14.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 14.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;



--------------------------------------------------------------------------------

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

14.7 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

14.8 “Competitive Activity” means any participation in, employment by, ownership
of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities that Grantee knows PNC or any subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section 14.11(a), in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

14.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

14.10 “Corporation” means PNC and its Consolidated Subsidiaries.

14.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
in the continental United States at any time during the period commencing on
Grantee’s Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to have a service relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.



--------------------------------------------------------------------------------

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or its delegate, if
Grantee was a member of the Corporate Executive Group (or equivalent successor
classification) or was subject to the reporting requirements of Section 16(a) of
the Exchange Act with respect to PNC securities when he or she ceased to be an
employee of the Corporation, or, if Grantee was not within one of the foregoing
groups, the CEO, the Chief Human Resources Officer of PNC, or his or her
designee, whichever is applicable, determines that Grantee has engaged in
conduct described in clause (a) or clause (b) above or that an event described
in clause (c) above has occurred with respect to Grantee and, if so, determines
that Grantee will be deemed to have engaged in Detrimental Conduct for purposes
of the Agreement.

14.12 “Dividend Equivalents” means the opportunity to receive
dividend-equivalents granted to Grantee pursuant to the Plan in connection with
the Restricted Stock Units to which they relate and evidenced by the Agreement.

14.13 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

14.14 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

14.15 “Grantee” means the person to whom the Restricted Share Units with related
Dividend Equivalents award is granted and is identified as Grantee on page 1 of
the Agreement.

14.16 “Internal Revenue Code” means the United States Internal Revenue Code of
1986 as amended, and the rules and regulations promulgated thereunder.

14.17 “Person” has the meaning specified in the definition of “Change of Control
in Section 14.6(a).

14.18 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

14.19 “PNC” means The PNC Financial Services Group, Inc.

14.20 “Restricted Share Units” means the Share-denominated award opportunity of
the number of restricted share units specified as the Share Units on page 1 of
the Agreement, subject to capital adjustments pursuant to Section 8 of the
Agreement if any, granted to Grantee pursuant to the Plan and evidenced by the
Agreement.

14.21 “Retiree.” Grantee is sometimes referred to as a “Retiree” if Grantee
Retires, as defined in Section 14.22.

14.22 “Retires” or “Retirement.” Grantee “Retires” if Grantee’s employment with
the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Compensation Committee or the CEO or his or her designee so determines prior
to such divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.



--------------------------------------------------------------------------------

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”

14.23 “SEC” means the United States Securities and Exchange Commission.

14.24 “Section 409A” means Section 409A of the United States Internal Revenue
Code.

14.25 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

14.26 “Share” means a share of PNC common stock.

14.27 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

15. Grantee Covenants.

15.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 15 and 16 by virtue of receiving this Restricted Share Units and
Dividend Equivalents award (regardless of whether such share units ultimately
vest and settle); that such provisions are reasonable and properly required for
the adequate protection of the business of PNC and its subsidiaries; and that
enforcement of such provisions will not prevent Grantee from earning a living.

15.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 15.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

15.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.



--------------------------------------------------------------------------------

15.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 15.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

16. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

16.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

16.2 Equitable Remedies. A breach of the provisions of any of Sections 15.2,
15.3 or 15.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

16.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 15.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

16.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

16.5 Severability. The restrictions and obligations imposed by Sections 15.2,
15.3, 15.4, 16.1 and 16.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

16.6 Reform. In the event any of Sections 15.2, 15.3 and 15.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

16.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 15.2, 15.3 and 15.4.



--------------------------------------------------------------------------------

16.8 Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Award and the Agreement comply with the provisions of
Section 409A of the U.S. Internal Revenue Code to the extent, if any, that such
provisions are applicable to the Agreement, and the Agreement will be
administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement and the Award to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.

16.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain Shares or other value pursuant to the Award, shall be subject
to rescission, cancellation or recoupment, in whole or in part, if and to the
extent so provided under any “clawback” or similar policy of PNC in effect on
the Award Grant Date or that may be established thereafter and to any clawback
or recoupment that may be required by applicable law.

16.10 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.

17. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement
executed by Grantee. Otherwise, upon execution and delivery of the Agreement by
both PNC and Grantee, the Agreement is effective as of the Award Grant Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

THE PNC FINANCIAL SERVICES GROUP, INC.

By:

Chairman and Chief Executive Officer

ATTEST:

By:

Corporate Secretary

ACCEPTED AND AGREED TO by GRANTEE

 

   Grantee



--------------------------------------------------------------------------------

FORM OF RESTRICTED STOCK AGREEMENT

WITH VARIED VESTING SCHEDULE OR CIRCUMSTANCES

Restricted Stock Award

[Standard Conditions]

[Standard Restricted Period or Periods]

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

RESTRICTED STOCK AWARD AGREEMENT

* * *

 

GRANTEE:    [ Name ] AWARD DATE:                        , 20         RESTRICTED
SHARES:    [ number of shares ]

 

 

1. Definitions. Certain terms used in this Restricted Stock Award Agreement (the
“Agreement”) are defined in Section 11 or elsewhere in the Agreement, and such
definitions will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Shares Award. Pursuant to the Plan and subject to the terms and
conditions of the Agreement, PNC grants to the Grantee named above (“Grantee”) a
Restricted Shares Award of the number of restricted shares of PNC common stock
set forth above (the “Award” and the “Restricted Shares”). The Award is subject
to acceptance by Grantee in accordance with Section 17 and is subject to the
terms and conditions of the Agreement and the Plan.

[Describe vesting schedule and conditions, as necessary, including division of
shares into portions or tranches if applicable]

3. Terms of Award. The Award is subject to the following terms and conditions.

Restricted Shares are subject to a Restricted Period as provided in Section 9.
[Each Tranche of] Restricted Shares [is] [are] subject to forfeiture and to
transfer restrictions pursuant to the terms and conditions of the Agreement
during the term of the Restricted Period applicable to [that Tranche of] [those]
Restricted Shares and until the conditions of the Agreement have been satisfied
with respect to such shares and they vest and are released from the provisions
of the Agreement in accordance with Section 9.

Once issued in accordance with Section 17, Restricted Shares will be deposited
with PNC or its designee in a restricted account or credited to a restricted
book-entry account. Restricted Shares will be held in a restricted account until
either (i) the conditions of the Agreement have been satisfied with respect to
such shares and the shares are released in accordance with Section 9 or (ii) the
shares are forfeited pursuant to the terms of the Agreement, as the case may be.



--------------------------------------------------------------------------------

Any certificate or certificates representing Restricted Shares will contain the
following legend:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in The PNC Financial Services Group, Inc. 2006 Incentive Award Plan
and an Agreement entered into between the registered owner and The PNC Financial
Services Group, Inc. Release from such terms and conditions will be made only in
accordance with the provisions of such Plan and such Agreement, a copy of each
of which is on file in the office of the Corporate Secretary of The PNC
Financial Services Group, Inc.”

Where a book-entry system is used with respect to the issuance of Restricted
Shares, appropriate notation of such forfeiture possibility and transfer
restrictions will be made on the system with respect to the account or accounts
to which the Restricted Shares are credited.

Restricted Shares that are forfeited by Grantee pursuant to and in accordance
with the terms of Section 7 on failure to meet applicable conditions of the
Agreement will be cancelled without payment of any consideration by PNC.

Restricted Shares deposited with PNC or its designee that vest and are settled
and released in accordance with the terms of Section 9 following satisfaction of
all of the conditions of the Agreement with respect to those shares will be
released from the restricted account and reissued to, or at the proper direction
of, Grantee or Grantee’s legal representative without the legend referenced
above.

4. Rights as Shareholder. Except as provided in Sections 6 through 9 and subject
to Section 17, Grantee will have all the rights and privileges of a shareholder
with respect to outstanding Restricted Shares [from and after issuance of the
shares in accordance with Section 17, including, but not limited to, the right
to vote the Restricted Shares and the right to receive dividends thereon if and
when declared by the Board]; provided, however, that all such rights and
privileges will cease immediately upon any forfeiture of such shares.

[Describe additional or alternate provisions, as necessary, such as providing
for accrual of dividends and that dividends will be subject to specified
conditions or to the same conditions, forfeiture events or other vesting
conditions and payout adjustments, if any, as the restricted shares to which
they relate]

5. Capital Adjustments. Restricted Shares issued pursuant to the Award shall, as
issued and outstanding shares of PNC common stock, be subject to such adjustment
as may be necessary to reflect corporate transactions, such as stock dividends,
stock splits, spin-offs, split-offs, recapitalizations, mergers, consolidations
or reorganizations of or by PNC; provided, however, that any [shares received
as] distributions on or in exchange for Restricted Shares that have not yet
vested and been released from the terms of the Agreement in accordance with the
provisions of Section 9 shall be subject to the terms and conditions of the
Agreement as if they were Restricted Shares and shall have the same Restricted
Period, conditions and forfeiture provisions as those applicable to the
Restricted Shares that they were a distribution on or for which they were
exchanged.

6. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Shares may not be sold, assigned, transferred, exchanged,
pledged, or otherwise alienated or hypothecated, other than as may be required
pursuant to Section 10.2, unless and until all of the conditions of the
Agreement have been satisfied with respect to such Restricted Shares, the
[applicable] Restricted Period terminates, and the Restricted Shares are
released and reissued by PNC pursuant to Section 9.



--------------------------------------------------------------------------------

(b) If Grantee is deceased at the time Restricted Shares are released and
reissued by PNC in accordance with Section 9, PNC will deliver such shares to
the executor or administrator of Grantee’s estate or to Grantee’s other legal
representative as determined in good faith by PNC.

(c) Any delivery of shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative shall extinguish
all right to payment hereunder.

7. Forfeiture Provisions: Forfeiture on Failure to Meet Applicable Conditions.

Restricted Shares are subject to satisfaction of the applicable conditions set
forth in this Section 7. Upon failure to meet the conditions applicable to all
or any portion of the Restricted Shares, all affected Restricted Shares that
have not yet vested and been released from the terms of the Agreement pursuant
to Section 9 will be forfeited by Grantee to PNC and cancelled without payment
of any consideration by PNC.

Upon any forfeiture of Restricted Shares pursuant to the provisions of this
Section 7, neither Grantee nor any successors, heirs, assigns or legal
representatives of Grantee will thereafter have any further rights or interest
in or with respect to such shares or any certificate or certificates
representing such shares.

7.1 Service Requirements. [or describe alternate conditions/provisions as
necessary or with any additional requirements and/or conditions as applicable]
Grantee will meet the service requirements with respect to the Restricted
Shares, or applicable portion thereof if so specified, if Grantee meets the
conditions of any of the subclauses below with respect to those shares. If more
than one of the following is applicable with respect to those shares, Grantee
will have met the service requirements for those shares upon the first to occur
of such conditions.

 

  (i) Grantee continues to be employed by the Corporation through and including
the day immediately preceding the [specify date/condition for all or each
portion of shares, as applicable].

 

  (ii) Grantee ceases to be an employee of the Corporation by reason of
Grantee’s death.

 

  (iii) [Grantee continues to be employed by the Corporation until such time as
Grantee’s employment is terminated by the Corporation by reason of Grantee’s
Disability (as defined in Section 11) and not for Cause (as defined in
Section 11) and PNC’s Designated Person (as defined in Section 11) affirmatively
approves the vesting of the outstanding [Restricted Shares] [applicable tranche
of shares, as the case may be,] in a timely fashion as set forth in Section 7.2
(together, a “Qualifying Disability Termination” with respect to those
Restricted Shares [or Tranche of Restricted Shares] as of the time such
affirmative approval of vesting occurs).]

 

  (iv) [Grantee continues to be employed by the Corporation until such time as
Grantee Retires (as defined in Section 11), [such Retirement Date occurs no
earlier than [date/condition, if any]] and PNC’s Designated Person affirmatively
approves the vesting of the outstanding [Restricted Shares] [applicable tranche
of shares, as the case may be,] in a timely fashion as set forth in Section 7.2
(together, a “Qualifying Retirement” with respect to those Restricted Shares [or
Tranche of Restricted Shares] as of the time such affirmative approval of
vesting occurs).]

 

  (v) Grantee continues to be employed by the Corporation until such time as
Grantee’s employment with the Corporation is terminated by the Corporation and
such termination is an Anticipatory Termination (as defined in Section 11).

 

  (_) [describe additional and/or alternate conditions or qualifying employment
or employment termination provisions or conditions as applicable]



--------------------------------------------------------------------------------

  (_) A Change of Control (as defined in Section 11) occurs and, as of the day
immediately preceding the Change of Control, Grantee either (a) is an employee
of the Corporation, (b) was an employee of the Corporation until such time as
Grantee’s employment was terminated by the Corporation by reason of Grantee’s
Disability and not for Cause and Grantee’s Restricted Shares [or portion thereof
that had not already vested] remain[s] outstanding pending affirmative approval
of vesting of such outstanding [Tranche or Tranches of] Restricted Shares by
PNC’s Designated Person in accordance with Section 7.2, [or (c) was an employee
of the Corporation until Grantee’s Retirement [on or after [date/condition, if
any]] and Grantee’s Restricted Shares [or portion thereof that had not already
vested] remain[s] outstanding pending affirmative approval of vesting of such
outstanding [Tranche or Tranches of] Restricted Shares by PNC’s Designated
Person in accordance with Section 7.2] [and describe any alternate and/or
additional conditions or provisions, if any, as applicable].

 

  (_) The Compensation Committee or its delegate determines, in their sole
discretion, that, with respect to all or a specified portion of Grantee’s then
outstanding Restricted Shares that have not yet vested and been released, the
service requirements will be deemed to have been satisfied with respect to such
shares, and such other accompanying restrictions, terms or conditions, if any,
as the Compensation Committee or its delegate may in their sole discretion
determine have been satisfied, all in accordance with Section 7.3.

7.2 Process for Affirmative Approval by PNC’s Designated Person as a Condition
of a Qualifying Disability Termination or a Qualifying Retirement with respect
to [a Tranche or Tranches of] Restricted Shares. [and describe any additional
and/or alternate conditions/provisions, if any, as applicable] Where Grantee
will meet the service requirements with respect to the Restricted Shares [or an
applicable Tranche or Tranches thereof] by reason of a Qualifying Disability
Termination [or a Qualifying Retirement] as set forth in Section 7.1(iii) [or
Section 7.1(iv), respectively,] only if PNC’s Designated Person affirmatively
approves the vesting of Grantee’s Restricted Shares [or an applicable Tranche or
Tranches thereof] in a timely fashion as set forth in this Section 7.2, the
provisions set forth in subsections (a) and (b) below will apply.

Further, until such time, if any, as the affirmative approval of the vesting of
the Restricted Shares [or applicable Tranche or Tranches thereof] determination
is made as set forth in subsection (a) below and such shares vest and are
released in accordance with the provisions of Section 9, such shares shall be
subject to the conduct forfeiture provisions set forth in Section 7.5.

(a) In the event Grantee’s employment with the Corporation is terminated prior
to [date/condition, by tranche if applicable] by the Corporation by reason of
Grantee’s Disability and not for Cause, or in the event that Grantee Retires [on
or after [date/condition] but] prior to [date/condition, by tranche if
applicable], the affected Restricted Shares will not be automatically forfeited
on Grantee’s Termination Date. Instead, the affected Restricted Shares will,
subject to the forfeiture provisions of Section 7.5 and of Section 7.2(b) below,
remain outstanding pending and subject to affirmative approval of the vesting of
the affected [Tranche or Tranches of] Restricted Shares pursuant to this
Section 7.2(a) by the Designated Person specified in Section 11.

If [the affected Restricted Shares are] [an affected Tranche of Restricted
Shares is] still outstanding but PNC’s Designated Person has not made a specific
determination to either approve or disapprove the vesting of [the affected
Restricted Shares] [an affected Tranche of Restricted Shares] by
[date/condition, by tranche if applicable], then the period during which such
affected shares remain eligible for vesting will be automatically extended
through the first to occur of: (1) the day the Designated Person makes a
specific determination regarding such vesting; and (2) either (i) the ninetieth
(90th) day following [date/condition, by tranche if applicable] if the
Designated Person is the Chief Human Resources Officer of PNC or delegate, or
(ii) the 180th day following such [date/condition] if the Designated Person is
the Compensation Committee or its delegate, whichever is applicable; provided,
however, if the Compensation Committee has acted to suspend the vesting of such
Restricted Shares pursuant to Section 7.5(c), the period during which such
Restricted Shares will remain eligible for vesting will be extended until the
terms of such suspension have been satisfied.



--------------------------------------------------------------------------------

If the affected Restricted Shares [or Tranche of Restricted Shares] remain[s]
outstanding and have [has] not been forfeited pursuant to the provisions of
Section 7.5 and the vesting of such shares is affirmatively approved by PNC’s
Designated Person on or prior to the last day of the applicable period for such
approval set forth above, including any extension of such period, if applicable,
then the service requirement with respect to such shares will be deemed to have
been satisfied pursuant to Section 7.1(iii) or Section 7.1(iv), as applicable,
on the date of such approval.

(b) If PNC’s Designated Person disapproves the vesting of [affected Restricted
Shares] [an affected Tranche of Restricted Shares] that had remained outstanding
after Grantee’s Termination Date pending and subject to affirmative approval of
vesting of such shares, then any such shares that are still outstanding will be
forfeited by Grantee to PNC on such disapproval date without payment of any
consideration by PNC.

If by the end of the applicable period for such approval set forth above with
respect to [such Restricted Shares] [such Tranche of Restricted Shares],
including any extension of such period, if applicable, PNC’s Designated Person
has neither affirmatively approved nor specifically disapproved the vesting of
such [Tranche of] Restricted Shares that had remained outstanding after
Grantee’s Termination Date pending and subject to affirmative approval of
vesting, then any such shares that are still outstanding will be forfeited by
Grantee to PNC as of close of business on the last day of the applicable period
for such approval set forth above, including any extension of such period, if
applicable, without payment of any consideration by PNC.

7.3 Other Compensation Committee Authority. Prior to [date/condition, by tranche
if applicable], the Compensation Committee or its delegate may in their sole
discretion, but need not, determine that, with respect to some or all of
Grantee’s then outstanding Restricted Shares that have not yet vested and been
released, that the service requirement with respect to such Restricted Shares or
portion thereof will be deemed to have been satisfied and that such shares or
portion thereof shall vest, all subject to such restrictions, terms or
conditions as the Compensation Committee or its delegate may in their sole
discretion determine.

 

  7.4 Forfeiture on Failure to Meet [Service Requirements and/or Other Specified
Conditions as applicable].

(a) If, at the time Grantee ceases to be employed by the Corporation, Grantee
has failed to meet the requirements as set forth in Section 7.1 with respect to
[one or more Tranches of] outstanding Restricted Shares and such shares do not
remain eligible for satisfaction of the requirements of Section 7.1
post-employment pursuant to Section 7.2, Section 7.3[, Section 7._] or
Section 8, or any combination thereof, then any such [Tranche or Tranches of]
Restricted Shares will be forfeited by Grantee to PNC and cancelled without
payment of any consideration by PNC as of Grantee’s Termination Date (as defined
in Section 11), and the right to receive any payment with respect to dividends
with respect to any such shares will also cease on the date such shares are
forfeited.

(b) If, at the time Grantee ceases to be employed by the Corporation, some or
all of Grantee’s Restricted Shares remain eligible for the requirements of
Section 7.1 [or Section 7._] to be satisfied post-employment, such eligible
shares shall remain outstanding pending such satisfaction until either (i) the
shares are forfeited and cancelled pursuant to Section 7.5 prior to vesting, or
are forfeited and cancelled for failure to vest pursuant to Section 7.2(b) or
for failure to meet any conditions required for vesting pursuant to Section 7.3
[or other specified provisions of Section 7], or (ii) all of the conditions with
respect to such shares have been satisfied and the shares vest and are released
pursuant to Section 9, whichever first occurs.

Any Restricted Shares that are forfeited pursuant to the provisions of
Section 7.2(b)[, Section __] or Section 7.5 will be cancelled in accordance with
the terms of such section, and the right to receive any payment with respect to
dividends with respect to any such shares will also cease on the date such
shares are forfeited.



--------------------------------------------------------------------------------

  7.5 Forfeiture on Termination for Cause or Upon Determination of Detrimental
Conduct [or Failure to Satisfy Other Conditions]; Suspension and Forfeiture
Related to Judicial Criminal Proceedings.

(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to [date/condition]
and prior to the occurrence of a Change of Control, if any, then any Restricted
Shares that have not yet vested and been released pursuant to Section 9 and are
otherwise outstanding on Grantee’s Termination Date, together with the right to
receive any payment on or after Grantee’s Termination Date with respect to
dividends on those shares, will be forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC.

(b) Detrimental Conduct. Restricted Shares that would otherwise remain
outstanding after Grantee’s Termination Date, if any, pending affirmative
approval of vesting will be forfeited by Grantee to PNC and cancelled without
payment of any consideration by PNC (and the right to receive any payment of
dividends with respect to any such shares will also cease on the date such
shares are forfeited) in the event that, at any time prior to the date such
shares vest and are released in accordance with the provisions of Section 9, PNC
determines as set forth in Section 11.12 in its sole discretion that Grantee has
engaged in Detrimental Conduct and, if so, determines in its sole discretion to
cancel such Restricted Shares on the basis of such determination that Grantee
has engaged in Detrimental Conduct; provided, however, that: (i) this
Section 7.5(b) will not apply to Restricted Shares that vest in the event of
Grantee’s death while an employee of the Corporation pursuant to
Section 9.2(iii) or on Grantee’s Termination Date pursuant to Section 9.2(v) in
the event that Grantee’s termination of employment was an Anticipatory
Termination, if any; (ii) no determination that Grantee has engaged in
Detrimental Conduct may be made on or after the date of Grantee’s death;
(iii) Detrimental Conduct will not apply to conduct by or activities of
successors to the Restricted Shares by will or the laws of descent and
distribution in the event of Grantee’s death; and (iv) Detrimental Conduct will
cease to apply to any Restricted Shares upon a Change of Control.

[Describe other and/or alternate forfeiture conditions or events]

(c) Judicial Criminal Proceedings. If any criminal charges are brought against
Grantee, in an indictment or in other analogous formal charges commencing
judicial criminal proceedings, alleging the commission of a felony that relates
to or arises out of Grantee’s employment or other service relationship with the
Corporation, then to the extent that the Restricted Shares or any portion
thereof are still outstanding and have not yet vested and been released in
accordance with Section 9, the Compensation Committee may determine to suspend
the vesting of any such Restricted Shares or to require the escrow of the
proceeds of the shares.

Any such suspension or escrow is subject to the following restrictions:

(1) It may last only until the earliest to occur of the following:

(A) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(B) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;



--------------------------------------------------------------------------------

(C) Grantee’s death;

(D) the occurrence of a Change of Control; or

(E) termination of the suspension or escrow in the discretion of the
Compensation Committee; and

(2) It may be imposed only if the Compensation Committee makes reasonable
provision for the retention or realization of the value of such Restricted
Shares to Grantee as if no suspension or escrow had been imposed upon any
termination of the suspension or escrow under clauses (1)(B) or (1)(E) above.

If the suspension or escrow is terminated by the occurrence of an event set
forth in clause (1)(A) above, such Restricted Shares and any escrowed amounts
will, upon such occurrence, be automatically forfeited by Grantee to PNC and
cancelled without payment of any consideration by PNC.

8. Change of Control. Notwithstanding anything in the Agreement to the contrary,
upon the occurrence of a Change of Control: (i) if Grantee is an employee of the
Corporation as of the day immediately preceding the Change of Control, then with
respect to all then outstanding Restricted Shares, if any, the service
requirements will be deemed to have been satisfied, the Restricted Period will
terminate, and any such shares that have not already vested shall vest as of the
end of the day immediately preceding the Change of Control; (ii) if Grantee’s
employment was terminated by the Corporation by reason of Grantee’s Disability
and not for Cause [or was terminated by Grantee’s Retirement [on or after
[date/condition, if any], in either case] prior to the occurrence of the Change
of Control, and all or a portion of the Restricted Shares remained outstanding
after such termination of employment and are still outstanding pending and
subject to affirmative approval of the vesting of such shares by PNC’s
Designated Person pursuant to Sections 7.1 and 7.2, or if all or a portion of
the Restricted Shares otherwise remain outstanding pursuant to Section 7.3, then
with respect to all such unvested Restricted Shares outstanding as of the day
immediately preceding the Change of Control, any such affirmative vesting
approval will be deemed to have been given, the service requirements and any
other conditions for vesting will be deemed to have been satisfied, the
Restricted Period will terminate, and any such shares shall vest, all as of the
day immediately preceding the Change of Control; [(_) describe other and/or
additional conditions, if any, as applicable;] and (__) all Restricted Shares
that thereby vest pursuant to this Section 8 will settle and be released and
reissued by PNC pursuant to Section 9 as soon as administratively practicable
following such vesting date.

9. Vesting, Settlement and Release of Restricted Shares.

9.1 Restricted Period.

Restricted Shares are subject to a Restricted Period during which the shares are
subject to forfeiture and transfer restrictions pursuant to the terms and
conditions of the Agreement. The Restricted Period with respect to the
Restricted Shares, or applicable portion thereof if different, is subject to
early termination if so determined by the Compensation Committee or its delegate
or pursuant to Section 7.3, if applicable, and is the period from the Award Date
until the time the Restricted Shares, or applicable portion thereof if
different, vest and are released from restriction pursuant to the applicable
provisions of Section 9.

9.2 Vesting. The Restricted Shares (or applicable portion thereof, if different)
will vest as set forth below, provided that Grantee has satisfied the applicable
requirements set forth in Section 7.1 [Section 7._] with respect to the
Restricted Shares or applicable portion thereof and the shares have not
otherwise been forfeited and are still outstanding at the time or if such shares
otherwise vest pursuant to Section 8.

 

  (i) On [specify date/condition, by tranche if applicable];

 

  (ii) Where Grantee has a Qualifying Disability Termination [or a Qualifying
Retirement] with respect to the Restricted Shares [or applicable Tranche
thereof], on the date PNC’s Designated Person affirmatively approves the vesting
of such Restricted Shares [or Tranche of Restricted Shares, as applicable];



--------------------------------------------------------------------------------

  (iii) On the date of Grantee’s death if Grantee died while an employee of the
Corporation;

 

  (iv) As of the end of the day immediately preceding the date of the Change of
Control if and to the extent Grantee’s Restricted Shares are outstanding and
eligible to vest upon the occurrence of a Change of Control and do so vest under
the provisions of Section 8;

 

  (v) As of the end of the day immediately preceding Grantee’s Termination Date
if such Restricted Shares had not previously vested and are outstanding as of
the day immediately preceding Grantee’s Termination Date and Grantee’s
termination of employment was an Anticipatory Termination;

 

  (_) [describe alternate and/or other dates/conditions if any as applicable;]

 

  (_) On such earlier date, if any, as the Compensation Committee or its
delegate determines, in its sole discretion, to vest any such shares pursuant to
Section 7.3;

provided, however, if the Compensation Committee has acted to suspend the
vesting of the Restricted Shares or applicable portion thereof pursuant to
Section 7.5(c), those Restricted Shares will not vest unless the terms of such
suspension have been satisfied in such a way that the Restricted Shares have not
been forfeited, and, if so, will vest on the later of the applicable date set
forth above and the date the terms of the suspension were satisfied.

Restricted Shares that have been forfeited by Grantee pursuant to the provisions
of Section 7.4 or Section 7.5 are not eligible for vesting, will not be settled
and released, and will be cancelled without payment of any consideration by PNC.

9.3 Settlement and Release of Restricted Shares. Restricted Shares that remain
outstanding and have not been forfeited and cancelled pursuant to Section 7.4 or
one of the forfeiture provisions of Section 7.5 and that vest pursuant to
Section 9.2 will be released from the forfeiture provisions and transfer
restrictions of the Agreement. Other than with respect to any shares withheld
for taxes pursuant to Section 10.2, released shares will be settled at the time
set forth in this Section 9.3 by reissuance and release of said shares to, or at
the proper direction of, Grantee or Grantee’s legal representative without the
legend referred to in Section 3.

Any delivery of shares or other payment made in good faith by PNC to Grantee’s
executor, administrator or other legal representative or retained by PNC in
accordance with Section 10.2 shall extinguish all right to payment hereunder.

No fractional shares will be reissued, and if the Restricted Shares being
released include a fractional interest, such fractional interest will be
liquidated on the basis of the then current Fair Market Value of PNC common
stock as of the vesting date and paid to Grantee in cash at the time the shares
are reissued.

Shares will be reissued and released, and payment will be made for any
fractional interest, to Grantee with respect to the settlement of Restricted
Shares as soon as administratively practicable (generally within 30 days but in
no event before all applicable tax withholding requirements have been
satisfied), following the applicable vesting date set forth in Section 9.2
above.

10. Payment of Taxes.

10.1 Internal Revenue Code Section 83(b) Election. In the event that Grantee
makes an Internal Revenue Code Section 83(b) election with respect to the
Restricted Shares, Grantee shall satisfy all then applicable federal, state or
local withholding tax obligations arising from that election (a) by payment



--------------------------------------------------------------------------------

of cash or (b) if and to the extent then permitted by PNC and subject to such
terms and conditions as PNC may from time to time establish, by physical
delivery to PNC of certificates for whole shares of PNC common stock that are
not subject to any contractual restriction, pledge or other encumbrance and that
have been owned by Grantee for at least six (6) months and, in the case of
restricted stock, for which it has been at least six (6) months since the
restrictions lapsed, or by a combination of cash and such stock. Any such tax
election shall be made pursuant to a form to be provided to Grantee by PNC on
request. For purposes of this Section 10.1, shares of PNC common stock that are
used to satisfy applicable withholding tax obligations will be valued at their
Fair Market Value on the date the tax withholding obligation arises. Grantee
will provide to PNC a copy of any Internal Revenue Code Section 83(b) election
filed by Grantee with respect to the Restricted Shares not later than ten
(10) days after the filing of such election.

10.2 Other Tax Liabilities. Where Grantee has not previously satisfied all
applicable withholding tax obligations, PNC will, at the time any tax
withholding obligation arises in connection herewith, retain sufficient whole
shares of PNC common stock from Restricted Shares being released pursuant to
Section 9 to satisfy the minimum amount of taxes then required to be withheld by
the Corporation in connection herewith. For purposes of this Section 10.2,
shares of PNC common stock retained to satisfy applicable withholding tax
requirements will be valued at their Fair Market Value on the date the tax
withholding obligation arises. If any withholding is required prior to the time
shares are otherwise being released pursuant to Section 9 hereunder, the
withholding will be taken from other compensation then payable to Grantee or as
otherwise determined by PNC.

PNC will not retain more shares than the number of shares sufficient to satisfy
the minimum amount of taxes then required to be withheld in connection with
Restricted Shares. If Grantee desires to have an additional amount withheld
above the required minimum, up to Grantee’s W-4 obligation if higher, and if PNC
so permits, Grantee may elect to satisfy this additional withholding either:
(a) by payment of cash; or (b) if and to the extent then permitted by PNC and
subject to such terms and conditions as PNC may from time to time establish,
using whole shares of PNC common stock (either by physical delivery to PNC of
certificates for the shares or through PNC’s share attestation procedure) that
are not subject to any contractual restriction, pledge or other encumbrance and
that have been owned by Grantee for at least 6 months and, in the case of
restricted stock, for which it has been at least 6 months since the restrictions
lapsed. Any such tax election shall be made pursuant to a form provided by PNC.
Shares of PNC common stock that are used for this purpose will be valued at
their Fair Market Value on the date the tax withholding obligation arises. If
Grantee’s W-4 obligation does not exceed the required minimum withholding in
connection with the Restricted Shares, no additional withholding may be made.

Restricted Shares will not be settled and released pursuant to Section 9 unless
all applicable withholding tax obligations with respect to such shares have been
satisfied.

11. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

11.1 “Agreement,” “Award,” and “Award Date.” “Agreement” means the Restricted
Stock Award Agreement between PNC and Grantee evidencing the Award granted to
Grantee pursuant to the Plan. “Award” means the Award granted to Grantee
pursuant to the Plan and evidenced by the Agreement. “Award Date” means the
Award Date set forth on page 1 of the Agreement and is the date as of which the
Restricted Shares are authorized to be granted by the Compensation Committee or
its delegate in accordance with the Plan.

11.2 “Anticipatory Termination.” If Grantee’s employment with the Corporation is
terminated by the Corporation other than for Cause as defined in this
Section 11.2, death or Disability prior to the date on which a Change of Control
occurs, and if it is reasonably demonstrated by Grantee that such termination of
employment (i) was at the request of a third party that has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, such a termination of
employment is an “Anticipatory Termination.”

For purposes of this Section 11.2, “Cause” shall mean:



--------------------------------------------------------------------------------

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO that
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(b) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (a) and (b), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of this
Section 11.2 only if and when there shall have been delivered to Grantee, as
part of the notice of Grantee’s termination, a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board, at a Board meeting called and held for the purpose of considering
such termination, finding on the basis of clear and convincing evidence that, in
the good faith opinion of the Board, Grantee is guilty of conduct described in
clause (a) or clause (b) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (i) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(a) or clause (b) above and, in either case, specifying the particulars thereof
in detail, and (ii) Grantee is given an opportunity, together with counsel, to
be heard before the Board.

11.3 “Board” means the Board of Directors of PNC.

11.4 “Cause” and “termination for Cause.”

Except as otherwise required by Section 11.2 in connection with the definition
of Anticipatory Termination set forth in therein, “Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.



--------------------------------------------------------------------------------

Except as otherwise required by Section 11.2 in connection with the definition
of Anticipatory Termination set forth therein, the cessation of employment of
Grantee will be deemed to have been a termination of Grantee’s employment with
the Corporation for Cause for purposes of the Agreement only if and when the CEO
or his or her designee (or, if Grantee is the CEO, the Board) determines that
Grantee is guilty of conduct described in clause (a), (b) or (c) above or that
an event described in clause (d) or (e) above has occurred with respect to
Grantee and, if so, determines that the termination of Grantee’s employment with
the Corporation will be deemed to have been for Cause.

11.5 “CEO” means the chief executive officer of PNC.

11.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 11.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 11.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.



--------------------------------------------------------------------------------

11.7 “Compensation Committee” means the Personnel and Compensation Committee of
the Board or such person or persons as may be designated or appointed by that
committee as its delegate or designee.

11.8 “Competitive Activity” means any participation in, employment by, ownership
of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities that Grantee knows PNC or any subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section 11.12(a), in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

[provide alternate provisions and/or other conditions as applicable]

11.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the Internal Revenue Code.

11.10 “Corporation” means PNC and its Consolidated Subsidiaries.

11.11 “Designated Person” will be either: (a) the Compensation Committee or its
delegate, if Grantee was a member of the Corporate Executive Group (or
equivalent successor classification) or was subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to PNC securities
when he or she ceased to be an employee of the Corporation; or (b) the Chief
Human Resources Officer of PNC or his or her delegate, if Grantee is not within
one of the groups specified in Section 11.11(a).

11.12 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
in the continental United States at any time during the period commencing on
Grantee’s Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to have a service relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee (if Grantee was an
“executive officer” of PNC as defined in SEC Regulation S-K when he or she
ceased to be an employee of the Corporation) or the CEO, the Chief Human
Resources Officer of PNC, or his or her designee (if Grantee was not such an
executive officer), whichever is applicable, determines that Grantee has engaged
in conduct described in clause (a) or clause (b) above or that an event
described in clause (c) above has occurred with respect to Grantee and, if so,
determines that Grantee will be deemed to have engaged in Detrimental Conduct
for purposes of the Agreement.

[provide alternate provisions and/or other conditions as applicable]



--------------------------------------------------------------------------------

11.13 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the Internal Revenue Code, that Grantee either (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

11.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

11.15 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

11.16 “Grantee” means the person to whom the Restricted Stock Award is granted,
and is identified as Grantee on page 1 of the Agreement.

11.17 “Internal Revenue Code” means the United States Internal Revenue Code of
1986 as amended, and the rules and regulations promulgated thereunder.

11.18 “Person” has the meaning specified in the definition of “Change of
Control” in Section 11.6.

11.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

11.20 “PNC” means The PNC Financial Services Group, Inc.

[11.21 “Qualifying Retirement” with respect to the Restricted Shares or
applicable portion thereof has the meaning set forth in Section 7.]

[11.22 “Qualifying Disability Termination” with respect to the Restricted Shares
or applicable portion thereof has the meaning set forth in Section 7.]

[provide alternate or additional qualifying terminations and/or other
conditions, if any, as necessary]

11.23 “Restricted Period” has the meaning specified in Section 9.

[11.24 “Retire” or “Retirement” means termination of Grantee’s employment with
the Corporation at any time and for any reason (other than termination by reason
of Grantee’s death or by the Corporation for Cause and, if the Compensation
Committee or the CEO or his or her designee so determines prior to such
divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.]

[11.25 “Retiree” means a Grantee who has Retired.]

11.26 “SEC” means the United States Securities and Exchange Commission.



--------------------------------------------------------------------------------

11.27 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

11.28 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

[11.29 “Tranche has the meaning set forth in Section 2.]

12. Employment. Neither the Award and the issuance of the Restricted Shares nor
any term or provision of the Agreement shall constitute or be evidence of any
understanding, expressed or implied, on the part of PNC or any subsidiary to
employ Grantee for any period or in any way alter Grantee’s status as an
employee at will.

13. Subject to the Plan and the Compensation Committee. In all respects the
Award and the Agreement are subject to the terms and conditions of the Plan,
which has been made available to Grantee and is incorporated herein by
reference; provided, however, the terms of the Plan shall not be considered an
enlargement of any benefits under the Agreement. Further, the Award and the
Agreement are subject to any interpretation of, and any rules and regulations
issued by, the Compensation Committee or its delegate or under the authority of
the Compensation Committee, whether made or issued before or after the Award
Date.

14. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. The Agreement
constitutes the entire agreement between Grantee and PNC with respect to the
subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

15. Grantee Covenants.

15.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 15 and 16 by virtue of receiving this Award (regardless of whether the
Restricted Shares ultimately vest, settle and are released); that such
provisions are reasonable and properly required for the adequate protection of
the business of PNC and its subsidiaries; and that enforcement of such
provisions will not prevent Grantee from earning a living.

15.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 15.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.



--------------------------------------------------------------------------------

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 15.2 shall no longer apply
and shall be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after Grantee’s Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

15.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

15.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 15.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

16. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

16.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

16.2 Equitable Remedies. A breach of the provisions of any of Sections 15.2,
15.3 or 15.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

16.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 15.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.



--------------------------------------------------------------------------------

16.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

16.5 Severability. The restrictions and obligations imposed by Sections 15.2,
15.3, 15.4, 16.1 and 16.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

16.6 Reform. In the event any of Sections 15.2, 15.3 and 15.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

16.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 15.2, 15.3 and 15.4.

16.8 Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Award and the Agreement comply with the provisions of
Section 409A of the U.S. Internal Revenue Code (“Section 409A”) to the extent,
if any, that such provisions are applicable to the Agreement, and the Agreement
will be administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement and the Award to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.

16.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent, if any, applicable to Grantee, the Award, and any right
to receive Shares or other value pursuant to the Award and to retain such Shares
or other value, shall be subject to rescission, cancellation or recoupment, in
whole or in part, if and to the extent so provided under any “clawback” or
similar policy of PNC in effect on the Award Date or that may be established
thereafter and to any clawback or recoupment that may be required by applicable
law.

16.10 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.



--------------------------------------------------------------------------------

  17. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement
executed by Grantee. Otherwise, upon execution and delivery of the Agreement by
both PNC and Grantee, the Agreement is effective as of the Award Date and the
Restricted Shares will be issued as soon thereafter as administratively
practicable.

Grantee will not have any of the rights of a shareholder with respect to the
Restricted Shares as set forth in Section 4, and will not have the right to vote
or to receive dividends in connection with such shares, until the date the
Agreement is effective and the Restricted Shares are issued in accordance with
this Section 17.

In the event that one or more record dates for dividends on PNC common stock
occur after the Award Date but before the Agreement is effective in accordance
with this Section 17 and the Restricted Shares are issued, then upon the
effectiveness of the Agreement, the Corporation will make a cash payment to
Grantee equivalent to the amount of the dividends Grantee would have received
had the Restricted Shares been issued on the Award Date. Any such amount will be
payable in accordance with applicable regular payroll practice as in effect from
time to time for similarly situated employees.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Date.

THE PNC FINANCIAL SERVICES GROUP, INC.

By:

Chairman and Chief Executive Officer

ATTEST:

By:

Corporate Secretary

ACCEPTED AND AGREED TO by GRANTEE

 

   Grantee



--------------------------------------------------------------------------------

FORM OF RESTRICTED SHARE UNIT AGREEMENT

WITH VARIED VESTING, PAYMENT AND OTHER CIRCUMSTANCES

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

[STOCK-PAYABLE] [CASH-PAYABLE] RESTRICTED SHARE UNITS

AWARD AGREEMENT

* * *

 

GRANTEE:    [ Name ] AWARD GRANT DATE:                    , 20         SHARE
UNITS:    [ Number ] share units

 

 

1. Definitions. Certain terms used in this [Stock-Payable] [Cash-Payable]
Restricted Share Units Award Agreement (the “Agreement” or “Award Agreement”)
are defined in Section 14 or elsewhere in the Agreement, and such definitions
will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan as amended from
time to time.

2. Restricted Share Units [with Dividend Equivalents] Award. Pursuant to the
Plan and subject to the terms and conditions of the Agreement, PNC grants to the
Grantee named above (“Grantee”) a Share-denominated award opportunity of
restricted share units (“Restricted Share Units” or “RSUs”) of the number of
share units set forth above[, together with the opportunity to receive related
Dividend Equivalents (“Dividend Equivalents”) with respect to those share units]
([together,] the “Award”). The Award is subject to acceptance by Grantee in
accordance with Section 17 and is subject to the terms and conditions of the
Agreement and the Plan.

3. Terms of Award. The Award is subject to the following terms and conditions.

Restricted Share Units [and Dividend Equivalents] are not transferable. The
Restricted Share Units[, and, to the extent not yet paid, the related Dividend
Equivalents,] are subject to forfeiture pursuant to the terms and conditions of
the Agreement until vesting and settlement of the Restricted Share Units in
accordance with the terms of the Agreement.

Restricted Share Units that are not forfeited in accordance with the terms of
Section 5 and that vest in accordance with the terms of Section 6 will be
settled and paid out pursuant to and in accordance with the terms of that
Section 6. Restricted Share Units that are forfeited by Grantee pursuant to and
in accordance with the terms of Section 5 will be cancelled without payment of
any consideration by PNC.

[[The right to ongoing] Dividend Equivalents [is] [are] granted in connection
with the Restricted Share Units to which they relate and therefore shall
terminate, without payment of any consideration by PNC, upon the cancellation or
settlement, whichever is applicable, of the Restricted Share Units to which they
relate.]



--------------------------------------------------------------------------------

[Describe other conditions as necessary, including division of share units into
portions or tranches if applicable]

[4. Dividend Equivalents. [where applicable]

Dividend Equivalents. These Dividend Equivalents are related to the Restricted
Share Units, and Dividend Equivalent payments are applicable for the period
during which the [Tranche of] Restricted Share Units to which they relate [is]
[are] outstanding. Dividend Equivalents apply to the period from and after the
Award Grant Date until such time as the [applicable Tranche of] Restricted Share
Units granted in connection with the Dividend Equivalents either (i) vest[s]
pursuant to and in accordance with the terms of Section 6 or (ii) [is] [are]
cancelled upon forfeiture in accordance with the terms of Section 5. At the end
of such period (either the vesting date in accordance with Section 6 or
cancellation date in accordance with Section 5), the Dividend Equivalents
terminate.

Once the Agreement is effective in accordance with Section 17 and subject to the
terms and conditions of this Section 4, the Corporation will make Dividend
Equivalents payments to Grantee, where applicable, of cash equivalent to the
amounts of the quarterly cash dividends Grantee would have received, if any, had
the Restricted Share Units to which such Dividend Equivalents relate been shares
of PNC common stock issued and outstanding on the record dates for cash
dividends on PNC common stock that occur during the Dividend Equivalents period.

Payment. The Corporation will make Dividend Equivalents payments to Grantee
where applicable pursuant to this Section 4 each quarter following the dividend
payment date that relates to such record date, if any. Such amounts shall be
paid in cash in accordance with applicable regular payroll practice as in effect
from time to time for similarly situated employees within 30 days after the
applicable dividend payment date. Dividend Equivalents payments are subject to
the additional conditions set forth below, and except as otherwise provided
below, Dividend Equivalents will not be payable with respect to a dividend
unless the Restricted Share Units to which the Dividend Equivalents relate were
outstanding on both the dividend record date and dividend payment date for such
dividend.

Additional Conditions. Termination or cancellation of the right to ongoing
Dividend Equivalents will have no effect on cash payments made pursuant to this
Section 4 prior to such termination or cancellation.

If the termination of the right to ongoing Dividend Equivalents occurs because
the related Restricted Share Units vest pursuant to and in accordance with the
terms of Section 6 and if such termination occurs after the dividend record date
for a quarter but before the related dividend payment date, the Corporation will
nonetheless make such a quarterly dividend equivalent payment to Grantee with
respect to that record date, if any.

However, if the termination of the right to ongoing Dividend Equivalents occurs
because the related Restricted Share Units are cancelled upon forfeiture in
accordance with the terms of Section 5, Grantee will not receive any dividend
equivalent payments on or after such forfeiture date, whether or not a dividend
record date had occurred prior to such date.

Where payment of Dividend Equivalents that would otherwise be made is suspended
pursuant to [Section 5.3 or] Section 5.5 pending resolution of a potential
forfeiture of the Restricted Share Units, then such payment will be made only if
and when the suspension is terminated for reasons favorable to Grantee and the
Restricted Share Units are not forfeited. If the suspension is terminated for
reasons adverse to Grantee, both the Restricted Share Units and any suspended
Dividend Equivalents payments will be forfeited without payment.

[Alternate: The Dividend Equivalents portion of a Tranche of share units
represents the opportunity to receive a payout in cash of an amount equal to the
cash dividends that would have been paid, without interest or reinvestment,
between the Award Grant Date and the vesting date for that Tranche on a number
of shares of PNC common stock equal to the [performance-adjusted] number of
Share Units settled



--------------------------------------------------------------------------------

and paid out with respect to the related RSUs in that same Tranche, if any, had
such shares been issued and outstanding shares on the Award Grant Date and
thereafter through the vesting date. Dividend Equivalents are subject to the
same requirements, forfeiture events, [performance or other] vesting conditions,
and [performance-based payout size adjustments, if any,] as the RSUs to which
they relate, and will not be settled and paid unless and until such related RSUs
vest, are settled and are paid. Outstanding Dividend Equivalents that so vest
and settle will be paid [in cash] in accordance with Section 6.]]

[Describe additional and/or alternate dividend equivalent provisions, if any, as
necessary]

 

  5. Forfeiture Provisions; Termination of Award Upon Failure to Meet Applicable
Conditions.

5.1 Termination of Award Upon Forfeiture of Units. The Award is subject to the
forfeiture provisions set forth in this Section 5. Upon forfeiture and
cancellation of the Restricted Share Units [and [the right to receive payment
with respect to] related Dividend Equivalents] pursuant to the terms and
conditions of this Section 5, the Award will terminate and neither Grantee nor
any successors, heirs, assigns or legal representatives of Grantee will
thereafter have any further rights or interest in the Restricted Share Units [or
the related [right to] Dividend Equivalents] evidenced by the Agreement.

[Describe any performance conditions and any additional or different service,
conduct or other conditions or provisions or alternative conditions as
applicable]

[5.2 Service Requirements. [if any, or describe alternate conditions/provisions
as necessary or also include any additional requirements and/or conditions as
applicable] Grantee will fail to meet the service requirements for [a given
Tranche of RSUs [and related Dividend Equivalents]] [the Award] in the event
that Grantee does not continue to be employed by the Corporation through the
earliest to occur of the following:

 

  (i) [specify date/conditions for all or each portion of share units [and any
related Dividend Equivalents], as applicable];

 

  (ii) the date of Grantee’s death;

 

  (iii) Grantee’s Termination Date (as defined in Section 14) where Grantee’s
employment was not terminated by the Corporation for Cause (as defined in
Section 14) and where either (a) Grantee’s termination of employment qualifies
as a Retirement (as defined in Section 14) or (b) Grantee’s employment was
terminated as of such date by the Corporation by reason of Grantee’s Disability
(as defined in Section 14) [and/or describe any additional or different
qualifying terminations and/or other conditions];

[or describe alternate provisions for satisfying conditions]

(iv) the day immediately prior to the date a Change of Control (as defined in
Section 14) occurs.

[Describe other requirements and/or conditions, such as performance conditions,
if any, as necessary]

 

  [5.3 Forfeiture of Award Upon Failure to Meet [Service Requirements and/or
Other Specified Conditions as applicable].

[Except as otherwise provided below, if, at the time Grantee ceases to be
employed by the Corporation, Grantee has failed to meet the service requirements
as set forth in Section 5.2 [with respect to one or more Tranches of Restricted
Share Units [and related Dividend Equivalents]] [for the Award], then all
outstanding Restricted Share Units that have so failed to meet such service
requirements[, together with [the right to receive any payment on or after
Grantee’s Termination Date with respect to] the [related]



--------------------------------------------------------------------------------

Dividend Equivalents [related to such Tranche of Tranches of Restricted Share
Units]], will be forfeited by Grantee to PNC and cancelled without payment of
any consideration by PNC as of Grantee’s Termination Date (as defined in
Section 14).

[If, at the time Grantee ceases to be employed by the Corporation, Grantee’s
termination of employment could still be a Qualifying Termination if [describe
conditions], then the potential forfeiture of the Award for failure to meet the
service requirements set forth in Section 5.2 will be suspended until such
question is resolved either by (i) [the timely satisfaction of such conditions]
such that Grantee’s termination of employment is considered a Qualifying
Termination for purposes of the Award or (ii) such termination failing to be a
Qualifying Termination [either upon the failure of the specified conditions or
upon the lapse of the time allowed for satisfaction of such conditions.]

If such suspension is resolved adverse to Grantee (that is, if the termination
of employment is not, and no longer has the potential to qualify as, a
Qualifying Termination) and thus Grantee has failed to meet the service
requirements for the Award, then all outstanding Restricted Share Units[,
together with any payment with respect to related Dividend Equivalents that had
been suspended pending such resolution,] will be forfeited by Grantee to PNC and
cancelled without payment of any consideration by PNC effective as of Grantee’s
Termination Date.]

[Describe forfeiture upon failure to meet alternate or other conditions, if any,
or other forfeiture events as necessary]

 

  5.4 Forfeiture of Award [Upon Termination for Cause or] [Upon Determination of
Detrimental Conduct].

[(a) Termination for Cause. In the event that Grantee’s employment with the
Corporation is terminated by the Corporation for Cause prior to [date/condition]
and prior to the occurrence of a Change of Control, if any, then all then
outstanding Restricted Share Units[, together with [the right to receive any
payment on or after Grantee’s Termination Date with respect to] the related
Dividend Equivalents,] will be forfeited by Grantee to PNC and cancelled without
payment of any consideration by PNC as of Grantee’s Termination Date.]

[(b) Detrimental Conduct. Restricted Share Units [and [the right to receive
payments with respect to] related Dividend Equivalents] [that would otherwise
remain outstanding after Grantee’s Termination Date by reason of Section
             due to Grantee’s qualifying termination, if any,] will be forfeited
by Grantee to PNC and cancelled without payment of any consideration by PNC in
the event that, at any time prior to the date that such Restricted Share Units,
if any, are settled in accordance with Section 6 or expire or are cancelled
unvested pursuant to other provisions of the Agreement, PNC determines as set
forth in Section 14 in its sole discretion that Grantee has engaged in
Detrimental Conduct and, if so, determines in its sole discretion to cancel such
Restricted Share Units [and related Dividend Equivalents] on the basis of such
determination that Grantee has engaged in Detrimental Conduct; provided,
however, that no determination that Grantee has engaged in Detrimental Conduct
may be made on or after the date of Grantee’s death or on or after the date of a
Change of Control.]

5.5 Suspension[s] and Forfeiture[s] Related to Judicial Criminal Proceedings.

If any criminal charges are brought against Grantee, in an indictment or in
other analogous formal charges commencing judicial criminal proceedings,
alleging the commission of a felony that relates to or arises out of Grantee’s
employment or other service relationship with the Corporation, then to the
extent that the Restricted Share Units [or any portion thereof] are still
outstanding and have not yet vested and been settled, the vesting and
settlement[, or settlement if vesting has already occurred,] of those Restricted
Share Units [and any [further] Dividend Equivalent payments] shall be
automatically suspended.

Such suspension of vesting and settlement[, or of settlement if vesting has
already occurred,] shall continue until the earliest to occur of the following:



--------------------------------------------------------------------------------

(1) resolution of the criminal proceedings in a manner that results in a
conviction (including a plea of guilty or of nolo contendere) of Grantee for, or
any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation;

(2) resolution of the criminal proceedings in one of the following ways: (i) the
charges as they relate to such alleged felony have been dismissed (with or
without prejudice); (ii) Grantee has been acquitted of such alleged felony; or
(iii) a criminal proceeding relating to such alleged felony has been completed
without resolution (for example, as a result of a mistrial) and the relevant
time period for recommencing criminal proceedings relating to such alleged
felony has expired without any such recommencement;

(3) Grantee’s death; or

(4) the occurrence of a Change of Control.

If the suspension is terminated by the occurrence of an event set forth in
clause (1) above, the Restricted Share Units[, together with [all payments with
respect to the] related Dividend Equivalents [that had been suspended],] will,
upon such occurrence, be automatically forfeited by Grantee to PNC and cancelled
without payment of any consideration by PNC.

If the suspension is terminated by the occurrence of an event set forth in
clause (2), (3) or (4) above, then vesting [determinations] and settlement [of
Restricted Share Units] shall proceed in accordance with Section 6, as
applicable[, any Dividend Equivalents payments that had been suspended shall be
paid, and payment of ongoing Dividend Equivalents, if any, shall resume in
accordance with Section 4 as applicable]. No interest shall be paid with respect
to any suspended payments.

 

  6. Vesting and Settlement of Restricted Share Units [and related dividend
equivalents, if accrued].

6.1 Vesting. Grantee’s Restricted Share Units will vest upon the earliest to
occur of the events set forth in the subclauses below, provided that the
Restricted Share Units have not been forfeited prior to such event pursuant to
the provisions of Section 5 and remain outstanding at that time:

 

  (i) the          anniversary of the Award Grant Date [in the case of the First
Tranche share units, etc., and the          anniversary of the Award Grant Date
in the case of the          Tranche share units, as the case may be,] [or other
specified permissible date or event] or, if later, on the date as of which any
suspension imposed pursuant to Section 5.5 is lifted and the units vest, as
applicable;

 

  (ii) the date of Grantee’s death; and

 

  (iii) [for cash-payable: the occurrence of a Change of Control] [for
stock-payable: the end of the day immediately preceding the day the change of
control (as defined in Section __) occurs].

[Include any additional or different criteria, such as performance vesting
criteria, as necessary]

Restricted Share Units that have been forfeited by Grantee pursuant to the
[service requirements or conduct or other] provisions of Section 5 are not
eligible for vesting, will not settle and will be cancelled without payment of
any consideration by PNC.

[The Dividend Equivalents period with respect to Dividend Equivalents related to
[an applicable Tranche of] Restricted Share Units will end and such Dividend
Equivalents will terminate either on the vesting date for such [Tranche of]
Restricted Share Units in accordance with Section 6 or on the cancellation date
for such Restricted Share Units in accordance with Section 5, as applicable.]



--------------------------------------------------------------------------------

6.2 Settlement.

[Stock-Payable: Restricted Share Units that have vested will be settled at the
time set forth in Section 6.3 by delivery to Grantee of that number of whole
shares of PNC common stock equal to the number of vested Restricted Share Units
being settled or as otherwise provided in Section 8 if applicable.

No fractional shares will be issued. If the vested Restricted Share Units
include a fractional interest, such fractional interest will be liquidated and
paid to Grantee in cash on the basis of the then current Fair Market Value of
PNC common stock as of the vesting date ([or as of the scheduled payment date
pursuant to clause (2) of the third bullet under Section 6.3 if payment is made
pursuant to that provision as necessary]) or as otherwise provided in Section 8
if applicable.]

[Cash-Payable: Restricted Share Units that have vested will be settled at the
time set forth in Section 6.3 by the payment to Grantee of cash in an amount
equal to the number of vested Restricted Share Units being settled multiplied by
the Fair Market Value of a share of PNC common stock on the vesting date ([or as
of the scheduled payment date pursuant to clause (2) of the third bullet under
Section 6.3 if payment is made pursuant to that provision as necessary]) or by
the per share value otherwise provided pursuant to Section 8 as applicable.]

6.3 Payout Timing. Payment will be made to Grantee in settlement of Restricted
Share Units [and related Dividend Equivalents where accrued] that have vested as
soon as practicable after the vesting date set forth in the applicable subclause
of Section 6.1, generally within 30 days but no later than December 31st of the
calendar year in which the vesting date occurs, subject to the following:

 

  •  

In the event that the vesting date pursuant to Section 6.1(i) is the date as of
which any suspension imposed pursuant to Section 5.5 is lifted, payment will be
made no later than the earlier of (a) 30 days after the vesting date and
(b) December 31st of the year in which the vesting date occurs.

 

  •  

Where vesting occurs pursuant to Section 6.1(ii) upon Grantee’s death, payment
will be made no later than December 31st of the calendar year in which Grantee’s
death occurred or, if later, the 15th day of the 3rd calendar month following
the date of Grantee’s death;

 

  •  

Where vesting occurs pursuant to [Section 6.1(            ) due to the
occurrence of a Change of Control] [other vesting date as necessary]:

 

  (1)

If, under the circumstances, [the Change of Control] [other vesting date] is a
permissible payment event under Section 409A of the Internal Revenue Code,
payment will be made as soon as practicable after [the Change of Control date]
[other vesting date], but in no event later than December 31st of the calendar
year in which [the Change of Control] [other vesting date] occurs or, if later,
by the 15th day of the third calendar month following the date on which [the
Change of Control] [other vesting date] occurs, other than in unusual
circumstances where a further delay thereafter would be permitted under
Section 409A of the Internal Revenue Code, and if such a delay is permissible,
as soon as practicable within such limits.

 

  (2)

If, under the circumstances, payment at the time of [the Change of Control]
[other vesting date] would not comply with Section 409A of the Internal Revenue
Code, then payment will be made as soon as practicable after [date] (the date
that would have been the scheduled vesting date for the Restricted Share Units
had they vested pursuant to Section 6.1(i) rather than pursuant to
Section 6.1(            )), but in no event later than December 31st of the year
in which such scheduled vesting date occurs [other permissible date].



--------------------------------------------------------------------------------

  •  

Where vesting occurs pursuant to Section 6.1(__) [due to the occurrence of a
Change of Control] [other vesting date as necessary] and payment is scheduled
for as soon as practicable after [date] pursuant to clause (2) above [or
otherwise pursuant to clause (2) above] but Grantee dies prior to that
[scheduled] payout date, payment will be made no later than December 31st of the
calendar year in which Grantee’s death occurred or, if later but not beyond
            , the 15th day of the 3rd calendar month following the date of
Grantee’s death.

[Delivery of shares and/or other] payment pursuant to the Award will not be made
unless and until all applicable tax withholding requirements have been
satisfied.

[7. [Stock-Payable] No Rights as Shareholder Until Issuance of Shares. Grantee
will have no rights as a shareholder of PNC by virtue of this Award unless and
until shares are issued and delivered in settlement of vested outstanding
Restricted Share Units pursuant to Section 6.]

[7. [Cash-Payable] No Rights as Shareholder. Grantee will have no rights as a
shareholder of PNC by virtue of this Award.]

8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time, if any, that [an]
outstanding vested [Tranche of] Restricted Share Units [and related Dividend
Equivalents is]] [are] settled and paid, the Compensation Committee or its
delegate shall make those adjustments, if any, in the number, class or kind of
Restricted Share Units [and related Dividend Equivalents] then outstanding under
the Award that it deems appropriate in its discretion to reflect Corporate
Transactions such that the rights of Grantee are neither enlarged nor diminished
as a result of such Corporate Transactions, including without limitation
[(a)] measuring the value per Share Unit of any share-denominated award amount
authorized for payment to Grantee pursuant to Section 6 by reference to the per
share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions [and (b) authorizing payment of the
entire value of any award amount authorized for payment to Grantee pursuant to
Section 6 to be paid in cash at the applicable time specified in Section 6].

All determinations hereunder shall be made by the Compensation Committee or its
delegate in its sole discretion and shall be final, binding and conclusive for
all purposes on all parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of [Restricted Share Units [and related Dividend Equivalents] then outstanding]
[Restricted Share Units that relate to any then outstanding Tranche of
Restricted Share Units [and related Dividend Equivalents]] under the Award will
automatically be adjusted to reflect the same changes as are made to outstanding
shares of PNC common stock generally, (b) the value per Share Unit will be
measured by reference to the per share value of the consideration payable to a
PNC common shareholder in connection with such Corporate Transaction or
Transactions if applicable[, and (c) if the effect of the Corporate Transaction
or Transactions on a PNC common shareholder is to convert that shareholder’s
holdings into consideration that does not consist solely (other than as to a
minimal amount) of shares of PNC common stock, then the entire value of any
payment to be made to Grantee pursuant to Section 6 will be made solely in cash
at the applicable time specified by Section 6].

9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal Representative.

(a) Restricted Share Units [and related Dividend Equivalents] may not be sold,
assigned, transferred, exchanged, pledged, or otherwise alienated or
hypothecated.

(b) If Grantee is deceased at the time any vested Restricted Share Units [and
related Dividend Equivalents] are settled and paid in accordance with the terms
of Section 6, such [delivery of shares and/or other] payment shall be made to
the executor or administrator of Grantee’s estate or to Grantee’s other legal
representative as determined in good faith by PNC.



--------------------------------------------------------------------------------

(c) Any [delivery of shares or other] payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative shall extinguish
all right to payment hereunder.

10. Withholding Taxes. Where Grantee has not previously satisfied all applicable
withholding tax obligations, PNC will, at the time any tax withholding
obligation arises in connection herewith, retain an amount sufficient to satisfy
the minimum amount of taxes then required to be withheld by the Corporation in
connection therewith from any amounts then payable hereunder to Grantee.

[Unless [the Compensation Committee] [PNC] determines otherwise, the Corporation
[will retain whole shares of PNC common stock from any amounts payable to
Grantee hereunder in the form of Shares, and] will withhold cash from any
amounts payable to Grantee hereunder that are settled in cash. If any
withholding is required prior to the time amounts are payable to Grantee
hereunder, the withholding will be taken from other compensation then payable to
Grantee or as otherwise determined by PNC.

[For purposes of this Section 10, shares of PNC common stock retained to satisfy
applicable withholding tax requirements will be valued at their Fair Market
Value (as defined in Section 14) on the date the tax withholding obligation
arises.]

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash.
[PNC will not retain Shares for this purpose.] If Grantee’s W-4 obligation does
not exceed the required minimum withholding in connection herewith, no
additional withholding may be made.

11. Employment. Neither the granting of the Restricted Share Units [and related
Dividend Equivalents] nor any payment with respect to such Award authorized
hereunder nor any term or provision of the Agreement shall constitute or be
evidence of any understanding, expressed or implied, on the part of PNC or any
subsidiary to employ Grantee for any period or in any way alter Grantee’s status
as an employee at will.

12. Subject to the Plan and the Compensation Committee. In all respects the
Award and the Agreement are subject to the terms and conditions of the Plan,
which has been made available to Grantee and is incorporated herein by
reference; provided, however, the terms of the Plan shall not be considered an
enlargement of any benefits under the Agreement. Further, the Award and the
Agreement are subject to any interpretation of, and any rules and regulations
issued by, the Compensation Committee or its delegate or under the authority of
the Compensation Committee, whether made or issued before or after the Award
Grant Date.

13. Headings; Entire Agreement. Headings used in the Agreement are provided for
reference and convenience only, shall not be considered part of the Agreement,
and shall not be employed in the construction of the Agreement. The Agreement
constitutes the entire agreement between Grantee and PNC with respect to the
subject matters addressed herein, and supersedes all other discussions,
negotiations, correspondence, representations, understandings and agreements
between the parties concerning the subject matters hereof.

14. Certain Definitions. Except where the context otherwise indicates, the
following definitions apply for purposes of the Agreement.

14.1 “Agreement” or “Award Agreement” means the [Stock-Payable] [Cash-Payable]
Restricted Share Units Award Agreement between PNC and Grantee evidencing the
Restricted Share Units [and related Dividend Equivalents] award granted to
Grantee pursuant to the Plan.

14.2 “Award” and “Award Grant Date.” “Award” means the Restricted Share Units
[and related Dividend Equivalents] award granted to Grantee pursuant to the Plan
and evidenced by the Agreement. “Award Grant Date” means the Award Grant Date
set forth on page 1 of the Agreement and is the date as of which the Restricted
Share Units [and related Dividend Equivalents] are authorized to be granted by
the Compensation Committee or its delegate in accordance with the Plan.



--------------------------------------------------------------------------------

14.3 “Board” means the Board of Directors of PNC.

14.4 “Cause” and “termination for Cause.”

“Cause” means:

(a) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(b) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(c) any act of fraud, misappropriation, material dishonesty, or embezzlement by
Grantee against PNC or any of its subsidiaries or any client or customer of PNC
or any of its subsidiaries;

(d) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony; or

(e) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(a), (b) or (c) above or that an event described in clause (d) or (e) above has
occurred with respect to Grantee and, if so, determines that the termination of
Grantee’s employment with the Corporation will be deemed to have been for Cause.

14.5 “CEO” means the chief executive officer of PNC.

14.6 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 14.6(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 14.6(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;



--------------------------------------------------------------------------------

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

14.7 “Compensation Committee” or “Committee” means the Personnel and
Compensation Committee of the Board or such person or persons as may be
designated or appointed by that committee as its delegate or designee.

14.8 “Competitive Activity” means any participation in, employment by, ownership
of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities that Grantee knows PNC or any subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section 14.11(a), in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

[provide alternate provisions and/or conditions as applicable]

14.9 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under U.S. generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A of the U.S. Internal Revenue Code.

14.10 “Corporation” means PNC and its Consolidated Subsidiaries.

14.11 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given or withheld at PNC’s sole discretion), in any Competitive Activity
in the continental United States at any time during the period commencing on
Grantee’s Termination Date and extending through



--------------------------------------------------------------------------------

(and including) the first (1st) anniversary of the later of (i) Grantee’s
Termination Date and, if different, (ii) the first date after Grantee’s
Termination Date as of which Grantee ceases to have a service relationship with
the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Compensation Committee or its delegate, if
Grantee was a member of the Corporate Executive Group (or equivalent successor
classification) or was subject to the reporting requirements of Section 16(a) of
the Exchange Act with respect to PNC securities when he or she ceased to be an
employee of the Corporation, or, if Grantee was not within one of the foregoing
groups, the CEO, the Chief Human Resources Officer of PNC, or his or her
designee, whichever is applicable, determines that Grantee has engaged in
conduct described in clause (a) or clause (b) above or that an event described
in clause (c) above has occurred with respect to Grantee and, if so, determines
that Grantee will be deemed to have engaged in Detrimental Conduct for purposes
of the Agreement.

[provide alternate provisions and/or conditions as applicable]

14.12 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A of the U.S. Internal Revenue Code, that Grantee either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving (and has received
for at least three months) income replacement benefits under any
Corporation-sponsored disability benefit plan. If Grantee has been determined to
be eligible for U.S. Social Security disability benefits, Grantee shall be
presumed to be Disabled as defined herein.

[14.13 “Dividend Equivalents” means the opportunity to receive
dividend-equivalents granted to Grantee pursuant to the Plan in connection with
the Restricted Stock Units to which they relate and evidenced by the Agreement.]

14.14 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

14.15 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

14.16 “Grantee” means the person to whom the Restricted Share Units [with
related Dividend Equivalents] award is granted and is identified as Grantee on
page 1 of the Agreement.

14.17 “Internal Revenue Code” means the United States Internal Revenue Code of
1986 as amended, and the rules and regulations promulgated thereunder.

14.18 “Person” has the meaning specified in the definition of “Change of Control
in Section 14.6(a).



--------------------------------------------------------------------------------

14.19 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

14.20 “PNC” means The PNC Financial Services Group, Inc.

14.21 “Restricted Share Units” means the Share-denominated award opportunity of
the number of restricted share units specified as the Share Units on page 1 of
the Agreement, subject to capital adjustments pursuant to Section 8 of the
Agreement if any, granted to Grantee pursuant to the Plan and evidenced by the
Agreement.

[provide alternate or additional qualifying termination and/or other conditions,
if any, as necessary]

[14.22 “Retiree.” Grantee is sometimes referred to as a “Retiree” if Grantee
Retires, as defined in Section 14.23.]

[14.23 “Retires” or “Retirement.” Grantee “Retires” if his or her employment
with the Corporation terminates at any time and for any reason (other than
termination by reason of Grantee’s death or by the Corporation for Cause and, if
the Compensation Committee or the CEO or his or her designee so determines prior
to such divestiture, other than by reason of termination in connection with a
divestiture of assets or a divestiture of one or more subsidiaries of the
Corporation) on or after the first date on which Grantee has both attained at
least age fifty-five (55) and completed five (5) years of service, where a year
of service is determined in the same manner as the determination of a year of
vesting service calculated under the provisions of The PNC Financial Services
Group, Inc. Pension Plan.

If Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement” and such Grantee’s
Termination Date is sometimes also referred to as Grantee’s “Retirement Date.”]

14.24 “SEC” means the United States Securities and Exchange Commission.

14.25 “Section 409A” means Section 409A of the United States Internal Revenue
Code.

14.26 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

14.27 “Share” means a share of PNC common stock.

14.28 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
U.S. generally accepted accounting principles and Grantee does not continue to
be employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

[14.29 “Tranche” means one of the              installments into which the
Restricted Share Units [and related Dividend Equivalents] of the Award have been
divided as specified in Section              of the Agreement.]

15. Grantee Covenants.

15.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 15 and 16 by virtue of receiving this Restricted Share Units [and
Dividend Equivalents] award (regardless of whether such share units [or any
portion thereof] ultimately vest and settle); that such provisions are
reasonable and properly required for the adequate protection of the business of
PNC and its subsidiaries; and that enforcement of such provisions will not
prevent Grantee from earning a living.



--------------------------------------------------------------------------------

15.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 15.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of Grantee’s Termination Date, or (ii) was a customer
of PNC or any subsidiary for which PNC or any subsidiary provided any services
at any time during the twelve (12) months preceding Grantee’s Termination Date,
or (iii) was, as of Grantee’s Termination Date, considering retention of PNC or
any subsidiary to provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

15.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
shall not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

15.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to the business or activities of PNC or any
of its subsidiaries or (b) developed with the use of any time, material,
facilities or other resources of PNC or any subsidiary (“Developments”). Grantee
agrees to assign and hereby does assign to PNC or its designee all of Grantee’s
right, title and interest, including copyrights and patent rights, in and to all
Developments. Grantee shall perform all actions and execute all instruments that
PNC or any subsidiary shall deem necessary to protect or record PNC’s or its
designee’s interests in the Developments. The obligations of this Section 15.4
shall be performed by Grantee without further compensation and shall continue
beyond Grantee’s Termination Date.

16. Enforcement Provisions. Grantee understands and agrees to the following
provisions regarding enforcement of the Agreement.

16.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

16.2 Equitable Remedies. A breach of the provisions of any of Sections 15.2,
15.3 or 15.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.



--------------------------------------------------------------------------------

16.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 15.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

16.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

16.5 Severability. The restrictions and obligations imposed by Sections 15.2,
15.3, 15.4, 16.1 and 16.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations shall
remain valid and binding upon Grantee.

16.6 Reform. In the event any of Sections 15.2, 15.3 and 15.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

16.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 15.2, 15.3 and 5.4.

16.8 Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Award and the Agreement comply with the provisions of
Section 409A of the U.S. Internal Revenue Code to the extent, if any, that such
provisions are applicable to the Agreement, and the Agreement will be
administered by PNC in a manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement and the Award to the extent and in the manner PNC deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that PNC deems appropriate in order either to preclude
any such payments or benefits from being deemed “deferred compensation” within
the meaning of Section 409A or to provide such payments or benefits in a manner
that complies with the provisions of Section 409A such that they will not be
taxable thereunder.

16.9 Applicable Law; Clawback. Notwithstanding anything in the Agreement, PNC
will not be required to comply with any term, covenant or condition of the
Agreement if and to the extent prohibited by law, including but not limited to
federal banking and securities regulations, or as otherwise directed by one or
more regulatory agencies having jurisdiction over PNC or any of its
subsidiaries.

Further, to the extent applicable to Grantee, the Award, and any right to
receive and retain [Shares or other] value pursuant to the Award, shall be
subject to rescission, cancellation or recoupment, in whole or in part, if and
to the extent so provided under any “clawback” or similar policy of PNC in
effect on the Award Grant Date or that may be established thereafter and to any
clawback or recoupment that may be required by applicable law.

16.10 Modification. Modifications or adjustments to the terms of this Agreement
may be made by PNC as permitted in accordance with the Plan or as provided for
in this Agreement. No other modification of the terms of this Agreement shall be
effective unless embodied in a separate, subsequent writing signed by Grantee
and by an authorized representative of PNC.



--------------------------------------------------------------------------------

  17. Acceptance of Award; PNC Right to Cancel; Effectiveness of Agreement.

If Grantee does not accept the Award by executing and delivering a copy of the
Agreement to PNC, without altering or changing the terms thereof in any way,
within 30 days of receipt by Grantee of a copy of the Agreement, PNC may, in its
sole discretion, withdraw its offer and cancel the Award at any time prior to
Grantee’s delivery to PNC of an unaltered and unchanged copy of the Agreement
executed by Grantee. Otherwise, upon execution and delivery of the Agreement by
both PNC and Grantee, the Agreement is effective as of the Award Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Award Grant Date.

THE PNC FINANCIAL SERVICES GROUP, INC.

By:

Chairman and Chief Executive Officer

ATTEST:

By:

Corporate Secretary

ACCEPTED AND AGREED TO by GRANTEE

   Grantee